 

Exhibit 10.2

 

EXECUTION COPY

  

 



 

CREDIT AGREEMENT

 

dated as of

 

September 1, 2017,

 

among

 

ABM INDUSTRIES INCORPORATED

 

and

 

CERTAIN SUBSIDIARIES,
as Borrowers

 

The LENDERS Party Hereto,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

and

 

Capital One, national association, CITIZENS BANK, N.A.,
HSBC Bank USA, N.A., Keybank national ASSOCIATION,
PNC Capital Markets LLC, SUNTRUST BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. Bank National association
and

Wells Fargo Securities, LLC
as Co-Documentation Agents 

 


  

 



 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, PNC Capital Markets LLC, THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., U.S. Bank National association and

Wells Fargo Securities, LLC
as Joint Lead Arrangers



and

 

JPMORGAN CHASE BANK, N.A. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunners

 



 

  

 

 

   



Article I     Definitions     Section 1.01 Defined Terms 1 Section 1.02
Classification of Loans and Borrowings 57 Section 1.03 Terms Generally 57
Section 1.04 Accounting Terms; GAAP; Pro Forma Calculations 57 Section 1.05
Excluded Swap Obligations 58 Section 1.06 Limited Condition Acquisitions 58
Section 1.07 Exchange Rates; Currency Equivalents; Rates. 59 Section 1.08
Additional Alternative Currencies. 60 Section 1.09 Change of Currency. 61
Section 1.10 Times of Day 61 Section 1.11 Letter of Credit Amounts. 61      
Article II       The Credits       Section 2.01 Commitments 61 Section 2.02
Loans and Borrowings 62 Section 2.03 Requests for Borrowings 63 Section 2.04
Swingline Commitments 64 Section 2.05 Procedure for Swingline Borrowing;
Refunding of Swingline Loans 64 Section 2.06 Letters of Credit 66 Section 2.07
Funding of Borrowings 74 Section 2.08 Interest Elections 74 Section 2.09
Termination and Reduction of Commitments 76 Section 2.10 Repayment of Loans;
Evidence of Debt 77 Section 2.11 Amortization of Term Loans 77 Section 2.12
Prepayment of Loans 78 Section 2.13 Fees 80 Section 2.14 Interest 81 Section
2.15 Inability to Determine Rates. 82 Section 2.16 Increased Costs; Reserves on
Eurocurrency Rate Loans 83 Section 2.17 Break Funding Payments 84 Section 2.18
Taxes 85 Section 2.19 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
91 Section 2.20 Mitigation Obligations; Replacement of Lenders 94 Section 2.21
Defaulting Lenders 94 Section 2.22 Incremental Facilities 97 Section 2.23
Refinancing Facilities 99 Section 2.24 Loan Modification Offers 102 Section 2.25
Illegality 103 Section 2.26 Designated Borrowers. 104 Section 2.27 Designated
Lenders. 105

 

i 

 

  



Article III       Representations and Warranties       Section 3.01
Organization; Powers 106 Section 3.02 Authorization; Enforceability 106 Section
3.03 Governmental Approvals; No Conflicts 106 Section 3.04 Financial Condition;
No Material Adverse Change 106 Section 3.05 Properties 107 Section 3.06
Litigation 107 Section 3.07 Environmental Matters 107 Section 3.08 Compliance
with Laws and Agreements 108 Section 3.09 Investment Company Status 108 Section
3.10 Taxes 108 Section 3.11 ERISA and Labor Matters 108 Section 3.12
Subsidiaries 108 Section 3.13 Insurance 109 Section 3.14 Solvency 109 Section
3.15 Disclosure 109 Section 3.16 Collateral Matters 109 Section 3.17 Federal
Reserve Regulations 110 Section 3.18 Anti-Corruption Laws and Sanctions 110
Section 3.19 Use of Proceeds 110 Section 3.20 USA PATRIOT Act 110 Section 3.21
Representations as to Foreign Obligors. 111 Section 3.22 Regulation H 111
Section 3.23 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution. 112       Article IV       Conditions       Section 4.01 Conditions
to Closing Date 112 Section 4.02 Conditions to Each Extension of Credit after
the Closing Date 114       Article V       Affirmative Covenants       Section
5.01 Financial Statements and Other Information 115 Section 5.02 Notices of
Material Events 117 Section 5.03 Information Regarding Collateral 118 Section
5.04 Existence; Conduct of Business 118 Section 5.05 Payment of Taxes 118
Section 5.06 Maintenance of Properties 118 Section 5.07 Insurance 118 Section
5.08 Books and Records; Inspection and Audit Rights 119 Section 5.09 Compliance
with Laws 119 Section 5.10 Use of Proceeds 119



 

ii 

 

 



Section 5.11 Additional Subsidiaries 119 Section 5.12 Further Assurances 120
Section 5.13 After-Acquired Real Property 120 Section 5.14 Environmental
Compliance 120 Section 5.15 Designation of Subsidiaries 121 Section 5.16 Certain
Post-Closing Collateral Obligations 121 Section 5.17 Collateral Release Event
121     Article VI       Negative Covenants       Section 6.01 Indebtedness;
Certain Equity Securities 122 Section 6.02 Liens 125 Section 6.03 Fundamental
Changes. 127 Section 6.04 Investments, Loans, Advances, Guarantees and
Acquisitions 127 Section 6.05 Asset Sales 131 Section 6.06 Sale/Leaseback
Transactions 133 Section 6.07 Hedging Agreements 133 Section 6.08 Restricted
Payments; Certain Payments of Indebtedness 133 Section 6.09 Transactions with
Affiliates 135 Section 6.10 Restrictive Agreements 136 Section 6.11 Amendment of
Material Documents 137 Section 6.12 Fiscal Year 137 Section 6.13 Financial
Covenants 137     Article VII       Events of Default       Article VIII      
The Administrative Agent       Section 8.01 Appointment and Authority 140
Section 8.02 Rights as a Lender 141 Section 8.03 Exculpatory Provisions 141
Section 8.04 Reliance by Administrative Agent 142 Section 8.05 Delegation of
Duties 142 Section 8.06 Resignation of Administrative Agent 143 Section 8.07
Non-Reliance on Administrative Agent and Other Lenders 144 Section 8.08 No Other
Duties, Etc 144 Section 8.09 Administrative Agent May File Proofs of Claim;
Credit Bidding 144 Section 8.10 Collateral and Guaranty Matters 146 Section 8.11
Secured Cash Management Agreements and Secured Hedge Agreements 146

 

iii 

 

 

Article IX       Miscellaneous       Section 9.01 Notices 147 Section 9.02
Waivers; Amendments 148 Section 9.03 Expenses; Indemnity; Damage Waiver 151
Section 9.04 Successors and Assigns 153 Section 9.05 Survival 158 Section 9.06
Counterparts; Integration; Effectiveness 158 Section 9.07 Severability 158
Section 9.08 Right of Setoff 159 Section 9.09 Governing Law; Jurisdiction;
Consent to Service of Process 159 Section 9.10 WAIVER OF JURY TRIAL 160 Section
9.11 Headings 161 Section 9.12 Confidentiality 161 Section 9.13 Interest Rate
Limitation 162 Section 9.14 Release of Liens and Guarantees 162 Section 9.15 USA
PATRIOT Act Notice 162 Section 9.16 No Advisory or Fiduciary Relationship 163
Section 9.17 Non-Public Information 163 Section 9.18 Judgment Currency 163
Section 9.19 Electronic Execution of Assignments and Certain Other Documents 164
Section 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 164 Section 9.21 Lender Representation 164 Section 9.22 MIRE Events
165

  

SCHEDULES:           Schedule 1.01(a) – Commitments Schedule 2.06 – Existing
Letters of Credit Schedule 3.12 – Subsidiaries Schedule 3.13 – Insurance
Schedule 5.16 – Post-Closing Actions Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule
6.10 – Existing Restrictions Schedule 9.01 – Administrative Agent’s Office

 

iv 

 

 

EXHIBITS:           Exhibit A – Form of Assignment and Assumption Exhibit B-1 –
Form of Borrowing Request Exhibit B-2 – Form of Swingline Borrowing Request
Exhibit C – Form of Notice of Loan Prepayment Exhibit D – Form of Compliance
Certificate Exhibit E – Form of Interest Election Request Exhibit F – Form of
Perfection Certificate Exhibit G – Form of Supplemental Perfection Certificate
Exhibit H – Form of Solvency Certificate Exhibit I-1 – Form of U.S. Tax
Compliance Certificate for Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes Exhibit I-2 – Form of U.S. Tax Compliance
Certificate for Non-U.S. Lenders that are Partnerships for U.S. Federal Income
Tax Purposes Exhibit I-3 – Form of U.S. Tax Compliance Certificate for Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-4 – Form of U.S. Tax Compliance Certificate for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes Exhibit J-1 – Form of
Closing Certificate (Designated Borrower) Exhibit J-2 – Form of Closing
Certificate (Company) Exhibit K – Form of Designated Borrower Request and
Assumption Agreement Exhibit L – Form of Designated Borrower Notice Exhibit M –
Form of Intercompany Note Exhibit N – Form of Letter of Credit Report Exhibit O
– Form of Notice of Additional Issuing Lender

 

v 

 

  

CREDIT AGREEMENT dated as of September 1, 2017, among ABM INDUSTRIES
INCORPORATED, a Delaware corporation (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.26 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and, each a “Borrower”), the
LENDERS party hereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN
CHASE BANK, N.A., as Syndication Agent and CAPITAL ONE, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A., HSBC BANK USA, N.A., KEYBANK NATIONAL ASSOCIATION, PNC
CAPITAL MARKETS LLC, SUNTRUST BANK, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S.
BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC, as Co-Documentation
Agents.

 

The parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Above-Threshold Prepayment Events” means any Prepayment Event described in
clause (a) or (b) of the definition thereof the Net Proceeds of which (together
with any series of related Prepayment Events) are equal to or exceed
$10,000,000.

 

“Accepting Lenders” has the meaning set forth in Section 2.24(a).

 

“Adjusted Consolidated EBITDAR” means, for any period, the sum of (a)
Consolidated EBITDA for such period plus (b) Adjusted Rental Expense for such
period.

 

“Adjusted Rental Expense” means, for any period, rental expense for such period,
adjusted and calculated in the same manner as Consolidated EBITDA for such
period.

 

“Adjustment Date” has the meaning set forth in the Applicable Pricing Grid.

 

“Administrative Agent” means Bank of America, N.A. (including its branches and
Affiliates), in its capacity as administrative agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in Article
VIII.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning set forth in Section 2.24(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliate Transaction” has the meaning set forth in Section 6.09.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 



 

  

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

 

“Aggregate Term Commitments” means the Term Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be modified, amended or
supplemented from time to time.

 

“Alternative Currency” means each of the following currencies: Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.08; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $200,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

 

“Applicable Funding Account” means the applicable account of the applicable
Borrower that shall be specified in a written notice signed by a Financial
Officer with respect to the applicable Borrower and delivered to (and, in the
case of any account located outside the United States, reasonably approved by)
the Administrative Agent.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to Revolving Credit Extensions, such Lender’s Multicurrency Tranche
Applicable Percentage (in the case of a Multicurrency Tranche Revolving Lender)
or Dollar Tranche Applicable Percentage (in the case of a Dollar Tranche
Revolving Lender) and (b) with respect to Term Loans, the percentage (carried
out to the ninth decimal place) of the Aggregate Term Commitments represented by
such Lender’s Term Commitment at such time; provided that, if any Term
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amount of the Term Loans of such
Lender and the denominator of which is the aggregate outstanding principal
amount of the Term Loans of all Term Lenders. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1.01(a)
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

“Applicable Pricing Grid” means the table set forth below:

 

Pricing Level  Total Leverage Ratio  Applicable Rate
for
Eurocurrency
Rate Loans   Applicable Rate
for Base Rate
Loans   Commitment
Fee  I  ≥ 3.25:1.00   2.25%   1.25%   0.35% II  ≥ 2.75:1.00 and < 3.25:1.00 
 2.00%   1.00%   0.30% III  ≥ 2.25:1.00 and < 2.75:1.00   1.75%   0.75%   0.275%
IV  ≥ 1.75:1.00 and < 2.25:1.00   1.50%   0.50%   0.250% V  ≥ 1.25:1.00 and <
1.75:1.00   1.25%   0.25%   0.225% VI  < 1.25:1.00   1.00%   0%   0.200%

 

 2 

 

  

For the purposes of the Applicable Pricing Grid, changes in the Applicable Rate
resulting from changes in the Total Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three (3) Business Days after the date on
which a Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 5.01(d) and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any Compliance Certificate referred to
above is not delivered within the time period specified in Section 5.01(d),
then, until the date that is three (3) Business Days after the date on which
such Compliance Certificate is delivered, the highest rate set forth in each
column of the Applicable Pricing Grid shall apply. Each determination of the
Total Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 6.13.

 

“Applicable Rate” means, for any day,

 

(a)          in the case of Term Loans, (i) with respect to any Base Rate Loan
or Eurocurrency Loan that is an Initial Term Loan, 1.25% per annum and 2.25% per
annum, respectively; provided that on and after the first Adjustment Date
occurring after the delivery of a Compliance Certificate for the full fiscal
quarter of the Company after the Closing Date, the Applicable Rate with respect
to the Initial Term Loans will be determined pursuant to the Applicable Pricing
Grid and (ii) with respect to any Incremental Term Loan of any Series, the rate
per annum specified in the Incremental Facility Amendment establishing the
Incremental Term Commitments of such Series; and

 

(b)          in the case of Revolving Loans, with respect to any Base Rate Loan
or Eurocurrency Loan, 1.25% per annum and 2.25% per annum, respectively;
provided that on and after the first Adjustment Date occurring after the
delivery of a Compliance Certificate for the full fiscal quarter of the Company
after the Closing Date, the Applicable Rate with respect to the Revolving Loans
will be determined pursuant to the Applicable Pricing Grid.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Application” means an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means the Joint Lead Arrangers and the Joint Bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and the Company.

 

 3 

 

 

“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

 

“Augustus and Karapetvan Cases” has the meaning specified in the term
“Consolidated EBITDA.”

 

“Authorized Officer” means the chief executive officer, president, chief
financial officer or corporate vice president of finance (or any other officer
with similar duties) of the Company or any other officer of the Company
designated by it for such purpose; solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the Company; and solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Company so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Officer of the Company shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Authorized
Officer shall be conclusively presumed to have acted on behalf of the Company.
To the extent requested by the Administrative Agent, each Authorized Officer
will provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.

 

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
(a) in the case of a Multicurrency Tranche Revolving Lender, an amount equal to
the excess, if any, of (i) such Lender’s Multicurrency Tranche Revolving
Commitment then in effect over (ii) such Lender’s Revolving Extensions of Credit
then outstanding under the Multicurrency Tranche Revolving Commitments and (b)
in the case of a Dollar Tranche Revolving Lender, an amount equal to the excess,
if any, of (i) such Lender’s Dollar Tranche Revolving Commitment then in effect
over (ii) such Lender’s Revolving Extensions of Credit then outstanding under
the Dollar Tranche Revolving Commitments; provided, that in calculating any
Lender’s Revolving Extensions of Credit under the Dollar Tranche Revolving
Commitments for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.13(b), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, liquidator, trustee, administrator, custodian, assignee
for the benefit of creditors, officer for the implementation of reorganization
process or similar Person charged with the reorganization or liquidation of its
business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment.

 4 

 

  

“Base Incremental Amount” means, as of any date, an amount equal to (a)
$100,000,000 less (b) the sum of (i) the aggregate amount of all Incremental
Commitments extended prior to such date in reliance on the Base Incremental
Amount and (ii) the aggregate principal amount of all Incremental Equivalent
Debt incurred prior to such date in reliance on the Base Incremental Amount.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be available only to the Company and to Designated Borrowers
that are Domestic Subsidiaries. All Base Rate Loans shall be denominated in
Dollars.

 

“Below-Threshold Prepayment Events” means any Prepayment Event described in
clause (a) or (b) of the definition thereof which is not an Above-Threshold
Prepayment Event.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” and “Borrowers” each has the meaning specified in the preamble
hereto.

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means $5,000,000 (or if any Borrowing is denominated in an
Alternative Currency, 5,000,000 units of such currency).

 

“Borrowing Multiple” means $1,000,000 (or if any Borrowing is denominated in an
Alternative Currency, 1,000,000 units of such currency).

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form of Exhibit B-1 or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Officer of a
Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

 5 

 

  

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP,
excluding (i) any such expenditures made to restore, replace or rebuild assets
to the condition of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, (ii) any such expenditures constituting Permitted
Acquisitions or any other acquisition of all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person and related costs and
expenses and (iii) any such expenditures in the form of a substantially
contemporaneous exchange of similar property, plant, equipment or other capital
assets, except to the extent of cash or other consideration (other than the
assets so exchanged), if any, paid or payable by the Company and its
Subsidiaries, and (b) such portion of principal payments on Capital Lease
Obligations made by the Company and its Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement). The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP. For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

 

“Captive Insurance Company” means a wholly owned Subsidiary of the Company that
(a) has no Subsidiaries and (b) engages in no business other than providing
insurance for the benefit of the Company and its Subsidiaries with respect to
workmen’s compensation, crime, general liability, auto liability, employee
benefits and property risks in accordance with Section 5.07.

 

 6 

 

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the applicable Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

 

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Company or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Company or any Subsidiary.

 

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of Section 957 of the Code and (b) each Subsidiary of any such
controlled foreign corporation.

 

“CFC Holding Company” means a Subsidiary that has no material assets other than
Equity Interests and, if any, Indebtedness of (a) one or more CFCs or (b) one or
more CFC Holding Companies.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder, but excluding
any employee benefit plan of such Person or its Subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan unless such plan is party of a group) of Equity
Interests in the Company representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Company or (b) any Borrower (other than
the Company) shall cease to be a wholly-owned direct Subsidiary of the Company
or another Loan Party that is a wholly-owned Subsidiary of the Company.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, including the entry into any agreement with such
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans of any Series, Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is an Initial Term Loan Commitment, an
Incremental Term Commitment of any Series, a Dollar Tranche Revolving Commitment
or a Multicurrency Tranche Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class. Additional
Classes of Loans, Borrowings, Commitments and Lenders may be established
pursuant to Sections 2.22, 2.23 and 2.24.

 7 

 

  

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02) and the Initial Term
Loans are funded.

 

“Co-Documentation Agents” means Capital One, National Association, Citizens
Bank, N.A., HSBC Bank USA, N.A., KeyBank National Association, PNC Capital
Markets LLC, SunTrust Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association and Wells Fargo Securities, LLC in their capacity as co-
documentation agents for the Facilities provided for herein.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

 

“Collateral Agreement” means the Collateral Agreement dated as of the Closing
Date among the Company, the other Loan Parties and the Administrative Agent.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement,
subject to Section 5.17, that:

 

(a)          the Administrative Agent shall have received from the Company and
each Designated Subsidiary either (i) counterparts of (A) the Guarantee
Agreement duly executed and delivered on behalf of such Person and (B) the
Collateral Agreement duly executed and delivered on behalf of such Person,
together with such other applications, consents and ancillary documentation as
detailed in the Collateral Agreement or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, (A) a supplement to the
Guarantee Agreement, substantially in the form specified therein (or as
otherwise agreed by the Administrative Agent) and (B) a supplement to the
Collateral Agreement, substantially in the form specified therein (or as
otherwise agreed by the Administrative Agent), or, to the extent reasonably
required by the Administrative Agent, additional Security Documents, duly
executed and delivered on behalf of such Person, together with documents of the
type referred to in clauses (a)(i)(B) and (c) of the definition of the term
“Collateral and Guarantee Requirement” and, to the extent reasonably requested
by the Administrative Agent, opinions of the type referred to in paragraph (d)
of Section 4.01, with respect to such Designated Subsidiary;

 

(b)          (i) all outstanding Equity Interests in any Significant Subsidiary
(other than Excluded Equity Interests), in each case directly owned by any Loan
Party, shall have been pledged pursuant to the Collateral Agreement and (ii) the
Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c)          all (i) Indebtedness of the Company and each Subsidiary that is
owing to any Loan Party in an aggregate principal amount in excess of
$20,000,000 shall be evidenced by the Intercompany Note or a promissory note and
shall have been pledged pursuant to the Collateral Agreement or a supplement to
the Collateral Agreement, and the Administrative Agent shall have received all
such Intercompany Notes or promissory notes, as applicable, together with
undated instruments of transfer with respect thereto endorsed in blank, except
that Indebtedness of the Company and each Subsidiary that is owing to any Loan
Party and is incurred from time to time in the ordinary course of business shall
not be required to be evidenced by an Intercompany Note or promissory note and
the ancillary documentation referred to above (irrespective of the amount of
such Indebtedness), to the extent that such Indebtedness is repaid or reduced to
or below the aforementioned $20,000,000, in each case, within forty-five (45)
days of the date incurred;

 

 8 

 

  

(d)          all documents and instruments, including Uniform Commercial Code
financing statements, in each case, as required by Requirements of Law or
reasonably requested by the Administrative Agent to be filed or recorded to
evidence the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents and the other provisions of the definition of the term
“Collateral and Guarantee Requirement,” shall have been filed or recorded or
delivered to the Administrative Agent for filing or recording; and

 

(e)          the Administrative Agent shall have received (for distribution to
the Lenders (at least twenty (20) days in advance of execution and delivery of
any Mortgage in the case of the items described in clauses (iii) and (iv)
below)) (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the Loan Party that is the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid and enforceable first Lien on the Mortgaged Property
described therein, free of any other Liens except as permitted under Section
6.02, together with such endorsements and affirmative coverage as the
Administrative Agent may reasonably request, (iii) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by each Loan
Party relating thereto), (iv) if any such “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination shows that a Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, prior to the delivery of a counterpart to
the Mortgage for such Mortgaged Property: (A) notices to (and confirmations of
receipt by) such Loan Party as to the existence of a special flood hazard and,
if applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program and (B) evidence of applicable flood insurance, if
available, in each case in such form, on such terms and in such amounts as
required by Flood Insurance Regulations or otherwise required by the
Administrative Agent (but at a minimum in amounts and otherwise in compliance
with Flood Insurance Regulations), (v) a survey as may exist and in the
possession of a Loan Party at such time with respect to any such Mortgaged
Property and (vi) legal opinions as the Administrative Agent may reasonably
request with respect to any such Mortgage and with respect to the
enforceability, due authorization, execution and delivery of such Mortgage.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.16 to satisfy the Collateral
and Guarantee Requirement with respect to the items specified in Schedule 5.16
and (y) Section 5.11 to satisfy the Collateral and Collateral Requirement with
respect to Designated Subsidiaries newly acquired or formed (or which first
become Designated Subsidiaries) after the Closing Date or Section 5.13 to
satisfy the Collateral and Guarantee Requirement with respect to any Material
Real Property acquired by any Loan Party after the Closing Date, (b) the
foregoing provisions of this definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, legal opinions or other deliverables with respect to, particular
assets of the Loan Parties, or the provision of Guarantees by any Subsidiary, in
each case as to which the Administrative Agent and the Company reasonably agree
in writing that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Company and the
Subsidiaries (including the imposition of withholding or other material taxes or
as the result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction)), shall be excessive in relation to
the benefits to be obtained by the Lenders therefrom, (c) Liens required to be
granted from time to time pursuant to the definition of the term “Collateral and
Guarantee Requirement” shall be subject to exceptions and limitations set forth
in the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as reasonably agreed between the Administrative Agent and the
Company, (d) in no event shall the Collateral (directly or indirectly, including
by way of an offset or otherwise) include any Excluded Assets. The
Administrative Agent may, without the consent of any Lender, grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Designated Subsidiary
(including extensions beyond the Closing Date and the time periods set forth in
Schedule 5.16 or in connection with assets acquired, or Designated Subsidiaries
formed or acquired, after the Closing Date) if it and the Company reasonably
agree that such action cannot be accomplished without undue effort or expense by
the time or times at which it would otherwise be required to be accomplished by
this Agreement or the Security Documents. In addition, in no event shall (a)
control agreements or control or similar arrangements be required with respect
to cash deposit, securities accounts or commodity accounts, (b) notice be
required to be sent to account debtors or other contractual third parties prior
to the occurrence and absent the continuance of an Event of Default, (c)
landlord lien waivers, estoppels or collateral access letters be required to be
delivered, (d) perfection be required with respect to letter of credit rights
and commercial tort claims (except to the extent perfected through the filing of
Uniform Commercial Code financing statements) or (e) security documents governed
by the laws of a jurisdiction other than the United States or any State thereof
or the District of Columbia be required.

 

 9 

 

  

“Collateral Release Conditions” means each of the following conditions: (a) the
Total Leverage Ratio shall be less than 3.00 to 1.00 as of the end of the most
recent two (2) consecutive fiscal quarters of the Company and (b) no secured
Incremental Equivalent Debt, no secured Refinancing Term Loans, no secured
Refinancing Commitments, no Permitted First Priority Refinancing Indebtedness,
no Permitted Second Priority Refinancing Indebtedness and, except to the extent
secured by a Lien otherwise permitted pursuant to Section 6.02, no secured
Material Indebtedness shall be outstanding.

 

“Collateral Release Event” means a date following the Closing Date on which the
Company certifies pursuant to Section 5.17 that (a) no Default or Event of
Default has occurred and is continuing and (b) the Collateral Release Conditions
are satisfied.

 

“Commitment” means with respect to any Lender, such Lender’s Initial Term Loan
Commitment, Incremental Term Commitment of any Series, Dollar Tranche Revolving
Commitment, Multicurrency Tranche Revolving Commitment or any combination
thereof (as the context requires). Additional Revolving Commitments may be
established pursuant to Sections 2.22 and 2.23.

 

“Commitment Fee Rate” means 0.35% per annum; provided, that on and after the
first Adjustment Date occurring after the completion of one full fiscal quarter
of the Company after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

 10 

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus without duplication and (other than in the case of clauses (a)(x)
and (a)(xi)) to the extent deducted in determining such Consolidated Net Income,
the sum of:

   

(a)          

 

(i)          Consolidated Interest Expense for such period (including imputed
interest expense in respect of Capital Lease Obligations),

 

(ii)         provision for taxes based on income, profits or losses (whether
paid, estimated or accrued), including foreign withholding taxes, and for
corporate franchise, capital stock, net worth, value-added taxes and similar
taxes (including penalties and interest, if any), in each case during such
period,

 

(iii)        all amounts attributable to depreciation, depletion and
amortization (including amortization or impairment of intangible assets and
properties) for such period (excluding amortization expense attributable to a
prepaid cash expense that was paid in a prior period),

 

(iv)        any extraordinary, unusual or nonrecurring losses or charges for
such period, determined on a consolidated basis in accordance with GAAP,

 

(v)         any Non-Cash Charges for such period; provided that any cash payment
made with respect to any Non-Cash Charges added back in computing Consolidated
EBITDA for any prior period pursuant to this clause (a)(v) shall be subtracted
in computing Consolidated EBITDA for the period in which such cash payment is
made,

 

(vi)        any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement or other derivative
instruments,

 

(vii)       any unrealized losses for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements or
other derivative instruments,

 

(viii)      proceeds of, and expenses and charges associated with, liability or
casualty event or business interruption insurance to the extent actually
received or, so long as the Company has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days),

 

(ix)         charges, losses or expenses to the extent indemnified, reimbursable
or insured to the extent actually received or, so long as the Company has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the applicable counterparty and only to the extent that
such amount is (A) not denied by the applicable counterparty in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), plus

 

(x)          any gain relating to Hedging Obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
in such period pursuant to clause (c)(iv) below,

 

 11 

 

 

(xi)         cash receipts in such period (or any netting arrangements resulting
in reduced cash expenses) not included in Consolidated EBITDA in any prior
period to the extent non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and were not added back,

 

(xii)        accruals and expenses (including rationalization, legal, tax,
structuring and other costs and expenses) related to the Transactions,
acquisitions or issuances of debt or equity permitted under the Loan Documents,
whether or not consummated, and

 

(xiii)       restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions and closure of
facilities and adjustments to existing reserves) whether or not classified as
restructuring expense on the consolidated financial statements, in an aggregate
amount not to exceed for any period of four (4) fiscal quarters the sum of
$50,000,000 less the aggregate amount added back pursuant to clause (a)(xvi) for
such period, plus

 

(xiv)      losses on asset sales, disposals or abandonments (other than asset
sales, disposals and abandonments in the ordinary course of business), plus

 

(xv)       actual net losses resulting from discontinued operations, plus

 

(xvi)      non-cash adjustments with respect to insurance liabilities related to
prior periods, in an aggregate amount not to exceed for any period of four
fiscal quarters the sum of $50,000,000 less the aggregate amount added back
pursuant to clause (a)(xiii) for such period, shall be added back to (in the
case of negative adjustments), or deducted from (in the case of positive
adjustments), Consolidated EBITDA (to the extent included in the calculation of
Consolidated Net Income), plus

 

(xvii)     cost savings and cost synergies directly attributable to the GCA
Acquisition which shall be deemed to be in an amount equal to (1) for the four
fiscal quarter period ending October 31, 2017, $25,400,000, (2) for the four
fiscal quarter period ending January 31, 2018, $25,400,000, (3) for the fiscal
quarter period ending April 30, 2018, $19,800,000, (4) for the four fiscal
quarter period ending July 31, 2018, $11,300,000 and (5) for the four fiscal
quarter period ending October 31, 2018, $6,500,000, plus

 

(xviii)    charges (cash and non-cash and including any reserves taken) incurred
during the fiscal quarter of the Company ended January 31, 2017 in connection
with the consolidated cases of Augustus, Hall and Davis v. American Commercial
Security Services filed on July 12, 2005 in the Superior Court of California,
Los Angeles County (the “Augustus Case”), in an aggregate amount not to exceed
$120,230,000, plus

 

(xix)       charges (cash and non-cash and including any reserves taken)
incurred during the fiscal quarter of the Company ended January 31, 2017 in
connection with Karapetyan v. ABM Industries Incorporated and ABM Security
Services, Inc., et al. filed on October 23, 2015, in the United States District
Court for the Central District of California (the “Karapetyan Case” and,
together with the Augustus Case, the “Augustus and Karapetyan Cases”), in an
aggregate amount not to exceed $5,500,000, plus

 

 12 

 

 

(b)          Pro Forma Adjustments in connection with Permitted Acquisitions
(other than the GCA Acquisition) consummated during such period (or, for
purposes of determining whether such Permitted Acquisition and any related
Investment or incurrence of Indebtedness or Lien is permitted, after the end of
such period) and other Initiatives; provided that (i) such Pro Forma Adjustments
shall be calculated net of the amount of actual benefits realized and (ii) the
aggregate amount of all amounts under this clause (b) that increase Consolidated
EBITDA in any Test Period shall not exceed, and shall be limited to, 15% of
Consolidated EBITDA in respect of such Test Period (calculated before giving
effect to such adjustments and all other adjustments to Consolidated EBITDA);
and minus

 

(c)          without duplication and to the extent included in determining such
Consolidated Net Income:

 

(i)          any extraordinary gains for such period, determined on a
consolidated basis in accordance with GAAP,

 

(ii)         any non-cash gains for such period, including with respect to
write-ups of assets or goodwill, determined on a consolidated basis in
accordance with GAAP,

 

(iii)        any gains attributable to the early extinguishment of Indebtedness
or obligations under any Hedging Agreement, determined on a consolidated basis
in accordance with GAAP,

 

(iv)        any unrealized gains for such period attributable to the application
of “mark to market” accounting in respect of Hedging Agreements,

 

(v)         gains on asset sales, disposals or abandonments (other than asset
sales, disposals and abandonments in the ordinary course of business),

 

(vi)        actual net gains resulting from discontinued operations,

 

(vii)       non-cash adjustments with respect to insurance liabilities related
to prior periods, plus

 

(viii)      gains resulting from the reduction or reversal of any non-cash
charge, including any reserves, arising out of the Augustus and Karapetvan
Cases.

 

provided further that, Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) non-cash
foreign translation gains and losses. For purposes of calculating Consolidated
EBITDA for any period to determine the Total Leverage Ratio or the Fixed Charge
Coverage Ratio (including for purposes of determining Adjusted Consolidated
EBITDAR), if during such period the Company or any Subsidiary shall have
consummated a Permitted Acquisition, any Initiative, any Subsidiary shall have
been designated an Unrestricted Subsidiary or any Unrestricted Subsidiary shall
have been designated as a Subsidiary, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with Section
1.04(c).

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees, expenses and charges owed with respect to borrowed money, letters of
credit and bankers’ acceptance financing and net costs under Hedging Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), but excluding, however, any amounts referred to
in Section 2.13 payable to the Administrative Agent and Lenders on or before the
Closing Date.

 

 13 

 

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not, or
prior to the date it becomes, a consolidated Subsidiary except to the extent of
the amount of cash dividends or other cash distributions actually paid by such
Person to the Company or, subject to clauses (b) and (c) of this proviso, any
consolidated Subsidiary during such period, (b) the income of, and any amounts
referred to in clause (a) of this proviso paid to any Subsidiary (other than a
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or other cash distributions by such Subsidiary of that
income is not at the time permitted by a Requirement of Law or any agreement or
instrument applicable to such Subsidiary, unless such restrictions with respect
to the payment of cash dividends and other cash distributions have been legally
and effectively waived and (c) the income or loss of, and any amounts referred
to in clause (a) of this proviso paid to, any consolidated Subsidiary that is
not wholly-owned by the Company to the extent such income or loss or such
amounts are attributable to the noncontrolling interest in such consolidated
Subsidiary. Notwithstanding the foregoing, the amount of any cash dividends paid
by any Unrestricted Subsidiary and received by the Company or the Subsidiaries
during any such period shall be included, without duplication and subject to
clauses (b) and (c) of the proviso in the immediately preceding sentence, in the
calculation of Consolidated Net Income for such period. For purposes of
calculating Consolidated Net Income for any period to determine the Total
Leverage Ratio, if during such period the Company or any Subsidiary shall have
consummated a Permitted Acquisition, an Initiative or a Subsidiary Designation,
Consolidated Net Income for such period shall be calculated after giving pro
forma effect thereto in accordance with Section 1.04(c).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, each Issuing Lender, the
Swingline Lender and each Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

 14 

 

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each Issuing Lender, the
Swingline Lender and each other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the preamble hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.26.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.26.

 

“Designated Lender” shall have the meaning set forth in Section 2.27.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an officer’s certificate of an Authorized Officer, setting forth the
basis of such valuation, less the amount of cash and Permitted Investments
received in connection with a subsequent sale of such Designated Non-Cash
Consideration within 180 days of receipt thereof.

 

“Designated Obligations” means Obligations consisting of (a) principal of and
interest on the Revolving Loans, (b) unreimbursed LC Disbursements and interest
thereon and (c) all commitment fees and Letter of Credit participation fees.

 

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

 15 

 

  

(a)          matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)          is convertible or exchangeable, either mandatorily or at the option
of the holder thereof, for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c)          is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the Company or any Subsidiary, in whole or in part, at the option of the holder
thereof;

 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date, the Closing Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable and the
termination or expiration of the Commitments and (ii) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Lenders” means (a) competitors of the Company and its Subsidiaries
in each case specified by name in writing by the Company to the Administrative
Agent and the Lenders (by posting such notice to the Platform) from time to time
and (b) any of such competitor’s Affiliates clearly identifiable solely by
similarity of name (but excluding any Affiliate that is primarily engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the applicable competitor does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity). For the avoidance of doubt, (i) any addition to the list of
Disqualified Lenders pursuant to clause (a) above will not become effective
until at least three (3) Business Days after such addition is posted to the
Platform and (ii) no retroactive disqualification of the Lenders that later
become Disqualified Lenders shall be permitted. “Disqualified Lenders” shall
exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

 16 

 

  

“Dollar Tranche Applicable Percentage” means, with respect to each Lender, the
percentage (carried out to the ninth decimal place) of the aggregate Dollar
Tranche Revolving Commitments represented by such Lender’s Dollar Tranche
Revolving Commitment at such time. If the commitment of each Lender to make
Dollar Tranche Revolving Loans has been terminated and the obligation of each
Issuing Lender to issue Letters of Credit or otherwise incur L/C Obligations
have been terminated or if the Dollar Tranche Revolving Commitments have
expired, then the Dollar Tranche Applicable Percentage of each Lender with
respect to Revolving Credit Extensions shall be determined based on the Dollar
Tranche Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Dollar Tranche Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable. Notwithstanding the foregoing,
when a Defaulting Lender shall exist, in the case of Section 2.21, Dollar
Tranche Applicable Percentages shall be determined without regard to any
Defaulting Lender’s Dollar Tranche Revolving Commitment.

 

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.

 

“Dollar Tranche Revolving Commitment” means, with respect to each Lender, the
obligation of such Lender, if any, to make Dollar Tranche Revolving Loans and
participate in Swingline Loans and Letters of Credit, as such commitment may be
reduced from time to time pursuant to Section 2.09 and Section 9.02(b) or
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Dollar
Tranche Revolving Commitment is set forth on Schedule 1.01(a) or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Dollar Tranche Revolving Commitment, as applicable. The initial aggregate amount
of the Lenders’ Dollar Tranche Revolving Commitments is $700,000,000.

 

“Dollar Tranche Revolving Credit Exposure” means, as to any Dollar Tranche
Revolving Lender at any time, the aggregate Revolving Outstanding Amount at such
time of its Dollar Tranche Revolving Loans and the aggregate Revolving
Outstanding Amount of such Lender’s participation in L/C Obligations and
Swingline Loans at such time.

 

“Dollar Tranche Revolving Facility” means the Dollar Tranche Revolving
Commitments and the extensions of credit made thereunder.

 

“Dollar Tranche Revolving Lender” means each Lender that has a Dollar Tranche
Revolving Commitment or that holds Dollar Tranche Revolving Loans.

 

“Dollar Tranche Revolving Loans” has the meaning assigned to such term in
Section 2.01(b).

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Domestic Subsidiary Loan Party” means any Loan Party that is a Domestic
Subsidiary.

 

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

 

“EBITDA” means, for any Person for any period, the consolidated net income of
such Person for such period plus, to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization of such Person.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 17 

 

  

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and any other country that becomes a member of
the European Economic Area on or after the date of this Agreement.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution, finance
company or investment fund engaged as a primary activity in the ordinary course
of its business in making or investing in commercial loans or debt securities,
other than, in each case, (i) a natural person, (ii) a Defaulting Lender and
(iii) the Company, any Subsidiary or any other Affiliate of Company. For the
avoidance of doubt, any Disqualified Institution is subject to Section 9.04(g).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable Issuing Lender (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Lenders, (d) no longer a currency in which a Majority in Interest of the
Multicurrency Tranche Revolving Lenders are willing to make such Loan or (e) no
longer a currency in which the applicable Issuing Lender is willing to make such
Letter of Credit (each of (a), (b), (c), (d) and (e) a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Lenders and the Company,
and such country’s currency shall no longer be an Alternative Currency until
such time as the Disqualifying Event(s) no longer exist. Within, five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.

 

“Environmental Laws” means all Requirements of Law relating to pollution or the
protection of the environment or natural resources (or, as it relates to
exposure to hazardous or toxic substances, human health and safety matters).

 

“Environmental Liability” means any liability, obligation, loss, claim, lawsuit
or order, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities) directly or
indirectly resulting or arising from (a) the violation of any Environmental Law
or Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) the Release or
threatened Release of any Hazardous Materials, (d) exposure to any Hazardous
Materials or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued or
required under Environmental Laws.

 

 18 

 

  

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests (whether voting or non-voting) in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
4001(b)(1) of ERISA or Section 414(b) or 414(c) of the Code or, solely for
purposes of Title IV and Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414(b), 414(c), 414(m) or 414(o) of
the Code.

 

“ERISA Event” means (a) the existence, with respect to any Plan of the Company,
of a non-exempt Prohibited Transaction; (b) any Reportable Event; (c) any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (d) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA); (f) the incurrence by the
Company or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (g) the receipt by the Company or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (h) the incurrence by the Company or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (i) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA) or terminated (within the meaning of
Section 4041A of ERISA); (j) the failure by the Company or any ERISA Affiliate
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA or (k) a Foreign Plan Event.

 

“ESPC” means an Energy Savings Performance Contract between the Company or a
Subsidiary, on the one hand, and a Governmental Authority, on the other hand,
pursuant to which the Company or such Subsidiary will design, acquire,
construct, install, arrange financing for, test, operate, maintain and/or repair
one or more energy conservation projects.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)    For any Interest Period with respect to any Borrowing:

 

(i)          denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m.,
London time, on the Rate Determination Date, for deposits in the relevant
currency, with a term equivalent to such Interest Period;

 

 19 

 

  

(ii)         denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the
Multicurrency Tranche Revolving Lenders pursuant to Section 1.08; and

 

(b)   for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower shall be Eurocurrency
Rate Loans.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Assets” means:

 

(a) any fee-owned real property with a fair market value individually of less
than $10,000,000;

 

(b) any leasehold interests in real property;

 

(c) motor vehicles and other assets subject to certificates of title (other than
to the extent a security interest in such assets can be perfected by filing a
Uniform Commercial Code financing statement or a similar filing in a non-U.S.
jurisdiction);

 

(d) any assets if, to the extent, and for so long as, the grant of a Lien
thereon to secure the Obligations is effectively prohibited or restricted by any
Requirements of Law; provided that such asset shall cease to be an Excluded
Asset at such time as such prohibition ceases to be in effect;

 

(e) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the Company
or any Subsidiary), in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or analogous law of
any non-U.S. jurisdiction, and other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or analogous law of any non-U.S. jurisdiction notwithstanding such
prohibition or right of termination;

 20 

 

  

(f) (A) any asset to the extent that a grant of a security interest therein
would require the consent (other than a consent that has been obtained) of a
third Person (other than the Company or any Subsidiary) in each case pursuant to
an agreement relating to secured Indebtedness permitted by clause (b), (e), (f),
(g), (h), (i), (j), (k), (l), (n), (o), (p), (q),(u), (v) or (w) of Section 6.01
so long as such consent requirement applies only to the assets securing such
Indebtedness (and such assets are permitted to secure such Indebtedness under
Section 6.02) and (B) any lease, license or other agreement which requires the
consent (other than a consent that has been obtained) of a third Person (other
than the Company or any Subsidiary) in order for such lease, license or other
agreement (or rights thereunder) to be part of the Collateral, in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or analogous law of any non-U.S. jurisdiction, and other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or analogous law of any non-U.S.
jurisdiction notwithstanding such consent requirement;

 

(g) those assets as to which the Administrative Agent and the Company reasonably
agree in writing that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby;

 

(h) “intent-to-use” trademark applications, unless and until acceptable evidence
of use of the trademark has been filed with and accepted by the United States
Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
trademark application prior to such filing would adversely affect the
enforceability or validity of such trademark application;

 

(i) any property, to the extent the granting of a Lien therein is prohibited by
any Requirement of Law or any agreement with any Governmental Authority or which
would require the consent, approval, license or authorization of any
Governmental Authority to grant a Lien, in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or
analogous law of any non-U.S. jurisdiction (with no requirement to obtain the
consent of any Person (other than the Company or any Subsidiary), including,
without limitation, no requirement to comply with the Federal Assignment of
Claims Act or any similar statute), and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or analogous law of any non-U.S. jurisdiction notwithstanding
such prohibition, restriction or consent requirement;

 

(j) any Excluded Equity Interests;

 

(k) other customary exclusions under applicable local law or in applicable local
jurisdictions as mutually agreed by the Administrative Agent and the Company;

 

(l) margin stock;

 

(m) assets in any CFC or any CFC Holding Company and other assets to the extent
a security interest in such assets would result in material adverse tax
consequences (including, without limitation, as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) or material adverse regulatory consequences, in each case, as
reasonably determined in good faith by the Company;

 

(n) any payroll accounts, employee wage and benefit accounts, tax accounts,
escrow accounts, or fiduciary or trust accounts;

 

(o) cash or other assets restricted that are subject to Liens permitted under
Section 6.02(l) or Hedging Agreements entered into in the ordinary course of
business with relationship banks of the Company or any of its Subsidiaries; and

 

(p) any asset that is the target or subject of Sanctions.

 21 

 

  

Notwithstanding the foregoing, it is hereby understood and agreed that “Excluded
Assets” shall not include any proceeds, products, substitutions or replacements
of Excluded Assets (unless such proceeds, products, substitutions or
replacements would otherwise constitute Excluded Assets).

 

“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting Equity Interests of a Subsidiary that is a CFC or a CFC Holding Company
in excess of 65% of the outstanding voting Equity Interests and 100% of the
outstanding non-voting Equity Interests of such Subsidiary, (b) any Equity
Interests if, to the extent, and for so long as, the grant of a Lien thereon to
secure the Obligations is effectively prohibited or restricted by any
Requirements of Law; provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect, (c) Equity Interests in any Person that is not a wholly-owned Subsidiary
directly owned by a Loan Party; provided that such Equity Interest shall cease
to be an Excluded Equity Interest if such Person becomes a wholly-owned
Subsidiary directly owned by a Loan Party and (d) Equity Interests as to which
the Administrative Agent and the Company reasonably agree in writing that the
cost obtaining such a security interest or perfection thereof are excessive in
relation to the benefit of the Lenders of the security to be afforded thereby.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Significant Subsidiary, (b) any Subsidiary that is a Foreign Subsidiary, (c) any
Subsidiary that is a CFC or a CFC Holding Company (and accordingly, in no event
shall a CFC or a CFC Holding Company be required to enter into any Security
Document or pledge any assets hereunder), (d) any Subsidiary that is prohibited
or restricted by Requirements of Law or by contractual obligations existing on
the Closing Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof) from
Guaranteeing the Loan Document Obligations or if guaranteeing the Obligations
(i) would require governmental (including regulatory) consent, approval, license
or authorization in order to provide such guarantee or (ii) could result in
material adverse tax consequences as reasonably determined by the Company, (e) a
special purpose securitization vehicle (or similar entity), including any
Receivables Entity, (f) a not for profit Subsidiary, (g) a captive insurance
Subsidiary (including, as of the Closing Date, IFM Assurance Company), (h) any
Unrestricted Subsidiary or (i) a Subsidiary with respect to which, in the
reasonable judgment of the Company and the Administrative Agent, the burden or
cost of providing a Guarantee shall be excessive in view of the benefits to be
obtained by the Lenders therefrom; provided that any Subsidiary shall cease to
be an Excluded Subsidiary at such time as none of foregoing clauses apply to
such Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee by such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof)
(determined after giving effect to any applicable keepwell, support, or other
agreement for the benefit of such Loan Party and any and all applicable
guarantees of such Loan Party’s swap obligations by the other Loan Parties) by
virtue of Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
by any Loan Party of a security interest, as applicable, becomes effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guarantee or security interest is or becomes illegal.

 

 22 

 

  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.20(b)) or (ii) such Lender changes its lending or branch
office, except in each case to the extent that, pursuant to Section 2.18,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
Commitment or to such Lender immediately before it changed its lending or branch
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.18(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of November 30,
2010, among the Company and certain Subsidiaries, as borrowers, the lenders from
time to time party thereto, and Bank of America, N.A., as administrative agent.

 

“Existing GCA Credit Agreements” means, collectively, (a) the First Lien Credit
Agreement, dated as of March 1, 2016, among GCA Merger Sub, Inc. (to be merged
with and into Erie Acquisition Holdings, Inc.), as the parent borrower, GCA
Services Group, Inc., as the subsidiary borrower, GCA Intermediate Holding Corp.
as holdings, the subsidiaries of the parent borrower from time to time party
thereto, the financial institutions party hereto, as lenders, and Barclays Bank
PLC, as administrative agent and (b) the Second Lien Credit Agreement, dated as
of March 1, 2016, among GCA Merger Sub, Inc. (to be merged with and into Erie
Acquisition Holdings, Inc.), as the parent borrower, GCA Services Group, Inc.,
as the subsidiary borrower, GCA Intermediate Holding Corp., as holdings, the
subsidiaries of the parent borrower from time to time party thereto, the
financial institutions party hereto, as lenders, Barclays Bank PLC, as
administrative agent.

 

“Existing Letters of Credit” has the meaning set forth in Section 2.06(a).

 

“Facility” means each of (a) the Initial Term Facility, (b) the Dollar Tranche
Revolving Facility, (c) the Multicurrency Tranche Revolving Facility and (d) any
Incremental Term Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Fee Payment Date” means, (a) the Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

 23 

 

  

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, corporate vice president of
finance or controller of such Person (or other persons holding similar duties).

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated EBITDAR for the period of the four (4) prior fiscal
quarters ending on such date to (b) the sum, without duplication, of (i)
Consolidated Interest Expense for such period plus (ii) Adjusted Rental Expense
for such period plus (iii) scheduled principal payments of long-term
Indebtedness required to be made during such period.

 

“Flood Insurance Regulations” means, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Borrower” means any Designated Borrower that is not a Domestic
Subsidiary.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA), program or agreement that is
not subject to US law and is maintained or contributed to by, or entered into
with, the Company, any Affiliate, or any other entity to the extent the Company
could have any liability in respect of its current or former employees, other
than any employee benefit plan, program or agreement that is sponsored or
maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the Revolving Outstanding Amount of all outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders in accordance with the terms hereof.

 

“Funding Office” means such office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders, which office may include any Affiliate of such Person or any
domestic or foreign branch of such Person or such Affiliate.

 

 24 

 

  

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“GCA” means GCA Holding Corp., a Delaware corporation.

 

“GCA Acquisition” means the acquisition of GCA by the Company pursuant to the
GCA Acquisition Agreement.

 

“GCA Acquisition Agreement” means the Agreement and Plan of Merger, entered into
as of July 11, 2017, by and among the Company, GCA, Grade Sub One, Inc., Grade
Sub Two, LLC, Thomas H. Lee Equity Fund VII, L.P. and Broad Street Principal
Investments Holdings, L.P.

 

“GCA Refinancing” means (a) the payment in full of all indebtedness outstanding
under the Existing GCA Credit Agreements, (b) all letters of credit issued under
the Existing GCA Credit Agreements shall be terminated, cash collateralized or
reevidenced as “Letters of Credit” hereunder issued on the Closing Date, (c) all
commitments outstanding under the Existing GCA Credit Agreements shall be
terminated and (d) all Liens securing obligations under the Existing GCA Credit
Agreements shall be released.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or government, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Company)). The term
“Guarantee” used as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of the Closing Date
among the Company, the Domestic Subsidiary Loan Parties and the Administrative
Agent.

 

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, mercury, lime solids,
radon gas and all other substances, wastes or other pollutants (including
explosive, radioactive, hazardous or toxic substances or wastes) that are
regulated pursuant to any Environmental Law due to their potential harmful or
deleterious effects on human health or the environment.

 

 25 

 

  

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any Subsidiary shall be a Hedging Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

 

“Incremental Acquisition Term Facility” means Incremental Term Commitments
designated as an “Incremental Acquisition Term Facility” by the Company, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Facility Amendment, the making of which is conditioned
upon the consummation of, and the proceeds of which will be used to finance, a
Permitted Acquisition or other acquisition or Investment permitted hereunder
(including the refinancing of Indebtedness in connection therewith (to the
extent required in connection with such Permitted Acquisition, acquisition or
Investment) and the payment of related fees and expenses).

 

“Incremental Commitments” means the Incremental Term Commitments and the
Incremental Revolving Commitments.

 

“Incremental Equivalent Debt” has the meaning set forth in Section 6.01(h).

 

“Incremental Facility Amendment” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.22.

 

“Incremental Junior Debt” has the meaning set forth in Section 6.01(h).

 

“Incremental Lenders” means the Incremental Term Lenders and the Incremental
Revolving Lenders.

 

“Incremental Pari Passu Debt” has the meaning set forth in Section 6.01(h).

 

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.22, to make additional Revolving Commitments
available hereunder, expressed as an amount representing the maximum principal
amount of the Revolving Loans to be made by such Lender in respect thereof.

 

“Incremental Revolving Lender” means a Lender providing Incremental Revolving
Commitments.

 

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Amendment and Section 2.22, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

 

 26 

 

  

“Incremental Term Facility” means an incremental facility established hereunder
pursuant to an Incremental Facility Amendment providing for Incremental Term
Commitments.

 

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

 

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to a
Borrower pursuant to Section 2.22.

 

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding, for the avoidance of doubt, trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable, deferred compensation
arrangements for employees, directors and officers and other accrued
obligations, in each case in the ordinary course of business), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount that would be
available for drawing under all letters of credit issued for the account of such
Person, together without duplication, the amount of all honored but unpaid
drawings and/or unreimbursed payments thereunder and all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of
guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (x) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (y) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and (j)
all Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include (i)
purchase price adjustments, earnouts, holdbacks or deferred payments of a
similar nature (including deferred compensation representing consideration or
other contingent obligations incurred in connection with an acquisition), except
in each case to the extent that such amount payable is more than 90 days overdue
and such amount would otherwise be required to be reflected on a balance sheet
prepared in accordance with GAAP; (ii) current accounts payable incurred in the
ordinary course of business; (iii) obligations in respect of non-competes and
similar agreements; (iv) Hedging Obligations; (v) obligations in respect of Cash
Management Services; and (vi) licenses and operating leases. The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person or such Person has otherwise become
liable for the payment thereof) be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

 27 

 

 

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Term Facility” means the term loan facility established pursuant to
Section 2.02(a).

 

“Initial Term Loan” means a Loan made pursuant to Section 2.02(a).

 

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Initial Term Loan to be made by such Lender, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Initial Term Loan Commitment
is set forth in Schedule 1.01(a) or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Initial Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ Initial Term Loan
Commitments is $800,000,000.

 

“Initiative” means any Specified Transaction, restructuring, business
optimization activity, cost savings initiative or other similar initiative
(including restructuring charges and any charges and expenses incurred in
connection with Capital Expenditures for future expansion and business
optimization projects).

 

“Intellectual Property” has the meaning set forth in the Collateral Agreement.

 

“Intercompany Note” means an intercompany note among the Loan Parties and the
Subsidiaries party thereto, substantially in the form of Exhibit M or any other
form approved by the Administrative Agent.

 

“Intercreditor Agreement” means (a) in respect of Indebtedness intended to be
secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Company, and (b) in respect of
Indebtedness intended to be secured by some or all of the Collateral on a junior
priority basis with the Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Company (including a
customary standstill provision and a customary waiver by the junior priority
creditors of any right to object to the manner in which the Administrative Agent
or the Secured Parties enforce or collect the Obligations or the liens granted
on any of the Collateral).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be,
in the case of any such written request, substantially in the form of Exhibit E
or any other form approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Authorized
Officer of a Borrower).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

 28 

 

  

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability for
the interest rate applicable the relevant currency), as selected by the
applicable Borrower in its Borrowing Request, or such other period that is
twelve months or less requested by the applicable Borrower and consented to by
all the Lenders; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period (other than an Interest Period with a duration
of less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

Notwithstanding the foregoing, an Interest Period with a duration of one week
may only be selected by the applicable Borrower for Eurocurrency Rate Loans
under the Revolving Facilities.

 

“Investment” means, with respect to a specified Person, (a) any purchase of
Equity Interests, bonds, notes, debentures or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, or any
capital contribution or loans or advances (other than advances made in the
ordinary course of business that would be recorded as accounts receivable on the
balance sheet of the specified Person prepared in accordance with GAAP) to,
Guarantees of any Indebtedness of or other obligations of, or any other
investment in, any other Person that are held or made by the specified Person
and (b) the purchase or acquisition (in one transaction or a series of related
transactions) of all or substantially all the property and assets or business of
another Person or assets constituting a business unit, line of business,
division or product line of such other Person. The amount, as of any date of
determination, of (i) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date (excluding any portion
thereof representing paid-in-kind interest or principal accretion), without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be determined in
accordance with the definition of the term “Guarantee”, (iii) any Investment in
the form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair value (as determined reasonably and in good
faith by the Company in accordance with GAAP) of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received in
cash, or other property that has been converted into cash or is readily
marketable for cash, by such specified Person representing a return of capital
of such Investment, but without any adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such transfer, (iv) any Investment (other than any
Investment referred to in clause (i), (ii) or (iii) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness, other securities or assets of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (v) any
Investment (other than any Investment referred to in clause (i), (ii), (iii) or
(iv) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair value (as determined reasonably and in good faith by a
Financial Officer of the Company) of such Equity Interests at the time of the
issuance thereof. For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer of the Company. Any basket in this Agreement used to make an Investment
by any Loan Party on or after the Closing Date in any Person that is not a Loan
Party on the date such Investment is made but subsequently becomes a Loan Party
in accordance with the terms of this Agreement shall be refreshed by the amount
of the Investment so made on the date such Person so becomes a Loan Party.

 

 29 

 

  

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“IP Security Agreement” has the meaning set forth in the Collateral Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the relevant
Issuing Lender and the Company (or any Subsidiary) or in favor of the relevant
Issuing Lender and relating to such Letter of Credit.

 

“Issuing Lender” means each of Bank of America (through itself or through one of
its branch offices or Affiliates) and any other Dollar Tranche Revolving Lender
(through itself or through one of its branch offices or Affiliates) approved by
the Administrative Agent and the Company that has agreed in its sole discretion
to act as an “Issuing Lender” hereunder pursuant to an Notice of Additional
Issuing Lender executed by the Company, the Administrative Agent and such Dollar
Tranche Revolving Lender, in each case in its capacity as issuer of any Letter
of Credit.

 

“Joint Bookrunner” each of JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) in its capacity as a joint bookrunner for the Facilities.

 

“Joint Lead Arranger” each of JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), PNC Capital Markets LLC, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., U.S. Bank National Association and Wells Fargo Securities, LLC in its
capacity as a joint lead arranger for the Facilities.

 

“Joint Venture” means a partnership, limited liability company, joint venture or
other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Company or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

 

 30 

 

  

“Judgment Currency” has the meaning set forth in Section 9.18(b).

 

“L/C Commitment” means an amount equal to the lesser of the aggregate Dollar
Tranche Revolving Commitments and $300,000,000. The L/C Commitment is part of,
and not in addition to, the Dollar Tranche Revolving Commitments.

 

“L/C Exposure” means, at any time, the total L/C Obligations. The L/C Exposure
of any Dollar Tranche Revolving Lender at any time shall be its Dollar Tranche
Applicable Percentage of the total L/C Exposure at such time; provided that, in
the case of Section 2.04(a) when a Defaulting Lender that is also a Dollar
Tranche Lender shall exist, the L/C Exposure of any Dollar Tranche Revolving
Lender shall be adjusted to give effect to any reallocation effected pursuant to
Section 2.21.

 

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.06(e). For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“L/C Participants” means, the collective reference to all the Dollar Tranche
Revolving Lenders other than the applicable Issuing Lender.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including in
respect of any Incremental Term Facility and including any Maturity Date that
has been extended from time to time in accordance with this Agreement.

 

“LCA Action” has the meaning set forth in Section 1.06.

 

“LCA Election” has the meaning set forth in Section 1.06.

 

“LCA Test Date” has the meaning set forth in Section 1.06.

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.

 

“Lenders” means the Persons listed in Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. The term “Lender” shall include any
Designated Lender.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letters of Credit” has the meaning set forth in Section 2.06(a).

 

 31 

 

  

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit N or any other form approved by the Administrative Agent.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

 

“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, assignment by way of pledge, security interest or
other encumbrance on, in or of such asset, including any agreement to provide
any of the foregoing, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Limited Condition Acquisition” means any acquisition by the Company or one or
more of its Subsidiaries permitted pursuant to this Agreement whose consummation
is not conditioned on the availability of, or on obtaining, third-party
financing and which is designated as a Limited Condition Acquisition by the
Company or such Subsidiary in writing to the Administrative Agent.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans and Reimbursement Obligations, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations of the Borrowers under this Agreement and each of
the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrowers under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, the Guarantee Agreement, any Incremental Facility
Amendment, any Refinancing Facility Agreement, any Intercreditor Agreement, any
Loan Modification Agreement, the Collateral Agreements, the other Security
Documents, and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.10(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Borrowers and the Administrative Agent and one or more Accepting
Lenders, effecting one or more Permitted Amendments and such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.24.

 

“Loan Modification Offer” has the meaning set forth in Section 2.24(a).

 

 32 

 

  

“Loan Parties” means the Borrowers and each Subsidiary that is a party to the
Guarantee Agreement.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders other than Defaulting Lenders holding outstanding Loans of
such Class (or, in respect of any Class of revolving commitments, Commitments of
such Class) representing more than 50% of the aggregate principal amount of all
Loans (or the aggregate amount of Commitments) of such Class outstanding at such
time (other than (i) Loans or Commitments of Defaulting Lenders and (ii) in
respect of Section 2.08(d) and Section 2.15, Loans or Commitments of Defaulting
Lenders).

 

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations or financial condition of the Company and the
Subsidiaries, in each case, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (c) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents) or Hedging Obligations of any one or more of the
Company and the Subsidiaries in an aggregate principal amount of $50,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of any Hedging Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if the applicable Hedging Agreement were terminated at
such time.

 

“Material Real Property” means any and all parcels of real property owned in fee
by any Loan Party located in the United States, other than any Excluded Asset.

 

“Maturity Date” means the Term Maturity Date, the Incremental Term Maturity Date
with respect to Incremental Term Loans of any Series, the Revolving Termination
Date or any extended maturity date with respect to all or a portion of any Class
of Loans or Commitments hereunder pursuant to a Refinancing Facility Agreement
or a Loan Modification Agreement, as the context requires.

 

“Maximum Incremental Amount” means an amount represented by Incremental
Commitments to be incurred pursuant to Section 2.22 that would not, immediately
after giving effect to the incurrence thereof (excluding from such pro forma
calculation the Net Proceeds of any Loans made in respect thereof and assuming
that the full amount of such Incremental Commitments is drawn), cause the Total
Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence of
such Indebtedness, to exceed 2.50 to 1.00.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Minimum Collateral Amount” means, at any time, an amount equal to 105% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
by it and outstanding at such time.

 

“Minimum Extension Condition” has the meaning set forth in Section 2.24(a).

 33 

 

  

“MNPI” means material information concerning the Company, GCA, any Subsidiary or
any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, GCA, any Subsidiary or any Affiliate of any of the foregoing, or
any of their securities, that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt, trust deed or
other similar security document granting a Lien on any Mortgaged Property to
secure the Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means collectively, any and all parcels of or interests in
real property owned in fee by any Loan Party and covered by a Mortgage delivered
pursuant to Section 5.11 or Section 5.13 (subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”), together with,
in each case, all easements, hereditaments and appurtenances relating thereto,
all improvements and appurtenant fixtures and equipment, all general intangibles
and contract rights and other property and rights incidental to the ownership
thereof. For the avoidance of doubt, no Excluded Asset shall be Mortgaged
Property.

 

“Multicurrency Tranche Applicable Percentage” means, with respect to each
Lender, the percentage (carried out to the ninth decimal place) of the aggregate
Multicurrency Tranche Revolving Commitments represented by such Lender’s
Multicurrency Tranche Revolving Commitment at such time. If the commitment of
each Lender to make Multicurrency Tranche Revolving Loans has been terminated or
if the Multicurrency Tranche Revolving Commitments have expired, then the
Multicurrency Tranche Applicable Percentage of each Lender with respect to
Revolving Credit Extensions shall be determined based on the Multicurrency
Tranche Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Multicurrency Tranche
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable. Notwithstanding the
foregoing, when a Defaulting Lender shall exist, in the case of Section 2.21,
Multicurrency Tranche Applicable Percentages shall be determined without regard
to any Defaulting Lender’s Multicurrency Tranche Revolving Commitment.

 

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

 

“Multicurrency Tranche Revolving Commitment” means, with respect to each Lender,
the obligation of such Lender, if any, to make Multicurrency Tranche Revolving
Loans, as such commitment may be reduced from time to time pursuant to Section
2.09 and Section 9.02(b) or reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Multicurrency Tranche Revolving Commitment is set forth on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency Tranche Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Multicurrency Tranche
Revolving Commitments is $200,000,000.

 

“Multicurrency Tranche Revolving Credit Exposure” means, as to any Multicurrency
Tranche Revolving Lender at any time, the aggregate Revolving Outstanding Amount
at such time of its Multicurrency Tranche Revolving Loans.

 

 34 

 

  

“Multicurrency Tranche Revolving Facility” means the Multicurrency Tranche
Revolving Commitments and the extensions of credit made thereunder.

 

“Multicurrency Tranche Revolving Lender” means each Lender that has a
Multicurrency Tranche Revolving Commitment or that holds Multicurrency Tranche
Revolving Loans.

 

“Multicurrency Tranche Revolving Loans” has the meaning assigned to such term in
Section 2.01(b).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Company and the
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Company and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans, any Permitted First Priority Refinancing Indebtedness, any
Permitted Second Priority Refinancing Indebtedness and any Permitted Unsecured
Refinancing Indebtedness) secured by such asset, (B) the pro rata portion of net
cash proceeds thereof (calculated without regard to this subclause (B))
attributable to minority interests and not available for distribution to or for
the account of the Company and the Subsidiaries as a result thereof, and (C) the
amount of any liabilities directly associated with such asset and retained by
the Company or any Subsidiary and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Company and the Subsidiaries
(including any taxes paid or payable in connection with transferring or
distributing any such amounts to the Company or any other Loan Party), and the
amount of any reserves established by the Company and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout, holdback or similar
obligations) reasonably estimated to be payable, that in each case are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer of the Company). For purposes of this
definition, in the event any taxes estimated to be payable with respect to any
event as described in clause (b)(iii) above are determined by the Company or the
applicable Subsidiary not to be payable or any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, in an aggregate amount equal to or greater than $500,000, the
amount of such estimated taxes not payable or reduction shall, except to the
extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such determination or
reduction, of cash proceeds in respect of such event.

 

“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP, (b)
non-cash expenses resulting from the grant of stock options, restricted stock
awards or other equity-based incentives to any director, officer or employee of
the Company or any Subsidiary (excluding, for the avoidance of doubt, any cash
payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable, (d)
the non-cash impact of accounting changes or restatements, (e) non-cash charges
and expenses resulting from pension adjustments and (f) any non-cash expenses
and costs that result from the issuance of stock-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

 

 35 

 

  

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit C or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by an Authorized
Officer.

 

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Facility Agreement.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lenders, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the applicable Issuing Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

 36 

 

  

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Company or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person; provided that, in each case, (i) the business of such
Person, or such assets, as the case may be, constitute a business permitted
under Section 6.03(b), (ii) with respect to each such purchase or other
acquisition, all actions required to be taken (if any) with respect to each
newly created or acquired Subsidiary or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” shall be taken within the required time periods for satisfaction of
such requirements set forth therein, (iii) at the time of the entry into the
definitive documentation with respect to such purchase or acquisition, no Event
of Default shall have occurred and be continuing and on the effective date of
such purchase or acquisition, no Event of Default under clause (a), (b), (h) or
(i) of Article VII shall have occurred and is continuing, in each case,
immediately after giving Pro Forma Effect to such purchase or other acquisition
as if it were consummated on such date, including the incurrence of Indebtedness
in connection therewith and (iv) at the time of the entry into the definitive
documentation with respect to such purchase or acquisition, the Company and its
Subsidiaries shall be in Pro Forma Compliance with the then-applicable financial
covenant level set forth in Section 6.13; provided further that until the
occurrence of a Collateral Release Event, the aggregate consideration paid by
the Company or any of its Subsidiaries in respect of Permitted Acquisitions
consisting of the purchase or other acquisition of Equity Interests in a Person
that does not become a Loan Party or the purchase or other acquisition of assets
by a Subsidiary that is not a Loan Party shall not exceed the greater of (i)
$125,000,000 and (ii) 30% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of the time of such acquisition. For
the avoidance of doubt, the GCA Acquisition shall be deemed to be a Permitted
Acquisition for all purposes under this Agreement.

 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.24, providing for an extension of the Maturity Date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) in the case
of Term Loans, changes to any prepayment premiums with respect to the applicable
Loans and Commitments of a relevant Class, (c) such amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to provide the rights and benefits of this
Agreement and other Loan Documents to each new “Class” of loans and/or
commitments resulting therefrom and (d) additional amendments to the terms of
this Agreement applicable only to the applicable Loans and/or Commitments of the
Accepting Lenders that either are (i) less favorable to such Accepting Lenders
than the terms of this Agreement prior to giving effect to such Permitted
Amendments or (ii) only apply after the Latest Maturity Date in effect
immediately prior to giving effect to such Permitted Amendments and, in each
case, that are reasonably acceptable to the Administrative Agent.

 37 

 

  

“Permitted Amount” means, as of any date, (a) the greater of (i) $75,000,000 and
(ii) 25% of Consolidated EBITDA computed on a Pro Forma Basis for the most
recently ended Test Period as of such date less (b) the sum of, without
duplication, (i) the aggregate amount of Investments by Loan Parties in
Subsidiaries (including Unrestricted Subsidiaries) that are not Loan Parties
outstanding under Section 6.04(d) as of such date, (ii) the aggregate
outstanding amount of loans or advances made by Loan Parties to Subsidiaries
(including Unrestricted Subsidiaries) that are not Loan Parties under Section
6.04(e) as of such date, (iii) the aggregate outstanding amount of Indebtedness
of Subsidiaries (including Unrestricted Subsidiaries) that are not Loan Parties
guaranteed by Loan Parties under Section 6.04(f) as of such date and (iv) the
aggregate amount of Dispositions by Loan Parties to Subsidiaries (including
Unrestricted Subsidiaries) that are not Loan Parties under Section 6.05(b)(ii)
as of such date.

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or delinquent
or are being contested in compliance with Section 5.05;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code or any analogous laws), arising in the ordinary
course of business that secure amounts not overdue for a period of more than 60
days or, if more than 60 days overdue, that are being contested in compliance
with Section 5.05;

 

(c)          (i) Liens (including pledges and deposits) arising in the ordinary
course of business in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations and (ii) pledges and deposits in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (c)(i) above;

 

(d)          Liens (including pledges and deposits) made (i) to secure the
performance of bids, trade and commercial contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Company or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (d)(i) above;

 

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)          encroachments, easements, zoning restrictions, rights-of-way and
similar encumbrances on real property, and other minor title imperfections and
defects with respect to real property, that in any case do not secure any
monetary obligations and do not materially interfere with the use, occupancy or
ordinary conduct of business of the Company or any Subsidiary at such real
property;

 

(g)          Liens deemed to arise from repurchase agreements that constitute
Permitted Investments;

 

 38 

 

  

(h)          Liens arising solely by virtue of any contractual, statutory or
common law provisions, banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with depository
institutions and securities accounts and other financial assets maintained with
a securities intermediary; provided that such deposit accounts or funds and
securities accounts or other financial assets are not established or deposited
for the purpose of providing collateral for any Indebtedness;

 

(i)          Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases or consignment of goods entered into by the Company and the Subsidiaries
in the ordinary course of business or relating to the purchase of accounts
receivables by a Captive Insurance Company;

 

(j)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 (or the applicable corresponding section) of the
Uniform Commercial Code in effect in the relevant jurisdiction covering only the
items being collected upon (or similar provisions under applicable law);

 

(k)          Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the personal property subject to any lease, license or sublicense or concession
agreement, in each case which are entered into in the ordinary course of
business;

 

(l)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(m)          Liens that are contractual rights of setoff;

 

(n)          with respect to any Mortgaged Property, such exceptions appearing
in Schedule B to the title insurance policies delivered to the Administrative
Agent pursuant to the terms of this Agreement, all of which exceptions must be
acceptable to the Administrative Agent in its reasonable judgment or expressly
permitted pursuant to the terms of this Agreement;

 

(o)          Liens representing any interest or title of a lessor under any real
property lease entered into by the Company or its Subsidiaries in the ordinary
course of business or any Lien on such lessor’s interest;

 

(p)          customary rights of first refusal or first offer, and tag, drag and
similar rights in joint venture agreements;

 

(q)          Liens arising from grants of non-exclusive licenses or
non-exclusive sublicenses in Intellectual Property made in the ordinary course
of business and that do not interfere in any material respect with the business
of the Company and its Subsidiaries, taken as a whole; provided that such Liens
do not secure any Indebtedness; and

 

(r)          with respect to any non-Domestic Subsidiary, other Liens and
privileges arising mandatorily by any Requirements of Law in the ordinary course
of business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit, bank guarantees or similar
instruments.

 

 39 

 

  

“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of bonds, debentures, notes or
similar instruments (but not loans) (a) that is secured by Liens on the
Collateral on a pari passu basis (but without regard to the control of remedies
except to the extent set forth in the Incremental Facility Amendment) to the
Liens on the Collateral securing the Obligations and any other Permitted First
Priority Refinancing Indebtedness and is not secured by any property or assets
of the Company or any of the Subsidiaries other than the Collateral (or property
or assets that substantially concurrently become Collateral), (b) the proceeds
of which, substantially concurrently with the incurrence thereof, are applied to
the repayment or prepayment of then outstanding Term Loan Borrowings of any
Class; provided that the principal amount of such Permitted First Priority
Refinancing Indebtedness shall not exceed the amount of the Term Loan Borrowings
so refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (c) that
does not mature earlier than the Maturity Date of the Class of Term Loans so
refinanced, and has a weighted average life to maturity no shorter than the
Class of Term Loans so refinanced, (d) that, as determined by the Company,
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions or, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are no more restrictive with respect to the
Company or any Subsidiary than those set forth in the Loan Documents (other than
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans and Commitments being refinanced by such Permitted First Priority
Refinancing Indebtedness); provided that such Permitted First Priority
Refinancing Indebtedness may contain financial maintenance covenants, so long as
any such financial maintenance covenant shall not be more restrictive with
respect to the Company and its Subsidiaries than (or in addition to) the
financial maintenance covenant set forth in Section 6.13 (unless such financial
maintenance covenants are also added to this Agreement for the benefit of the
Lenders), (e) the security agreements relating to which are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (f) that is not guaranteed by any
Persons other than the Loan Parties and (g) in respect of which a trustee,
collateral agent, security agent or similar Person, acting on behalf of the
holders thereof, shall have become party to an Intercreditor Agreement.
Permitted First Priority Refinancing Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor. Notwithstanding the foregoing, it
is hereby understood and agreed that, on and after the Collateral Release Event,
no secured Indebtedness shall constitute “Permitted First Priority Refinancing
Indebtedness” unless the Obligations are equally and ratably secured and such
secured Indebtedness is subject to an Intercreditor Agreement.

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency or instrumentality thereof to the extent such obligations are backed
by the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)          investments in commercial paper or corporate demand notes maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, (i) a short-term credit rating of “P-1” or higher from Moody’s or
“A-1” or higher from S&P or (ii) a long-term rating of “A2” or higher from
Moody’s or “A” or higher from S&P;

 

(c)          investments in certificates of deposit, banker’s acceptances and
demand or time deposits, in each case maturing within 365 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, (i) any commercial bank that is a Lender
or (ii) any domestic office of any commercial bank organized under the laws of
the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)          repurchase agreements with a term of not more than 90 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

 

 40 

 

  

(e)          “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act, (ii) with (A) a short-term credit
rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (B) a
long-term rating of “A2” or higher from Moody’s or “A” or higher from S&P and
(iii) have portfolio assets of at least $5,000,000,000;

 

(f)          investments in Indebtedness that is (x) issued by Persons with (i)
a short-term credit rating of “P-1” or higher from Moody’s or “A-1” or higher
from S&P or (ii) a long-term rating of “A2” or higher from Moody’s or “A” or
higher from S&P, in each case for clauses (i) and (ii) with maturities not more
than 12 months after the date of acquisition and (y) of a type customarily used
by companies for cash management purposes;

 

(g)          investments in accordance with the Company’s cash management and
investment policy or guidelines as provided to the Administrative Agent and as
in effect on the Closing Date (as may be modified by the Company after the
Closing Date in a manner reasonably satisfactory to the Administrative Agent);
and

 

(h)          in the case of the Company or any Foreign Subsidiary, other
short-term investments that are analogous to the foregoing, are of comparable
credit quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

 

“Permitted Joint Venture” means an Investment in a Joint Venture (a) that is not
a Loan Party and does not own any Equity Interests in a Loan Party and (b) in
respect of which all Indebtedness, if any, assumed by any Loan Party in respect
thereof can be quantified.

 

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to a Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell,
transfer and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
or convey purchaser interests, investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Company and/or the respective Receivables Sellers, in each case as more fully
set forth in the Permitted Receivables Facility Documents.

 

“Permitted Receivables Facility Assets” means Receivables (whether now existing
or arising in the future) of the Receivables Sellers which are transferred, sold
and/or pledged to a Receivables Entity pursuant to a Permitted Receivables
Facility and any related Permitted Receivables Related Assets which are also so
transferred, sold and/or pledged to the Receivables Entity and all proceeds
thereof.

 

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any Subsidiary that are more restrictive in any
material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
material respect to the interests of the Lenders unless otherwise consented to
by the Administrative Agent and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

 41 

 

  

“Permitted Receivables Related Assets” means any assets that are customarily
sold, transferred and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

 

“Permitted Reorganization” means any re-organization or other similar activities
among the Company and its Subsidiaries (including Unrestricted Subsidiaries)
related to Tax planning and re-organization, so long as, after giving effect
thereto, (a) the Loan Parties are in compliance with the Collateral and
Guarantee Requirement and Section 5.11, (b) taken as a whole, the value of the
Collateral securing the Obligations and the Guarantees by the Guarantors of the
Obligations are not materially reduced, (c) the Loans shall not be treated as
deemed reissued for U.S. federal income tax purposes, unless either (i) the
Lenders are not required to recognize income or gain, for U.S. federal income
tax purposes pursuant to such deemed reissuance, or (ii) the Company agrees to
indemnify the Lenders for such taxes, and (d) the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties under the Security
Documents are not materially impaired; provided that, no Loan Party shall become
an Unrestricted Subsidiary or an Excluded Subsidiary, and no asset of any Loan
Party shall become an asset of an Unrestricted Subsidiary or an Excluded
Subsidiary, in each case, as a result of such Permitted Reorganization and such
related activities and investments, unless otherwise permitted under this
Agreement.

 

“Permitted Second Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a junior basis to the Liens on the
Collateral securing the Obligations and any Permitted First Priority Refinancing
Indebtedness and is not secured by any property or assets of the Company or any
of the Subsidiaries other than the Collateral (or property or assets that
substantially concurrently become Collateral), (b) the proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class;
provided that the principal amount of such Permitted Second Priority Refinancing
Indebtedness shall not exceed the amount of the Term Loan Borrowings so
refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (c) that
does not mature earlier than the Maturity Date of the Class of Term Loans so
refinanced, and has a weighted average life to maturity no shorter than the
Class of Term Loans so refinanced, (d) that, as determined by the Company,
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions or, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are no more restrictive with respect to the
Company or any Subsidiary than those set forth in the Loan Documents (other than
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans and Commitments being refinanced by such Permitted Second Priority
Refinancing Indebtedness); provided that such Permitted Second Priority
Refinancing Indebtedness may contain financial maintenance covenants, so long as
any such financial maintenance covenant shall not be more restrictive with
respect to the Company and its Subsidiaries than (or in addition to) the
financial maintenance covenant set forth in Section 6.13 (unless such financial
maintenance covenants are also added to this Agreement for the benefit of the
Lenders), (e) the security agreements relating to which are substantially the
same as the Security Documents (with such differences as are satisfactory to the
Administrative Agent), (f) that is not guaranteed by any Persons other than the
Loan Parties and (g) in respect of which a trustee, collateral agent, security
agent or similar Person, acting on behalf of the holders thereof, shall have
become party to an Intercreditor Agreement. Permitted Second Priority
Refinancing Indebtedness will include any Registered Equivalent Notes issued in
exchange therefor. Notwithstanding the foregoing, it is hereby understood and
agreed that, on and after the Collateral Release Event, no secured Indebtedness
shall constitute “Permitted Second Priority Refinancing Indebtedness” unless the
Obligations are secured on a senior basis and such secured Indebtedness is
subject to an Intercreditor Agreement.

 42 

 

  

“Permitted Unsecured Refinancing Indebtedness” means Indebtedness of the Company
or any other Loan Party in the form of unsecured term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or unsecured bonds, debentures, notes or similar instruments (a) the
proceeds of which, substantially concurrently with the incurrence thereof, are
applied to the repayment or prepayment of then outstanding Term Loan Borrowings
of any Class; provided that the principal amount of such Permitted Unsecured
Refinancing Indebtedness shall not exceed the amount of the Term Loan Borrowings
so refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (b) that
does not mature earlier than the Maturity Date of the Class of Term Loans so
refinanced, and has a weighted average life to maturity no shorter than the
Class of Term Loans so refinanced, (c) that, as determined by the Company,
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then- prevailing market conditions or, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are no more restrictive with respect to the
Company or any Subsidiary than those set forth in the Loan Documents (other than
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans and Commitments being refinanced by such Permitted Unsecured
Refinancing Indebtedness); provided that such Permitted Unsecured Refinancing
Indebtedness may contain financial maintenance covenants, so long as any such
financial maintenance covenant shall not be more restrictive with respect to the
Company and its Subsidiaries than (or in addition to) the financial maintenance
covenant set forth in Section 6.13 (unless such financial maintenance covenants
are also added to this Agreement for the benefit of the Lenders); and (d) that
is not guaranteed by any Persons other than the Loan Parties. Permitted
Unsecured Refinancing Indebtedness will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post-Transaction Period” means, (a) with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated and (b)
with respect to any other Initiative, the period beginning on the date on which
such Initiative commences and ending on the last day of the fourth full
consecutive fiscal quarter following the date on which such Initiative
commences.

 

“Prepayment Event” means:

 

(a)          so long as the Obligations are secured, any Disposition (including
pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of the Company or any Subsidiary, other than dispositions described
in clauses (a) through (k) and (m) through (o) of Section 6.05;

 

 43 

 

  

(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of (for purposes of
this defined term, collectively, “casualty events”), any asset of the Company or
any Subsidiary; or

 

(c)          the incurrence by the Company or any Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred under Section
6.01.

 

“Prepayment Proceeds” means (a) in respect of Above-Threshold Prepayment Events,
the Net Proceeds thereof, (b) in respect of Below-Threshold Prepayment Events,
the Net Proceeds thereof in excess of $25,000,000 and (c) in respect of any
Prepayment Event described in clause (c) of the definition thereof, the Net
Proceeds of such Indebtedness.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Adjustment” means, with respect to any Initiative, for any Test
Period, the pro forma increase or decrease (for the avoidance of doubt, net of
any such increase or decrease actually realized) in Consolidated EBITDA
(including the portion thereof attributable to any assets (including Equity
Interests) sold or acquired) from cost savings, operating expense reductions,
business optimization projects and other synergies (in each case net of amounts
actually realized and costs incurred to achieve the same), in each case, related
to such Initiative that are reasonably identifiable, factually supportable and
projected by the Company in good faith to result within the Post-Transaction
Period from actions taken or with respect to which substantial steps have been
taken or are expected to be taken (in the good faith determination of the
Company) within (x) in the case of any Specified Transaction, 12 months after
the date of consummation of such Specified Transaction and (y) in the case of
any other Initiative, 12 months after commencement of such Initiative, as
applicable; provided that, the cost savings and synergies related to such
actions or such additional costs, as applicable, may be assumed, for purposes of
projecting such pro forma increase or decrease to such Consolidated EBITDA to be
realized on a “run-rate” basis during the entirety, or, in the case of,
additional costs, as applicable, to be incurred during the entirety of any
fiscal quarters of the Company included in such Test Period; provided further
that any such pro forma increase or decrease to Consolidated EBITDA shall be (i)
without duplication for cost savings, synergies or additional costs already
included in Consolidated EBITDA for such Test Period and (ii) made in any fiscal
quarter that does not commence after the Post-Transaction Period.

 

“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made (subject, for the avoidance of doubt, to the
limitations set forth in clause (b) of the definition of the term “Consolidated
EBITDA”) and (b) all Initiatives and the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant: (i) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Initiative (A) in the case of a Disposition of all or
substantially all Equity Interests in any Subsidiary or any division, product
line, or facility used for operations of the Company or any of the Subsidiaries
or the designation of a Subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (B) in the case of an acquisition or Investment described in the
definition of the term “Specified Transaction” or designation of an Unrestricted
Subsidiary as a Subsidiary, shall be included, (ii) any prepayment, repayment,
retirement, redemption or satisfaction of Indebtedness, and (iii) any
Indebtedness incurred or assumed by the Company or any of the Subsidiaries in
connection therewith; provided that, without limiting the application of the Pro
Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with (and subject to applicable limitations
included in) the definition of the term “Consolidated EBITDA” and give effect to
operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Company and the
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment”.

 

 44 

 

  

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Proposed Change” has the meaning set forth in Section 9.02(c).

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Receivables” means any right to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

 

“Receivables Entity” means a wholly-owned Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable of
the Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Company or any
Subsidiary, (ii) is recourse to or obligates the Company or any Subsidiary in
any way (other than pursuant to Standard Securitization Undertakings) or
(iii) subjects any property or asset of the Company or any Subsidiary, directly
or indirectly, contingently or otherwise, to the satisfaction thereof, other
than pursuant to Standard Securitization Undertakings, (b) with which neither
the Company nor any Subsidiary has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Company or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Company, and (c) to which neither the Company nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than pursuant
to Standard Securitization Undertakings). Any such designation shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
an officer’s certificate of the Company certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions

 

“Receivables Sellers” means the Company and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).

 

“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).

 

“Refinancing Commitments” has the meaning set forth in Section 2.23(a).

 

“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Borrowers, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Commitments and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.23.

 

 45 

 

  

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value or committed amount,
if applicable) of such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value or committed amount, if applicable) of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Original Indebtedness and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness; (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control, fundamental change, or upon conversion
or exchange in the case of convertible or exchangeable Indebtedness or as and to
the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such Original Indebtedness)
prior to the maturity of such Original Indebtedness; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing; (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Subsidiary, in each case
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become pursuant to the terms of the Original
Indebtedness) an obligor in respect of such Original Indebtedness, and shall not
constitute an obligation of the Company if the Company shall not have been an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of such Subsidiary or of the Company only to the extent
of their obligations in respect of such Original Indebtedness; (e) if such
Original Indebtedness shall have been subordinated in right of payment or
otherwise to the Loan Document Obligations, such Refinancing Indebtedness shall
also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.

 

“Refinancing Lenders” means the Refinancing Term Lenders and the Refinancing
Revolving Lenders.

 

“Refinancing Loans” means the Refinancing Term Loans and the Refinancing
Revolving Loans.

 

“Refinancing Revolving Commitments” has the meaning set forth in Section
2.23(a).

 

“Refinancing Revolving Lender” has the meaning set forth in Section 2.23(a).

 

“Refinancing Revolving Loans” means any Loans made under the Refinancing
Revolving Commitments.

 

“Refinancing Term Lender” has the meaning set forth in Section 2.23(a).

 

“Refinancing Term Loan” has the meaning set forth in Section 2.23(a).

 

 46 

 

  

“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.23(a).

 

“Refunded Swingline Loans” has the meaning set forth in Section 2.05(b).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 2.06(e) for amounts drawn under Letters
of Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.

 

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Reg. § 4043.

 

“Required Financials” has the meaning set forth in Section 3.04(a).

 

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate principal amount of the Term Loans then outstanding and (ii)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding
(provided that if the Revolving Commitments of any Class hereunder have been
terminated at a time when there are other Revolving Commitments outstanding, but
the Lenders in respect thereof have Revolving Extensions of Credit outstanding,
for purposes of this definition only, such Lenders shall be deemed to have
Revolving Commitments in the amount of their Revolving Extensions of Credit).

 

“Requirements of Law” means, with respect to any Person, (a) the Organizational
Documents of such Person and (b) any law (including common law), statute,
ordinance, treaty, rule, regulation, code, judgment, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Indebtedness” has the meaning set forth in Section 6.08(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Company or any Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

 47 

 

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.08, and
(iii) such additional dates as the Administrative Agent shall determine or the
Majority in Interest of the Multicurrency Tranche Revolving Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance, amendment or extension of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of any payment by the
applicable Issuing Lender under any Letter of Credit by it denominated in an
Alternative Currency, (iii) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Lender
shall determine or the Majority in Interest of the Dollar Tranche Revolving
Lenders shall require.

 

“Revolving Commitment” means, with respect to each Lender, its Dollar Tranche
Revolving Commitment and/or Multicurrency Tranche Revolving Commitment, as the
context may require.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.

 

“Revolving Credit Exposure” means, as to any Lender at any time, its Dollar
Tranche Revolving Credit Exposure and/or Multicurrency Tranche Revolving Credit
Exposure, as the context may require.

 

“Revolving Extensions of Credit” means, as to any Revolving Lender at any time,
an amount equal to (a) in the case of a Dollar Tranche Revolving Lender, the sum
of (i) the aggregate principal amount of all Dollar Tranche Revolving Loans held
by such Lender then outstanding, (ii) such Lender’s Dollar Tranche Applicable
Percentage of the L/C Obligations then outstanding and (iii) such Lender’s
Dollar Tranche Applicable Percentage of the aggregate principal amount of
Swingline Loans then outstanding and (b) in the case of a Multicurrency Tranche
Revolving Lender, the sum of the aggregate principal amount of all Multicurrency
Tranche Revolving Loans held by such Lender then outstanding.

 

“Revolving Facilities” means, collectively, the Dollar Tranche Revolving
Facility and the Multicurrency Tranche Revolving Facility.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loans” means Dollar Tranche Revolving Loans and/or Multicurrency
Tranche Revolving Loans, as the context may require.

 

“Revolving Outstanding Amount” means (i) with respect to Loans (other than
Swingline Loans) on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (ii) with
respect to Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swingline Loans occurring on such date; and (iii) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any issuance, extension of the expiry date, or increase in the amount
of, any Letter of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

 

 48 

 

  

“Revolving Percentage” means, as to any Revolving Lender at any time, its Dollar
Tranche Applicable Percentage and/or Multicurrency Tranche Applicable
Percentage, as the context may require.

 

“Revolving Termination Date” means the date that is five years after the Closing
Date.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in OFAC’s
Specially Designated Nationals and Blocked Persons List or Her Majesty’s
Treasury of the United Kingdom’s Consolidated List of Financial Sanctions
Targets or any similar list of designated Persons enforced by any other relevant
sanctions authority, (b) any Person that is currently the subject or target of
any Sanctions, (c) any Person located, organized or resident in a Sanctioned
Country or (d) any Person owned 50 percent or more by any Person or Persons
described in clause (a), (b) or (c).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (n) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or any other relevant sanctions authority.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person that is not the Company or any Subsidiary
and the Company or any Subsidiary leases such property, or other property that
it intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.

 

“SEC” means the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed pursuant to a Cash Management Agreement in effect on
the Closing Date, entered into with a party that was a Lender as of the Closing
Date or an Affiliate thereof, (b) are owed pursuant to a Cash Management
Agreement entered into after the Closing Date with a party that was a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case at the time such Cash Management Agreement was entered into,
and, in the case of any such Cash Management Agreement referred to in clause (a)
or (b) above, has been designated by the Company in a written notice given to
the Administrative Agent as a Cash Management Agreement the obligations under
which are to constitute Secured Cash Management Obligations for purposes of the
Loan Documents.

 

 49 

 

  

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Closing Date with a counterparty
that was a Lender as of the Closing Date or an Affiliate thereof, (b) is entered
into after the Closing Date with a counterparty that was a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case at the time such Hedging Agreement was entered into and, in the case
of any such Hedging Agreement referred to in clause (a) or (b) above, has been
designated by the Company in a written notice given to the Administrative Agent
as a Hedging Agreement the obligations under which are to constitute Secured
Hedging Obligations for purposes of the Loan Documents (it being understood that
one notice with respect to a specified ISDA Master Agreement may designate all
transactions thereunder as being “Secured Hedging Obligations”, without the need
for separate notices for each individual transaction thereunder); provided that
for purposes of determining any Secured Hedging Obligations of a Loan Party,
“Secured Hedging Obligations” shall not create any guarantee by a Loan Party of
any Excluded Swap Obligation of such Loan Party.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arrangers, (d) the Issuing Lenders, (e) the Swingline Lender, (f)
each provider of Cash Management Services under a Cash Management Agreement the
obligations under which constitute Secured Cash Management Obligations, (g) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, (h) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document and (i) the successors and permitted assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the
Intercompany Note and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.03, 5.11 or 5.16 or
clauses (a)(i)(B), (a)(ii)(B) or (c) of the definition of the term “Collateral
and Guarantee Requirement” to secure the Obligations.

 

“Series” has the meaning set forth in Section 2.22(b).

 

“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its Subsidiaries and excluding
intercompany assets), for the Test Period most recently ended, equal to or
greater than 2.5% of Total Assets (or, solely for purposes of clauses (h), (i)
and (j) of Article VII, equal to or greater than 10.0% of Total Assets) and/or
(ii) the gross revenues (net of payroll, taxes, benefits and other deductions
permitted under GAAP and excluding intercompany gross revenues) of which, for
the Test Period most recently ended, are equal to or greater than 2.5% of such
gross revenues of the Company and its Subsidiaries (or, solely for purposes of
clauses (h), (i) and (j) of Article VII, equal to or greater than 10.0% of such
gross revenues of the Company and its Subsidiaries) and (b) each Subsidiary that
owns any Equity Interests of any Subsidiary that would be deemed a Significant
Subsidiary under clause (a)(i) or (a)(ii) above; provided that, if at the end of
any Test Period during the term of this Agreement, the combined aggregate amount
of total assets (excluding intercompany assets) as of the last day of any fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) or combined aggregate amount of gross revenues (net of
payroll, taxes, benefits and other deductions permitted under GAAP and excluding
intercompany gross revenues) for the Test Period most recently ended of all
Subsidiaries that are not Significant Subsidiaries shall have exceeded 10.0% of
the Total Assets of the Company and its Subsidiaries or 10.0% of such gross
revenues of the Company and its Subsidiaries, in each case, for the Test Period
most recently ended, then one or more of the Subsidiaries that are not
Significant Subsidiaries shall be designated by the Company in writing to the
Administrative Agent as a Significant Subsidiary until such excess has been
eliminated (it being understood that no Subsidiary that is not wholly-owned or
is otherwise an Excluded Subsidiary pursuant to the operation of clauses (b)-(i)
of the definition thereof shall be designated a Significant Subsidiary pursuant
to this proviso).

 

 50 

 

  

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified GCA Acquisition Agreement Representations” means such of the
representations and warranties made by, or with respect to, GCA and its
Subsidiaries in the GCA Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the Company (or its applicable
Affiliates) has the right to terminate its (or their) obligations under the GCA
Acquisition Agreement or to decline to consummate the GCA Acquisition as a
result of a breach of any one or more of such representations and warranties in
the GCA Acquisition Agreement.

 

“Specified Permitted Acquisition Agreement Representations” means, with respect
to any Permitted Acquisition or other acquisition or Investment permitted
hereunder, such of the representations and warranties made by, or with respect
to, the applicable entity to be acquired and its Subsidiaries in the applicable
acquisition or investment agreement as are material to the interests of the
Lenders, but only to the extent that the Company (or its applicable Affiliates)
have the right to terminate its (or their) obligations under such agreement or
to decline to consummate such transaction as a result of a breach of any one or
more of such representations and warranties in such agreement.

 

“Specified Permitted Amount” means, as of any date, (a) the greater of (i)
$75,000,000 and (ii) 25% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of such date less (b) the sum of,
without duplication, (i) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(n) as of such date and (ii) the
aggregate amount of Investments by the Company and the Subsidiaries in
Unrestricted Subsidiaries outstanding under Section 6.04(p) as of such date.

 

“Specified Representations” means the representations and warranties made in
Sections 3.01 (as it relates solely to the Loan Parties), 3.02, 3.03(b) (as it
relates to the entering into and the performance of the Loan Documents, the
establishment of the Commitments, the incurrence of the Loans and granting of
Liens hereunder), 3.09, 3.14, 3.16 (after giving effect to the last sentence of
Section 4.01(f)), 3.17, 3.18, 3.19 and 3.20.

 

“Specified Transaction” means, with respect to any period, any Investment,
acquisition, Disposition, incurrence, assumption or repayment of Indebtedness
(including the incurrence of Incremental Term Facilities), Restricted Payment,
designation of a Subsidiary as an Unrestricted Subsidiary or of an Unrestricted
Subsidiary as a Subsidiary or other event that by the terms of this Agreement
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Lender may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable Issuing Lender if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that the applicable Issuing Lender may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

 

 51 

 

  

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP and (b) any other Person (i) of which
Equity Interests representing more than 50% of the equity value or more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (ii) that is, as of such date, otherwise Controlled, by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company; provided, however, that Unrestricted
Subsidiaries shall be deemed not to be Subsidiaries for any purpose of this
Agreement or the other Loan Documents, unless otherwise specified in this
Agreement.

 

“Subsidiary Designation” has the meaning set forth in Section 1.04(c).

 

“Supplemental Perfection Certificate” means a certificate substantially in the
form of Exhibit G or any other form approved by the Administrative Agent.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any Swap.

 

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.04 in an aggregate principal amount at any
one time outstanding not to exceed the lesser of $75,000,000 and the amount of
the aggregate Dollar Tranche Revolving Commitments. The Swingline Commitment is
part of, and not in addition to, the Dollar Tranche Revolving Commitments.

 

“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any Dollar
Tranche Revolving Lender at any time shall be the sum of, after giving effect to
any repayments of Swingline Loans upon the borrowing of a Revolving Loan, (a)
its Dollar Tranche Applicable Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loans made by such
Lender in its capacity as a Swingline Lender and (b) if such Lender shall be a
Swingline Lender, the principal amount of all Swingline Loans made by such
Lender outstanding at such time (to the extent that the other Dollar Tranche
Revolving Lenders shall not have funded their participations in such Swingline
Loans); provided that in the case of Section 2.01(b) and Section 2.04(a) when a
Defaulting Lender shall exist, the Swingline Exposure of any Dollar Tranche
Revolving Lender shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.21(c).

 

“Swingline Lender” means Bank of America in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans” has the meaning set forth in Section 2.04.

 

“Swingline Participation Amount” has the meaning set forth in Section 2.05(c).

 

 52 

 

  

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the Facilities provided for herein.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means an Initial Term Loan Commitment or an Incremental Term
Commitment of any Series.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan” means an Initial Term Loan or an Incremental Term Loan of any
Series.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 1.01(a) or in
the most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $800,000,000 on the date of this Agreement. After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.

 

“Term Maturity Date” means the date that is five years after the Closing Date.

 

“Test Period” means each period of four consecutive fiscal quarters of the
Company for which financial statements are available.

 

“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Company and its Subsidiaries, determined on a Pro Forma
Basis.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Indebtedness” means, on any date, the aggregate principal amount of
Indebtedness of the Company and its Subsidiaries outstanding as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but without giving effect to
any election to value any Indebtedness at “fair value,” as described in Section
1.04(a), or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness)
consisting of indebtedness for borrowed money, all obligations (contingent or
otherwise) under letters of credit and the principal portion of obligations in
respect of Capital Leases.

 

“Total Leverage Ratio” means, on any date of determination, the ratio of (a) an
amount equal to Total Indebtedness as of the last day of the Test Period most
recently ended on or prior to such date to (b) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date.

 

 53 

 

  

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.

 

“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Revolving Commitments and Multicurrency
Tranche Revolving Loans and (b) Dollar Tranche Revolving Commitments, Dollar
Tranche Revolving Loans, Letters of Credit and Swingline Loans.

 

“Transaction Costs” means the (i) consideration in connection with the GCA
Acquisition, (ii) the fees, costs and expenses incurred in connection with the
Transactions, (iii) the GCA Refinancing and (iv) the refinancing of the Existing
Credit Agreement contemplated in Section 4.01(g).

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the creation and perfection of the security interests
provided for in the Security Documents, (c) the consummation of the GCA
Acquisition, (d) the GCA Refinancing, (e) the refinancing of the Existing Credit
Agreement contemplated in Section 4.01(g) and (e) the payment of the Transaction
Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate or the Eurocurrency Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“U.K. Borrower” means a Borrower incorporated or organized in the United Kingdom
of Great Britain and Northern Ireland.

 

“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which: (i) where it relates to a
U.K. Treaty Lender that is a Lender on the date of this Agreement, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Schedule 1.01(a), and (a) where the Borrower is an Borrower on
the date of this Agreement, is filed with HM Revenue & Customs within 30 days of
the date of this Agreement; or (b) where the Borrower becomes a Borrower after
the date of this Agreement, is filed with HM Revenue & Customs within 30 days of
the date on which that Borrower becomes a Borrower under this Agreement; or (ii)
where it relates to a U.K. Treaty Lender that is not an Lender on the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment or
Assumption (or, if such Lender becomes Lender otherwise than pursuant to an
Assignment and Assumption, in the relevant documentation which it executes on
becoming a Lender under this Agreement); and (a) where the Borrower is a
Borrower as at the date on which that U.K. Treaty Lender becomes a Lender under
this Agreement, is filed with HM Revenue & Customs within 30 days of that date;
or (b) where the Borrower is not a Borrower as at the date on which that U.K.
Treaty Lender becomes a Lender under this Agreement, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes a Borrower
under this Agreement; provided that, in the event that a Borrower uses a HM
Revenue & Customs’ Form DTTP2A to make a filing in respect of more than one
Lender, such Form DTTP2A shall be deemed to be a HM Revenue & Customs’ Form
DTTP2 in respect of each U.K. Treaty Lender specified therein.

 

 54 

 

 

“U.K. CTA” means the U.K. Corporation Tax Act 2009.

 

“U.K. ITA” means the U.K. Income Tax Act 2007.

 

“U.K. Non-Bank Lender” means: (i) where a Lender becomes a party to this
Agreement on the date of this Agreement, a Lender which is designated as a U.K.
Non-Bank Lender in Schedule 1.01(a); and (ii) where a Lender becomes a party to
this Agreement after the date of this Agreement, a Lender which gives a U.K. Tax
Confirmation in the relevant Assignment or Assumption (or, if such Lender
becomes Lender otherwise than pursuant to an Assignment and Assumption, in the
relevant documentation which it executes on becoming a Lender under this
Agreement).

 

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) a Lender: (i) which is a bank (as defined for the purpose of section
879 of the U.K. ITA) making an advance under a Loan Document and is within the
charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the U.K. CTA; or (ii) in respect of an advance made
under a Loan Document by a person that was a bank (as defined for the purpose of
section 879 of the U.K. ITA) at the time that that advance was made and within
the charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance; or (b) a Lender which is: (i) a company resident in the
United Kingdom for U.K. tax purposes; or (ii) a partnership each member of which
is: (1) a company so resident in the United Kingdom; or (2) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; (c) a U.K. Treaty Lender or (d) a
building society (as defined for the purposes of section 880 of the U.K. ITA)
making an advance under a Loan Document.

 

“U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (c) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company.

 

“U.K. Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
deduction or withholding required by FATCA.

 

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.

 

 55 

 

 

“U.K. Treaty Lender” means a Lender which: (1) is treated as a resident of a
U.K. Treaty State for the purposes of a U.K. Treaty; (2) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected; and (3) fulfils any
conditions which must be fulfilled under that U.K. Treaty to obtain full
exemption from United Kingdom tax on interest payable to that Lender in respect
of an advance under a Loan Document, subject to the completion of any necessary
procedural formalities.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” means cash and Permitted Investments of the Company and its
Subsidiaries which are not subject to any Liens (other than Permitted
Encumbrances of the type described in clause (a) or (h) of the definition
thereof and Liens permitted by Sections 6.02(a) or (k)).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company on the Closing Date or
pursuant to Section 5.15 subsequent to the Closing Date and (b) any Subsidiary
of an Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.18(g)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

 

“Voluntary Prepayment Amount” means, as of any date, an amount equal to (a) the
sum of (i) the aggregate principal amount of all optional prepayments of Term
Loans and Incremental Equivalent Debt in the form of term loans made prior to
such date (excluding prepayments made with the proceeds of long-term
Indebtedness) and (ii) the aggregate principal amount all optional prepayments
of Revolving Loans or Incremental Equivalent Debt in the form of revolving loans
made prior to such date (excluding prepayments made with the proceeds of
long-term Indebtedness), solely to the extent accompanied by an equivalent
permanent reduction of Revolving Commitments or the revolving commitments under
such Incremental Equivalent Debt, as applicable, less (b) the sum of (i) the
aggregate amount of all Incremental Commitments extended prior to such date in
reliance on the Voluntary Prepayment Amount and (ii) the aggregate principal
amount of all Incremental Equivalent Debt incurred prior to such date in
reliance on the Voluntary Prepayment Amount.

 

“wholly-owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned Subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

 56 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan” or “Term Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Term Loan” or “Eurocurrency Term Borrowing”).

 

Section 1.03         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

Section 1.04         Accounting Terms; GAAP; Pro Forma Calculations. (a) Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities), or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value,” as defined therein and (B) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof. For purposes of the foregoing, any
change by the Company in its accounting principles and standards to adopt
International Financial Reporting Standards, regardless of whether required by
applicable laws and regulations, will be deemed a change in GAAP.

 

 57 

 

 

(b)          Notwithstanding any change in GAAP after the Closing Date that
would require obligations that would be classified and accounted for as an
operating lease under GAAP as existing on the Closing Date to be classified and
accounted for as capital leases or otherwise reflected on the consolidated
balance sheet of the Company and its Subsidiaries (including its Unrestricted
Subsidiaries), such obligations shall continue to be treated as operating leases
for all purposes under this Agreement.

 

(c)          For purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any
Initiative occurs or during which any designation of any Subsidiary as an
Unrestricted Subsidiary and any Unrestricted Subsidiary as a Subsidiary in
accordance with Section 5.15 occurs (a “Subsidiary Designation”), or for
purposes of determining whether any Initiative or Subsidiary Designation is
permitted hereunder, Consolidated EBITDA, the Total Leverage Ratio, Adjusted
Consolidated EBITDAR and the Fixed Charge Coverage Ratio shall be calculated
with respect to such period on a Pro Forma Basis, giving effect to such
Initiative or Subsidiary Designation.

 

Section 1.05         Excluded Swap Obligations. Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Loan Party under
any Loan Document shall include a Guarantee of any Obligation that, as to such
Loan Party, is an Excluded Swap Obligation and no Collateral provided by any
Loan Party shall secure any Obligation that, as to such Loan Party, is an
Excluded Swap Obligation. In the event that any payment is made by, or any
collection is realized from, any Loan Party as to which any Obligations are
Excluded Swap Obligations, or from any Collateral provided by such Loan Party,
the proceeds thereof shall be applied to pay the Obligations of such Loan Party
as otherwise provided herein without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide, but appropriate adjustments
shall be made with respect to payments from the other Loan Parties (or on
account of their assets) to preserve the ratable application thereof as set
forth in this Agreement.

 

Section 1.06         Limited Condition Acquisitions. In connection with the
incurrence of any Indebtedness or Liens or the making of any Investments,
Restricted Payments, prepayments of Restricted Indebtedness, Dispositions or
fundamental changes or the designation of any Subsidiaries or Unrestricted
Subsidiaries, in each case, in connection with a Limited Condition Acquisition
(any of the foregoing, an “LCA Action” and collectively, the “LCA Actions”), for
purposes of determining compliance with any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result from any such LCA Action or that the representations and warranties
shall be true and correct (or true and correct in all material respects), as
applicable, such condition shall, at the option of the Company (the Company’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed satisfied, so long as no Default or
Event of Default exists and the representations and warranties are true and
correct (or true and correct in all material respects, as applicable) on the
date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”) and no Event of Default under clause (a),
(b), (h) or (i) of Article VII shall have occurred and is continuing on the
effective date of such LCA Action. For the avoidance of doubt, if the Company
has exercised the LCA Election, and any Default or Event of Default occurs
(including as a result of the representations and warranties not being true and
correct) following the LCA Test Date and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

 58 

 

 

(a)          In connection with any LCA Action, for purposes of:

 

(i)          determining compliance with any provision of this Agreement which
requires the calculation of the Total Leverage Ratio; or

 

(ii)         testing baskets set forth in this Agreement;

 

in each case, upon the LCA Election, the date of determination of whether any
such action is permitted hereunder, shall be the LCA Test Date, and if, after
giving effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) on a Pro Forma Basis as if they
had occurred at the beginning of the most recent four consecutive fiscal
quarters ending prior to the LCA Test Date for which consolidated financial
statements of the Company are available, the Company could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Company has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of the Company or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Company has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of any Indebtedness or Liens or the making of any
Investments, Restricted Payments, prepayments of Restricted Indebtedness,
Dispositions or fundamental changes or the designation of any Subsidiaries or
Unrestricted Subsidiaries, in each case on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated both
(y) on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (z) assuming such
Limited Condition Acquisition and other transactions in connection therewith
have not been consummated.

 

Section 1.07         Exchange Rates; Currency Equivalents; Rates. (a) The
Administrative Agent or the applicable Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Revolving Extensions of Credit and Revolving
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Company hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
Issuing Lender, as applicable.

 

 59 

 

 

(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be.

 

(c)          The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

 

Section 1.08         Additional Alternative Currencies. (a) The Company may from
time to time request that Eurocurrency Rate Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that (i) such requested currency
is an Eligible Currency and (ii) such requested currency shall be treated as a
“LIBOR Quoted Currency” only to the extent that there is a published LIBOR Rate
for such currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Multicurrency Tranche Revolving Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable Issuing Lender.

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired
Borrowing or issuance of a Letter of Credit (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable Issuing Lender, in its or their
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Multicurrency
Tranche Revolving Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the
applicable Issuing Lender thereof. Each Multicurrency Tranche Revolving Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
applicable Issuing Lender (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)          Any failure by a Multicurrency Tranche Revolving Lender or an
Issuing Lender, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or such Issuing Lender, as the case may be, to permit Eurocurrency
Rate Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Multicurrency Tranche
Revolving Lenders consent to making Eurocurrency Rate Loans in such requested
currency and the Administrative Agent and the Multicurrency Tranche Revolving
Lenders determine that there is an appropriate interest rate to be used for such
requested currency, the Administrative Agent shall so notify the Company and (i)
the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the applicable Issuing Lender consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and (A) the Administrative Agent and the
applicable Issuing Lender may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency, for purposes of any Letter of Credit issuances by such Issuing Lender.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

 

 60 

 

 

Section 1.09         Change of Currency. (a) Each obligation of the Borrowers to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption. If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 1.10         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.11         Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

Article II

The Credits

 

Section 2.01         Commitments. (a) Subject to the terms and conditions set
forth herein, each Term Lender agrees to make a Term Loan in Dollars to the
Company on the Closing Date in a principal amount not exceeding its Initial Term
Loan Commitment. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

 61 

 

 

(b)          Subject to the terms and conditions set forth herein, (i) each
Dollar Tranche Revolving Lender agrees to make revolving credit loans (“Dollar
Tranche Revolving Loans”) in Dollars to the Borrowers from time to time during
the Revolving Commitment Period in an aggregate principal amount that will not
result (after giving effect to any application of proceeds of such Revolving
Loans pursuant to Section 2.04) in (x) the sum of the total Dollar Tranche
Revolving Credit Exposures exceeding the aggregate Dollar Tranche Revolving
Commitments or (y) the Dollar Tranche Revolving Credit Exposure of any Lender
exceeding such Lender’s Dollar Tranche Revolving Commitment and (ii) each
Multicurrency Tranche Revolving Lender agrees to make revolving credit loans
(“Multicurrency Tranche Revolving Loans”) in Dollars or in one or more
Alternative Currencies to the Borrowers from time to time during the Revolving
Commitment Period in an aggregate principal amount that will not result in (x)
the sum of the total Multicurrency Tranche Revolving Credit Exposures exceeding
the aggregate Multicurrency Tranche Revolving Commitments, (y) the Multicurrency
Tranche Revolving Credit Exposure of any Lender exceeding such Lender’s
Multicurrency Tranche Revolving Commitment or (z) the sum of the total Revolving
Credit Exposures denominated in an Alternative Currency exceeding the
Alternative Currency Sublimit. During the Revolving Commitment Period the
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.

 

Section 2.02         Loans and Borrowings. (a) (i) Each Term Loan shall be made
as part of a Borrowing made by the Lenders ratably in accordance with their Term
Commitments of the applicable Class. The failure of any Term Lender to make any
Term Loan required to be made by it shall not relieve any other Term Lender of
its obligations hereunder; provided that the Term Commitments of the Term
Lenders are several and no Term Lender shall be responsible for any other Term
Lender’s failure to make Loans as required.

 

(ii)         Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their Revolving Commitments of the applicable Class.
The failure of any Revolving Lender to make any Revolving Loan required to be
made by it shall not relieve any other Revolving Lender of its obligations
hereunder; provided that the Revolving Commitments of the Revolving Lenders are
several and no Revolving Lender shall be responsible for any other Revolving
Lender’s failure to make Loans as required.

 

(b)          Subject to Section 2.15, each Borrowing shall be comprised entirely
of Base Rate Loans or Eurocurrency Loans as the relevant Borrower may request in
accordance herewith; provided that each Base Rate Loan shall only be made in
Dollars. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. At the time that each Base Rate Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than $1,000,000 (provided that
the Swingline Lender may request, on behalf of the Borrowers, borrowings under
the Dollar Tranche Revolving Commitments that are Base Rate Loans in other
amounts pursuant to Section 2.05(a)). Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than ten (10) Interest Periods in effect in respect of the Initial Term
Facility and ten (10) Interest Periods in effect in respect of the Revolving
Facilities.

 

(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.

 

 62 

 

 

Section 2.03         Requests for Borrowings. (a) To request a Borrowing (other
than a Borrowing of Swingline Loans), the applicable Borrower (or the Company on
behalf of the applicable Borrower) shall notify the Administrative Agent, which
notice may be given by a Borrowing Request or telephone (provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Borrowing Request), not later than 11:00 a.m., (a) in
the case of a Eurocurrency Borrowing denominated in Dollars, three Business Days
(or, in the case of the Term Loan Borrowing to be made on the Closing Date, such
shorter period as may be agreed by the Administrative Agent) before the date of
the proposed Borrowing (or such shorter period of time as may be agreed to by
the Administrative Agent and the Lenders), (b) in the case of a Eurocurrency
Borrowing denominated in an Alternative Currency (other than a Special Notice
Currency), four Business Days before the date of the proposed Borrowing (or such
shorter period of time as may be agreed to by the Administrative Agent and the
Multicurrency Tranche Revolving Lenders), (c) in the case of a Eurocurrency
Borrowing denominated in a Special Notice Currency, five Business Days before
the date of the proposed Borrowing (or such shorter period of time as may be
agreed to by the Administrative Agent and the Multicurrency Tranche Revolving
Lenders), and (d) on the requested date of any Base Rate Borrowing (or such
shorter period of time as may be agreed to by the Administrative Agent and the
Lenders); provided that if any Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one week or one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent at least one
Business Day earlier than that otherwise provided in this Section 2.03(a),
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the applicable Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders. Each such Borrowing Request shall be irrevocable, except
that a Borrowing Request may be conditioned on the occurrence of any subsequent
event (including a Permitted Acquisition or other Investment), in which case,
such notice may be revoked by the applicable Borrower (by written notice to the
Administrative Agent on or prior to the date of such funding) if such event does
not occur. Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)          the name of the applicable Borrower;

 

(ii)         whether the requested Borrowing is to be a Term Loan Borrowing, an
Incremental Term Loan Borrowing of a particular Series or a Revolving Loan
Borrowing;

 

(iii)        the aggregate amount of such Borrowing;

 

(iv)        the date of such Borrowing, which shall be a Business Day;

 

(v)         whether such Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing and, in the case of a Revolving Loan Borrowing in
Dollars, whether such Borrowing is to be a Dollar Tranche Revolving Borrowing or
a Multicurrency Tranche Revolving Borrowing;

 

(vi)        in the case of a Eurocurrency Borrowing, the currency of such
Borrowing and the initial Interest Period to be applicable thereto, which shall
be a period contemplated by the definition of the term “Interest Period,” and

 

(vii)       the Applicable Funding Account.

 

 63 

 

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing and if no election as to the currency
of Borrowing is specified, then the requested Borrowing shall be made in Dollars
made under the Dollar Tranche Revolving Commitments. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the applicable Class of the details thereof and of the amount (and
currency) of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04         Swingline Commitments. (a) Subject to the terms and
conditions set forth herein, from time to time during the Revolving Commitment
Period, the Swingline Lender may, in its discretion, make a portion of the
credit otherwise available to the Company under the Dollar Tranche Revolving
Commitments by making swing line loans (“Swingline Loans”) in Dollars to the
Company; provided that (i) the sum of (x) the Swingline Exposure of such
Swingline Lender (in its capacity as a Dollar Tranche Revolving Lender), (y) the
aggregate principal amount of outstanding Dollar Tranche Revolving Loans made by
such Swingline Lender (in its capacity as a Dollar Tranche Revolving Lender) and
(z) the L/C Exposure of such Swingline Lender (in its capacity as a Dollar
Tranche Revolving Lender) shall not exceed its Dollar Tranche Revolving
Commitment then in effect, (ii) the sum of the outstanding Swingline Loans shall
not exceed the Swingline Commitment, (iii) the Company shall not request, and no
Swingline Lender shall make, any Swingline Loan if, after giving effect to the
making of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments with respect to the Dollar Tranche Lenders would be less than zero
and (iv) the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Swingline Loan may
have, Fronting Exposure. During the Revolving Commitment Period, the Company may
use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be Base
Rate Loans only.

 

(b)          The Company shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and five Business Days after such Swingline Loan is made;
provided that on each date that a Dollar Tranche Revolving Loan is borrowed, the
Company shall repay all Swingline Loans then outstanding and the proceeds of any
such Dollar Tranche Revolving Loans shall be applied by the Administrative Agent
to repay any Swingline Loans outstanding.

 

Section 2.05         Procedure for Swingline Borrowing; Refunding of Swingline
Loans. (a) Whenever the Company desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 p.m. on the date of the proposed Borrowing),
substantially in the form of Exhibit B-2 or any other form approved by the
Swingline Lender, specifying (i) the amount to be borrowed and (ii) the
requested date of Borrowing (which shall be a Business Day during the Revolving
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 p.m. on the proposed Borrowing date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the requested Swingline Loan. The Administrative Agent shall make
the proceeds of such Swingline Loan available to the Company on such Borrowing
date by depositing such proceeds in the account of the Company with the
Administrative Agent on such Borrowing date in immediately available funds.

 

 64 

 

 

(b)          The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by such Swingline Lender no later than 12:00 Noon request each Dollar
Tranche Revolving Lender to make, and each Dollar Tranche Revolving Lender
hereby agrees to make, a Dollar Tranche Revolving Loan, in an amount equal to
such Dollar Tranche Revolving Lender’s Dollar Tranche Applicable Percentage of
the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Dollar Tranche Revolving Lender shall make the amount of such Dollar Tranche
Revolving Loan available to the Administrative Agent at the Funding Office in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swingline Loan) not later than 10:00 a.m. one
Business Day after the date of such notice. The proceeds of such Dollar Tranche
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. The Company irrevocably authorizes the
Swingline Lender to charge the Company’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Dollar Tranche Revolving Lenders are not sufficient to repay in full such
Refunded Swingline Loans.

 

(c)          If prior to the time a Dollar Tranche Revolving Loan would have
otherwise been made pursuant to Section 2.05(b), one of the events described in
clause (h) or (i) of Article VII shall have occurred and be continuing with
respect to the Company or if for any other reason, as determined by any
Swingline Lender in its sole discretion, Dollar Tranche Revolving Loans may not
be made as contemplated by Section 2.05(b), each Dollar Tranche Revolving Lender
shall, on the date such Dollar Tranche Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.05(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Dollar Tranche Revolving Lender’s Dollar Tranche Applicable
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans of the Swingline Lender then outstanding that were to have been repaid
with such Dollar Tranche Revolving Loans.

 

(d)          Whenever, at any time after the Swingline Lender has received from
any Dollar Tranche Revolving Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its ratable portion
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Dollar Tranche Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 

(e)          Each Dollar Tranche Revolving Lender’s obligation to make the Loans
referred to in Section 2.05(b) and to purchase participating interests pursuant
to Section 2.05(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Dollar Tranche Revolving Lender or the Company may have
against the Swingline Lender, the Company or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article IV, (iii) any adverse change in the condition (financial or otherwise)
of the Company, (iv) any breach of this Agreement or any other Loan Document by
the Company, any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

 65 

 

 

Section 2.06         Letters of Credit. (a) L/C Commitment.

 

(i) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Dollar Tranche Revolving Lenders set forth in
Section 2.06(d)(i), agrees, from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue standby letters of credit (“Letters of Credit”) for the account of the
Company or any Subsidiary (including, to the extent not prohibited by Section
6.04, Unrestricted Subsidiaries) and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that, after giving
effect to any issuance, amendment, increase or extension of any Letter of
Credit, (w) the sum of the total Dollar Tranche Revolving Credit Exposures shall
not exceed the aggregate Dollar Tranche Revolving Commitments, (x) the Dollar
Tranche Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Dollar Tranche Revolving Commitment, (y) the sum of the total Revolving Credit
Exposures denominated in an Alternative Currency shall not exceed the
Alternative Currency Sublimit and (z) the L/C Exposure shall not exceed the L/C
Commitment. Each request by the Company for the issuance, amendment, increase or
extension of any Letter of Credit shall be deemed to be a representation by the
Company that such requested issuance, amendment, increase or extension, as
applicable, complies with the conditions set forth in the proviso to the
preceding sentence. Each Letter of Credit shall be denominated in Dollars or one
or more Alternative Currencies. All letters of credit identified on Schedule
2.06 (the “Existing Letters of Credit”) shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)         No Issuing Lender shall issue any Letter of Credit, if:

 

(A)         subject to Section 2.06(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Majority in Interest of the Dollar Tranche
Revolving Lenders have approved such expiry date; or

 

(B)         the expiry date of the requested Letter of Credit would occur more
than 12 months after the Revolving Termination Date, unless all the Dollar
Tranche Revolving Lenders have approved such expiry date.

 

(iii)        No Issuing Lender shall be under any obligation to issue any Letter
of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing the Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and such
Issuing Lender, the Letter of Credit is in an initial stated amount less than
$250,000;

 

(D)         except as otherwise agreed by the Administrative Agent and such
Issuing Lender, the Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;

 

 66 

 

 

(E)         such Issuing Lender does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency;

 

(F)         any Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Company or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

(G)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        No Issuing Lender shall amend any Letter of Credit if such Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)         No Issuing Lender shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Lender would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(vi)        Each Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by such Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included such Issuing Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Lender.

 

(b)          Procedure for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the applicable Issuing Lender
(with a copy to the Administrative Agent) in the form of an Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
Issuing Lender, by personal delivery or by any other means acceptable to such
Issuing Lender. Such Application must be received by the applicable Issuing
Lender and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such
Application shall specify in form and detail satisfactory to the applicable
Issuing Lender: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof and in the
absence of specification of currency shall be deemed a request for a Letter of
Credit denominated in Dollars; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such Issuing Lender may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Application
shall specify in form and detail satisfactory to the applicable Issuing Lender
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such Issuing Lender may require.
Additionally, the Company shall furnish to the applicable Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Lender or the Administrative Agent may require.

 

 67 

 

 

(ii)         Promptly after receipt of any Application, the applicable Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Application from the
Company and, if not, such Issuing Lender will provide the Administrative Agent
with a copy thereof. Unless the applicable Issuing Lender has received written
notice from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Lender’s usual and customary business practices.

 

(iii)        If the Company so requests in any applicable Application, an
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
applicable Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Lender, the Company shall not be required to make a
specific request to such Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Lender to permit
the extension of such Letter of Credit at any time to an expiry date not later
than twelve months after the Revolving Termination Date; provided, however, that
the applicable Issuing Lender shall not permit any such extension if (A) such
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.06(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Majority in Interest of the Dollar Tranche Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the applicable Issuing
Lender not to permit such extension.

 

(iv)        If the Company so requests in any applicable Application, the
applicable Issuing Lender may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the an Issuing Lender, the
Company shall not be required to make a specific request to such Issuing Lender
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable Issuing Lender to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), such
Issuing Lender shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Majority in Interest of the Dollar Tranche Revolving Lenders have
elected not to permit such reinstatement or (B) from the Administrative Agent,
any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
a Revolving Extension of Credit for purposes of this clause) and, in each case,
directing the applicable Issuing Lender not to permit such reinstatement.

 

 68 

 

 

(v)         Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)          Fees and Other Charges. (i) The Company will pay a fee on the
maximum amount available to be drawn under each Letter of Credit that is issued
and outstanding at a per annum rate equal to (i) 1.00% with respect to the first
$75,000,000 of issued and outstanding Letters of Credit and (ii) the Applicable
Rate then in effect with respect to Eurocurrency Loans with respect to the
remaining amount of issued and outstanding Letters of Credit, shared ratably
among the Dollar Tranche Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Company shall
pay to each Issuing Lender for its own account a fronting fee of 0.125% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

 

(ii)         In addition to the foregoing fees, the Company shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

(d)          L/C Participations. (i) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, immediately upon the issuance of a
Letter of Credit, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Dollar Tranche Applicable Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant agrees with each such Issuing Lender that, if a draft is
paid under any Letter of Credit for which such Issuing Lender is not reimbursed
in full by the Company in accordance with the terms of this Agreement (or in the
event that any reimbursement received by such Issuing Lender shall be required
to be returned by it at any time), such L/C Participant shall pay upon demand an
amount in Dollars, to the Administrative Agent, at the Administrative Agent’s
office for Dollar-denominated payments, equal to such L/C Participant’s Dollar
Tranche Applicable Percentage of the amount that is not so reimbursed (or is so
returned) not later than 1:00 p.m. on the Business Day specified in the demand
therefore. The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender in Dollars. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against such Issuing Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender fails
to make available to the Administrative Agent for the account of the applicable
Issuing Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.06(d) by the time specified herein, then,
without limiting the other provisions of this Agreement, the applicable Issuing
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing.

 

 69 

 

 

(ii)         If any payment received by the Administrative Agent for the account
of the applicable Issuing Lender pursuant to Section 2.06(d)(i) is required to
be returned under any of the circumstances (including pursuant to any settlement
entered into by such Issuing Lender in its discretion), each Lender shall pay to
the Administrative Agent for the account of such Issuing Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(iii)        Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.06(d)(i), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Company or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

(e)          Reimbursement Obligation of the Company. If any draft is paid under
any Letter of Credit, the Company shall reimburse the applicable Issuing Lender
for the amount of (i) the draft so paid and (ii) any taxes, fees, charges or
other costs or expenses incurred by such Issuing Lender in connection with such
payment, not later than 11:00 a.m. on the date of any payment by the applicable
Issuing Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the applicable Issuing Lender
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”). Each such payment shall be made to the applicable
Issuing Lender at its address for notices referred to herein in immediately
available funds. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the applicable Issuing Lender in such
Alternative Currency, unless (A) such Issuing Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified such Issuing Lender promptly following receipt of
the notice of drawing that the Company will reimburse such Issuing Lender in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable Issuing
Lender shall notify the Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the immediately preceding sentence and (B) the Dollar amount paid by
the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the applicable
Issuing Lender for the loss resulting from its inability on that date to
purchase the Alternative Currency in the full amount of the drawing. If the
Company fails to timely reimburse the applicable Issuing Lender on the Honor
Date, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Dollar Tranche Revolving Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the aggregate Dollar Tranche Revolving Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Borrowing Request). Any
notice given by an Issuing Lender or the Administrative Agent pursuant to this
Section 2.06(e) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. Interest shall be payable on
any such amounts from the date on which the relevant draft is paid until payment
in full at the rate set forth in (A) until the Business Day next succeeding the
date of the relevant notice, Section 2.14(a) and (B) thereafter, Section
2.14(c).

 

 70 

 

 

(f)          Obligations Absolute. The Company’s obligations under this Section
2.06 shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Company may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Company also agrees
with the Issuing Lenders that no Issuing Lenders shall be responsible for, and
the Company’s Reimbursement Obligations under Section 2.06(e) shall not be
affected by, among other things, (i) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
invalid, fraudulent or forged in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any dispute between or among the
Company and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Company
against any beneficiary of such Letter of Credit or any such transferee, (iv)
payment by an Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or any payment by an Issuing Lender under a Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law or (v) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Company’s obligations hereunder. No Issuing Lender shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or message or advice, however
transmitted, in connection with any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Lender; provided that the foregoing shall not be construed to excuse any Issuing
Lender from liability to the Company to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Lender (as finally determined by a court
of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

 71 

 

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable Issuing Lender. The Company shall be
conclusively deemed to have waived any such claim against any Issuing Lender and
its correspondents unless such notice is given as aforesaid.

 

(g)          Role of Issuing Lender. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the applicable Issuing Lender shall
not have any responsibility to obtain any document (other than any sight or time
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Majority in Interest of the
Dollar Tranche Revolving Lenders, all of the Dollar Tranche Revolving Lenders,
the Required Lenders or all of the Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
or responsible for any of the matters described in Section 2.06(f); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the applicable Issuing Lender, and the
applicable Issuing Lender may be liable to the Company, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by such
Issuing Lender’s willful misconduct or gross negligence or such Issuing Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight or time draft and certificate(s) strictly
complying with the terms and conditions of a Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
applicable Issuing Lender shall not be responsible for the validity or
sufficiency of any instrument transferring, endorsing or assigning or purporting
to transfer, endorse or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The applicable Issuing Lender may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(h)          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the Company of the date and amount thereof. The responsibility of any
Issuing Lender to the Company in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

 72 

 

 

(i)          Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2.06, the provisions of this Section 2.06 shall apply.

 

(j)          Replacement of an Issuing Lender. An Issuing Lender may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Dollar Tranche Revolving Lenders of any such replacement
of the Issuing Lender. At the time any such replacement shall become effective,
the Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.06(c). From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of the Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of obligations
of, or is for the account of, a Subsidiary (including, to the extent not
prohibited by Section 6.04, Unrestricted Subsidiaries) of the Company shall be
obligated to reimburse the applicable Issuing Lender for any and all such
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the business of such Subsidiaries.

 

(l)          Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable Issuing Lender and the Company when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Letter
of Credit. Notwithstanding the foregoing, no Issuing Lender shall be responsible
to the Company for, and each Issuing Lender’s rights and remedies against the
Company shall not be impaired by, any action or inaction of such Issuing Lender
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Requirement of Law or any order of a jurisdiction where the applicable Issuing
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice. In addition, any Issuing Lender may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(m)          Issuing Lender Reports to the Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, each Issuing Lender shall, in
addition to its notification obligations set forth elsewhere in this Section,
provide the Administrative Agent a Letter of Credit Report (i) reasonably prior
to the time that such Issuing Lender issues, amends, renews, increases or
extends a Letter of Credit, the date of such issuance, amendment, renewal,
increase or extension and the stated amount of the applicable Letters of Credit
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed); (ii) on each Business Day on
which such Issuing Lender makes a payment pursuant to a Letter of Credit, the
date and amount of such payment; (iii) on any Business Day on which the Company
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such Issuing Lender on such day, the date of such failure and the
amount of such payment; (iv) on any other Business Day, such other information
as the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Lender; and (v) for so long as any Letter of Credit
issued by an Issuing Lender is outstanding, such Issuing Lender shall deliver to
the Administrative Agent (A) on the last Business Day of each calendar month,
(B) at all other times a Letter of Credit Report is required to be delivered
pursuant to this Agreement, and (C) on each date that (1) such Issuing Lender
issues, amends, renews, increases or extends a Letter of Credit or (2) there is
any expiration, cancellation and/or disbursement, in each case, with respect to
any such Letter of Credit, a Letter of Credit Report appropriately completed
with the information for every outstanding Letter of Credit issued by such
Issuing Lender.

 

 73 

 

 

Section 2.07         Funding of Borrowings.

 

(a)          Each Lender shall make the amount of each Loan to be made by it
hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency no later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the proposed date thereof (or in the
case of the Loans to be made on the Closing Date, 11:00 a.m.). The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly remitting the amounts so received, in like funds, to the Applicable
Funding Account.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.07 and may, in reliance on such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing or (ii) in the case of a payment to be made by such Borrower,
the interest rate applicable to Base Rate Term Loans or, in the case of
Alternative Currencies in accordance with such market practice, in each case, as
applicable. If any Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Company, the Administrative Agent and such
Lender.

 

Section 2.08         Interest Elections. (a) Each Borrowing (other than a
Borrowing of Swingline Loans) initially shall be of the Type and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.08. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

 74 

 

 

(b)          To make an election pursuant to this Section 2.08, a Borrower, or
the Company on its behalf, shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower, or the Company on its behalf, was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election (it being understood and agreed that such an
election may be made prior to the Closing Date). Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of an executed written Interest Election
Request in accordance with the notice provisions set forth in Section 9.01. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing and, in the case of a Revolving Borrowing in Dollars,
whether such Borrowing is to be a Dollar Tranche Revolving Borrowing or a
Multicurrency Tranche Revolving Borrowing; and

 

(iv)        if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(c)          Promptly following receipt of an Interest Election Request in
accordance with this Section 2.08, the Administrative Agent shall advise each
Lender of the applicable Class of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(d)          If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Borrowing for an additional Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Company or any Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, has notified the Company of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing of such Class may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing of such Class shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto; provided that in the case of a
failure to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing in an Alternative Currency, such Loans shall be continued
as Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. No Borrowing or Loan may be converted into or continued as a
Borrowing denominated in a different currency, but instead must be prepaid in
the original currency of such Borrowing and reborrowed in the other currency.

 

 75 

 

 

(e)          After giving effect to all Interest Election Requests, the number
of Interest Periods in effect shall not at any time exceed the maximum number of
Interest Periods permitted pursuant to Section 2.02(c).

 

Section 2.09         Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Initial Term Loan Commitments shall automatically
terminate on the Closing Date (upon funding of the Initial Term Loans), (ii) the
Multicurrency Tranche Revolving Commitments and Dollar Tranche Revolving
Commitments shall automatically terminate on the Revolving Termination Date and
(iii) the Aggregate Revolving Commitments shall automatically be reduced on the
first anniversary of the Closing Date to an amount equal to the lesser of (x)
$800,000,000 and (y) the Aggregate Revolving Commitments at such time
immediately prior to giving effect to this clause (iii), it being understood and
agreed that such reduction of the Aggregate Revolving Commitments pursuant to
this clause (iii) shall be applied ratably between the Multicurrency Tranche
Revolving Commitments and the Dollar Tranche Revolving Commitments based on the
respective Revolving Commitments in each Tranche on the first anniversary of the
Closing Date.

 

(b)          The Company may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that each partial
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided further,
that (i) no such termination or reduction of Multicurrency Tranche Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Multicurrency Tranche Revolving Loans made on the effective
date thereof, the Revolving Extensions of Credit of any Multicurrency Tranche
Revolving Lender would exceed its Multicurrency Tranche Revolving Commitments,
(ii) no such termination or reduction of Dollar Tranche Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Dollar Tranche Revolving Loans and Swingline Loans made on the effective date
thereof, the Revolving Extensions of Credit of any Dollar Tranche Revolving
Lender would exceed its Dollar Tranche Revolving Commitments, (iii) if after
giving effect to any reduction of the Dollar Tranche Revolving Commitments, the
L/C Commitment exceeds the amount of the Dollar Tranche Revolving Commitments,
such commitment shall be automatically reduced by such excess, (iv) if after
giving effect to any reduction of the Dollar Tranche Revolving Commitments, the
Swingline Commitment exceeds the amount of the Dollar Tranche Revolving
Commitments, such commitment shall be automatically reduced by such excess, (v)
if after giving effect to any reduction of the Aggregate Revolving Commitments,
the Alternative Currency Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by such excess and
(vi) no such termination or reduction of any Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the sum
of the total Revolving Credit Exposures denominated in an Alternative Currency
exceeds the Alternative Currency Sublimit.

 

(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section 2.09
by 11:00 a.m. at least five Business Days prior to the effective date of such
termination or reduction, specifying the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Company pursuant to this Section 2.09 shall be irrevocable. Any
termination or reduction of the Commitments of any Class shall be permanent. A
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities
being funded, the occurrence of a Specified Transaction or other contingent
event, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

 76 

 

 

Section 2.10         Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Initial Term
Loan of such Lender made to such Borrower as provided in Section 2.11, (ii) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Incremental Term Loan of such Lender on the Maturity
Date applicable to such Incremental Term Loans made to such Borrower and (iii)
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender made to such Borrower on
the Revolving Termination Date.

 

(b)          The records maintained by the Administrative Agent and the Lenders
shall be prima facie evidence of the existence and amounts of the obligations of
each Borrower in respect of Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of any Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.

 

(c)          Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).

 

Section 2.11         Amortization of Term Loans. (a) The Company shall repay
Initial Term Loan Borrowings on the last Business Day of each April, July,
October and January, commencing with the last Business Day of the first full
fiscal quarter of the Company following the Closing Date and ending with the
last such Business Day to occur prior to the Term Maturity Date, in an aggregate
principal amount for each such date equal to the percentage set forth below
opposite the applicable date of the aggregate principal amount of the Initial
Term Loan Borrowings outstanding on the Closing Date (as such amount shall be
adjusted pursuant to paragraph (d) of this Section 2.11).

 

Repayment Date – Last
Business Day of the
Applicable Month  Repayment Percentage        January 2018   0.625%        April
2018   0.625%        July 2018   0.625%        October 2018   0.625%       
January 2019   1.25%        April 2019   1.25%        July 2019   1.25%       
October 2019   1.25%        January 2020   1.875%        April 2020   1.875%   
    July 2020   1.875%        October 2020   1.875%        January 2021   3.75%
       April 2021   3.75%        July 2021   3.75%        October 2021   3.75%
       January 2022   3.75%        April 2022   3.75%        July 2022   3.75%

 

 77 

 

 

(b)          The applicable Borrower shall repay Incremental Term Loans of any
Series in such amounts and on such date or dates as shall be specified therefor
in the Incremental Facility Amendment establishing the Incremental Term
Commitments of such Series (as such amount shall be adjusted pursuant to
paragraph (d) of this Section 2.11 or pursuant to such Incremental Facility
Amendment).

 

(c)          To the extent not previously paid, (i) all Initial Term Loans shall
be due and payable on the Term Maturity Date and (ii) all Incremental Term Loans
of any Series shall be due and payable on the applicable Incremental Term
Maturity Date.

 

(d)          Any optional prepayment of Term Loans of any Class pursuant to
Section 2.12(a) shall be applied to reduce the subsequent scheduled repayments
of the Term Loans of such Class to be made pursuant to this Section 2.11 as
directed by the Company (and absent such direction, in direct order of maturity
thereof) and may be applied to the Initial Term Loans or any Incremental Term
Loans, in any case, as directed by the Company (and absent such direction, in
direct order of maturity thereof). All mandatory prepayments of Term Loans
pursuant to Section 2.12(b) shall be applied to reduce the subsequent scheduled
repayments of the Term Loans to be made pursuant to this Section 2.11 to the
scheduled installments in direct order of maturity.

 

Section 2.12         Prepayment of Loans. (a) The Company shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
subject to the requirements of this Section 2.12.

 

 78 

 

 

(b)          In the event and on each occasion that any Prepayment Proceeds are
received by or on behalf of the Company or any Subsidiary in respect of any
Prepayment Event, the Company shall, not later than the fifth Business Day
following the day such Prepayment Proceeds are received, prepay Term Loan
Borrowings in an aggregate amount equal to 100% of the amount of such Prepayment
Proceeds; provided that the Company may use a portion of such Prepayment
Proceeds to prepay or repurchase Permitted First Priority Refinancing
Indebtedness, Incremental Pari Passu Debt or Incremental Equivalent Debt secured
on a pari passu basis with the Obligations to the extent any applicable credit
agreement, indenture or other agreement governing such Permitted First Priority
Refinancing Indebtedness, Incremental Pari Passu Debt or Incremental Equivalent
Debt so requires, in each case in an amount not to exceed the product of (x) the
amount of such Prepayment Proceeds and (y) a fraction, the numerator of which is
the outstanding principal amount of such Permitted First Priority Refinancing
Indebtedness, Incremental Pari Passu Debt or Incremental Equivalent Debt, as
applicable, and the denominator of which is the sum of the outstanding principal
amount of such Permitted First Priority Refinancing Indebtedness, Incremental
Pari Passu Debt or Incremental Equivalent Debt, as applicable, and the
outstanding principal amount of Term Loans; provided further that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” if the Company shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer of the Company to the effect that the Company or the applicable
Subsidiary intends to cause the Prepayment Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 365 days
after receipt of such Prepayment Proceeds to make an Investment in the business
of the Company or the Subsidiaries permitted hereunder, then no prepayment shall
be required pursuant to this paragraph in respect of the Prepayment Proceeds in
respect of such event (or the portion of such Prepayment Proceeds specified in
such certificate, if applicable) except to the extent of any such Prepayment
Proceeds that have not been so applied by the end of such 365-day period (or
within a period of 180 days thereafter if by the end of such initial 365-day
period the Company or one or more Subsidiaries shall have entered into an
agreement with a third party to consummate an Investment with such Prepayment
Proceeds), at which time a prepayment shall be required in an amount equal to
such Prepayment Proceeds that have not been so applied.

 

(c)          Prior to any optional or mandatory prepayment of Borrowings under
this Section 2.12, the Company shall, subject to the next sentence, specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (d) of this Section 2.12. In the event of any mandatory
prepayment of Term Loans made at a time when Term Loans of more than one Class
are outstanding, the Company shall select Term Loans to be prepaid so that the
aggregate amount of such prepayment is allocated among the Term Loans pro rata
based on the aggregate principal amounts of outstanding Borrowings of each such
Class; provided that the amounts so allocable to Incremental Term Loans of any
Series may be applied to other Term Loan Borrowings as provided in the
applicable Incremental Facility Amendment.

 

(d)          The relevant Borrower shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile of a Notice of Loan
Prepayment) of any optional prepayment and, to the extent practicable, any
mandatory prepayment hereunder not later than 11:00 a.m., (i) three Business
Days before the date of prepayment in the case of prepayment of a Eurocurrency
Borrowing denominated in Dollars, (ii) four Business Days before the date of
prepayment in the case of prepayment of prepayment of a Eurocurrency Borrowing
denominated in an Alternative Currency (or five, in the case of prepayment of a
Eurocurrency Borrowing denominated in a Special Notice Currency) or (iii) on the
Business Day of the date of prepayment in the in the case of prepayment of a
Base Rate Borrowing. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid, the applicable currency of such Borrowing and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment of Loans pursuant to
paragraph (a) of this Section 2.12 may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice of prepayment may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except (i) as necessary to apply fully the
required amount of a mandatory prepayment and (ii) partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14.

 

 79 

 

 

(e)          If the Administrative Agent notifies the Company at any time that
the sum of the total Multicurrency Tranche Revolving Credit Exposures at such
time exceeds an amount equal to the aggregate Multicurrency Tranche Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Multicurrency Tranche Revolving Loans amount
at least equal to such excess. If the Administrative Agent notifies the Company
at any time that the sum of the total Dollar Tranche Revolving Credit Exposures
at such time exceeds an amount equal to the aggregate Dollar Tranche Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Dollar Tranche Revolving Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate in an
aggregate amount at least equal to such excess; provided, however, that, the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.12(e) unless after the prepayment in full of the Dollar
Tranche Revolving Loans the total Dollar Tranche Revolving Credit Exposures at
such time exceed the Dollar Tranche Revolving Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

 

(f)          If the Administrative Agent notifies the Company at any time that
the Revolving Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrowers shall prepay Loans in an aggregate amount
sufficient to reduce such Revolving Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

(g)          Notwithstanding any other provisions of this Section 2.12, to the
extent that any of or all the Prepayment Proceeds of any Disposition by the
Company or any non-U.S. Subsidiary or of any casualty event from the Company or
any non-U.S. Subsidiary either (A) is prohibited, restricted or delayed by
applicable local law from being repatriated to the United States or (B) would,
in the good faith judgment of the Company, result in a material adverse tax
consequence to the Company or any of its Subsidiaries if applied to repay the
Term Loans, in each case, the portion of such Prepayment Proceeds so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.12(b). Instead, such amounts may be retained by the Company or the
applicable Subsidiary so long, but only so long, as the applicable local law
will not permit repatriation to the United States (the Company hereby agreeing
to promptly take, or to cause the applicable Subsidiary to promptly take, all
actions reasonably required by the applicable local law to permit such
repatriation as long as such repatriation does not create a material adverse tax
consequence) or, in the good faith judgment of the Company, a material adverse
tax consequence to the Company or any of its Subsidiaries would result if such
Prepayment Proceeds are applied to repay the Term Loans, and once such
repatriation of any of such affected Prepayment Proceeds is permitted under the
applicable local law and, in the good faith judgment of the Company, no material
adverse tax consequence to the Company or any of its Subsidiaries would result
if such Prepayment Proceeds are applied to repay the Term Loans, such
repatriation will be promptly effected and such Prepayment Proceeds will be
promptly (and in any event not later than five Business Days) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.12 to the extent provided
herein.

 

Section 2.13         Fees.

 

(a)          The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

 80 

 

 

(b)          The Company agrees to pay to the Administrative Agent in Dollars
for the account of each Revolving Lender a commitment fee for the period from
and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the Closing Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)          All fees payable hereunder shall be paid in Dollars on the dates
due, in immediately available funds, to the Administrative Agent. Fees paid
shall not be refundable under any circumstances.

 

Section 2.14         Interest. (a) The Loans comprising each Base Rate Borrowing
shall bear interest at the Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or Reimbursement Obligation or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.14, (ii) in
the case of Reimbursement Obligations, 2.00% per annum plus the rate applicable
to Base Rate Loans under the Dollar Tranche Revolving Facility or (iii) in the
case of interest payable on any Loan or Reimbursement Obligation or any fee or
other amount payable hereunder, 2.00% per annum plus the rate applicable to Base
Rate Loans under the relevant Facility (or, in the case of any such other
amounts that do not relate to a particular Facility, 2.00% per annum plus the
rate applicable to Base Rate Loans under the Revolving Facilities).

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section 2.14 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in Dollars.

 

(e)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year) or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.19(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

 

(f)          To the extent any calculation of interest or any fee required to be
paid under this Agreement shall be based on (or result in) a calculation that is
less than zero, such calculation shall be deemed zero for purposes of this
Agreement.

 

 81 

 

 

(g)          If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Total Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Total Leverage Ratio would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
Issuing Lenders, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or any Issuing
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any Issuing Lender, as the case may be,
hereunder or under the other Loan Documents. The Company’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

 

Section 2.15         Inability to Determine Rates. If in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent determines that deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (a)
above, “Impacted Loans”), (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan
or (c) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to such Alternative Currency (including changes in national
and international financial, political or economic conditions or currency
exchange ratios or exchange controls), the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Requirement of Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

 82 

 

 

Section 2.16         Increased Costs; Reserves on Eurocurrency Rate Loans. (a)
If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or other Credit Party (except any such reserve requirement
contemplated by Section 2.16(f));

 

(ii)         impose on any Lender or other Credit Party or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or such other Credit Party;
or

 

(iii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of the
term “Excluded Taxes”, (C) Connection Income Taxes; and (D) any Taxes
attributable to a U.K. Tax Deduction required to be made by a Loan Party) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party or other Recipient of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan or issuing or participating in Letters of Credit, or to increase the
cost to such Lender or such other Credit Party, or to reduce the amount of any
sum received or receivable by such Lender or such other Credit Party (whether of
principal, interest or any other amount) then, from time to time upon request of
such Lender, the applicable Borrower will pay to such Lender or such other
Credit Party such additional amount or amounts as will compensate such Lender or
such other Credit Party for such additional costs or expenses incurred or
reduction suffered.

 

(b)          If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
its obligations under any Letter of Credit, the Commitments of such Lender or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon request of such Lender, the applicable Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or any other Credit Party setting forth
the amount or amounts necessary to compensate such Lender or such other Credit
Party or such Lender’s or such other Credit Party’s holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.16 delivered to
any Borrower shall be conclusive absent manifest error. The Company shall pay
such Lender or such other Credit Party, as the case may be, the amount shown as
due on any such certificate within 30 Business Days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or any other Credit
Party to demand compensation pursuant to this Section 2.16 shall not constitute
a waiver of such Lender’s or such other Credit Party’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or such other Credit Party pursuant to this Section 2.16 for any
increased costs or expenses incurred or reductions suffered more than 180 days
prior to the date that such Lender or such other Credit Party notifies the
Company of the Change in Law giving rise to such increased costs or expenses or
reductions and of such Lender’s or such other Credit Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

 83 

 

 

(e)          [Intentionally Omitted]

 

(f)          Additional Reserve Requirements. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

Section 2.17         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Company (whether or
not such notice may be revoked in accordance with the terms hereof), (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.20 or 9.02(c) or (f) any failure by any Borrower to make payment of
any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such event
including foreign exchange losses. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
London interbank market. A certificate of any Lender delivered to the applicable
Borrower and setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.17 shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 30 Business Days after receipt thereof.

 

 84 

 

 

Section 2.18         Taxes. (a) Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.

 

(i) If the Code (as determined in the good faith discretion of the
Administrative Agent) requires the deduction or withholding of any Tax from any
such payment by a Loan Party or withholding agent, then the Administrative Agent
shall make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
the Code and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(ii) If any applicable law other than the Code (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a Loan Party or withholding
agent, then the applicable Loan Party or withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax (but subject to subsection (b)
below), then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.18) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(b)          U.K. Tax Deduction. A payment by a Loan Party incorporated in the
United Kingdom shall not be increased under paragraph (a) above by reason of a
U.K. Tax Deduction if, on the date on which the payment falls due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a U.K. Qualifying Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or U.K.
Treaty or any published practice or published concession of any relevant taxing
authority; or

 

(ii)the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of “U.K. Qualifying Lender” and:

 

(a)          an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the U.K. ITA which relates to the
payment and that Lender has received from the Loan Party making the payment or
from the Company a certified copy of that Direction; and

 

(b)          the payment could have been made to the Lender without any U.K. Tax
Deduction if that Direction had not been made; or

 

(iii)the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of “U.K. Qualifying Lender” and:

 

 85 

 

 

(a)          the relevant Lender has not given a U.K. Tax Confirmation to the
Company; and

 

(b)          the payment could have been made to the Lender without any U.K. Tax
Deduction if the Lender had given a U.K. Tax Confirmation to the relevant Loan
Party, on the basis that the U.K. Tax Confirmation would have enabled such Loan
Party to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the U.K. ITA; or

 

(iv)the relevant Lender is a U.K. Treaty Lender and the Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax Deduction had that Lender complied with its
obligations under paragraphs 2.18(g)(iii)(A), 2.18(g)(iii)(B) or 2.18(g)(iii)(C)
(as applicable) below.

 

(c)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)          Evidence of Payment. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.18, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Indemnification by the Loan Parties. The Loan Parties shall
indemnify each Recipient, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.18) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the foregoing
indemnity shall not apply to any Indemnified Taxes which would have been
compensated for by an increased payment under Section 2.18(a) but was not so
compensated solely because one or more of the exclusions in Section 2.18(b)
applied. After a Recipient learns of the imposition of Indemnified Taxes or
Other Taxes, such Recipient will act in good faith to promptly notify the loan
Parties of its obligations hereunder. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 30 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.18(f) below, and such
Lender shall indemnify each Loan Party, within 30 days after demand therefor,
for any amount that such Loan Party pays to the Administrative Agent pursuant to
this sentence that is attributable to clause (ii) or (iii) of Section 2.18(f)
(including any incremental fees, charges and disbursements of any counsel for
such Loan Party).

 

(f)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes (or any Indemnified Tax which would have
given rise to an increased payment under Section 2.18(a) but did not give rise
to such an increased payment solely because one or more of the exclusions in
Section 2.18(b) applied) attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

 86 

 

 

(g)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document (other than with respect to a U.K. Tax Deduction to which the
provisions of Section 2.18(g)(iii) shall apply, as applicable) shall deliver to
the Company and the Administrative Agent, at the time or times reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, (other than with
respect to a U.K. Tax Deduction to which the provisions of Section 2.18(g)(iii)
shall apply, as applicable) if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.18(g)(ii)(A), (ii)(B), (ii)(D) and (ii)(E)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         any Lender that is a U.S. Person shall deliver to any Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), copies of
executed IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to any Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, copies of executed IRS Form W-8BEN or Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

 87 

 

 

(2)         copies of executed IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the relevant Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) copies of executed IRS Form W-8BEN or Form W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, copies
of executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to any Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to any Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

 

 88 

 

 

(iii)        Without limiting the effect of Sections 2.18(g)(i) and (ii) above:

 

(A)         subject to paragraph (B) below, a U.K. Treaty Lender and each Loan
Party which makes a payment to which that U.K. Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a U.K. Tax Deduction;

 

(B)         

 

(1)         a U.K. Treaty Lender which is a Lender on the date of this Agreement
and that holds a passport under the HMRC DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in
Schedule 1.01(a); and

 

(2)         a U.K. Treaty Lender which is not a Lender on the date of this
Agreement and that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the relevant
Assignment and Assumption (or, if such Lender becomes Lender otherwise than
pursuant to an Assignment and Assumption, in the relevant documentation which it
executes on becoming a Lender under this Agreement),

 

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (A) above.

 

(C)         if a U.K. Treaty Lender has confirmed its scheme reference number
and its jurisdiction of tax residence in accordance with paragraph (B) above
and: (a) a U.K. Borrower making a payment to that Lender has not made a U.K.
Borrower DTTP Filing in respect of that Lender; or (b) a U.K. Borrower making a
payment to that Lender has made a U.K. Borrower DTTP Filing but (1) that U.K.
Borrower DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM
Revenue & Customs have not given the U.K. Borrower authority to make payments to
that Lender without a U.K. Tax Deduction within 60 days of the date of the U.K.
Borrower DTTP Filing, and in each case, the U.K. Borrower has notified that
Lender in writing, that Lender and the U.K. Borrower shall co-operate in
completing any procedural formalities necessary for that U.K. Borrower to obtain
authorization to make that payment without a U.K. Tax Deduction.

 

(D)         If a U.K. Treaty Lender has not confirmed its scheme reference
number and jurisdiction of tax residence in accordance with paragraph (B) above,
no U.K. Borrower shall make a U.K. Borrower DTTP Filing or file any other form
relating to the HM Revenue & Customs DT Treaty Passport scheme in respect of
that Lender’s Loan(s) unless that Lender otherwise agrees.

 

(E)         A U.K. Borrower shall, promptly on making a U.K. Borrower DTTP
Filing, deliver a copy of that U.K. Borrower DTTP Filing to the Administrative
Agent for delivery to the relevant U.K. Treaty Lender.

 

(F)         A U.K. Non-Bank Lender which becomes a party to this Agreement on
the day on which this agreement is entered into gives a U.K. Tax Confirmation by
entering into this Agreement. A U.K. Non-Bank Lender shall promptly notify the
Borrowers and the Administrative Agent if there is any change in the position
from that set out in the U.K. Tax Confirmation.

 

 89 

 

 

(G)         Each Lender in respect of a Borrower incorporated in the U.K. which
becomes a party to this Agreement after the date of this Agreement shall
indicate in the Assignment and Assumption (or, if such Lender becomes Lender
otherwise than pursuant to an Assignment and Assumption, in the relevant
documentation which it executes on becoming a Lender under this Agreement) which
of the following categories it falls in: (A) not a U.K. Qualifying Lender; (B) a
U.K. Qualifying Lender (other than a U.K. Treaty Lender); or (C) a U.K. Treaty
Lender. If a Lender fails to indicate its status in accordance with this
paragraph (G) then such Lender shall be treated for the purposes of this
Agreement (including by each Borrower) as if it is not a U.K. Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
each Borrowers). For the avoidance of doubt, any such Assignment and Assumption
or other relevant documentation shall not be invalidated by any such failure of
a Lender to comply with this paragraph (G).

 

(H)         The Company shall promptly on becoming aware that a Loan Party
incorporated in the United Kingdom must make a U.K. Tax Deduction (or that there
is any change in the rate or basis of a U.K.Tax Deduction) notify the
Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender. If the Administrative Agent receives such notification from a
Lender it shall promptly notify the Company and that Loan Party.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed, and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)          For purposes of this Section 2.18, the term “Lender” includes each
Issuing Lender and the Swingline Lender.

 

(j)          VAT.

 

(A)          All amounts expressed to be payable under any Loan Document by any
Party to a Recipient, Syndication Agent, Co-Documentation Agent, Joint Lead
Arranger or Joint Bookrunner (each, for the purposes of this paragraph 2.18(j),
a “Finance Party”) which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to subsection (B) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Loan Document and such Finance Party is required to account to the
relevant tax authority for the VAT, that Party must pay to such Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

 

 90 

 

 

(B)         If VAT is or becomes chargeable on any supply made by any Finance
Party (the “Supplier”) to any other Finance Party (the “VAT Recipient”) under a
Loan Document, and any Party other than the VAT Recipient (the “Relevant Party”)
is required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of that consideration):

 

(1)         (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The VAT Recipient must (where this paragraph (1) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the VAT Recipient receives from the relevant tax authority which the VAT
Recipient reasonably determines relates to the VAT chargeable on that supply;
and

 

(2)         (where the VAT Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

 

(C)         Where a Loan Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(D)         In relation to any supply made by a Finance Party to any Party under
a Loan Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

(E)         Any reference in this section 2.18(j) to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
person who is treated as making the supply or (as appropriate) receiving the
supply under the grouping rules (as provided for in Article 11 of the Council
Directive 2006/112/EC (or as implemented by the relevant member state of the
European Union or any other similar provision in any jurisdiction which is not a
member state of the European Union)).

 

Section 2.19         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) (i) Each borrowing by a Borrower from the Lenders hereunder, each payment by
a Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made ratably among the Lenders in accordance with their
respective Commitments of the applicable Class.

 

 91 

 

 

(ii)         Each payment (including each prepayment) by the Company on account
of principal and interest on the Term Loans of any Class shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans of
such Class then held by the Term Lenders.

 

(iii)        Each payment (including each prepayment) by a Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding amounts of the Revolving Loans then held
by the Revolving Lenders.

 

(b)          All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Requirement of Law from making any required payment hereunder in an Alternative
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. All such payments shall
be made to the Administrative Agent at the Funding Office, except payments
pursuant to Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. Any amounts received after the time
required to be received hereunder on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. The Administrative
Agent shall distribute any such payment received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.
Each Lender at its option may change its branch office for purposes of such
distribution of payments hereunder to any domestic or foreign branch of such
Lender by providing written notice of such change to the Administrative Agent no
later than the date that is three Business Days prior to the date of the
applicable payment; provided that such Lender shall have delivered to the
Administrative Agent and the Company properly completed and executed
documentation as required under Section 2.18 as will permit such payments to be
made to such branch office without deduction or withholding for any Tax in
excess of the deduction or withholding for any Tax that would be imposed if the
Lender did not change its branch office. Except as otherwise expressly set forth
herein, if any payment under any Loan Document shall be due on a day that is not
a Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments required to be
made by any Loan Party under any Loan Document shall be made in Dollars except
that any amounts payable under Section 2.16, 2.17 or 9.03 (or any
indemnification or expense reimbursement provision of any other Loan Document)
that are invoiced in a currency other than Dollars shall be payable in the
currency so invoiced.

 

(c)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

 92 

 

 

(d)          Except to the extent that this Agreement provides for payments to
be disproportionately allocated to or retained by a particular Lender or group
of Lenders (including Lenders as opposed to Defaulting Lenders or in connection
with the payment of interest or fees at different rates and the repayment of
principal amounts of Term Loans at different times as a result of Refinancing
Agreements pursuant to Section 2.23), each Lender agrees that if it shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any Obligations owing to it resulting in such Lender receiving
payment of a greater proportion of its Obligations than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
notify the Administrative Agent of such fact and shall purchase (for cash at
face value) participations in the Obligations of other Lenders to the extent
necessary so that the aggregate amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate Obligations owing to the
Lenders (calculated prior to giving effect to such payment); provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (for the avoidance of doubt, as in effect from time to time),
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Commitments to any Person that is
an Eligible Assignee (as such term is defined from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of the term “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Loan Party shall be applied to
any Excluded Swap Obligations of such Loan Party.

 

(e)          Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders and such Issuing Lender the amount due. In such event, if the relevant
Borrower has not in fact made such payment, then each of the Lenders and such
Issuing Lender severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate from time to time in effect.

 

(f)          The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

 

(g)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

 93 

 

 

Section 2.20         Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to Section
2.18, then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous in any
material respect to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(b)          If (i) any Lender requests compensation under Section 2.16, (ii)
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.18 or (iii) any Lender has become a Defaulting Lender or
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.16 or 2.18) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Company shall have paid to the Administrative Agent the processing and
recordation fee (if any) specified in Section 9.04(b)(ii)(C), (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts
(including, for all such Lenders other than Defaulting Lenders, any amounts
under Section 2.17) payable to it hereunder and under the other Loan Documents
(if applicable, in each case only to the extent such amounts relate to its
interest as a Lender of a particular Class) from the assignee (in the case of
such principal and accrued interest and fees) or the Company (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments and (D) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply.

 

Section 2.21         Defaulting Lenders.

 

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Majority in Interest”,
the definition of “Required Lenders” and Section 9.01.

 

 94 

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, in
connection with the exercise of remedies or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lenders or
Swingline Lender hereunder; third, if such Defaulting Lender is a Dollar Tranche
Revolving Lender, to Cash Collateralize the Issuing Lenders’ Fronting Exposure
with respect to such Defaulting Lender in accordance with clause (c) below;
fourth, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) if such Defaulting Lender is a
Dollar Tranche Revolving Lender, Cash Collateralize the Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with clause (c)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Lenders or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lenders or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or any L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.13(b) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive fees payable
under Section 2.06(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to clause (c) below.

 

(C)         With respect to any fees payable under Section 2.06(c) or Section
2.13(b) not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to applicable Issuing Lender and Swingline Lender, as
applicable , the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

 95 

 

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
If such Defaulting Lender is a Dollar Tranche Revolving Lender, all or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders of the same Class in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Dollar Tranche Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Dollar Tranche Revolving Commitment. Subject to Section 9.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Requirement of Law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in clause (c) below.

 

(b)Defaulting Lender Cure. If the Company and the Administrative Agent and, if
such Defaulting Lender is a Dollar Tranche Revolving Lender, the Swingline
Lender and the Issuing Lenders agree in writing that such Defaulting Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)Cash Collateral.

 

(i)          If (A) there shall exist a Defaulting Lender or (B) as of the
Maturity Date, any L/C Obligation for any reason remains outstanding, the
Company shall within one Business Day following any request by the
Administrative Agent or any Issuing Lender, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined after giving
effect to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Company at any
time that the outstanding amount of all L/C Obligations at such time exceeds
105% of the L/C Commitment then in effect, then within two Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
outstanding amount of the L/C Obligations in an amount not less than the amount
by which the outstanding amount of all L/C Obligations exceeds the L/C
Commitment.

 

 96 

 

 

(ii)         The Company, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to clause (iii) below at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the Issuing Lenders as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in at Bank of America. The Company shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.21(c) shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(iv)        Cash Collateral (or the appropriate portion thereof) shall be
released promptly following the termination of Defaulting Lender status of the
applicable Defaulting Lender.

 

Section 2.22         Incremental Facilities. (a) The Company may on one or more
occasions after the Closing Date, by written notice to the Administrative Agent,
request the establishment of Incremental Commitments; provided that the
aggregate amount of the Incremental Commitments incurred under this Section 2.22
on any date shall not exceed the sum of (x) an amount equal to the Base
Incremental Amount in effect on such date, (y) an amount subject to the Maximum
Incremental Amount as of such date and (z) an amount equal to the Voluntary
Prepayment Amount as of such date (it being understood that (A) the Company
shall be deemed to have used amounts under clause (y) above prior to utilization
of amounts under clause (x) or (z) above and (B) the proceeds from any such
incurrence under such clauses may be utilized in a single transaction by first
calculating the incurrence under clause (y) above and then calculating the
incurrence under clauses (x) and/or (z) above). Each such notice shall specify
(A) whether the Company is requesting Incremental Term Commitments or
Incremental Revolving Commitments, (B) the date on which the Company proposes
that the Incremental Commitments shall be effective, which shall be a date not
less than five (5) Business Days (or such shorter period as may be agreed to by
the Administrative Agent) after the date on which such notice is delivered to
the Administrative Agent and (C) the amount of the Incremental Commitments being
requested (it being agreed that (x) any Lender approached to provide any
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitments and (y) any Person that the Company proposes to
become an Incremental Lender, if such Person is not then a Lender, must be an
Eligible Assignee).

 

 97 

 

 

(b)          The terms and conditions of any Incremental Term Facility and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Amendment, substantially
consistent to those of the Term Commitments and the Term Loans and, to the
extent such terms and conditions are not substantially consistent with the terms
and conditions applicable to the Term Commitments and the Term Loans, such terms
and conditions shall not be more favorable, taken as a whole, to the Incremental
Term Lenders providing such Incremental Term Facility than the terms of the
existing Term Commitments and the Term Loans, as applicable (other than with
respect to terms and conditions applicable only after the Maturity Date);
provided that (i) the upfront fees, interest rates and amortization schedule
applicable to any Incremental Term Facility and Incremental Term Loans shall be
determined by the Company and the Incremental Term Lenders providing the
relevant Incremental Term Commitments, (ii) except in the case of an Incremental
Term Facility effected as an increase to an existing Class of Term Loans, the
weighted average life to maturity of any Incremental Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Initial
Terms Loans, (iii) no Incremental Term Maturity Date shall be earlier than the
Term Maturity Date and (iv) any Incremental Term Facility, for purposes of
prepayments (either mandatory or optional), shall be treated substantially the
same as (and in any event no more favorably than) the Initial Term Loans. Any
Incremental Term Commitments established pursuant to an Incremental Facility
Amendment that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement. Any Incremental Revolving Commitments established
pursuant to an Incremental Facility Amendment shall have substantially the same
terms as and be deemed to be Revolving Commitments for all purposes of this
Agreement. Each Incremental Facility and all extensions of credit thereunder (i)
shall be secured by the same Collateral securing the other Loan Document
Obligations on a pari passu basis with the Liens on the Collateral securing the
other Loan Document Obligations, (ii) shall not be secured by any property or
assets of the Company or any of the Subsidiaries other than the Collateral (or
property or assets that substantially concurrently become Collateral), unless
otherwise permitted by this Agreement, (iii) shall be Guaranteed by the same
Loan Parties that Guarantee the other Loan Document Obligations and (iv) shall
not be Guaranteed by any Persons other than the Loan Parties, unless otherwise
permitted by this Agreement.

 

(c)          The Incremental Term Commitments and Incremental Term Facilities
relating thereto and the Incremental Revolving Commitments shall be effected
pursuant to one or more Incremental Facility Amendments executed and delivered
by the Company, each Incremental Lender providing such Incremental Commitments
and the Administrative Agent; provided that no Incremental Commitments shall
become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments (and assuming
that the full amount of such Incremental Commitments shall have been funded as
Loans on such date); provided that in case of any Incremental Acquisition Term
Facility if agreed by all applicable Incremental Term Lenders, the foregoing
shall be satisfied if no Event of Default shall have occurred and be continuing
on the date of execution of the applicable acquisition or investment
documentation and no Event of Default under clause (a), (b), (h) or (i) of
Article VII shall have occurred and is continuing on the effective date of such
Incremental Acquisition Term Facility, in each case determined after giving
effect to such Incremental Commitments (and assuming that the full amount of
such Incremental Commitments shall have been funded as Loans on the applicable
date), (ii) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents (or, in the case
of any Incremental Acquisition Term Facility if agreed by all applicable
Incremental Term Lenders, the Specified Representations and the Specified
Permitted Acquisition Agreement Representations) shall be true and correct (A)
in the case of such representations and warranties qualified as to materiality
or Material Adverse Effect, in all respects and (B) otherwise, in all material
respects, in each case on and as of such date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date, (iii) the Company shall be in compliance on a Pro Forma Basis
with the financial maintenance covenants set forth in Section 6.13, (iv) the
relevant Borrower shall make any payments required to be made pursuant to
Section 2.17 in connection with such Incremental Commitments and the related
transactions under this Section 2.22 and (v) the Company shall have delivered to
the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and, other than in connection with a
Limited Condition Acquisition, consents and approvals and other documents as
shall be requested by the Administrative Agent in connection with any such
transaction. Each Incremental Facility Amendment may, without the consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
give effect to the provisions of this Section 2.22.

 

 98 

 

 

(d)          Upon the effectiveness of an Incremental Commitment of any
Incremental Lender, such Incremental Lender shall be deemed to be a “Lender”
(and a Lender in respect of Commitments and Loans of the applicable Class)
hereunder, and henceforth shall be entitled to all the rights of, and benefits
accruing to, Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.

 

(e)          Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Amendment, each Lender holding an Incremental
Term Commitment of any Series shall make an Incremental Term Loan to the Company
in an amount equal to such Incremental Term Commitment on the date specified in
such Incremental Facility Amendment.

 

(f)          On the date of effectiveness of any Incremental Revolving
Commitments, each Revolving Lender of the applicable Class shall assign to each
Incremental Revolving Lender holding such Incremental Revolving Commitment, and
each such Incremental Revolving Lender shall purchase from each such Revolving
Lender, at the principal amount thereof (together with accrued interest), such
interests in the applicable Class of Revolving Loans and, in the case of the
Dollar Tranche Revolving Commitments, participations in Letters of Credit and
Swingline Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and, if applicable, participations in Letters of Credit and Swingline Loans will
be held by all of the Revolving Lenders of the applicable Class (including such
Incremental Revolving Lenders) ratably in accordance with their Revolving
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitments. The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(g)          The Administrative Agent shall notify the Lenders promptly upon
receipt by the Administrative Agent of any notice from the Company referred to
in Section 2.22(a) and of the effectiveness of any Incremental Commitments in
each case advising the Lenders of the details thereof.

 

(h)          If an Incremental Term Loan borrowed by a Borrower (other than a
Foreign Obligor) hereunder would otherwise constitute an “applicable high yield
discount obligation” within the meaning of Section 163(i)(1) of the Code, before
the close of each accrual period ending after the fifth anniversary of the issue
date of such Loan, the applicable Borrower shall make such payments on the
Incremental Term Loan as required to prevent the Incremental Term Loan from
being treated as an “applicable high yield discount obligation”.

 

Section 2.23         Refinancing Facilities. (a) The Company may, on one or more
occasions after the Closing Date, by written notice to the Administrative Agent,
the applicable Refinancing Lenders and, to the extent that the rights, duties or
privileges of the Administrative Agent, the Issuing Lenders or the Swingline
Lender are affected, the Administrative Agent, the Issuing Lenders or the
Swingline Lender, respectively (such consent, in each case, not to be
unreasonably withheld or delayed), request the establishment hereunder of one or
more additional Classes of (i) term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Company (the “Refinancing
Term Loans”) and (ii) revolving commitments (the “Refinancing Revolving
Commitments;” together with Refinancing Term Loan Commitments, the “Refinancing
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Revolving Lender”) will provide revolving commitments to the
Borrowers; provided that each Refinancing Lender shall be an Eligible Assignee
and shall otherwise be reasonably acceptable to the Administrative Agent to the
extent that the Administrative Agent’s consent would be required in connection
with an assignment to such Refinancing Lender of a Term Loan or a Revolving
Commitment, as applicable, pursuant to Section 9.04.

 

 99 

 

 

(b)          The Refinancing Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by the Borrowers,
each Refinancing Lender providing the applicable Refinancing Commitments and the
Administrative Agent; provided that no Refinancing Commitments shall become
effective unless (i) no Event of Default shall have occurred and be continuing
on the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality or Material Adverse Effect, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Borrowers shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates, consent and
approvals and other documents as shall reasonably be requested by the applicable
Refinancing Lender in connection with any such transaction, (iv) with respect to
Refinancing Term Loan Commitments, substantially concurrently with the
effectiveness thereof, the Company shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of one or
more Classes in an aggregate principal amount equal to the aggregate amount of
such Refinancing Term Loan Commitments; provided that the principal amount of
such Refinancing Term Loans shall not exceed the amount of the Term Borrowings
so refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith) and (v)
with respect to Refinancing Revolving Commitments, substantially concurrently
with the effectiveness thereof, the Borrowers shall terminate an equivalent
amount of Revolving Commitments and shall, to the extent necessary, repay or
prepay then outstanding Revolving Borrowings in an aggregate principal amount
such that after giving effect to such prepayment, the Revolving Lenders and the
Refinancing Revolving Lenders hold outstanding Loans ratably in accordance with
the outstanding Revolving Commitments and the outstanding Refinancing Revolving
Commitments; provided further that (x) at no time shall there be more than three
Classes of revolving Commitments hereunder unless otherwise agreed by the
Administrative Agent and (y) in the case of any Refinancing Commitments to be
provided in connection with an LCA Action, at the sole option of the Company,
the conditions in clauses (i) and/or (ii) above may be tested at the time that
the definitive agreement with respect to such LCA Action is entered into
(except, in the case of (i), no Event of Default under clause (a), (b), (h) or
(i) of Article VII shall have occurred and is continuing on the effective date
of such Refinancing Commitments) and the consents, approvals and other documents
referred to in clause (iii) may be provided after the Refinancing Commitments
have become effective, in each case so long as agreed to by the lenders
providing such Refinancing Commitments (but without the consent of any existing
Lenders or the Administrative Agent). With respect to any prepayment of Term
Loans in accordance with clause (iv) above, the Company shall determine the
amount of such prepayments allocated to each Class of outstanding Term Loans,
and any such prepayment of Term Borrowings of any Class shall be applied to
reduce the subsequent scheduled repayments of Term Borrowings of such Class to
be made pursuant to Section 2.11(a) as directed by the Company.

 

 100 

 

 

(c)          The Refinancing Facility Agreement shall set forth, with respect to
the Refinancing Commitments established thereby and the Refinancing Loans and
other extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” for all purposes hereof (provided that with
the consent of the Administrative Agent, any Refinancing Commitments and
Refinancing Loans may be treated as a single “Class” with any then-outstanding
existing Commitments or Loans), (ii) the stated termination and maturity dates
applicable to the Refinancing Commitments or Refinancing Loans of such Class,
provided that (A) such stated termination and maturity dates shall not be
earlier than the Maturity Date applicable to the Class of Loans or Revolving
Commitments, as applicable, so refinanced and (B) any Refinancing Term Loans
shall not have a weighted average life to maturity shorter than the Class of
Term Loans so refinanced, (iii) in the case of any Refinancing Term Loans, any
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing Term Loans, (iv) the interest rate or rates applicable to the
Refinancing Loans of such Class, (v) the fees applicable to the Refinancing
Commitments or Refinancing Loans of such Class, (vi) in the case of any
Refinancing Term Loans, any original issue discount or upfront fees applicable
thereto and in the case of any Refinancing Revolving Commitments, any upfront
fees applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Class, (viii) any voluntary or mandatory
commitment reduction or prepayment requirements applicable to Refinancing
Commitments or Refinancing Loans of such Class (which prepayment requirements,
in the case of any Refinancing Term Loans, may provide that such Refinancing
Term Loans may participate in any mandatory prepayment on a pro rata basis with
any Class of existing Term Loans, but may not provide for prepayment
requirements that are more favorable to the Lenders holding such Refinancing
Term Loans than to the Lenders holding such Class of Term Loans) and any
restrictions on the voluntary or mandatory reductions or prepayments of
Refinancing Commitments or Refinancing Loans of such Class and (ix) any
financial maintenance covenant with which the Company shall be required to
comply (provided that if any Refinancing Term Loans or Refinancing Revolving
Commitments, as applicable, have a financial maintenance covenant at any time
prior to the Maturity Date of the Loans or Commitments being refinanced, such
financial maintenance covenant shall not be more restrictive with respect to the
Company and its Subsidiaries than (or in addition to) the financial maintenance
covenant set forth in Section 6.13 (unless such financial maintenance covenant
is also added to this Agreement for the benefit of all Lenders)). Except as
contemplated by the preceding sentence, the terms of the Refinancing Term Loan
Commitments and Refinancing Term Loans or the Refinancing Revolving Commitments
and Refinancing Revolving Loans, as applicable, shall be substantially the same
as the terms of the existing Term Commitments and the existing Term Loans or the
existing Revolving Commitments and the existing Revolving Loans, as applicable,
and in any event no more restrictive, taken as a whole, with respect to the
Company or any Subsidiary than those set forth in the Loan Documents with
respect to the existing Term Commitments and the existing Term Loans or the
existing Revolving Commitments and the existing Revolving Loans, as applicable
(other than covenants or other provisions applicable only to periods after the
Maturity Date of the Loans and Commitments being refinanced by such Refinancing
Commitments and Refinancing Loans). With the consent of the Issuing Lenders or
the Swingline Lender, as applicable, any Refinancing Facility Agreement may
provide for the issuance of Letters of Credit for the account of the Company or
its Subsidiaries, or the provision to the Company of Swingline Loans, pursuant
to any Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement. Each Refinancing Facility Agreement may, without the consent of any
Lender other than the applicable Refinancing Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.23, including any amendments necessary to treat the applicable
Refinancing Commitments and Refinancing Loans as a new “Class” of loans and/or
commitments hereunder; provided that as between the Revolving Commitments and
Refinancing Revolving Commitments, all Borrowings, all prepayments of Loans and
all reductions of Commitments shall continue to be made on a ratable basis among
the Lenders with Revolving Commitments and Refinancing Revolving Commitments,
based on the relative amounts of their Commitments; provided further that the
allocation of the participation exposure with respect to Swingline Loans and
Letters of Credit as between the Refinancing Revolving Commitments and the
remaining Revolving Commitments shall be made on a ratable basis in accordance
with the relative amounts thereof (if any) until the Maturity Date in respect of
the earlier maturing Commitments (it being understood that no reallocation of
such exposure to later maturing Commitments shall occur on such Maturity Date if
such reallocation would cause the Revolving Extensions of Credit of any Lender
to exceed its applicable Commitment). The Administrative Agent and the Lenders
hereby acknowledge that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement are not intended to
apply to the transactions effected pursuant to this Section 2.23.

 

 101 

 

 

(d)          Notwithstanding the foregoing, it is hereby understood and agreed
that, on and after the Collateral Release Event, the Company shall not obtain
any secured Refinancing Term Loans or secured Refinancing Commitments unless the
Obligations are equally and ratably secured and such secured Refinancing Term
Loans or secured Refinancing Commitments, as applicable, are subject to an
Intercreditor Agreement.

 

(e)          This Section 2.23 shall supersede any provisions in Section 2.19 or
Section 9.02 to the contrary.

 

Section 2.24         Loan Modification Offers. (a) The Borrowers may on one or
more occasions after the Closing Date, by written notice to the Administrative
Agent, make one or more offers (each, a “Loan Modification Offer”) to all (and
not fewer than all) the Lenders of one or more Classes (each Class subject to
such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such notice shall
set forth (i) the terms and conditions of the requested Loan Modification Offer
and (ii) the date on which such Loan Modification Offer is requested to become
effective. Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Affected Class as to which such Lender’s acceptance has
been made. With respect to all Permitted Amendments consummated by the Borrowers
pursuant to this Section 2.24, (i) such Permitted Amendments shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.12 and (ii) any Loan Modification Offer, unless contemplating a
Maturity Date already in effect hereunder pursuant to a previously consummated
Permitted Amendment, must be in a minimum amount of $25,000,000 (or such lesser
amount as may be approved by the Administrative Agent in its reasonable
discretion); provided that the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Permitted
Amendment that a minimum amount (to be determined and specified in the relevant
Loan Modification Offer in the Borrowers’ sole discretion and which may be
waived by the Borrowers) of Commitments or Loans of any or all Affected Classes
be extended. If the aggregate principal amount of Commitments or Loans of any
Affected Class in respect of which Lenders shall have accepted the relevant Loan
Modification Offer shall exceed the maximum aggregate principal amount of
Commitments or Loans of such Affected Class offered to be extended by the
Borrowers pursuant to such Loan Modification Offer, then the Commitments and
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the relative principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Loan Modification Offer.

 

 102 

 

 

(b)          A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by the Borrowers, each Accepting
Lender and the Administrative Agent; provided that in the case of any Permitted
Amendment relating to the Revolving Commitments and affecting the rights, duties
or privileges of the Issuing Lenders or the Swingline Lender, each Issuing
Lender and the Swingline Lender, respectively, shall have approved such
Permitted Amendment; provided that no Permitted Amendment shall become effective
unless (i) no Event of Default shall have occurred and be continuing on the date
of effectiveness thereof, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality or Material Adverse Effect, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Borrowers shall have delivered, or agreed to deliver by a date following the
effectiveness of such Permitted Amendment reasonably acceptable to the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents (including reaffirmation agreements, supplements and/or amendments to
Mortgages or other Security Documents, in each case to the extent applicable) as
shall reasonably be requested by the Administrative Agent in connection
therewith and (iv) any applicable Minimum Extension Condition shall be satisfied
(unless waived by the Borrowers). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each
Loan Modification Agreement may, without the consent of any Lender other than
the applicable Accepting Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to give effect to the provisions of this
Section 2.24, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new Class of loans and/or
commitments hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that all
Borrowings, all prepayments of Loans and all reductions of Commitments shall
continue to be made on a ratable basis among all Lenders, based on the relative
amounts of their Commitments (i.e., both extended and non-extended), until the
repayment of the Loans attributable to the non-extended Commitments (and the
termination of the non-extended Commitments) on the relevant Maturity Date;
provided further that in the case of any Loan Modification Offer relating to
Revolving Commitments or Revolving Loans, the allocation of the participation
exposure with respect to Swingline Loans and Letters of Credit as between the
commitments extended hereunder and the remaining Revolving Commitments shall be
made on a ratable basis as between such extended Commitments (if any) and the
remaining Revolving Commitments until the Maturity Date in respect of the
non-extended Commitments (it being understood that no reallocation of such
exposure to extended Commitments shall occur on such Maturity Date if such
reallocation would cause the Revolving Extensions of Credit of any Lender to
exceed its extended Commitments); provided further that at no time shall there
be more than three Classes of revolving Commitments hereunder unless otherwise
agreed by the Administrative Agent. The Administrative Agent and the Lenders
hereby acknowledge that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement are not intended to
apply to the transactions effected pursuant to this Section 2.24. This Section
2.24 shall supersede any provisions in Section 2.19 or Section 9.02 to the
contrary.

 

Section 2.25         Illegality.         (a)          If any Lender determines
that any Requirement of Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
lending office to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Borrowing or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such
Borrowing or to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

 103 

 

 

(b)          If, in any applicable jurisdiction, the Administrative Agent, any
Issuing Lender or any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, such Issuing Lender or any Lender to (i) perform any of
its obligations hereunder or under any other Loan Document, (ii) to fund or
maintain its participation in any Loan or Letter of Credit or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Loan or Letter of
Credit to any Designated Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Company, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Loan or Letter of Credit
shall be suspended, and to the extent required by applicable Law, cancelled.
Upon receipt of such notice, the Loan Parties shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
Law), (B) to the extent applicable to such Issuing Lender, Cash Collateralize
that portion of applicable L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized and
(C) take all reasonable actions requested by such Person to mitigate or avoid
such illegality.

 

Section 2.26         Designated Borrowers. (a)           Effective as of the
date hereof Omni Serv Limited, a company incorporated and registered in England
as a private company limited by shares, shall be a “Designated Borrower”
hereunder and may receive Revolving Loans for its account on the terms and
conditions set forth in this Agreement.

 

(b)          The Company may at any time, upon not less than fifteen (15)
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any additional Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Revolving Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Revolving Lender) a duly executed notice
and agreement in substantially the form of Exhibit K (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein (i) such Applicant Borrower shall be reasonably
acceptable to each of the Administrative Agent and the Revolving Lenders, (ii)
the Administrative Agent and the Revolving Lenders shall have received all
documentation and other information that the Administrative Agent or any such
Revolving Lender has requested in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations
and (iii) the Administrative Agent shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Majority in Interest of the Revolving Facilities in their sole discretion, and
Notes signed by such new Borrowers to the extent any Revolving Lenders so
require. If the Administrative Agent and each Revolving Lender agrees that an
Applicant Borrower shall be entitled to become a Designated Borrower and receive
Revolving Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit L (a “Designated Borrower Notice”) to the Company and the
Revolving Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Borrowing Request
or Application may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date.

 

 104 

 

 

(c)          The Obligations of the Company and each Designated Borrower that is
a Domestic Subsidiary (other than a CFC Holding Company) shall be joint and
several in nature. The Obligations of all other Designated Borrowers shall be
several in nature.

 

(d)          Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.26 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Revolving Loans made by the Lenders to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

 

(e)          The Company may from time to time, upon not less than fifteen (15)
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

Section 2.27         Designated Lenders.

 

Each of the Administrative Agent, the Issuing Lenders, the Swingline Lender and
each Lender at its option may make any Loan or Letter of Credit or otherwise
perform its obligations hereunder through any Funding Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrower to repay any Loan or Letter of Credit drawing in
accordance with the terms of this Agreement. Any Designated Lender shall be
considered a Lender; provided that in the case of an Affiliate or branch of a
Lender, all provisions applicable to a Lender shall apply to such Affiliate or
branch of such Lender to the same extent as such Lender; provided that for the
purposes only of voting in connection with any Loan Document, any participation
by any Designated Lender in any outstanding Loan or Letter of Credit shall be
deemed a participation of such Lender.

 

 105 

 

 

Article III

 

Representations and Warranties

 

The Company and, as applicable, the other Borrowers represent and warrant to the
Lenders that:

 

Section 3.01         Organization; Powers. The Company and each Subsidiary (a)
is duly incorporated, organized, validly existing and, to the extent that such
concept is applicable in the relevant jurisdiction, in good standing under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority, and the legal right (i) to carry on its business as now conducted and
as proposed to be conducted and to own and lease its property and (ii) to
execute, deliver and perform its obligations under each Loan Document (with
respect to each Loan Party) to which it is a party and to effect the
Transactions and (c) is qualified to do business in, and, to the extent that
such concept is applicable in the relevant jurisdiction, is in good standing in
every jurisdiction where such qualification is required, except, in the case of
clauses (b)(i) and (c), where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.02         Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the consummation by each Loan Party of the Transactions to which it is a party,
are within such Loan Party’s powers and has been duly authorized by all
necessary corporate or other organizational action. This Agreement has been duly
executed and delivered by the Company and the other Borrowers and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Company or such other Loan Party, as applicable,
enforceable against such Person in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) as contemplated by the
definition of the term “Collateral and Guarantee Requirement,” (ii) such as have
been obtained or made and are in full force and effect and (iii) filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any Requirement of Law applicable to the Company or any Subsidiary, (c)
will not violate or result (alone or with notice or lapse of time or both) in a
default under any indenture or agreement governing any Indebtedness, any
material agreement or any other material instrument binding upon the Company or
any Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Company or any
Subsidiary or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, except, in the case of clauses (a) –
(c), to the extent any such violations, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect and (d) will
not result in the creation or imposition of any Lien on any asset now owned or
hereafter acquired by the Company or any Subsidiary, except Liens permitted
under the Loan Documents.

 

Section 3.04         Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders (i) (x) the audited consolidated
balance sheets of Company and its Subsidiaries on a consolidated basis, and
related statements of income, changes in equity and cash flows of the Company
and its Subsidiaries on a consolidated basis for the periods ended October 31,
2014, October 31, 2015 and October 31, 2016, audited by and accompanied by the
opinion of KPMG, LLP, independent registered public accounting firm, and the
related unaudited consolidating financial statements and (y) unaudited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of the Company for the fiscal quarters ended January 31, 2017 and
April 30, 2017 (the financial statements set forth in clauses (a)(i)(x) and (y),
the “Company Required Financials”) and (ii) (x) audited consolidated balance
sheets of GCA and related statements of income, changes in equity and cash flows
of GCA for the periods ended December 31, 2014, December 31, 2015 and December
31, 2016 and the related unaudited consolidating financial statements and (y)
unaudited consolidated balance sheets and related statements of income, changes
in equity and cash flows of GCA for the fiscal quarter ended March 31, 2017 (the
financial statements set forth in clauses (a)(ii)(x) and (y), the “GCA Required
Financials,” and together with the Company Required Financials, the “Required
Financials”). The Required Financials present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its Subsidiaries, respectively, as of such date and for such period in
conformity with GAAP, subject, with respect to any quarterly financial
statements, to the absence of footnotes and to normal year-end audit
adjustments. Each reference in this Section 3.04(a) to a “Subsidiary” shall
include any Unrestricted Subsidiary.

 

 106 

 

 

(b)          Since October 31, 2016 there has been no event or condition that
has resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

 

Section 3.05         Properties. (a) Each of the Company and each Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to its business (including Mortgaged Properties, if any),
except as would not reasonably be expected to have a Material Adverse Effect.

 

(b)          Each of the Company and any applicable Subsidiary owns, or is
licensed to use, all Intellectual Property used in the conduct of the business
of the Company or such Subsidiary, as applicable, and the use thereof and the
conduct of its business by the Company or such Subsidiary does not infringe in
any respect upon the rights of any other Person, except in each case for any
such infringements that, individually or in the aggregate, would not be
reasonably expected to result in a Material Adverse Effect, and provided that
the foregoing representations are made to the knowledge of the Company with
respect to infringement of patents owned by third parties. The Company and its
Subsidiaries have made all maintenance payments and taken all other actions
necessary to maintain in full force and effect all registrations and
applications for Intellectual Property owned by the Company and any applicable
Subsidiary that are material to the business of the Company or such Subsidiary,
as applicable. Each such registration and application is subsisting and, to the
knowledge of the Company or such Subsidiary, as applicable, valid and
enforceable. No claim, litigation or proceeding is pending or, to the knowledge
of the Company or such Subsidiary, as applicable, overtly threatened against the
Company or such Subsidiary in which any Person is alleging that the Company or
such Subsidiary, as applicable, is infringing, misappropriating, diluting or
otherwise violating the Intellectual Property of any Person in any respect,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. To the knowledge of the Company or such
Subsidiary, no Person is infringing the Intellectual Property owned by the
Company or any applicable Subsidiary, except as would not reasonably be expected
to result in a Material Adverse Effect.

 

Section 3.06         Litigation. There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company or any other Loan Party, overtly threatened in writing
against or affecting the Company or any Subsidiary that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Section 3.07         Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, (a) there are no actions, suits or
proceedings with respect to any Environmental Liability by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened in writing against or affecting the Company or any
Subsidiary; and (b) none of the Company or any Subsidiary (i) has violated any
Environmental Law or, to the knowledge of any Loan Party, is subject to any
Environmental Liability, (ii) has failed to obtain, maintain or comply with any
Environmental Permit required for the Company or any Subsidiary to operate as
currently operated, or knows of any reason such Environmental Permit may be
revoked, not renewed, or adversely modified, (iii) has used, handled, stored or
disposed of Hazardous Materials in a manner that would reasonably be expected to
result in Environmental Liability, (iv) has received notice of any claim
alleging the Company or any Subsidiary is responsible for any Environmental
Liability, or (v) knows of any basis for, or is subject to any judgment or
consent order pertaining to, any Environmental Liability of the Company or any
Subsidiary.

 

 107 

 

 

Section 3.08         Compliance with Laws and Agreements. Each of the Company
and each Subsidiary is in compliance with (i) all Requirements of Law and (ii)
all indentures, agreements and other instruments binding upon it or its
property, except, in each case, where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.09         Investment Company Status. None of the Company or any other
Loan Party is required to be registered as an “investment company” under the
Investment Company Act.

 

Section 3.10         Taxes. Each of the Company and each Subsidiary (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it, except to the extent the failure to do so would not reasonably
be expected to result in a Material Adverse Effect and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except where (i)(x) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (y) the Company or such Subsidiary, as applicable, has set aside
on its books adequate reserves with respect thereto to the extent required by
GAAP or (ii) the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.11         ERISA and Labor Matters. (a) No ERISA Events have occurred
or are reasonably expected to occur that would, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(b)          No Loan Party is or will be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3)
an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

 

(c)          Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts, work
stoppages or similar labor disputes against the Company or any Subsidiary
pending or, to the knowledge of the Company or any Subsidiary, overtly
threatened, (ii) hours worked by and payment made to employees of the Company
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters and (iii) all payments due from the Company or any Subsidiary on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the Company or relevant Subsidiary.

 

Section 3.12         Subsidiaries. Schedule 3.12 sets forth the name and
jurisdiction of organization of, and the ownership interest of the Company and
each Subsidiary in, each Subsidiary and each class of Equity Interest of each
Loan Party and each direct Subsidiary thereof and identifies each Subsidiary
that is a Loan Party or an Excluded Subsidiary, in each case as of the Closing
Date. The Equity Interests in each Subsidiary have been duly authorized and
validly issued and are fully paid and nonassessable, and such Equity Interests
are owned by the Company, directly or indirectly, free and clear of all Liens
(other than Liens permitted by Section 6.02). Except as set forth in Schedule
3.12, as of the Closing Date, there is no existing option, warrant, call, right,
commitment or other agreement to which any Subsidiary is a party requiring, and
there are no Equity Interests in any Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by any Subsidiary of any
additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in any Subsidiary.

 

 108 

 

 

Section 3.13         Insurance. Schedule 3.13 sets forth a description of all
material insurance maintained by or on behalf of the Company and the
Subsidiaries as of the Closing Date.

 

Section 3.14         Solvency. Immediately after giving effect to the
Transactions on the Closing Date, the Company and its Subsidiaries (on a
consolidated basis) (a) have property with fair value greater than the total
amount of their debts and liabilities, contingent (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability), subordinated or otherwise, (b) have assets with present fair
salable value not less than the amount that will be required to pay their
liability on their debts as they become absolute and matured, (c) will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured and (d) are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital.

 

Section 3.15         Disclosure. No written reports, financial statements,
certificates or other written information (taken as a whole) furnished by or on
behalf of any Loan Party to any Arranger, the Administrative Agent or any Lender
on or prior to the Closing Date in connection with the negotiation of this
Agreement or any other Loan Document, included herein or therein or furnished
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts and projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time so prepared and, if such
projected financial information was furnished prior to the Closing Date, as of
the Closing Date (it being understood and agreed that any such projected
financial information may vary from actual results and that such variations may
be material).

 

Section 3.16         Collateral Matters. Subject to the Collateral and Guarantee
Requirement:

 

(a)          Each Collateral Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, under the laws of the jurisdiction governing
such Collateral Agreement, a legal, valid and enforceable security interest in
the Collateral and (i) when the Collateral (as defined in the Collateral
Agreement) constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to the Administrative Agent in the State of New
York, together with instruments of transfer duly endorsed in blank, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral to the extent such security interest may be
perfected by delivery of certificated securities, prior and superior in right to
any other Person (other than Permitted Encumbrances that by operation of law or
contract would have priority over the Obligations) and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors in
the remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person (other than Liens permitted under
Section 6.02).

 

(b)          If and when executed and delivered, each Mortgage, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable lien on, or security interest in, as applicable, all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a valid first
priority lien on, or fully perfected security interest in, as applicable, all
right, title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, other than
Liens permitted under Section 6.02.

 

 109 

 

 

(c)          Upon the recordation of the Collateral Agreement (or an IP Security
Agreement in form and substance reasonably satisfactory to the Company and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section 3.16, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property in which a security interest may be perfected by
filing or recording in the United States of America, in each case prior and
superior in right to any other Person, other than Liens permitted under Section
6.02 (it being understood and agreed that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office will be
necessary to perfect a security interest in such Intellectual Property applied
for, acquired or developed by the applicable Loan Parties after the Closing
Date).

 

(d)          Each Security Document, upon execution and delivery thereof by the
parties thereto and the making of the filings and registrations with the
applicable Governmental Authorities and taking of the other actions provided for
therein, will be effective under applicable law to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on, and security interest in, the Collateral subject thereto,
and will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.

 

Section 3.17         Federal Reserve Regulations. None of the Company or any
other Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X. Not more
than 25% of the value of the assets subject to any restrictions on the sale,
pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock (within the meaning of
Regulation U of the Board of Governors).

 

Section 3.18         Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance with Anti-Corruption Laws and applicable Sanctions, and
the Company, its Subsidiaries and, to the knowledge of the Company, its
directors, officers, employees and agents are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Company,
any Subsidiary or, to the knowledge of Company, any of their respective
directors, officers or employees or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

Section 3.19         Use of Proceeds. The Company and the other Borrowers will
use the proceeds of the Term Loans, Revolving Loans, Swingline Loans and the
Letters of Credit in compliance with Section 5.10.

 

Section 3.20         USA PATRIOT Act. To the extent applicable, the Company and
its Subsidiaries are in compliance in all material respects with the USA PATRIOT
Act.

 

 110 

 

 

Section 3.21         Representations as to Foreign Obligors.

 

(a)          Such Foreign Obligor is subject to civil and commercial
Requirements of Law with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)          The Applicable Foreign Obligor Documents are in proper legal form
under the Requirements of Law of the jurisdiction in which such Foreign Obligor
is organized and existing for the enforcement thereof against such Foreign
Obligor under the Requirements of Law of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(c)          There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) other than the U.K.
in the case of any U.K. Borrower, on any payment to be made by such Foreign
Obligor pursuant to the Applicable Foreign Obligor Documents, except, in each
case, as has been disclosed to the Administrative Agent.

 

(d)          The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

(e)          For the purposes of The Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings (the “Regulation”), each Loan Party that
is subject to the Regulation’s centre of main interest (as that term is used in
Article 3(1) of the Regulation) is situated in its jurisdiction of incorporation
or establishment and it has no “establishment” (as that term is used in Article
2(h) of the Regulation) in any other jurisdiction.

 

Section 3.22         Regulation H. No Mortgaged Property is a Flood Hazard
Property unless the Administrative Agent shall have received (for distribution
to the Lenders) the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, (ii)
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program and (iii) such other
flood hazard determination forms, notices and confirmations thereof as requested
by the Administrative Agent and (b) copies of insurance policies or certificates
of insurance of the applicable Loan Party evidencing flood insurance as required
by the Flood Insurance Regulations or as otherwise required by the
Administrative Agent (but at a minimum in amounts and otherwise in compliance
with Flood Insurance Regulations) and naming the Administrative Agent as loss
payee on behalf of the Lenders. All flood hazard insurance policies required
hereunder have been obtained (or will be obtained prior to the delivery of a
Mortgage relating to such Mortgaged Property pursuant to the terms of this
Agreement) and remain in full force and effect, and the premiums thereon have
been paid in full.

 

 111 

 

 

Section 3.23         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Article IV

Conditions

 

Section 4.01         Conditions to Closing Date. The obligations of each Lender
to make any extension of credit hereunder on the Closing Date shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)          The Administrative Agent shall have received from each Loan Party
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or other electronic transmission) that such party has signed a
counterpart of this Agreement.

 

(b)          The Administrative Agent and the Arrangers shall have received at
least three (3) Business Days prior to the Closing Date all documentation and
other information about the Loan Parties as has been reasonably requested in
writing at least ten (10) days prior to the Closing Date by the Administrative
Agent or the Arrangers that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

(c)          The Administrative Agent shall have received a certificate relating
to the organization, existence and good standing of the Company and each other
Loan Party, the authorization of the Transactions and other legal matters
relating to the Company and each other Loan Party, the Loan Documents or the
Transactions (as applicable), substantially in the form attached hereto as (x)
in the case of the Designated Borrower as of the Closing Date, Exhibit J-1, and
(y) in the case of the Company and the other Loan Parties (other than such
Designated Borrower), Exhibit J-2.

 

(d)          The Administrative Agent shall have received a customary favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of Davis Polk & Wardwell LLP, counsel for the Loan
Parties, as to matters of New York law and English law, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e)          The Administrative Agent and the Arrangers shall have received
(including, if requested by the Company, by way of off-set against the proceeds
of the Loans) all fees and other reasonable out-of-pocket amounts required to be
paid on or prior to the Closing Date, including, to the extent invoiced at least
three (3) Business Days prior to the Closing Date (except as otherwise agreed to
by the Company), payment or reimbursement of all fees and reasonable
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of counsel) required to be paid or reimbursed by any Loan
Party on or prior to the Closing Date.

 

 112 

 

 

(f)          The Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by an Authorized Officer of the
Company, together with all attachments contemplated thereby, including the IP
Security Agreements and the results of a search of the Uniform Commercial Code
(or equivalent) filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search.
Notwithstanding anything to the contrary in this Agreement, to the extent any
security interest in any Collateral is not or cannot be provided or perfected on
the Closing Date (including the requirement of clause (e) of the definition of
“Collateral and Guarantee Requirement”) (other than the pledge and perfection of
the security interest in (A) the Equity Interests of any Loan Party’s direct
wholly-owned Significant Subsidiaries (to the extent required to be pledged
pursuant to the definition of the term “Collateral and Guarantee Requirement”)
or (B) other assets pursuant to which a Lien may be perfected by the filing of a
financing statement under the Uniform Commercial Code) after the use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision or perfection of a security interest in such Collateral shall
not constitute a condition precedent to the availability of the Facilities on
the Closing Date but instead shall be required to be provided or delivered not
later than ninety (90) days after the Closing Date (or such later date as agreed
by the Administrative Agent) pursuant to arrangements to be mutually agreed by
the Administrative Agent and the Company acting reasonably.

 

(g)          The Administrative Agent shall have received a certificate, dated
as of the Closing Date, and signed by an Authorized Officer of the Company,
certifying that:

 

(i) the Specified Representations shall be true and correct in all material
respects as of the Closing Date (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that, to the extent that any Specified Representation is qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the same shall be true and correct in all respects;

 

(ii) the Specified GCA Acquisition Agreement Representations shall be true and
correct as of the Closing Date;

 

(iii) since July 11, 2017, there shall not have been a “Material Adverse Effect”
(as defined in the GCA Acquisition Agreement as in effect on July 11, 2017); and

 

(iv) the GCA Acquisition shall have been consummated pursuant to the GCA
Acquisition Agreement, substantially concurrently with the initial funding of
the Facilities, and no provision thereof shall have been amended or waived, and
no consent shall have been given thereunder, in any manner materially adverse to
the interests of the Arrangers or the Lenders without the prior written consent
of the Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned).

 

(h)          The Administrative Agent shall have received (i) a certificate in
the form attached hereto as Exhibit H, dated as of the Closing Date and signed
by the chief financial officer or other officer with similar duties (including
the corporate vice president of finance) of the Company, as to the solvency of
the Company and the Subsidiaries on a consolidated basis after giving effect to
the GCA Acquisition and (ii) a duly completed and executed Borrowing Request
from the applicable Borrowers.

 

(i)          The Arrangers shall have received (i) the Required Financials and
(ii) a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Company as of and for the twelve month period ending
on the last day of the most recently completed four-fiscal quarter period ended
at least 75 days prior to the Closing Date (or ninety (90) days in case such
four-fiscal quarter period is the end of GCA’s fiscal year), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income).

 

 113 

 

 

(j)          The Administrative Agent shall have received a pay-off letter in
form and substance reasonably satisfactory to the Administrative Agent in
respect of the Existing Credit Agreement, confirming that all Liens upon any of
the property of the Loan Parties constituting Collateral will be terminated
concurrently with the payment of existing Indebtedness thereunder from the
proceeds of the initial Borrowing (and, if applicable, all issued and
outstanding letters of credit thereunder shall have been cash collateralized,
supported by a Letter of Credit or reevidenced as “Letters of Credit” hereunder
issued on the Closing Date).

 

(k)          The Administrative Agent shall have received reasonably
satisfactory evidence that prior to or substantially concurrently with the
Closing Date, the GCA Refinancing shall be consummated.

 

The Administrative Agent shall promptly notify the Lenders of the Closing Date,
and such notice shall be conclusive and binding.

 

Section 4.02         Conditions to Each Extension of Credit after the Closing
Date. The obligation of each Lender to make a Loan on the occasion of any
Borrowing (other than the Initial Term Loans and any Revolving Loans made on the
Closing Date), and of any Issuing Lender to issue, amend, renew or extend any
Letter of Credit (other than any Letter of Credit being issued (or, in the case
of any Existing Letter of Credit, deemed to be issued pursuant hereto) on the
Closing Date), is subject to the satisfaction of the following conditions
(subject to Section 2.22 and Section 2.23 in the case of Incremental Facilities
and Refinancing Commitments in connection with Limited Condition Acquisitions):

 

(a)          Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct (i) in the case
of the representations and warranties qualified as to materiality or Material
Adverse Effect, in all respects and (ii) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date.

 

(b)          No Default or Event of Default has occurred, shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)          The Administrative Agent shall have received a fully executed and
delivered Borrowing Request or an Application for a Letter of Credit, as the
case may be as and when required by the terms hereof.

 

(d)          In the case of a Revolving Extension of Credit to be denominated in
an Alternative Currency, such current remains an Eligible Currency.

 

(e)          In the case of a Revolving Extension of Credit to a Foreign
Borrower, there shall be no impediment (without taking into account any Taxes),
restriction, limitation or prohibition imposed under any Requirement of Law or
by any Governmental Authority, as to the proposed financing under this Agreement
or the repayment thereof or as to rights created under any Loan Document or as
to application of the proceeds of the realization of any such rights.

 

Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of any Borrower hereunder shall constitute a representation and
warranty by the Borrowers as of the date of such extension of credit that the
conditions contained in this Section 4.02 have been satisfied.

 

 114 

 



 

Article V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full (excluding contingent indemnification or other contingent obligation as to
which no claim has been asserted, or Letters of Credit that have been
backstopped or cash collateralized on terms satisfactory to the applicable
Issuing Lender), the Company and, as applicable, the other Borrowers covenant
and agree with the Lenders that:

 

Section 5.01         Financial Statements and Other Information. The Company
will furnish to the Administrative Agent, on behalf of each Lender (or in the
case of clause (h) below, conduct):

 

(a)         within 120 days after the end of each fiscal year of the Company
(or, for so long as the Company shall be subject to periodic reporting
obligations under the Exchange Act, by the date that the Annual Report on Form
20-F of the Company for such fiscal year would be required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such forms), its audited consolidated
balance sheet and statements of income, comprehensive income, shareholders’
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or another independent registered public accounting firm
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit (other than any such exception, explanatory paragraph or qualification
that is expressly solely with respect to, or expressly resulting solely from, an
upcoming maturity date of the credit facilities hereunder occurring within one
year from the time such report is delivered)) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Company and its Subsidiaries
(including Unrestricted Subsidiaries) on a consolidated basis as of the end of
and for such fiscal year in accordance with GAAP and accompanied by a narrative
report containing management’s discussion and analysis of the financial position
and financial performance for such fiscal year in reasonable form and detail;

 

(b)         within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated balance
sheet and unaudited statements of income and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial condition, results of
operations and cash flows of the Company and its Subsidiaries (including
Unrestricted Subsidiaries) on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes, and accompanied by a narrative report containing management’s
discussion and analysis of the financial position and financial performance for
such fiscal quarter in reasonable form and detail;

 

 115 

 

 

(c)         if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Company and its Subsidiaries and
treating any Unrestricted Subsidiaries as if they were not consolidated with the
Company or accounted for on the basis of the equity method but rather account
for an investment and otherwise eliminating all accounts of Unrestricted
Subsidiaries, together with an explanation of reconciliation adjustments in
reasonable detail; provided that the financial statements pursuant to this
clause (c) shall not be required to be delivered so long as the combined
aggregate amount of Total Assets as of the last day of any fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) or combined aggregate amount of gross revenues (net of payroll, taxes,
benefits and other deductions permitted under GAAP) for the Test Period most
recently ended in each case of all Unrestricted Subsidiaries but excluding
intercompany assets and revenues does not exceed 10% of the Total Assets of the
Company and its Subsidiaries (including Unrestricted Subsidiaries) or 10.0% of
the combined aggregate amount of such gross revenues of the Company and its
Subsidiaries (including Unrestricted Subsidiaries), in each case, excluding
intercompany assets and revenues for the Test Period most recently ended;

 

(d)         not later than the date of delivery of financial statements under
clause (a) or (b) above, a completed Compliance Certificate of an Authorized
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) demonstrating compliance with
the financial maintenance covenant contained in Section 6.13 by calculation
thereof as of the end of the fiscal period covered by such financial statements,
(iii) in the case of the Compliance Certificate relating to annual financial
statements delivered pursuant to clause (a) above, identifying as of the date of
such Compliance Certificate each Subsidiary that (A) is a Loan Party as of such
date but has not been identified as a Loan Party in Schedule 3.12 or in any
prior Compliance Certificate or (B) has previously been identified as a Loan
Party but has ceased to be a Loan Party as a result of its status as an Excluded
Subsidiary and (iv) if any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Company most
recently theretofore delivered under clause (a) or (b) above (or, prior to the
first such delivery, referred to in Section 3.04) that is required to be
disclosed in the financial statements that are delivered concurrently with such
Compliance Certificate, stating the occurrence of such change in GAAP or in the
application thereof; provided that the requirement in this clause (iv) may be
satisfied by referencing in the Compliance Certificate the specific notes to the
financial statements containing such disclosure;

 

(e)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC or with any national securities exchange,
or distributed by the Company to its shareholders generally, as the case may be;
and

 

(f)         promptly following any request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.

 

Notwithstanding anything to the contrary in this Section 5.01, (a) none of the
Company or any of its Subsidiaries will be required to disclose any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representative or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement with a third party not entered into in contemplation hereof, (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) constitutes classified information and (b) all such material
that is so disclosed will be subject to Sections 9.12 and 9.17.

 

Information required to be furnished pursuant to this Section 5.01 shall be
deemed to have been furnished if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a Platform to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov or the
website of the Company. Information required to be furnished pursuant to this
Section 5.01 or Section 5.02 may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

 116 

 

 

Section 5.02         Notices of Material Events. Within five Business Days after
obtaining knowledge thereof, the Company will furnish to the Administrative
Agent notice of the following:

 

(a)         the occurrence of any Default; provided that giving such notice
shall not shorten any grace period that applies to such Default pursuant to
Article VII;

 

(b)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority (including with respect to any
Environmental Liability) against the Company or any Subsidiary or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by the Company to the Administrative Agent, that in each
case would reasonably be expected to result in a Material Adverse Effect;

 

(c)         the occurrence of any ERISA Event or any fact or circumstance that
gives rise to a reasonable expectation that any ERISA Event will occur that, in
either case, alone or together with any other ERISA Events that have occurred or
are reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect;

 

(d)         any material change in accounting policies or financial reporting
practices of the Company or any Subsidiary (it being understood and agreed that
such notice shall be deemed provided to the extent described in any financial
statement delivered to the Administrative Agent pursuant to the terms of this
Agreement); and

 

(e)         any other development that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Section 5.03         Information Regarding Collateral. (a) The Company will
furnish to the Administrative Agent prompt written notice (which shall in any
event be provided by the earlier of (x) 30 days after such change and (y) 10
days prior to the date on which the perfection of the Liens under the Collateral
Agreements would (absent additional filings or other actions) lapse, in whole or
in part, by reason of such change) of: (i) any change in any Loan Party’s legal
name, as set forth in such Loan Party’s Organizational Documents, (ii) any
change in the jurisdiction of incorporation or organization of any Loan Party,
(iii) any change in the form of organization of any Loan Party and (iv) any
change in any Loan Party’s organizational identification number or Federal
Taxpayer Identification Number, if such Loan Party is organized under the laws
of a jurisdiction that requires a Loan Party’s organizational identification
number or Federal Taxpayer Identification Number to be set forth on the face of
a Uniform Commercial Code financing statement. Upon request, the Company agrees
to deliver all executed or authenticated financing statements and other filings
under the Uniform Commercial Code (or analogous law in a non-U.S. jurisdiction)
or otherwise that are required in order for the Administrative Agent to continue
to have a valid, legal and perfected security interest in all the Collateral
following any such change.

 

(b)         At the time of delivery of financial statements pursuant to Section
5.01(a), the Company shall deliver to the Administrative Agent a completed
Supplemental Perfection Certificate, signed by a Financial Officer of the
Company, (i) setting forth the information required pursuant to the Supplemental
Perfection Certificate and indicating, in a manner reasonably satisfactory to
the Administrative Agent, any changes in such information from the most recent
Supplemental Perfection Certificate delivered pursuant to this Section 5.03 (or,
prior to the first delivery of a Supplemental Perfection Certificate, from the
Perfection Certificate delivered on the Closing Date) or (ii) certifying that
there has been no change in such information from the most recent Supplemental
Perfection Certificate delivered pursuant to this Section 5.03 (or, prior to the
first delivery of a Supplemental Perfection Certificate, from the Perfection
Certificate delivered on the Closing Date).

 

 117 

 

 

Section 5.04         Existence; Conduct of Business. The Company and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (i) its legal existence and (ii) the rights,
licenses, permits, privileges, franchises, and Intellectual Property material to
the conduct of its business, in each case with respect to clause (i) (other than
the preservation of the existence of the Borrowers) and clause (ii) to the
extent that the failure to do any of the foregoing would reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any transaction permitted under Section 6.03 or 6.05, including any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

Section 5.05         Payment of Taxes. Each of the Company and each Subsidiary
will pay its Tax liabilities, before the same shall become delinquent or in
default, except where (a)(i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) the Company or such Subsidiary
has set aside on its books adequate reserves with respect thereto to the extent
required by GAAP or (b) the failure to make payment would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.06         Maintenance of Properties. Each of the Company and each
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, in each case except where the failure to so
keep and maintain would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

 

Section 5.07         Insurance. Each of the Company and each Subsidiary will
maintain, with financially sound and reputable insurance companies (including
any Captive Insurance Company), as determined by the Company in good faith,
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. From and after the date
that is 90 days after the Closing Date (or such later date as the Administrative
Agent agrees to in writing), each such policy of liability or property insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability, errors and omissions liability (to the extent endorsement of
such policy is not permitted) or other policies in which such endorsements are
not customary), name the Administrative Agent, on behalf of the Secured Parties,
as an additional insured thereunder, and (b) in the case of each property
insurance policy, contain a customary lender’s loss payable or mortgagee clause
or endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the lender’s loss payee or mortgagee thereunder. With respect to
each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance in form, substance and amount required
under applicable law, including the Flood Insurance Regulations or as otherwise
required by the Administrative Agent (but at a minimum in amounts and otherwise
in compliance with Flood Insurance Regulations) and provide evidence in form and
substance satisfactory to Administrative Agent of such flood insurance.
Notwithstanding the foregoing, if the Administrative Agent receives any payment
under any insurance policy of the Company or of any Subsidiary, or otherwise
receives any amount in respect of any casualty or condemnation event with
respect to any property of the Company or any Subsidiary, in each case at a time
when no Event of Default has occurred and is continuing, the Administrative
Agent shall promptly remit such amount to an account specified by the Company.

 

 118 

 

 

Section 5.08         Books and Records; Inspection and Audit Rights. The Company
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and in material
conformity with all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender (in the case of such Lender, coordinated
through the Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and, subject to Sections 9.12 and 9.17, to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during regular business hours and as often as reasonably requested;
provided, however, that, excluding any such visits and inspections during the
continuation of an Event of Default, (i) only the Administrative Agent, acting
individually or on behalf of the Lenders, may exercise rights under this Section
5.08 and (ii) the Administrative Agent shall not exercise the rights under this
Section 5.08 more often than one time during any calendar year.

 

Section 5.09         Compliance with Laws. (a) Each of the Company and each
Subsidiary will comply with all Requirements of Law with respect to it or its
assets, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)         The Company will maintain in effect policies and procedures
reasonably designed to promote compliance with Anti-Corruption Laws and
applicable Sanctions.

 

(c)         Each of the Company and each Subsidiary will comply with all minimum
funding requirements and all other material requirements of ERISA, if
applicable, so as not to give rise to any liability thereunder, except to the
extent a failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

(d)         Each Loan Party whose jurisdiction of incorporation is in a member
state of the European Union shall maintain its “centre of main interests” (as
that term is used in the Regulation) in its jurisdiction of incorporation.

 

Section 5.10         Use of Proceeds. The proceeds of the Initial Term Loans
made on the Closing Date will be used, together with common stock of the
Company, solely to pay Transaction Costs. The proceeds of the Incremental Term
Loans will be used solely for the purpose or purposes set forth in the
applicable Incremental Facility Amendment. The Letters of Credit and proceeds of
Revolving Loans and Swingline Loans will be used by the Company and the other
Borrowers for working capital and other general corporate purposes or for any
other purpose not prohibited by this Agreement, including capital expenditures
and the financing of Permitted Acquisitions and other Permitted Investments. No
Borrower will request any Borrowing or Letter of Credit, and the Company shall
not use and shall not permit its Subsidiaries or its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a Person required to comply with Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 5.11         Additional Subsidiaries. If any additional Subsidiary
(other than an Excluded Subsidiary if the Equity Interests in such Excluded
Subsidiary and any Indebtedness of such Excluded Subsidiary are, in each case,
excluded from the Collateral and Guarantee Requirement) is formed or acquired or
any existing Subsidiary ceases to be an Excluded Subsidiary after the Closing
Date, then the Company will, as promptly as practicable and, in any event,
within sixty (60) days (or such longer period as the Administrative Agent may,
in its sole discretion, agree to in writing) after such Subsidiary is formed or
acquired or ceases to be an Excluded Subsidiary, notify the Administrative Agent
thereof and (a) with respect to any such Subsidiary (other than an Excluded
Subsidiary), cause such Subsidiary to satisfy the Collateral and Guarantee
Requirement, to the extent applicable and (b) cause each Loan Party to satisfy
the Collateral and Guarantee Requirement with respect to any Equity Interest in
or Indebtedness of such Subsidiary owned by such Loan Party. Notwithstanding the
foregoing no Receivables Entity shall be required to satisfy the Collateral and
Guarantee Requirement.

 



 119 

 

 

Section 5.12         Further Assurances. Each of the Company and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be satisfied, all at the expense of the Loan
Parties. The Company also agrees to provide to the Administrative Agent (i) from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents and (ii) promptly after
reasonable request therefor, all documentation and other information reasonably
requested by the Administrative Agent or any Lender that is required to satisfy
applicable “know your borrower” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Prohibition on Money Laundering Law.

 

Section 5.13         After-Acquired Real Property. Within ninety (90) days after
the acquisition of any Material Real Property by a Loan Party (or such later
date as the Administrative Agent may agree in its sole discretion) such Loan
Party shall deliver to the Administrative Agent (for distribution to the
Lenders) a Mortgage on such Material Real Property and shall cause clause (e) of
the Collateral and Guarantee Requirement to be satisfied with respect thereto.
Notwithstanding the foregoing, none of the Loan Parties shall deliver an
executed counterpart to any Mortgage for any real property prior to the date on
which the Administrative Agent shall have notified the Company in writing that
the Administrative Agent has completed flood insurance due diligence and flood
insurance compliance with respect to such real property; provided that, such
Loan Party shall not be in default under this Section 5.13 for failure to (i)
deliver a Mortgage and/or (ii) cause clause (c) of the Collateral and Guarantee
Requirement to be satisfied within such 90-day period if such failure is due to
the lack of receipt of the aforementioned written notification from the
Administrative Agent. Notwithstanding anything contained in this Agreement to
the contrary, no Mortgage shall be executed and delivered by a Loan Party in
accordance with the terms of this Section 5.13 unless and until each Lender has
received at least twenty (20) days prior notice thereof from the Administrative
Agent, together with (at least twenty (20) days in advance of such execution and
delivery) the documents described in subclauses (iii) and (iv) of clause (e) of
the definition of “Collateral and Guarantee Requirement”; provided that, the
applicable Loan Party shall not be in default under this Section 5.13 for
failure to deliver a Mortgage within such ninety (90) day period if such failure
is due to the Administrative Agent’s failure to deliver twenty (20) days’ prior
notice to each Lender and such accompanying documents as required hereunder.

 

Section 5.14         Environmental Compliance. (a) Each of the Company and each
Subsidiary will (i) comply with all Environmental Laws, and obtain, comply with
and maintain any and all Environmental Permits necessary for its operations as
conducted; and (ii) take all reasonable efforts to ensure that all of its
tenants, subtenants, contractors, subcontractors, and invitees comply with all
Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits, applicable to them; provided that, for purposes of this
Section 5.14(a), noncompliance with any of the foregoing shall be deemed not to
constitute a breach of this covenant so long as, with respect to any such
noncompliance, the Company or its relevant Subsidiary is undertaking all
reasonable efforts to achieve compliance (or to ensure that the relevant tenant,
subtenant, contractor, subcontractor or invitee is achieving compliance), or (y)
to the extent such noncompliance, individually or in the aggregate, would not
reasonably be expected to give rise to a Material Adverse Effect.

 

 120 

 

 

(b)         Without in any way limiting the Company and each Subsidiary’s
obligations under Section 5.14(a), each of the Company and each Subsidiary will
promptly comply with all orders and directives of all Governmental Authorities
regarding Environmental Laws, other than such orders and directives (i) that are
being disputed in good faith in the applicable manner and forum, or (ii) that
are not being complied with, provided that the pendency of such disputes and the
noncompliance with such orders and directives would not reasonably be expected,
individually or in the aggregate, to give rise to a Material Adverse Effect.

 

Section 5.15         Designation of Subsidiaries. The Company may at any time
designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Subsidiary by delivering to the Administrative Agent a
certificate of an Authorized Officer of the Company specifying such designation
and certifying that the conditions to such designation set forth in this Section
5.15 are satisfied; provided that:

 

(i)         both immediately before and immediately after any such designation,
no Event of Default shall have occurred and be continuing;

 

(ii)         both immediately before and immediately after any such designation,
the Company and its Subsidiaries shall be in Pro Forma Compliance with the
then-applicable financial maintenance covenant levels set forth in Section 6.13;
and

 

(iii)        in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 5.15.

 

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Company in such Subsidiary on the date of designation in an
amount equal to the fair market value of the Company’s Investment therein (as
determined reasonably and in good faith by a Financial Officer of the Company).
The designation of any Unrestricted Subsidiary as a Subsidiary shall constitute
the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time.

 

Section 5.16         Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the applicable time period set forth in
Schedule 5.16 (or such longer time as the Administrative Agent may reasonably
agree), the Company and each other Loan Party will deliver all documents and
take all actions set forth on Schedule 5.16.

 

Section 5.17         Collateral Release Event. Notwithstanding the foregoing
provisions of this definition or anything in this Agreement or any other Loan
Document to the contrary, upon the occurrence of a Collateral Release Event,
(i) any Liens granted to the Administrative Agent pursuant to the Collateral and
Guarantee Requirement which remain in effect at such time shall be promptly
released by the Administrative Agent upon receipt by the Administrative Agent of
a certificate of an Authorized Officer of the Company that the Collateral
Release Event has occurred (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and the Administrative Agent
agrees to execute and deliver any documents or instruments reasonably requested
by the Company and in form and substance reasonably satisfactory to the
Administrative Agent to evidence the release of all applicable Collateral, all
at the expense of the Company and without recourse to or warranty by the
Administrative Agent and (ii) no Liens shall thereafter be required to be
granted to the Administrative Agent pursuant to the Collateral and Guarantee
Requirements.

 

Article VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full (excluding contingent indemnification or other contingent obligation as to
which no claim has been asserted, or Letters of Credit that have been
backstopped or cash collateralized on terms satisfactory to the applicable
Issuing Lender), the Company covenants and agrees with the Lenders that:

 

 121 

 

 

Section 6.01         Indebtedness; Certain Equity Securities. None of the
Company or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)         Indebtedness created under the Loan Documents;

 

(b)         Indebtedness existing on the Closing Date and set forth on Schedule
6.01 and Refinancing Indebtedness in respect of any of the foregoing;

 

(c)         intercompany Indebtedness among the Company and its Subsidiaries;
provided that (A) any such Indebtedness owing by any Loan Party to a Subsidiary
that is not a Loan Party shall be subordinated in right of payment to the Loan
Document Obligations pursuant to the Intercompany Note or on terms (x) at least
as favorable to the Lenders as those set forth in the form of Intercompany Note
attached as Exhibit L or (y) customary for intercompany subordinated
Indebtedness or reasonably acceptable to the Administrative Agent; provided that
a written subordination agreement shall not be required if the Company and its
Subsidiaries are not required to evidence such Indebtedness by an Intercompany
Note or a promissory note pursuant to the terms of the Collateral and Guarantee
Requirement and the aggregate amount of all such Indebtedness that is not
subject to a written subordination agreement satisfying the requirements of this
clause (A) shall not exceed $20,000,000 at any time outstanding, (B) any such
Indebtedness owing to any Loan Party shall be evidenced by an Intercompany Note
or a promissory note which shall have been pledged pursuant to the Collateral
Agreements to the extent required by the Collateral and Guarantee Requirement
and (C) any such Indebtedness owing by any Subsidiary that is not a Loan Party
to any Loan Party shall be incurred in compliance with Section 6.04;

 

(d)         Guarantees incurred in compliance with Section 6.04;

 

(e)         Permitted First Priority Refinancing Indebtedness, Permitted Second
Priority Refinancing Indebtedness, Permitted Unsecured Refinancing Indebtedness
and any Refinancing Indebtedness in respect of any of the foregoing;

 

(f)         (i) Indebtedness of the Company or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, purchase money Indebtedness and any
Indebtedness assumed by the Company or any Subsidiary in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
or within 270 days after the acquisition, construction, repair, lease or
improvement of the applicable asset; provided that the aggregate principal
amount of Indebtedness permitted by this clause (f) shall not exceed at any time
outstanding the greater of (A) $15,000,000 and (B) 5% of Consolidated EBITDA
computed on a Pro Forma Basis for the most recently ended Test Period as of the
time such Indebtedness is incurred and (ii) Refinancing Indebtedness in respect
of Indebtedness incurred or assumed pursuant to clause (i) above;

 

(g)         (i) Indebtedness of any Person that becomes a Restricted Subsidiary
(or of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder,
including the re-designation of an Unrestricted Subsidiary as a Restricted
Subsidiary) after the Closing Date, or Indebtedness of any Person that is
assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in a Permitted Acquisition; provided that such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming, as the case may be, a Subsidiary or
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (ii) Refinancing Indebtedness in respect of Indebtedness assumed
pursuant to clause (i) above; provided further that the aggregate principal
amount of Indebtedness permitted by this clause (g) shall not exceed at any time
outstanding the greater of (A) $25,000,000 and (B) 8% of Consolidated EBITDA
computed on a Pro Forma Basis for the most recently ended Test Period as of the
time such Indebtedness is incurred;

 

 122 

 

 

(h)         secured or unsecured loans, bonds or notes so long as such
Indebtedness shall not exceed the sum of (i) an amount equal to the Base
Incremental Amount in effect on such date, (ii) an amount equal to the Voluntary
Prepayment Amount and (iii) an additional amount that would not cause the Total
Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence
thereof (excluding from such pro forma calculation the Net Proceeds of such
Indebtedness and assuming the full amount of any undrawn commitment is drawn),
to exceed 2.50 to 1.00 (any Indebtedness incurred in reliance on this clause
(h), “Incremental Equivalent Debt”); provided, that (A) the Company shall be
deemed to have used amounts under clause (iii) above prior to utilization of
amounts under clause (i) or (ii) above and (B) the proceeds from any such
incurrence under such clauses may be utilized in a single transaction by first
calculating the incurrence under clause (iii) above and then calculating the
incurrence under clauses (i) and/or (ii) above); provided, further, that any
such Incremental Equivalent Debt (1) to the extent secured (including, for the
avoidance of doubt, on and after the Collateral Release Event), (x) shall not be
secured by any Lien on any asset of the Company or any Subsidiary that does not
also secure the Obligations at least on an equal and ratable basis and (y) shall
be subject to an Intercreditor Agreement, (2) shall not be Guaranteed by any
Subsidiary other than the Loan Parties, (3) shall mature no earlier than the
Maturity Date of the Initial Term Loans, (4) shall have a weighted average life
to maturity not shorter than the Initial Term Loans, (5) in the case of
Incremental Equivalent Debt in the form of bonds or notes, does not provide for
any amortization, mandatory prepayment, redemption or repurchase (other than
upon a change of control or fundamental change and customary acceleration rights
after an event of default and, for the avoidance of doubt, rights to convert or
exchange in the case of convertible or exchangeable Indebtedness) prior to the
Maturity Date of the Initial Term Loans, (6) contains covenants, events of
default, guarantees and other terms that are customary for similar Indebtedness
in light of then-prevailing market conditions or, when taken as a whole (other
than interest rates, rate floors, fees and optional prepayment or redemption
terms), are not more favorable to the lenders or investors providing such
Incremental Equivalent Debt, as the case may be, than those set forth in the
Loan Documents are with respect to the Lenders (other than covenants or other
provisions applicable only to periods after the Maturity Date of the Initial
Term Loans) and (7) may not be secured, to the extent incurred on or after the
Collateral Release Event, unless the Obligations are equally and ratably secured
and such secured Incremental Equivalent Debt is subject to an Intercreditor
Agreement;

 

(i)         Indebtedness incurred in the ordinary course of business and owed in
respect of Cash Management Services or any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;

 

(j)         Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations under (i) workers’
compensation, health, disability or other employee benefits, casualty or
liability insurance, unemployment insurance and other social security laws and
local state and federal payroll taxes, (ii) obligations in connection with
self-insurance arrangements in the ordinary course of business and (iii) bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance and reclamation bonds and obligations of a like nature;

 

(k)         Indebtedness consisting of client advances or deposits received in
the ordinary course of business;

 

(l)         Indebtedness consisting of short-term credit facilities, including,
among others, bank guarantees and letters of credit, collectively in an
aggregate at any time outstanding not to exceed the greater of (A) $15,000,000
and (B) 5% of Consolidated EBITDA computed on a Pro Forma Basis for the most
recently ended Test Period as of the time such credit facility is entered into;

 

 123 

 

 

(m)         Indebtedness of the Company or any Subsidiary in the form of
purchase price adjustments (including in respect of working capital), earnouts,
seller notes deferred compensation, indemnification or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investments
permitted under Section 6.04 or Dispositions permitted under Section 6.05;

 

(n)         Indebtedness of Subsidiaries that are not Loan Parties; provided
that no Subsidiary that is not a Loan Party shall incur any Indebtedness under
this Section 6.01(n) if, at the time of, and after giving effect to, the
incurrence of such Indebtedness (and any substantially simultaneous use of the
Specified Permitted Amount) and the use of proceeds thereof, the Specified
Permitted Amount would be less than zero;

 

(o)         Indebtedness relating to (i) premium financing arrangements for
insurance plans (including property and health insurance plans) and health and
welfare benefit plans (including health and workers compensation insurance,
employment practices liability insurance and directors and officers insurance),
if incurred in the ordinary course of business or (ii) take-or-pay obligations
contained in supply agreements, in the ordinary course of business;

 

(p)         additional Indebtedness in an aggregate amount at any time
outstanding not in excess of the greater of (A) $50,000,000 and (B) 17% of
Consolidated EBITDA computed on a Pro Forma Basis for the most recently ended
Test Period as of the time such Indebtedness is incurred;

 

(q)         Indebtedness in respect of Hedging Agreements permitted under
Section 6.07;

 

(r)         Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(s)         Indebtedness representing deferred compensation or stock-based
compensation owed to employees of the Company and its Subsidiaries incurred in
the ordinary course of business or consistent with past practice;

 

(t)         to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of the Company and its Subsidiaries;

 

(u)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described above;

 

(v)         Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $150,000,000 at
any time outstanding;

 

(w)         secured Indebtedness (in addition to any secured Indebtedness
described above) incurred to finance ESPCs; provided that (i) the aggregate
outstanding principal amount of all Indebtedness permitted solely by this clause
(w) shall not at any time exceed $50,000,000; and (ii) at the time of the
incurrence, assumption or creation of any such Indebtedness, no Default shall
have occurred and be continuing or would result therefrom; and

 

(x)         loans and advances made by any Captive Insurance Company to the
Company or any Subsidiary pursuant to arrangements consistent with those in
effect on the Closing Date.

 

 124 

 

 

For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in clauses (a) through (v)
above, the Company may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) above.

 

Section 6.02         Liens. None of the Company or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)         Liens created under the Loan Documents;

 

(b)         Permitted Encumbrances;

 

(c)         any Lien on any asset of the Company or any Subsidiary existing on
the Closing Date and set forth on Schedule 6.02; provided that (i) such Lien
shall not apply to any other asset of the Company or any Subsidiary other than
after-acquired property that is affixed or incorporated into the asset covered
by such Lien on the Closing Date and the proceeds and products of the foregoing
and (ii) such Lien shall secure only those obligations that it secures on the
Closing Date and extensions, renewals, replacements and refinancings thereof so
long as the principal amount of such extensions, renewals, replacements and
refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or refinanced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01(b)
as Refinancing Indebtedness in respect thereof;

 

(d)         any Lien existing on any asset prior to the acquisition thereof by
the Company or any Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Closing Date prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (ii) such Lien
shall not apply to any other asset of the Company or any Subsidiary (other than
(x) in the case of any such merger or consolidation, the assets of any
Subsidiary without significant assets that was formed solely for the purpose of
effecting such acquisition and (y) after-acquired property that is affixed or
incorporated into the asset initially covered by such Lien and the proceeds and
products of the foregoing) and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and extensions,
renewals, replacements and refinancings thereof so long as the principal amount
of such extensions, renewals and replacements does not exceed the principal
amount of the obligations being extended, renewed or replaced or, in the case of
any such obligations constituting Indebtedness, that are permitted under Section
6.01(g);

 

(e)         Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Company or any Subsidiary; provided that (i) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
and permitted by clause (f)(i) of Section 6.01 or any Refinancing Indebtedness
in respect thereof permitted by clause (f)(ii) of Section 6.01, and (ii) such
Liens shall not apply to any other property or assets of the Company or any
Subsidiary, other than after-acquired property affixed or incorporated into such
asset initially covered by such Lien and the proceeds and products of the
foregoing;

 

 125 

 

 

(f)         in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

(g)         in the case of (i) any Subsidiary that is not a wholly-owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any put and call arrangements, related
to Equity Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

(h)         Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

 

(i)         Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01(n);

 

(j)         Liens securing judgments for the payment of money not constituting
an Event of Default under Article VII;

 

(k)         Liens on the Collateral securing (i) Permitted First Priority
Refinancing Indebtedness permitted under Section 6.01(e) on a pari passu or
junior basis with the Liens on the Collateral securing the Loan Document
Obligations, and Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement and
(ii) Permitted Second Priority Refinancing Indebtedness permitted under Section
6.01(e) on a junior basis to the Liens on the Collateral securing the Loan
Document Obligations and Refinancing Indebtedness in respect thereof; provided
that a trustee, collateral agent, security agent or other Person acting on
behalf of the holders of such Indebtedness has entered into an Intercreditor
Agreement;

 

(l)         Liens on cash and other assets owned by a Person that has incurred
Indebtedness permitted pursuant to Section 6.01(l) to secure such Indebtedness
of such Person or on cash and other assets owned by a Person that has entered
into a Hedging Agreement permitted by Section 6.07 to secure Hedging Obligations
in respect thereof; provided that such Liens in respect of Indebtedness incurred
pursuant to Section 6.01(l) shall not apply to any other assets of the Company
or any Subsidiary other than after-acquired property that is affixed or
incorporated into the assets initially covered by such Lien and the proceeds and
products of the foregoing; provided further that such Liens shall not secure
Indebtedness or Hedging Obligations in an aggregate outstanding amount in excess
of the greater of (A) $30,000,000 and (B) 10% of Consolidated EBITDA computed on
a Pro Forma Basis for the most recently ended Test Period as of the time such
Liens are incurred;

 

(m)         Liens on the Collateral securing Incremental Equivalent Debt that
are pari passu with or junior to the Liens on the Collateral securing the
Obligations; provided that a trustee, collateral agent, security agent or other
Person acting on behalf of the holders of such Indebtedness has entered into an
Intercreditor Agreement;

 

(n)         additional Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed at any time outstanding the greater of
(A) $25,000,000 and (B) 8% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of the time such Liens are incurred;

 

(o)         Liens on assets of Foreign Subsidiaries securing obligations of
Foreign Subsidiaries permitted hereunder;

 

 126 

 

 

(p)         Liens on Permitted Receivables Facility Assets arising under
Permitted Receivables Facilities;

 

(q)         Liens securing Indebtedness permitted by Section 6.01(c); and

 

(r)         Liens securing Indebtedness permitted by 6.01(w); provided that,
such Liens shall not apply to any property or assets of the Company or any
Subsidiary other than Receivables arising pursuant to ESPCs.

 

Section 6.03         Fundamental Changes. (a) None of the Company or any
Subsidiary will merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve
(which, for the avoidance of doubt, shall not restrict the Company or any
Subsidiary from changing its organizational form), except that:

 

(i)         any Person (other than the Company) may merge into or consolidate
with the Company in a transaction in which the Company is the surviving entity;

 

(ii)         any Person (other than the Company) may merge or consolidate with
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
(and, if any party to such merger or consolidation is a Loan Party, the
surviving entity is a Loan Party);

 

(iii)        any Subsidiary (other than the Company) may merge into or
consolidate with any Person (other than the Company) in a transaction permitted
under Section 6.05 (other than pursuant to Section 6.05(n)) in which, after
giving effect to such transaction, the surviving entity is not a Subsidiary;

 

(iv)        any Subsidiary (other than the Company) may merge, consolidate or
amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that if such Subsidiary is a Loan Party the
continuing or surviving Person shall be a Loan Party;

 

(v)         any Subsidiary (other than the Company) may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted under Section 6.04 or 6.05 (other than
pursuant to Section 6.05(n)); and

 

(vi)        the Company or any Subsidiary may consummate any Permitted
Reorganization.

 

(b)         None of the Company or any Subsidiary will engage to any material
extent in any business other than businesses of the type conducted by the
Company and the Subsidiaries on the Closing Date and businesses reasonably
related, ancillary, adjacent or incidental thereto.

 

Section 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.
None of the Company or any Subsidiary will purchase, hold, acquire (including
pursuant to any merger or consolidation with any Person that was not a
wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, except:

 

(a)         the GCA Acquisition;

 

(b)         Permitted Investments;

 

 127 

 

 

(c)         (i) Investments existing in Subsidiaries on the Closing Date and
(ii) other Investments existing or contemplated by investment agreements
existing on the Closing Date as set forth on Schedule 6.04;

 

(d)         (i) Investments by any Loan Party in another Loan Party, (ii)
Investments by any Subsidiary that is not a Loan Party in any other Subsidiary
that is not a Loan Party, (iii) Investments by Loan Parties in any Subsidiary
(including any Unrestricted Subsidiary) that is not a Loan Party, (iv)
Investments by Loan Parties in any Subsidiary that is not a Loan Party so long
as such Investment is part of a series of simultaneous Investments by
Subsidiaries in other Subsidiaries (including Unrestricted Subsidiaries) that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (v) Investments (including by way of capital contributions) by
the Company and the Subsidiaries in Equity Interests in their Subsidiaries;
provided, in the case of clause (iii), that (x) any such Equity Interests held
by a Loan Party shall be pledged in accordance with the requirements of (and to
the extent required by) the Collateral and Guarantee Requirement and (y) no
Investment by any Loan Party in any Subsidiary that is not a Loan Party shall be
permitted pursuant to this clause (iii) if, at the time of the making of, and
after giving effect to, such Investment (and any substantially simultaneous use
of the Permitted Amount), the Permitted Amount would be less than zero;

 

(e)         loans or advances made among the Company and its Subsidiaries
(including Unrestricted Subsidiaries); provided that no loan or advance made by
any Loan Party to a Subsidiary (including any Unrestricted Subsidiary) that is
not a Loan Party shall be permitted pursuant to this Section 6.04(e) if, at the
time of, and after giving effect to, the making of such loan or advance (and any
substantially simultaneous use of the Permitted Amount) and the use of proceeds
thereof, the Permitted Amount would be less than zero;

 

(f)         Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary, including any Unrestricted
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any letter of credit or
letter of guaranty); provided that (i) (A) a Subsidiary (including any
Unrestricted Subsidiary) that has not Guaranteed the Obligations pursuant to the
Guarantee Agreement shall not Guarantee any Indebtedness of any Loan Party
(other than Indebtedness of a Loan Party owed to the Company or a Subsidiary) in
an amount not to exceed at any time outstanding the greater of (A) $25,000,000
and (B) 8% of Consolidated EBITDA computed on a Pro Forma Basis for the most
recently ended Test Period as of the time such Indebtedness is guaranteed and
(B) if the Guarantee is of Indebtedness that is required to be subordinated to
the Loan Document Obligations, such Guarantee shall be subordinated to the Loan
Document Obligations on terms no less favorable to the Lenders, taken as a
whole, than the subordination terms of such Subordinated Indebtedness, (ii) any
such Guarantee constituting Indebtedness is permitted by Section 6.01 (other
than clause (d) thereof) and (iii) no Guarantee by any Loan Party of
Indebtedness (excluding, for the avoidance of doubt, Guarantees of obligations
not constituting Indebtedness) of any Subsidiary (including any Unrestricted
Subsidiary) that is not a Loan Party shall be permitted pursuant to this Section
6.04(f) if, at the time of the making of, and after giving effect to, such
Guarantee (and any substantially simultaneous use of the Permitted Amount), the
Permitted Amount would be zero;

 

(g)         (i) loans or advances to officers, directors or employees of the
Company or any Subsidiary made in the ordinary course of business, including
those to finance the purchase of Equity Interests of the Company pursuant to
employee plans and (ii) payroll, travel, entertainment, relocation and similar
advances to officers, directors and employees of the Company or any Subsidiary
that are made in the ordinary course of business; provided that the aggregate
principal amount of such loans and advances under this clause (g) outstanding at
any time shall not exceed $5,000,000;

 

 128 

 

 

(h)         Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, or consisting of securities acquired in connection with
the satisfaction or enforcement of claims due or owing to the Company or any
Subsidiary, in each case in the ordinary course of business;

 

(i)         Permitted Acquisitions (it being understood the definition thereof
contains certain separate requirements that must be complied with in order for
an Investment to qualify as a Permitted Acquisition) and Investments consisting
of cash earnest money deposits in connection with a Permitted Acquisition or
other Investment permitted hereunder;

 

(j)         Investments held by a Subsidiary acquired after the Closing Date or
of a Person merged or consolidated with or into the Company or a Subsidiary
after the Closing Date, in each case as permitted hereunder, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(k)         Investments made as a result of the receipt of non-cash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.05;

 

(l)         Investments by the Company or any Subsidiary that result solely from
the receipt by the Company or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);

 

(m)        Investments in the form of Hedging Agreements permitted under Section
6.07;

 

(n)         Investments consisting of (i) extensions of trade credit, (ii)
deposits made in connection with the purchase of goods or services or the
performance of leases, licenses or contracts, in each case, in the ordinary
course of business, (iii) notes receivable of, or prepaid royalties and other
extensions of credit to, customers and suppliers that are not Affiliates of the
Company and that are made in the ordinary course of business and (iv) Guarantees
made in the ordinary course of business in support of obligations of the Company
or any of its Subsidiaries not constituting Indebtedness for borrowed money,
including operating leases and obligations owing to suppliers, customers and
licensees;

 

(o)         mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than the Company and Subsidiaries that are wholly-owned
Subsidiaries;

 

(p)         Investments (including by way of capital contributions, loans and
advances and Guarantees of Indebtedness) by the Company and the Subsidiaries in
Unrestricted Subsidiaries; provided that no Investment may be made under this
clause (p) if, at time of the making of, and after giving effect to, such
Investment (and any substantially simultaneous use of the Specified Permitted
Amount), the Specified Permitted Amount would be less than zero;

 

(q)         Investments consisting of Guarantees in the ordinary course of
business to support the obligations of any Subsidiary under its worker’s
compensation and general insurance agreements;

 

(r)         (i) contributions of Permitted Receivables Facility Assets and cash
deemed received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries and (ii) loans or advances made by
the Company or any Receivables Seller to the Receivables Entity for the purchase
price of the Receivables and the Permitted Receivables Facility Assets;

 

 129 

 

 

(s)         intercompany loans or other intercompany Investments made by the
Loan Parties in the ordinary course of business to or in any Subsidiary that is
not a Loan Party to provide funds as necessary to enable the applicable
Subsidiary that is not a Loan Party to comply with changes in statutory or
contractual capital requirements (other than any contractual requirement that
constitutes a Guarantee);

 

(t)         any Investment to the extent procured in exchange for the issuance
of Qualified Equity Interests;

 

(u)         Investments to the extent consisting of the redemption, purchase,
repurchase or retirement of any common Equity Interests expressly permitted
under Section 6.08;

 

(v)         Guarantees by the Company or any Subsidiary of operating leases or
of other obligations (for the avoidance of doubt, excluding any Capital Lease
Obligations) that do not constitute Indebtedness, in each case, entered into by
the Company or any such Subsidiary in the ordinary course of business;

 

(w)         Investments consisting of the non-exclusive licensing of
Intellectual Property pursuant to joint marketing arrangements with other
Persons, in the ordinary course of business;

 

(x)         additional Investments; provided that the Total Leverage Ratio
immediately after giving effect to any such Investment, calculated on a Pro
Forma Basis at the time such Investment is made, is not in excess of 2.75 to
1.00; provided, however, that at the time any such Investment is made pursuant
to this clause (x), no Event of Default shall have occurred and be continuing or
would result therefrom;

 

(y)         (i) Investments made in connection with the cash management of the
Company and the Subsidiaries; provided that such Investments are made in the
ordinary course of business or are consistent with past practice and (ii)
intercompany loans, advances, payables and receivables made among the Company
and its Subsidiaries in connection with the cash management of such entities in
the ordinary course of business or consistent with past practice;

 

(z)         Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

(aa)         any Permitted Reorganization;

 

(bb)         to the extent constituting Investments, Indebtedness permitted by
Section 6.01, guarantees of obligations that do not constitute Indebtedness and
are otherwise not prohibited hereunder and Liens permitted by Section 6.02;

 

(cc)         accounts receivable arising and trade credit granted in the
ordinary course of business;

 

(dd)         additional Investments in an aggregate amount not to exceed, in any
fiscal year, the greater of (A) $25,000,000 and (B) 8% of Consolidated EBITDA
computed on a Pro Forma Basis for the most recently ended Test Period as of the
time such Investments are made;

 

(ee)         Investments which, when made, constitute Permitted Joint Ventures;
provided that such investments shall only be permitted hereunder if the Dollar
Equivalent of all consideration paid (including any Indebtedness assumed), and
any contractually binding commitment to pay any additional consideration or make
any future capital contributions incurred in connection therewith does not
exceed, together with all other amounts so paid, assumed or incurred, or with
respect to which the Company or any Subsidiary has any commitment, in connection
with all other Permitted Joint Ventures outstanding at such time, $40,000,000;

 

 130 

 

 

(ff)         Investments in Captive Insurance Companies (i) in an aggregate
amount not to exceed $75,000,000 at any time and (ii) to the extent necessary to
cause such Captive Insurance Companies to comply with applicable legal and/or
regulatory requirements; provided that, the aggregate amount of Investments
permitted in reliance on this clause (ff)(ii) shall not exceed $25,000,000 at
any time; and

 

(gg)         Investments by any Captive Insurance Company in accounts receivable
of or in the form of loans to the Company or any Subsidiary.

 

Notwithstanding anything contrary set forth above, (i) if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04 and (ii) if any Investment is made in
reliance on any “basket” determined by reference to Consolidated EBITDA, no
fluctuation in the amount of Consolidated EBITDA shall result in a breach of
this Section 6.04. In addition, in the event that a Loan Party makes an
Investment in an Excluded Subsidiary for purposes of permitting such Excluded
Subsidiary or any other Excluded Subsidiary to apply the amounts received by it
to make a substantially concurrent Investment (which may be made through any
other Excluded Subsidiary) permitted hereunder, such substantially concurrent
Investment by such Excluded Subsidiary shall not be included as an Investment
for purposes of this Section 6.04 to the extent that the initial Investment by
the Loan Party reduced amounts available to make Investments hereunder.

 

Section 6.05         Asset Sales. None of the Company or any Subsidiary will
sell, transfer, lease, license, sublicense or otherwise dispose of any asset,
including any Equity Interest owned by it (but other than, for the avoidance of
doubt, treasury shares of the Company held by the Company), nor will any
Subsidiary issue any additional Equity Interest in such Subsidiary (other than
issuing directors’ qualifying shares and other than issuing Equity Interests to
the Company or another Subsidiary in compliance with Section 6.04(d)) (each, a
“Disposition”), except:

 

(a)         Dispositions of (i) inventory or other tangible property, (ii) used,
obsolete, damaged or surplus equipment and (iii) cash and Permitted Investments,
in each case in the ordinary course of business;

 

(b)         Dispositions to the Company or a Subsidiary; provided that any such
Disposition involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

 

(c)         Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
consistent with past practice and not as part of any accounts receivables
financing transaction;

 

(d)         (i) Dispositions of assets to the extent that such Disposition
constitutes an Investment referred to in and permitted by Section 6.04 and (ii)
Dispositions of assets to the extent that such Disposition constitute a
Restricted Payment referred to in and permitted by Section 6.08;

 

(e)         Sale/Leaseback Transactions permitted by Section 6.06;

 

(f)         Licenses, sublicenses, leases or subleases entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Company or any Subsidiary;

 

 131 

 

 

(g)         Non-exclusive licenses or sublicenses of Intellectual Property in
the ordinary course of business;

 

(h)         Dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of any of the Company or any Subsidiary;

 

(i)         Dispositions of assets (including as a result of like-kind
exchanges) to the extent that (i) such assets are exchanged for credit (on a
fair market value basis) against the purchase price of similar or replacement
assets or (ii) such asset is Disposed of for fair market value and the proceeds
of such Disposition are promptly applied to the purchase price of similar or
replacement assets;

 

(j)         Dispositions of Investments in joint ventures to the extent required
by the relevant joint venture arrangements;

 

(k)         the abandonment, cancellation, non-renewal or discontinuance of use
or maintenance of non-material Intellectual Property that the Company determines
in its reasonable judgment does not need to be used or maintained;

 

(l)         additional Dispositions of assets (including Equity Interests);
provided that (i) if the total fair market value of the assets subject to any
such Disposition or series of related Dispositions is in excess of $10,000,000,
it shall be for fair market value (or if not for fair market value, the
shortfall is permitted as and treated as an Investment under Section 6.04), (ii)
at least 75% of the total consideration for any such Disposition received by the
Company and its Subsidiaries is in the form of cash or Permitted Investments,
(iii) no Event of Default then exists or would result from such Disposition
(except if such Disposition is made pursuant to an agreement entered into at a
time when no Event of Default exists) and (iv) the requirements of Section
2.12(b), to the extent applicable, are complied with in connection therewith;
provided, however, that for purposes of clause (ii) above, the following shall
be deemed to be cash: (A) any liabilities (as shown on the Company’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Company or such Subsidiary (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
with respect to the applicable Disposition and for which the Company and its
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities, notes or other obligations or assets received by
the Company or any of its Subsidiaries from such transferee that are converted
by the Company or such Subsidiary into cash or Permitted Investments (to the
extent of the cash or Permitted Investments received) within one hundred and
eighty (180) days following the closing of the applicable Disposition and (C)
any Designated Non-Cash Consideration received by the Company or any of its
Subsidiaries in such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (l) that is at that time outstanding, not to exceed $20,000,000
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value);

 

(m)         the granting of Liens permitted pursuant to Section 6.02 (other than
Section 6.02(f));

 

(n)         Dispositions permitted by Section 6.03 (other than by reference to
this Section 6.05(n));

 

(o)         Dispositions of receivables in the ordinary course of business and
consistent with past practice of the Company and the Subsidiaries;

 

 132 

 

 

(p)         additional Dispositions of assets in an aggregate amount not to
exceed the greater of (A) $25,000,000 and (B) 8% of Consolidated EBITDA computed
on a Pro Forma Basis for the most recently ended Test Period as of the time of
such Dispositions;

 

(q)         Dispositions of accounts receivable owing to the Company or any
Subsidiary pursuant to any ESPC; provided that, the aggregate amount of all such
accounts receivable sold or otherwise disposed of during the term of this
Agreement shall not exceed $200,000,000; and

 

(r)         the Company or any Subsidiary may transfer, sell and/or pledge
Permitted Receivables Related Assets under Permitted Receivables Facilities
(subject to the limitation that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate amount of $150,000,000).

 

Notwithstanding the foregoing, other than Dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Requirements of Law, no such Disposition
of any Equity Interests in any Subsidiary shall be permitted unless immediately
after giving effect to such transaction, the Company and the Subsidiaries shall
otherwise be in compliance with Section 6.04.

 

Section 6.06         Sale/Leaseback Transactions. None of the Company or any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05 (other than
Section 6.05(e)), (b) any Capital Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations) are permitted under Section 6.02.

 

Section 6.07         Hedging Agreements. None of the Company or any Subsidiary
will enter into any Hedging Agreement, other than Hedging Agreements entered
into for purposes other than speculative purposes, including (a) Hedging
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of the Equity
Interests or Indebtedness of the Company or any Subsidiary), including, without
limitation, with respect to currencies, and (b) Hedging Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

 

Section 6.08         Restricted Payments; Certain Payments of Indebtedness. (a)
None of the Company or any Subsidiary will declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(i)         any Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, in each case ratably to the
holders of such Equity Interests (or if not ratably, on a basis more favorable
to the Company and the Loan Parties);

 

(ii)         the Company may declare and pay dividends with respect to its
Equity Interests payable solely in shares of Qualified Equity Interests of the
Company;

 

(iii)        the Company may repurchase, purchase, acquire, cancel or retire for
value Equity Interests of the Company from present or former employees,
officers, directors or consultants (or their estates or beneficiaries under
their estates) of the Company or any Subsidiary upon the death, disability,
retirement or termination of employment or service of such employees, officers,
directors or consultants, or to the extent required, pursuant to employee
benefit plans, employment agreements, stock purchase agreements or stock
purchase plans, or other benefit plans; provided that the aggregate amount of
Restricted Payments made pursuant to this Section 6.08(a)(iii) shall not exceed
$5,000,000 in any fiscal year;

 

 133 

 

 

(iv)        the Company may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Company in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Company;

 

(v)         the Company may acquire Equity Interests of the Company upon the
exercise of stock options for such Equity Interests of the Company if such
Equity Interests represent a portion of the exercise price of such stock options
or in connection with tax withholding obligations arising in connection with the
exercise of options by, or the vesting of restricted Equity Interests held by,
any current or former director, officer or employee of the Company or its
Subsidiaries;

 

(vi)        the Company may convert or exchange any Equity Interests of the
Company for or into Qualified Equity Interests of the Company;

 

(vii)       any Receivables Entity may declare and pay dividends or other
distributions to the Company or any wholly owned Subsidiary thereof;

 

(viii)      any Subsidiary may repurchase its Equity Interests held by minority
shareholders or interest holders in a Permitted Acquisition or another
transaction expressly permitted by Section 6.04 (other than Section 6.04(u) (it
being understood that for purposes of Section 6.04, the Company shall be deemed
the purchaser of such Equity Interests and such repurchase shall constitute an
Investment by the Company in a Person that is not a Subsidiary in the amount of
such purchase unless such Subsidiary becomes a Loan Party in connection with
such repurchase);

 

(ix)         to the extent such Investment constitutes a Restricted Payment, the
Company and its Subsidiaries may enter into any Investment expressly permitted
by Section 6.04 (other than Section 6.04(u));

 

(x)         additional Restricted Payments; provided that the Total Leverage
Ratio immediately after giving effect to any such Restricted Payment, calculated
on a Pro Forma Basis at the time such Restricted Payment is made, is not in
excess of 2.75 to 1.00; provided, further, that at the time any such Restricted
Payment is made pursuant to this clause (x), no Event of Default shall have
occurred and be continuing or would result therefrom;

 

(xi)         the Company may pay regularly scheduled quarterly cash dividends to
its shareholders consistent with its past practice or any other Restricted
Payment in an amount per annum not to exceed the greater of (A) $50,000,000 and
(B) $1.00 per share of the total issued and outstanding shares of common Equity
Interests of the Company on the date of the declaration of a Restricted Payment;
provided that such per share amount shall be adjusted to give effect to any
stock split or issuance on account of equity for no consideration effected; and

 

(xii)        additional Restricted Payments in an aggregate principal amount not
to exceed $75,000,000.

 

(b)         None of the Company or any Subsidiary will make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on (i) any Subordinated Indebtedness that is subordinated to the payment of the
Obligations or (ii) other Indebtedness that is required pursuant to the Loan
Documents to not mature later than the Latest Maturity Date at the time of
incurrence thereof (Indebtedness described in the foregoing clauses (i) and
(ii), “Restricted Indebtedness”), or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
defeasance, cancelation or termination of such Restricted Indebtedness, except:

 

 134 

 

 

(i)         regularly scheduled interest and principal payments as and when due
in respect of such Indebtedness, other than payments prohibited by the
subordination provisions thereof;

 

(ii)         refinancings of such Indebtedness with the proceeds of Refinancing
Indebtedness permitted in respect thereof under Section 6.01;

 

(iii)        payments of or in respect of such Indebtedness made solely with
Qualified Equity Interests in the Company or the conversion of such Indebtedness
into Qualified Equity Interests of the Company;

 

(iv)        prepayments of intercompany Indebtedness permitted hereby owed by
the Company or any Subsidiary to the Company or any Subsidiary, other than
prepayments prohibited by the subordination provisions governing such
Indebtedness;

 

(v)         [Intentionally Omitted]; and

 

(vi)        the Company may on any date make payments of or in respect of any
such Indebtedness in an unlimited amount; provided that the Total Leverage Ratio
immediately after giving effect to any such payment, calculated on a Pro Forma
Basis at the time such payment is made, is not in excess of 2.75 to 1.00;
provided, further, that at the time any such payment is made pursuant to this
clause (vi), no Event of Default shall have occurred and be continuing or would
result therefrom.

 

Section 6.09         Transactions with Affiliates. None of the Company or any
Subsidiary will sell, lease or otherwise transfer any assets to, or purchase,
lease or otherwise acquire any assets from, or otherwise engage in any other
transactions in each case with an aggregate value for any such transaction or
series of related transactions in excess of $5,000,000 with, any of its
Affiliates (each an “Affiliate Transaction”), except (a) transactions that are
at prices and on terms and conditions, taken as a whole, not less favorable to
the Company or such Subsidiary than those that could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Subsidiaries not involving any other Affiliate, (c) any Investment
permitted under Section 6.04, (d) the payment of reasonable fees to directors of
the Company or any Subsidiary who are not employees of the Company or any
Subsidiary, (e) compensation, expense reimbursement and indemnification of, and
other employment arrangements (including severance arrangements) and health,
disability and similar insurance or benefit arrangements with, directors,
officers and employees of the Company or any Subsidiary entered into in the
ordinary course of business, (f) any Restricted Payment permitted by Section
6.08, (g) sales of Equity Interests to Affiliates to the extent not prohibited
under this Agreement, (h) any payments or other transactions pursuant to any tax
sharing agreement among the Loan Parties and their Subsidiaries; provided that
any such tax sharing agreement is entered into in the ordinary course of
business or on terms usual and customary for agreements of that type, (i)
transactions with joint ventures in the ordinary course of business, (j) any
Indebtedness permitted by Section 6.01, (k) any Liens permitted by Section 6.02,
(k) any transactions permitted by Section 6.03 or 6.05, (l) the consummation of
the GCA Acquisition and the payment of fees and expenses in connection
therewith, (m) agreements in existence on the Closing Date and set forth on
Schedule 6.09 or any amendment to any such agreement to the extent such
amendment is not materially adverse, taken as a whole, the Lenders in any
material respect and (n) transactions contemplated by any Permitted Receivables
Facility Documents.

 

 135 

 

 

Section 6.10         Restrictive Agreements. None of the Company or any
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure the Obligations or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (B) restrictions and conditions contained in any agreement or
document governing or evidencing Refinancing Indebtedness in respect of
Indebtedness referred to in clause (A) (including, for the avoidance of doubt,
Permitted First Priority Refinancing Indebtedness, Permitted Second Priority
Refinancing Indebtedness and Permitted Unsecured Refinancing Indebtedness) or
Refinancing Indebtedness in respect thereof; provided that any restrictions and
conditions (that would otherwise be prohibited by clause (a) or (b) above)
contained in any such agreement or document referred to in this clause (B) are
not materially less favorable, taken as a whole, to the Lenders than the
restrictions and conditions imposed by this Agreement, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.10 and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such extension, renewal, amendment, modification or replacement
expands the scope of any such restriction or condition, (D) in the case of any
Subsidiary that is not a wholly-owned Subsidiary, restrictions and conditions
imposed by its Organizational Documents or any related joint venture,
shareholder or similar agreements; provided that such restrictions and
conditions apply only to such Subsidiary and to the Equity Interests of such
Subsidiary, (E) in the case of clause (b) only, restrictions imposed by any
agreement governing Indebtedness entered into after the Closing Date and
permitted under Section 6.01(and any Refinancing Indebtedness in respect
thereof) that either (i) are customary or reasonable or, taken as a whole, in
the good faith judgment of the Company, not materially more restrictive with
respect to the Company or any Subsidiary than those contained in this Agreement
or (ii) the Company determines at the time of entry into such agreement or
instrument that such encumbrances or restrictions will not adversely affect, in
any material respect, the Company’s ability to make principal or interest
payments required hereunder or such encumbrances or restriction applies only
during the continuance of a default relating to such agreement or instrument,
(F) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets of the Company or any Subsidiary, in each
case pending such sale; provided that such restrictions and conditions apply
only to such Subsidiary or the assets that are to be sold and, in each case,
such sale is permitted hereunder; and (ii) clause (a) or (b) of the foregoing
shall not apply to (A) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (b), (e), (f), (g), (h),
(i), (j), (k), (l), (n), (o), (p), (q) or (u) of Section 6.01 if such
restrictions and conditions apply only to the assets securing such Indebtedness,
(B) customary provisions in leases, licenses and other agreements restricting
the assignment thereof, (C) customary net worth provisions contained in real
property leases, (D) restrictions on cash (or Permitted Investments) or other
deposits or net worth imposed by (x) suppliers or landlords under contracts
entered into in the ordinary course of business, (y) customers under contracts
entered into in the ordinary course of business or (z) or otherwise in the
ordinary course of business, (E) restrictions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted by Section 6.01(g); provided that such
restrictions apply only to such Subsidiary and its assets (or any special
purpose acquisition Subsidiary without material assets acquiring such Subsidiary
pursuant to a merger), (F) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (G) restrictions
imposed by applicable law, (H) any restrictions regarding non-exclusive
licensing or sublicensing by the Company or any of its Subsidiaries of
intellectual property in the ordinary course of business and (I) any customary
restriction and condition contained in any Permitted Receivables Facility
Documents. Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
or the obligations of the Loan Parties under Section 5.03, 5.11 or 5.17 or under
the Security Documents.

 

 136 

 

 

Section 6.11         Amendment of Material Documents. No Loan Party will, amend,
modify or waive any of its rights under (a) any agreement or document evidencing
Restricted Indebtedness that constitutes Material Indebtedness or (b) its
Organizational Documents, in each case to the extent such amendment,
modification or waiver, taken as a whole, would be materially adverse to the
Lenders.

 

Section 6.12         Fiscal Year. The Company will not, and the Company will not
permit any other Loan Party to, change its fiscal year to end on a date other
than October 31.

 

Section 6.13         Financial Covenants.

 

(a)         Maximum Total Leverage Ratio. The Company shall not permit the Total
Leverage Ratio (a) as of the last day of any fiscal quarter ending on or after
October 31, 2017 and on or prior to April 30, 2018 to exceed 4.75 to 1.00, (b)
as of the last day of any fiscal quarter ending on or after July 31, 2018 and on
or prior to April 30, 2019 to exceed 4.25 to 1.00, (c) as of the last day of any
fiscal quarter ending on or after July 31, 2019 and on or prior to April 30,
2020 to exceed 3.75 to 1.00 and (e) as of the last day of any fiscal quarter
ending on or after July 31, 2020, to exceed 3.50 to 1.00; provided that,
notwithstanding the foregoing, (i) upon the occurrence of the Collateral Release
Event, the maximum permitted Total Leverage Ratio for the first fiscal quarter
ending after the occurrence of the Collateral Release Event and each subsequent
fiscal quarter shall be 3.50 to 1.00 and (ii) at any time during which the
maximum permitted Total Leverage Ratio is not greater than 3.50 to 1.00, if the
Company makes a Permitted Acquisition (the “Specified Acquisition”) for
consideration (including assumed liabilities) in excess of $50,000,000 in a
fiscal quarter, then the Company may elect to increase the maximum Total
Leverage Ratio to 3.75 to 1.00 for such fiscal quarter and the three (3)
immediately following fiscal quarters (such period, the “Adjusted Covenant
Period”); provided that, (x) the Company may not elect to have an Adjusted
Covenant Period commence unless at least two (2) full fiscal quarters have ended
following the end of the most recently completed Adjusted Covenant Period (if
any), (y) the Company shall provide notice in writing to the Administrative
Agent of the commencement of an Adjusted Covenant Period and a transaction
description of the applicable Specified Acquisition (regarding the name of the
Person or assets being acquired and the approximate purchase price) and (z) at
the end of the Adjusted Covenant Period, the maximum permitted Total Leverage
Ratio permitted shall revert to 3.50 to 1.00.

 

(b)         Minimum Fixed Charge Coverage Ratio. The Company shall not permit
the Fixed Charge Coverage Ratio as of the last day of any fiscal quarter to be
less than 1.50 to 1.00.

 

Article VII

 

Events of Default

 

If any of the following events (each such event, an “Event of Default”) shall
occur:

 

(a)         any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation in the required currency when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
mandatory prepayment thereof or otherwise;

 

(b)         any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

(c)         any representation, warranty or statement made or deemed made by or
on behalf of any Loan Party in any Loan Document or in any report, certificate,
financial statement or other information furnished pursuant to or in connection
with this Agreement or any other Loan Document or waiver hereunder or thereunder
shall prove to have been incorrect in any material respect when made or deemed
made;

 

 137 

 

 

(d)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
existence of any Borrower), 5.10, 5.16 or in Article VI;

 

(e)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article VII), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to the Company (with a copy
to the Administrative Agent in the case of any such notice from a Lender);

 

(f)         the Company or any Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (after giving effect to any grace period applicable on the date on
which such payment was initially due), unless such event is remedied by the
Company or any applicable Subsidiary or waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01;

 

(g)         any event or condition occurs that results in any Material
Indebtedness becoming due or being required to be prepaid, repurchased, redeemed
or defeased prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity (in each case after expiration of any applicable grace or
cure period set forth in the agreement or instrument evidencing or governing
such Material Indebtedness); provided that this clause (g) shall not apply to
(i) any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness, (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01, (iii) the occurrence of any conversion or exchange
trigger in Indebtedness that is contingently convertible or exchangeable into
Equity Interests of the Company or (iv) any such event or condition that is
remedied by the Company or any applicable Subsidiary or waived (including in the
form of amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01;

 

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization, or other relief
in respect of the Company, any Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state, or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
liquidator, conservator or similar official for the Company, any Borrower or any
Significant Subsidiary or for a substantial part of its assets or (iii)
rehabilitation, creditors’ arrangement or compromise, or a moratorium of any
Indebtedness, and, in any such case, such proceeding, action or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

 138 

 

 

(i)         the Company, any Borrower or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation
(other than any liquidation permitted under Section 6.03(a)(v) or (vi)),
reorganization or other relief under any federal, state, or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article VII, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, liquidator, conservator or similar official for the Company, any
Borrower or any Significant Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, commence negotiations with one or more of its creditors
with a view to rescheduling any of its Indebtedness or enter into a compromise,
arrangement, assignment or composition with one or more of its creditors in
connection with its potential inability to pay any Indebtedness as it shall
become due, apply for any remedies with respect to, or enters into, any
rehabilitation, creditors’ arrangement or compromise, a moratorium of any
Indebtedness, or the board of directors (or similar governing body) of the
Company, any Borrower or any Significant Subsidiary (or any committee thereof)
shall adopt any resolution or otherwise authorize any of the actions referred to
above in this clause (i) or clause (h) of this Article VII;

 

(j)         the Company, any Borrower or any Significant Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)         one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (other than any such judgment covered by
insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer), shall be rendered against the Company, any Borrower, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company, any Borrower or any
Significant Subsidiary to enforce any such judgment;

 

(l)         an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 

(m)         any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral having, individually or in the aggregate, a
fair value in excess of $25,000,000, with the priority required by the
applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable Security
Document or Section 9.14 or (iii) as a result of the Administrative Agent’s (A)
failure to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreements or (B) file
continuation statements under the applicable Uniform Commercial Code (or similar
provisions under applicable law);

 

(n)         (i) this Agreement or any Guarantee purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, except, solely with respect to any Guarantee,
as a result of the release thereof or any limitation in respect thereof, in each
case as provided in the applicable Loan Document or Section 9.14; or

 

(o)         a Change in Control shall occur;

 

 139 

 

 

then, and (i) in every such event (other than an event with respect to the
Company described in clause (h) or (i) of this Article VII), and at any time
after the Closing Date and thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall by notice to
the Company, take any or all of the following actions, at the same or different
times: (A) terminate the Commitments, and thereupon such Commitments shall
terminate immediately and (B) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at such time outstanding), in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued or owing hereunder (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), shall
become due and payable immediately, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers; and (ii) in the case of any event with respect to the Company
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder), shall immediately and automatically become
due, in each case without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Company
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Company hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company (or such other Person as may
be lawfully entitled thereto).

 

Article VIII

 

The Administrative Agent

 

Section 8.01         Appointment and Authority.

 

(a)         Each of the Lenders and each Issuing Lender hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. In furtherance of the foregoing, and not in limitation,
each of the Lenders authorizes the Administrative Agent to enter into one or
more intercreditor agreements acceptable to the Administrative Agent in its sole
discretion with parties to any Permitted Receivables Facility. Such
intercreditor agreements may provide for, among other things, (i) the
Administrative Agent’s and the Lenders’ forbearance of, and other limitations
on, any exercise of remedies in respect of any equity interests in any
Receivables Entity and/or any notes issued by any Receivables Entity to any
Receivables Seller in connection with any Permitted Receivables Facility, in any
case, that have been pledged to secure the Obligations and/or (ii) disclaimers
of interests on, and releases of security interests in, any Receivables and
Permitted Receivables Facility Assets.

 

 140 

 

 

(b)         The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and each of the Issuing
Lenders hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article VIII (including
Section 8.03(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto.

 

Section 8.02         Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or obtain the consent of the Lenders with
respect thereto.

 

Section 8.03         Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or an
Issuing Lender.

 

 141 

 

 

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents or (vi) the value or sufficiency of the Collateral.

 

Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

 

Section 8.04         Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.05         Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objections.

 

 142 

 

 

Section 8.06         Resignation of Administrative Agent.

 

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Company. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section) . The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

 143 

 

 

(d)         Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an Issuing Lender and
Swingline Lender. If Bank of America resigns as an Issuing Lender, it shall
retain all the rights, powers, privileges and duties of an Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Lender and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.06. If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04. Upon the appointment by the Company of a successor Issuing Lender
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swingline Lender, as applicable, (b) the retiring Issuing
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
Notwithstanding the foregoing, it is hereby understood and agreed that, for the
avoidance of doubt, after the resignation of Bank of America as an Issuing
Lender but prior to the appointment by the Company of an Issuing Lender to
succeed Bank of America (in its capacity as an Issuing Lender), the Company
shall continue to be permitted to request Letters of Credit from other existing
or newly appointed Issuing Lenders in accordance with the terms of this
Agreement.

 

Section 8.07        Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the each Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

Section 8.09         Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.06(c) and (i), 2.13 and 9.03) allowed in such judicial
proceeding; and

 

 144 

 

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

(c)         and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.13 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or
any similar Requirement of Laws in any other jurisdictions to which a Loan Party
is subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Requirement of Law.  In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase).  In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section
9.02(b)(ii), (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

 145 

 

 

Section 8.10         Collateral and Guaranty Matters. Without limiting the
provisions of Section 8.09 and Section 9.14, the Lenders and the Issuing Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)         to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 9.02, if approved, authorized or ratified in writing by
the Required Lenders;

 

(b)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02 (e), (p) or (r); and

 

(c)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Section 8.11         Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein, no provider of
Secured Cash Management Obligations or Secured Hedging Obligations that obtains
the benefit of the provisions of the Guaranty or any Collateral by virtue of the
provisions hereof or any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made

 

 146 

 

 

Article IX

 

Miscellaneous

 

Section 9.01         Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section 9.01), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

 

(i)         if to any Borrower, to it c/o ABM Industries Incorporated, One
Liberty Plaza, 7th Floor, New York, New York 10006, Attention of the Chief
Financial Officer, with a copy to the General Counsel (Telecopy No.
212-297-0375; Telephone No. 212-297-0200);

 

(ii)         if to the Administrative Agent, (a) for payments and Borrowing
Requests, Bank of America, N.A., Bank of America Plaza, 901 Main St., Mail Code:
TX1-492-14-1, Dallas, TX 75202-3735, Attention: Armando Gonzalez, Telephone:
972-338-3808, Electronic Mail: armando.a.gonzalez@bankofamerica.com, Account
No.: 1366072250600, ABA#: 026009593, Ref: ABM Industries, Inc. and (b) for other
notices, Bank of America N.A., Bank of America Agency Management, 135 South
LaSalle Street, Mail Code: IL4-135-09-61, Chicago, Illinois 60603, Attention:
Elizabeth Uribe, Telephone: 312-828-5060, Facsimile: 877-206-9473, Electronic
Mail: elizabeth.uribe@baml.com; and

 

(iii)        if to any other Lender, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in paragraph (b) of this
Section 9.01 shall be effective as provided in such paragraph.

 

(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication. Any notices or other communications to the
Administrative Agent or the Company may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address, unless bounced back, shall be deemed
received and (ii) notices and other communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)         Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto.

 

 147 

 

 

(d)         The Borrowers agree that the Administrative Agent may, but shall not
be obligated to, make any communication by posting such communications on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF SUCH
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM SUCH COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH SUCH COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.

 

(e)         The Platform is provided “as is” and “as available.” Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in such communications, absent willful misconduct, gross
negligence or bad faith of any such Persons. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
communications or the Platform.

 

Section 9.02         Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

 148 

 

 

(b)         Except as otherwise expressly provided in this Agreement, none of
this Agreement, any other Loan Document or any provision hereof or thereof may
be waived, amended or modified except, in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers, the
Administrative Agent and the Required Lenders; provided that (i) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrowers and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency and (ii) no such agreement shall
(A) increase the amount of or extend the expiration date of any Commitment of
any Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or reduce the rate of interest thereon (except in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority in Interest of
each adversely affected Class) or any waiver of or change to a financial ratio
or defined term related thereto), or reduce any fees payable hereunder (except
in connection with the waiver of applicability of any post-default increase in
fee rates (which waiver shall be effective with the consent of the Majority in
Interest of each adversely affected Class), in each case, without the written
consent of each Lender directly and adversely affected thereby (in which case
the separate consent of the Required Lenders shall not be required), (C)
postpone the scheduled maturity date of any Loan, or the date of any scheduled
payment of the principal amount of any Term Loan under Section 2.11 or the
applicable Incremental Facility Amendment or Refinancing Facility Agreement, or
any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (in which case the separate consent of
the Required Lenders shall not be required), (D) amend, modify or waive the pro
rata provisions of Section 2.19 without the written consent of each Lender
adversely affected thereby, (E) change any of the provisions of this Section
9.02 or the percentage set forth in the definition of the term “Required
Lenders” or “Majority in Interest” or any other provision of this Agreement or
any other Loan Document specifying the number or percentage of Lenders (or
Lenders of any Class) required to waive, amend or otherwise modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as
applicable); provided that, with the consent of the Required Lenders or pursuant
to an Incremental Facility Amendment or Refinancing Facility Agreement, the
provisions of this Section 9.02 and the definition of the term “Required
Lenders” may be amended to include references to any new Class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans or Lenders, (F) release all or substantially all of the value of the
Guarantees provided by the Loan Parties under the Guarantee Agreement without
the written consent of each Lender (except as expressly provided in Section 9.14
or the Guarantee Agreement (including any such release by the Administrative
Agent in connection with any sale or other disposition of any Subsidiary upon
the exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
guaranteed under the Guarantee Agreement shall not be deemed to be a release or
limitation of any Guarantee), (G) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents), (H) change Section 4.02 of
the Collateral Agreement without the written consent of each Lender, (I) amend
Section 1.08 or the definition of “Alternative Currency” without the written
consent of, in the case of a Multicurrency Tranche Revolving Loan, each
Multicurrency Tranche Revolving Lender and, in the case of a Letter of Credit,
the applicable Issuing Lender, or (J) change any provisions of this Agreement or
any other Loan Document in a manner that by its terms directly and adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class; provided, further, that (1) no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent
without the prior written consent of the Administrative Agent, (2) any
amendment, waiver or other modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders of one or more
Classes (but not the Lenders of any other Class) may be effected by an agreement
or agreements in writing entered into by the Company and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section 9.02 if such Class of Lenders were the
only Class of Lenders hereunder at the time (it being understood that increases
in the Applicable Rate, amendments or modifications to the amortization of the
Initial Term Loans as in effect on the Closing Date, any amendment to the Term
Maturity Date such that the Initial Term Loans mature prior to the Term Maturity
Date as in effect on the Closing Date and any waiver of conditions to the
provision of any Incremental Facility shall be deemed to affect each Class), (3)
no such agreement shall amend, modify or waive any provision of Section 2.04 or
2.05 without the written consent of the Swingline Lender and (4) no such
agreement shall amend, modify or waive any provision of Section 2.06 without the
written consent of each Issuing Lender. Notwithstanding any of the foregoing,
(1) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (A), (B) or (C) of clause (ii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification
and (2) this Agreement may be amended to provide for Incremental Facilities,
Refinancing Commitments and Refinancing Loans and Permitted Amendments in
connection with Loan Modification Offers as provided in Sections 2.22, 2.23 and
2.24, in each case without any additional consents.

 

 149 

 

 

(c)         In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to paragraph (b) of this Section 9.02, the consent of a Majority in
Interest of the outstanding Loans and unused Commitments of such Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section 9.02 being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as Administrative Agent is not a Non-Consenting Lender, the Company may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent, to
the extent required by Section 9.04, which consent shall not unreasonably be
withheld or delayed, (ii) such Non-Consenting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee or the Company, (iii) the Company or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii), (iv) such assignment does not conflict with applicable law and (v)
the assignee shall have given its consent to such Proposed Change. In connection
with any such replacement, if any such Non-Consenting Lender does not execute
and deliver to the Administrative Agent a duly executed Assignment and
Assumption reflecting such replacement within five (5) Business Days of the date
on which the assignee Lender executes and delivers such Assignment and
Assumption to such Non-Consenting Lender, then such Non-Consenting Lender shall
be deemed to have executed and delivered such Assignment and Assumption without
any action on the part of the Non-Consenting Lender; provided that such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption only to the extent such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee or the Company.

 

(d)         Notwithstanding anything herein to the contrary, the Administrative
Agent may, without the consent of any Secured Party, consent to a departure by
any Loan Party from any covenant of such Loan Party set forth in this Agreement,
the Guarantee Agreement, the Collateral Agreements or any other Security
Document to the extent that such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement.”

 

(e)         The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

 

 150 

 

 

Section 9.03         Expenses; Indemnity; Damage Waiver. (a) The Company shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Arranger and their respective Affiliates without
duplication, including the reasonable and documented fees, charges and
disbursements of one primary counsel, one counsel to the Administrative Agent,
and if reasonably necessary, one firm of local counsel in each jurisdiction as
the Administrative Agent shall deem advisable in connection with the creation
and perfection of the security interests in the Collateral provided under the
Loan Documents (and such additional counsels otherwise retained with the
Company’s consent (such consent not to be unreasonably withheld, delayed or
conditioned), in connection with the structuring, arrangement and syndication of
the credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, any of the credit facilities
provided for herein, as well as the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents and any
amendments, modifications and waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Arranger, any Issuing Lender, the
Swingline Lender or any Lender and their respective Affiliates, including the
reasonable and documented fees, charges and disbursements of any counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section
9.03, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the fees, charges and
disbursements of counsel required to be paid by the Company pursuant to this
clause (ii) shall be limited to (A) one counsel to the Administrative Agent, (B)
one counsel for the Lenders (taken together as a single group or client), (C) if
reasonably necessary, one local counsel in jurisdictions material to the
interests of the Lenders taken as a whole (which may include a single special
counsel acting in multiple jurisdictions), (D) additional counsel retained with
the Company’s prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) and (E) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest and such party informs the Company of
such conflict prior to retaining additional counsel, one additional counsel for
each party subject to such conflict.

 

(b)          The Company shall indemnify the Administrative Agent (and any
sub-agent thereof), the Syndication Agent, each Arranger, each Issuing Lender,
the Swingline Lender and each Lender, and each Related Party of any of the
foregoing Persons and permitted successors and assigns of any of the foregoing
Persons, without duplication (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including reasonable and
documented fees, charges and disbursements of counsel (limited to reasonable
fees, disbursements and other charges of one counsel for the Administrative
Agent, one counsel for all other Indemnitees, taken as a whole, and, if
reasonably necessary, one firm of local counsel in each jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) material to
the interests of all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest, where an Indemnitee affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, one firm of local counsel in each jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) material to the
interests of such affected Indemnitee) and other reasonable and documented
out-of-pocket expenses, incurred by or asserted against any Indemnitee arising
out of, in connection with or as a result of (i) the structuring, arrangement
and syndication of the credit facilities provided for herein, the preparation,
execution, delivery, operation and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or the other Loan
Documents of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letters of Credit (including any refusal by an
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or the use of the proceeds therefrom, (iii)
any actual or alleged presence or Release of Hazardous Materials on or from any
Mortgaged Property or any other property owned, leased or operated by the
Company or any Subsidiary or any Environmental Liability related in any way to
the Company or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, penalties,
liabilities or related expenses to the extent they (A) are found in a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnitee or
any of its controlled Affiliates or any of the officers, directors, employees,
agents, advisors or other representatives of any of the foregoing, in each case
who are involved in the Transactions, (B) result from a material breach of such
Indemnitee’s or its controlled Affiliate’s or any officers, directors,
employees, agents, advisors or other representatives of any of the foregoing’s
obligations under this Agreement or any other Loan Document if the Company or
such Subsidiary has obtained a final and non-appealable judgment in the
Company’s or its Subsidiary’s favor on such claim as determined by a court of
competent jurisdiction, (C) result from a proceeding that does not involve an
act or omission by the Company or any of its Affiliates and that is solely among
Indemnitees (other than a proceeding that is brought against an Indemnitee in
its capacity as or in fulfilling its roles as an agent or arranger hereunder or
any similar role with respect to the Indebtedness incurred or to be incurred
hereunder), unless such proceeding arises from the gross negligence, bad faith
or willful misconduct of such Indemnitee. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

 151 

 

 

(c)          To the extent that the Company fails to pay any amount required to
be paid by it under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent (or any sub-agent thereof) or an Issuing Lender or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or the applicable Issuing Lender or such Related Party, as
applicable, such portion of the unpaid amount equal to such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Administrative
Agent (or such sub-agent) or applicable Issuing Lender or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Issuing Lender, as the case may be, in connection with such
capacity.

 

(d)          To the fullest extent permitted by applicable law, (i) the Company
shall not assert, or permit any of its Affiliates or Related Parties to assert,
and each hereby waives, any claim against any Indemnitee for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent that such damages have resulted
from the willful misconduct, bad faith or gross negligence of, or a material
breach of the obligations under this Agreement or any other Loan Document by,
such Indemnitee or any of such Indemnitee’s controlled Affiliates or any of its
or their respective officers, directors, employees, agents, advisors,
controlling persons or other representatives (as determined by a court of
competent jurisdiction in a final and non-appealable decision) and (ii) no party
hereto shall assert, or permit any of its Affiliates or Related Parties to
assert, and each party hereto hereby waives, any claim or damages based on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof; provided that, nothing in this paragraph (d) shall
relieve any Loan Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

 

(e)          All amounts due under this Section 9.03 shall be payable within 30
Business Days after written demand therefor (or such later time as the party
making such demand provides in such notice).

 

 152 

 

 

Section 9.04         Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Lender that issues any Letter of Credit), except that
(i) no Borrower may assign, delegate or otherwise transfer any of its respective
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment, delegation
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign, delegate or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04), any Arranger and, to the extent expressly contemplated hereby,
the sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, any Arranger and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign and delegate to one or more Eligible Assignees after the
funding of the initial extensions of credit hereunder on the Closing Date all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)         the Company; provided that no consent of the Company shall be
required (1) if an Event of Default under clause (a), (b), (h) or (i) of Article
VII has occurred and is continuing, (2) in the case of Term Loans, for an
assignment and delegation to a Term Lender, an Affiliate of a Term Lender or an
Approved Fund and (3) in the case of Revolving Commitments and/or Revolving
Loans, for an assignment and delegation to a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund; provided, further, that the Company shall
be deemed to have consented to any such assignment and delegation of Term Loans
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment and delegation of (x)
any Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund and (y)
any Revolving Commitment to a Revolving Lender, an Affiliate of a Revolving
Lender or an Approved Fund with respect to a Revolving Lender; and

 

(C)         each Issuing Lender and the Swingline Lender; provided that no
consent of each Issuing Lender and the Swingline Lender shall be required for an
assignment and delegation of any Term Loan.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment and delegation to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment and delegation of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than (y) $1,000,000 in the case of the
Initial Term Facility or any Incremental Term Facility and (z) $5,000,000 in the
case of the Revolving Facilities unless the Company and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;

 

 153 

 

 

(B)         each partial assignment and delegation shall be made as an
assignment and delegation of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not (x) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (y) be construed to prohibit the assignment and delegation of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C)         the parties to each assignment and delegation shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided that (1) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and (2) with respect to any
assignment and delegation pursuant to Section 2.20(b) or 9.02(c), the parties
hereto agree that such assignment and delegation may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto; and

 

(D)         the assignee, if it shall not be a Lender (or, for purposes of
Section (D)(1), if the assignment and delegation relates to a Loan Party
incorporated in the United Kingdom, if the assignee is not already a Lender to a
Loan Party incorporated in the United Kingdom), shall (1) deliver to the
Administrative Agent and to the Company any tax forms and information required
by Section 2.18(g) and (2) to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws.

 

(E)         if, following any assignment and delegation, and as a result of
circumstances existing at the date of that assignment and delegation, a Loan
Party incorporated in the United Kingdom would be required to make payment to
the assignee under Section 2.18(a) by reason of a U.K. Deduction, then the
assignee shall only be entitled to receive payment under that Section to the
same extent as the original Lender would have been if the assignment and
delegation had not occurred.

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.16, 2.17, 2.18 and 9.03). Any assignment, delegation or other
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(c).

 

 154 

 

 

(iv)        The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and, as to entries pertaining to it, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)         Upon receipt by the Administrative Agent of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and any tax forms or
information required by Section 2.18(g) (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 9.04 and any written consent to such assignment and
delegation required by paragraph (b) of this Section 9.04, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that the Administrative Agent shall
not be required to accept such Assignment and Assumption or so record the
information contained therein if the Administrative Agent reasonably believes
that such Assignment and Assumption lacks any written consent required by this
Section 9.04 or is otherwise not in proper form, it being acknowledged that the
Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment or delegation shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 9.04
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in proper form, and each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.

 

(vi)        In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Lenders or any Lender hereunder (and interest accrued thereon) and (B) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 155 

 

 

(c)          Any Lender may, without the consent of (or notice to) the Company,
the Administrative Agent, the Issuing Lenders or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(g) (it being understood and agreed that the documentation
required under Section 2.18(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.19 and 2.20
as if it were an assignee under paragraph (b) of this Section 9.04 and (B) shall
not be entitled to receive any greater payment under Section 2.16 or 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.20(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)          Any Lender may, without the consent of the Company or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

 156 

 

 

(e)          Disqualified Lenders.

 

(i) No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the applicable
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation as otherwise provided in this Section, in which case such Person
will not be considered a Disqualified Lender for the purpose of such assignment
or participation). For the avoidance of doubt, with respect to any assignee or
Participant that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and expiration
of the notice period ” referred to in the definition of “Disqualified Lender”),
(x) such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Company of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.

 

(ii) If any assignment or participation is made to any Disqualified Lender
without the Company’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Lender after the applicable Trade Date, the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such interests, rights and obligations in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder; provided that (i) the Company shall have paid
to the Administrative Agent the assignment fee (if any) specified in Section
9.04(b), (ii) such assignment does not conflict with applicable laws and (iii)
in the case of clause (B), the Company shall not use the proceeds from any Loans
to prepay Term Loans held by Disqualified Lenders.

 

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, (B)
for purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter and (C) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

 157 

 

 

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Company and any updates thereto from time
to time (collectively, the “DQ List”) on a Platform, including that portion of
such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.

 

Section 9.05         Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Lender or any Affiliate of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.16, 2.17, 2.18, 2.19(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 9.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 9.07         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

 158 

 

 

Section 9.08         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each of the Lenders and each of their respective Affiliates,
are hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or its Affiliates to or for the credit or the account
of any Loan Party against any of and all the Obligations then due of the Company
or any such other Loan Party now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Loan Parties may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch or office or Affiliate holding such deposit or
obligated on such Indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so setoff shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and the other Loan Documents
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff; provided, further, that to the
extent prohibited by applicable law as described in the definition of the term
“Excluded Swap Obligation”, no amount received from, or set off with respect to,
any Loan Party shall be applied to any Excluded Swap Obligations of such Loan
Party. Each Lender agrees to notify the applicable Loan Parties and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application. The rights of each Lender and its
Affiliates under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have.

 

Section 9.09         Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York;
provided, however, that (i) the interpretation of the definition of the term
“Material Adverse Effect” (as defined in the GCA Acquisition Agreement as in
effect on July 11, 2017) (and whether or not a “Material Adverse Effect” has
occurred under the GCA Acquisition Agreement), (ii) the accuracy of any
Specified GCA Acquisition Agreement Representations and whether as a result of
any inaccuracy thereof the Company or any of its Affiliates has the right
(without regard to any notice requirement) to terminate its obligations (or to
refuse to consummate the acquisition) under the GCA Acquisition Agreement and
(iii) whether the acquisition has been consummated in accordance with the terms
of the GCA Acquisition Agreement, in each case in the foregoing clauses (i),
(ii) and (iii), shall be governed by, and construed in accordance with, the laws
of the State of Delaware (in each case, without regard to the principles of
conflict of laws thereof, to the extent that the same are not mandatorily
applicable by statute and would require or permit the application of the law of
another jurisdiction).

 

(b)          Each of the parties hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action, litigation or proceeding related to any Loan
Document governed by any law other than the laws of the State of New York
against any other party hereto or any of its properties in the courts of the
jurisdiction of the law governing such Loan Document.

 

 159 

 

 

(c)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Each Designated Borrower that is a
Foreign Subsidiary irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Designated Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Designated Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof and such
Designated Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.26. Each Designated Borrower that is a Foreign Subsidiary hereby
consents to process being served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City by service of process upon the Company as provided in this Section
9.09(d); provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to the Company and (if applicable to)
such Designated Borrower at its address set forth in the Designated Borrower
Request and Assumption Agreement to which it is a party or to any other address
of which such Designated Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Designated
Borrower that is a Foreign Subsidiary irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Designated Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Designated
Borrower. To the extent any Designated Borrower that is a Foreign Subsidiary has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Designated Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 9.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

 160 

 

 

Section 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12         Confidentiality. Each of the Administrative Agent, each
Issuing Lender and each Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other agents and
advisors on a need-to-know basis, it being understood and agreed that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any regulatory authority having
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Credit Party agrees (except with respect to
any audit or examination conducted by bank accountants or any regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Company promptly thereof prior to disclosure), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Credit Party agrees (except with respect to any audit or
examination conducted by bank accountants or any regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Company promptly
thereof prior to disclosure), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section 9.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the DQ List
may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)) or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to the
Company or any Subsidiary and its obligations hereunder or under any other Loan
Document, (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Lender, any Lender or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Company or
any of its Subsidiaries. For purposes of this Section 9.12, “Information” means
all information received from the Company relating to the Company or any
Subsidiary (including any Unrestricted Subsidiary) or their businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Lender or any Lender on a nonconfidential basis prior to disclosure by
the Company or its Subsidiary (including any Unrestricted Subsidiary) and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments; provided that, such disclosure is limited to information
identifying the Borrower, the type, amount and maturity of the credit facility
established hereby and the roles and titles of the parties named on the cover
hereof.

 

 161 

 

 

Section 9.13         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate. If the Administrative Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to the applicable Borrower.

 

Section 9.14         Release of Liens and Guarantees. A Loan Party (other than
the Company) shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Loan Party shall be automatically released, (i) upon
the consummation of any transaction permitted by this Agreement as a result of
which such Loan Party ceases to be a Subsidiary (or becomes an Excluded
Subsidiary (other than solely as a result of such Subsidiary ceasing to be a
Significant Subsidiary) or an Unrestricted Subsidiary) and (ii) upon written
notice from the Company to the Administrative Agent, upon or after such Loan
Party becoming an Excluded Subsidiary solely as a result of such Subsidiary
ceasing to be a Significant Subsidiary; provided that as of any date upon which
a Loan Party (other than the Company) becomes an Excluded Subsidiary and its
guarantee of the Obligations is released, the Company shall be deemed to have
made an Investment in a Person that is not a Loan Party in an amount equal to
the fair market value of the assets (net of third-party liabilities and
intercompany assets) of such Subsidiary as of such date (as determined
reasonably and in good faith by a Financial Officer of the Company).

 

Upon any sale or other transfer by any Loan Party (other than to the Company or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 9.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release, and shall file (or authorize such Loan Party to file)
any termination statements in respect of Uniform Commercial Code financing
statements (or similar filings under applicable law). Any execution and delivery
of documents pursuant to this Section 9.14 shall be without recourse to or
warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorizes the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section 9.14.

 

Section 9.15         USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that, pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.

 

 162 

 

 

Section 9.16         No Advisory or Fiduciary Relationship. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party hereto acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Company, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers, and the Lenders, on the other
hand, (B) each of the Company and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Company, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arrangers, nor any Lender has any obligation to
disclose any of such interests to the Company, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Company and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 9.17         Non-Public Information. (a) Each Lender acknowledges that
all information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including federal, state and foreign securities
laws.

 

(b)          Each of the Company and each Lender acknowledges that, if
information furnished by the Company or any of its Subsidiaries pursuant to or
in connection with this Agreement is being distributed by the Administrative
Agent through the Platform, (i) the Administrative Agent may post any
information that the Company has indicated as containing MNPI solely on that
portion of the Platform designated for Private Side Lender Representatives and
(ii) if the Company has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform as is designated for Private Side Lender
Representatives. The Company agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Company that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Company without liability or responsibility for the independent verification
thereof.

 

Section 9.18         Judgment Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in
Dollars into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
Dollars could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

 163 

 

 

(b)          The obligations of each party hereto in respect of any sum due to
any other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than Dollars, be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
Dollars with the Judgment Currency; if the amount of Dollars so purchased is
less than the sum originally due to the Applicable Creditor in Dollars, such
party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such deficiency. The obligations of
the parties contained in this Section 9.18 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

 

Section 9.19         Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, Swingline Borrowing Requests, Notices of Loan Prepayments, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

Section 9.20         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or any Issuing Lender that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or any Issuing Lender that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any Issuing Lender that is an EEA Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.21         Lender Representation. Each Lender represents and warrants
to the Administrative Agent and the Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, for the benefit of any Loan Party, that
such Lender is not and will not be (1) an employee benefit plan subject to Title
I of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 



 164 

 

 

Section 9.22         MIRE Events. Each of the parties hereto acknowledges and
agrees that, if there are any Mortgaged Properties, any increase, extension or
renewal of any of the Commitments or Loans (excluding (i) any continuation or
conversion of Borrowings, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon): (i) the prior delivery of all flood zone determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect such Mortgaged Properties reasonable
sufficient to evidence compliance with Flood Insurance Regulations and as
otherwise required by the Administrative Agent and (2) the Administrative Agent
shall have notified the Company in writing that the Administrative Agent has
completed flood insurance due diligence and flood insurance compliance with
respect to the Mortgaged Properties.

 

[Signature pages follow]

 

 165 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ABM INDUSTRIES INCORPORATED,   as the Company         By: /s/ D. Anthony
Scaglione     Name: D. Anthony Scaglione     Title: Executive Vice President and
Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

  OMNI SERV LIMITED, as a Designated Borrower         By: /s/ E. Patterson    
Name: E. Patterson     Title: Chairman

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A., as the Administrative Agent         By: /s/ Christine
Trotter     Name: Christine Trotter     Title: Assistant Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender         By: /s/ Kenneth E Jones     Name:
Kenneth E Jones     Title: SVP     DTTP Number: 13/B/7418/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Syndication Agent and a Lender         By: /s/
Devin Roceisano     Name: Devin Roceisano     Title: Vice President     DTTP
Number: 13/M/0268710/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  U.S. BANK NATINAL ASSOCIATION, as a Co-   Documentation Agent and as Lender  
      By: /s/ Paul F. Johnson     Name: Paul F. Johnson     Title: Vice
President     DTTP Number: (13/U/62184/DTTP)     Jurisdiction: United States

 

[Signature Page to Credit Agreement]

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as   a Co-Documentation Agent and as a
Lender         By: /s/ Mustafa Khan     Name: Mustafa Khan     Title: Director  
  DTTP Number: 43/B/322072/DTTP - Japan

 

[Signature Page to Credit Agreement]

 

 

 

 

  WELLS FARGO BANK, N.A., as a Co-Documentation   Agent and as a Lender        
By: /s/ Emma Clifford     Name: Emma Clifford     Title: Director & Portfolio
Manager     DTTP Number: 13/W/61173/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Co-   Documentation Agent and as a Lender
        By: /s/ Blaise Schultheis     Name: Blaise Schultheis     Title:
Assistant Vice President     DTTP Number: 13/P/63904/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  CITIZENS BANK, N.A., as a Co-Documentation Agent   and as a Lender         By:
/s/ Michael Chung     Name: Michael Chung     Title: Senior Vice President    
DTTP Number: 13/C/356159/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  HSBC BANK USA, N.A., as a Co-Documentation   Agent and as a Lender         By:
/s/ Robert J. Levins #21435     Name: Robert J. Levins     Title: Vice President
          DTTP Number: 13/H/314375/DTTP     (Jurisdiction is U.S.)

 

[Signature Page to Credit Agreement]

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as a Co-   Documentation Agent and as a
Lender         By: /s/ Paul Darrigo     Name: Paul Darrigo     Title: Senior
Vice President     DTTP Number: 13/C/365299/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a Co-   Documentation Agent and as a Lender  
      By: /s/ Geoff Smith     Name: Geoff Smith     Title: Senior Vice President
    DTTP Number: 13/K/216374/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  SUNTRUST BANK, as a Co-Documentation Agent and   as a Lender         By: /s/
Jason Crowley     Name: Jason Crowley     Title: Vice President     DTTP Number:
13/S/67712/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  FIFTH THIRD BANK, as a Lender       By: /s/ Christopher Griffin     Name:
Christopher Griffin     Title: Vice President - Portfolio Manager     DTTP
Number: 13/F/24267/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK OF THE WEST, as a Lender       By: /s/ Rob Kido     Name: Rob Kido    
Title: Vice President     DTTP Number: 13/B/359711/DTTP     United States of
America

 

[Signature Page to Credit Agreement]

 

 

 

 

  GOLDMAN SACHS LENDING PARTNERS LLC, as a   Lender         By: /s/ Rebecca
Kratz     Name: Rebecca Kratz     Title: Authorized Signatory     DTTP Number:
13/G/356209/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANKUNITED, N.A., as a Lender         By: /s/ Gerard M. McPartland     Name:
Gerard M. McPartland     Title: Senior Vice President     DTTP Number:
13/B/364998/DTTP

  

[Signature Page to Credit Agreement]

 

 

 

 

  THE NORTHERN TRUST COMPANY, as a Lender         By: /s/ Sophia E. Love    
Name: Sophia E. Love     Title: Senior Vice President     DTTP Number:
13/N/60122/DTTP

 

[Signature Page to Credit Agreement]

 

 

 

 

Schedule 1.01(a)
Commitments

 

Lender  Dollar Tranche
Revolving
Credit
Allocation   Multicurrency
Tranche
Revolving Credit
Allocation   Term Loan
Allocation   Total Allocation  

Dollar Tranche
Applicable
Percentage

  

 Multicurrency
Tranche
Applicable
Percentage

   Percentage of
Total Facilities   Treaty
Passport
scheme
reference
number and
jurisdiction
of tax
residence (if
applicable)  U.K. Non-
Bank
Lender
(Y/N) JPMorgan Chase Bank, N.A.  $91,927,314.74   $27,190,332.33  
$105,882,352.93   $225,000,000.00    13.132473534%   13.595166165% 
 13.235294118%  13/M/268710/ DTTP
 
United States  N Bank of America, N.A.  $91,927,314.74   $27,190,332.33  
$105,882,352.93   $225,000,000.00    13.132473534%   13.595166165% 
 13.235294118%  13/B/7418/D TTP
 
United States  N U.S. Bank National Association  $59,242,047.27  
$17,522,658.61   $68,235,294.12   $145,000,000.00    8.46314961%   8.761329305% 
 8.529411765%  13/U/62184/ DTTP
 
United States  N The Bank of Tokyo-Mitsubishi UFJ, Ltd.  $59,242,047.27  
$17,522,658.61   $68,235,294.12   $145,000,000.00    8.46314961%   8.761329305% 
 8.529411765%  43/B/322072/ DTTP
 
Japan  N Wells Fargo Bank, N.A.  $59,242,047.27   $17,522,658.61  
$68,235,294.12   $145,000,000.00    8.46314961%   8.761329305%   8.529411765% 
13/W/61173/ DTTP
 
United States  N PNC Bank, National Association  $59,242,047.27  
$17,522,658.61   $68,235,294.12   $145,000,000.00    8.46314961%   8.761329305% 
 8.529411765%  13/P/63904/D TTP
 
United States  N Citizens Bank, N.A.  $38,405,189.26   $11,359,516.62  
$44,235,294.12   $94,000,000.00    5.486455609%   5.67975831%   5.529411765% 
13/C/356159/ DTTP
 
United States  N HSBC Bank USA, N.A.  $38,405,189.26   $11,359,516.62  
$44,235,294.12   $94,000,000.00    5.486455609%   5.67975831%   5.529411765% 
13/H/314375/ DTTP
 
United States  N Capital One, National Association  $38,405,189.26  
$11,359,516.62   $44,235,294.12   $94,000,000.00    5.486455609%   5.67975831% 
 5.529411765%  13/C/365299/ DTTP
 
United States  N KeyBank National Association  $38,405,189.26   $11,359,516.62  
$44,235,294.12   $94,000,000.00    5.486455609%   5.67975831%   5.529411765% 
13/K/216374/ DTTP
 
United States  N SunTrust Bank  $38,405,189.26   $11,359,516.62  
$44,235,294.12   $94,000,000.00    5.486455609%   5.67975831%   5.529411765% 
13/S/67712/D TTP
 
United States  N Fifth Third Bank  $18,385,462.95   $5,438,066.46  
$21,176,470.59   $45,000,000.00    2.626494707%   2.71903323%   2.647058824% 
13/F/24267/D TTP
 
United States  N Bank of the West  $18,385,462.95   $5,438,066.46  
$21,176,470.59   $45,000,000.00    2.626494707%   2.71903323%   2.647058824% 
13/B/359711/ DTTP
 
United States  N Goldman Sachs Lending Partners LLC  $18,385,462.95  
$5,438,066.46   $21,176,470.59   $45,000,000.00    2.626494707%   2.71903323% 
 2.647058824%  13/G/356209/ DTTP
 
United States  N BankUnited, N.A.  $23,823,529.41   $0   $21,176,470.59  
$45,000,000.00    3.403361344%   0%   2.647058824%  13/B/364998/ DTTP
 
United States  N The Northern Trust Company  $8,171,316.88   $2,416,918.42  
$9,411,764.70   $20,000,000.00    1.167330983%   1.20845921%   1.176470588% 
13/N/60122/ DTTP
 
United States  N Total  $700,000,000   $200,000,000   $800,000,000  
$1,700,000,000    100.00%   100.00%   100.00%      

 

 

 

 

Schedule 2.06

Existing Letters of Credit

 

[Attached.]

 

  

 

 

ABM Industries, Incorporated

 

   Istm ID  Iss Dt  Exp Dt  Ext Per  Not Days  App Nm  Ben Nm  Curr  LC Amt  
USD Equivalent     3007169  10/31/1997  10/31/2017  ANN  60   ABM INDUSTRIES,
INCO  CONTINENTAL CASUALTY  USD   5,790,000.00   $5,790,000.00     3060652 
12/24/2003  12/24/2017  ANN  60  ABM INDUSTRIES INCOR  ACE AMERICAN INSURAN 
USD   21,500,000.00   $21,500,000.00     3072155  12/15/2004  12/15/2017  ANN 
60  ABM INDUSTRIES INCO  ACE AMERICAN INSURAN  USD   85,671,046.00  
$85,671,046.00     3079442  1/27/2006  1/4/2018  ANN  30  AMPCO SYSTEM PARKING 
SACRAMENTO COUNTY AI  USD   100,000.00   $100,000.00     3079443  1/27/2006 
1/4/2018  ANN  30  AMPCO SYSTEM PARKING  SACRAMENTO COUNTY AI  USD 
 2,000,000.00   $2,000,000.00     3113470  6/28/2010  6/30/2018  ANN  90  ABM
INDUSTRIES, INC.  THE TRAVELERS INDEMN  USD   32,000.00   $32,000.00    
3113475  6/29/2010  6/30/2018  ANN  30  ABM JANITORIAL SERVI  HARTFORD FIRE
INSURA  USD   25,000.00   $25,000.00     3115886  1/27/2011  12/8/2017  ANN  60 
THE LINC GROUP, LLC  ACE AMERICAN INSURAN  USD   111,000.00   $111,000.00    
3115888  1/27/2011  8/1/2018  ANN  180  THE LINC GROUP, LLC  SOCIETE GENERALE 
USD   147,890.00   $147,890.00     3116600  4/5/2011  4/5/2018  ANN  60  ABM
JANITORIAL SERVI  CITY OF LOS ANGELES  USD   14,149.00   $14,149.00     3117545 
7/26/2011  7/12/2018  ANN  90  AMPCO SYSTEM PARKING  CLARK COUNTY  USD 
 100,000.00   $100,000.00     3126051  10/11/2012  10/11/2017  ANN  75  ABM
JANITORIAL SERVI  BANK OF AMERICA  EUR   75,000.00   $88,417.50     3126398 
11/19/2012  11/7/2017  ANN  60  AIR SERV CORPORATION  ARCH INSURANCE COMPA  USD 
 2,814,693.00   $2,814,693.00     3126409  11/19/2012  11/9/2017  ANN  60  AIR
SERV CORPORATION  ACE AMERICAN INSURAN  USD   50,000.00   $50,000.00    
3126449  11/19/2012  11/14/2017  ANN  60  AIR SERV CORPORATION  THE PORT
AUTHORITY O  USD   300,000.00   $300,000.00     3126926  1/11/2013  1/11/2018 
ANN  45  ABM JANITORIAL SERVI  EEJRE 321 W. 44 OWNE  USD   307,642.02  
$307,642.02     3130171  2/7/2014  2/1/2018  ANN  60  ABM PARKING SERVICES  CITY
OF LOS ANGELES,  USD   450,000.00   $450,000.00     3130265  2/20/2014 
2/20/2018  ANN  30  ABM INDUSTRIES INCO  NATIONAL UNION FIRE  USD 
 2,626,648.00   $2,626,648.00     3131144  7/14/2014  7/1/2018  ANN  60  ABM
PARKING SERVICES  CITY OF LOS ANGELES  USD   437,000.00   $437,000.00    
3131413  10/9/2014  10/9/2017  ANN  60  AIR SERV CORPORATION  CITY OF LOS
ANGELES  USD   20,250.00   $20,250.00     3131872  5/21/2015  5/6/2018  ANN  60 
AIR SERV CORPORATION  CITY OF LOS ANGELES  USD   10,959.56   $10,959.56    
3137538  5/3/2016  2/22/2018  ANN  60  ABM ONSITE SERVICES  CITY OF LOS ANGELES 
USD   4,500,000.00   $4,500,000.00     3137613  6/28/2016  4/28/2018  ANN  60 
ABM ONSITE SERVICES  CITY OF LOS ANGELES  USD   500,000.00   $500,000.00    
7420350  4/30/2006  1/11/2018  ANN  30  SOUTHERN MANAGEMENT  EMPLOYERS
INSURANCE  USD   63,250.00   $63,250.00                                 
$127,659,945.08                                      BackStop LC/New  3138410 
8/29/2017  3/31/2018  n/a  0  GCA Services Group Inc.  Barclays Bank PLC NY
Branch  USD   36,899,531.64    36,899,531.64 

 

                            New Total for LC’s   $164,559,476.72  After Closing
we will issue the following:                                                    
                     3138414  9/1/2017  9/1/2018  ANN  90  GCA Services Group
Inc.  The Travelers Indemnity Company  USD   4,725,000.00    4,725,000.00 
Amend/Increase  3072155  9/1/2017  12/15/2017  ANN  60  ABM INDUSTRIES INCO  ACE
AMERICAN INSURAN  USD   14,000,734.00   $99,671,780.00 

 

  

 

 

Schedule 3.12

Subsidiaries

 

Name of Entity   Jurisdiction
of
Organization   Loan
Party
(Yes/No)   Excluded
Subsidiary
(Yes/No)   Owner of Entity   Certificate
Information ABM Aviation, Inc.   GA   Yes   No   ABM Industries Incorporated  

Cert. #2

1,000 shares of common stock

ABM Building & Energy Solutions, LLC   DE   Yes   No   ABM Industries
Incorporated  

Cert. #2

100 units of membership interests

ABM Building Services, LLC   DE   Yes   No   ABM Building & Energy Solutions,
LLC  

Cert. #4

100 units of membership interests

ABM Building Solutions, LLC   DE   Yes   No   ABM Building & Energy Solutions,
LLC  

Cert. #4

100 units of membership interests

ABM Electrical & Lighting Services, LLC   DE   Yes   No   ABM Electrical &
Lighting Solutions, Inc.  

Cert. #3

100 units of membership interests

ABM Electrical & Lighting Solutions, Inc.   DE   Yes   No   ABM Building &
Energy Solutions, LLC  

Cert. #5

1,000 shares of common stock

ABM Electrical Network, Inc.   DE   Yes   No   ABM Building & Energy Solutions,
LLC  

Cert. #5

1,000 shares of common stock

ABM Electrical Power Services, LLC   DE   Yes   No   ABM Building & Energy
Solutions, LLC  

Cert. #4

100 units of membership interests

ABM Electrical Power Solutions, LLC   DE   Yes   No   ABM Building & Energy
Solutions, LLC  

Cert. #4

100 units of membership interests

ABM Facility Support Services, LLC   DE   Yes   No   ABM Building & Energy
Solutions, LLC  

Cert. #1

100 units of membership interests

ABM Franchising Group, LLC   DE   Yes   No   ABM Industries Incorporated  

Cert. #4

100 units of membership interests

ABM General Services, Inc.   DE   Yes   No   ABM Industries Incorporated  

Cert. #2

1,000 shares of common stock

 



  

 

 

Name of Entity   Jurisdiction
of
Organization   Loan
Party
(Yes/No)   Excluded
Subsidiary
(Yes/No)   Owner of Entity   Certificate
Information ABM Healthcare Support Services, Inc.   MI   Yes   No   ABM
Industries Incorporated  

Cert. #2

50,000 common shares

ABM Industrial Services, Inc.   DE   Yes   No   ABM Industries Incorporated  

Cert. #2

1,000 shares of common stock

ABM Industry Groups, LLC   DE   Yes   No   ABM Industries Incorporated  

Cert. #1

100 units of membership interests

ABM – Midcity Parking, LLC   DE   No   Yes   55% - ABM Aviation, Inc.   n/a ABM
Security Services, Inc.   CA   No   Yes   ABM Industries Incorporated  

Cert. #6

150 shares of common stock

ABM Texas General Services, Inc.   DE   Yes   No   ABM Industries Incorporated  

Cert. #1

1,000 shares of common stock

ABM UK Investments 1 LP   UK   No   Yes  

99% - ABM Aviation, Inc.

1% - ABM US International Holdco 1, LLC

  n/a ABM US International Holdco 1, LLC   DE   No   Yes   ABM Aviation, Inc.  

Cert. #2

100 units of membership interests

Associated Facility Management, LLC   NV   Yes   No   GCA Services Group, Inc.  

Cert. #2:

100 units of membership interests

Associated Facility Ventures, LLC   NV   Yes   No   GCA Services Group, Inc.  

Cert. #1:

100 units of membership interests

Aviation Services Alliance, LLC   DE   No   Yes   51% - ABM Aviation, Inc.   n/a
Erie Acquisition Holdings, Inc.   DE   Yes   No   GCA Intermediate Holding Corp.
 

Cert. #1:

1,000 shares of common stock

Erie Merger Holdings, LLC   DE   Yes   No   Erie Acquisition Holdings, Inc.  
n/a

 



  

 

 

Name of Entity   Jurisdiction
of
Organization   Loan
Party
(Yes/No)   Excluded
Subsidiary
(Yes/No)   Owner of Entity   Certificate
Information FCI Servicos de Mexico S.A. de C.V.   Mexico   No   Yes  

99% - OneSource Holdings, LLC

1% - OneSource Facility Services, Inc.

  n/a Five Star U Street Metropolitan Washington Airport Parking, LLC   CA   No
  Yes   60% - ABM Aviation, Inc.   n/a FSP PPM Management, LLC   CA   No   Yes  
51% - ABM Aviation, Inc.   n/a GCA Cleaning Specialties, L.P.   TX   Yes   No  

Associated Facility Management LLC (general partner) – 1%

 

Associated Facility Ventures, LLC (limited partners) – 99%

  n/a GCA Commercial Services of Midwest, LLC   DE   Yes   No   GCA Services
Group, Inc.   n/a GCA Education Services Central States, Inc.   IL   Yes   No  
GCA Services Group, Inc.  

Cert. #12:

66 shares of common stock

GCA Education Services of Midwest, LLC   DE   Yes   No   GCA Services Group,
Inc.   n/a GCA Education Services of New England, LLC   DE   Yes   No   GCA
Services Group, Inc.  

Cert. #2:

300,000 units of membership interests

GCA Education Services, Inc.   TN   Yes   No   GCA Services Group, Inc.  

Cert. #18:

3,740 shares of common stock

GCA Energy Services, LLC   DE   Yes   No   GCA Services Group, Inc.   n/a GCA
Facility Operations Maintenance Services, Inc.   DE   Yes   No   GCA Services
Group, Inc.  

Cert. #1:

100 shares of common stock

GCA Intermediate Holding Corp.   DE   Yes   No   Grade Sub Two, LLC   n/a GCA
International Management Services, LLC   DE   Yes   No   GCA Services Group,
Inc.   n/a

 



  

 

 

Name of Entity   Jurisdiction
of
Organization   Loan
Party
(Yes/No)   Excluded
Subsidiary
(Yes/No)   Owner of Entity   Certificate
Information GCA K12 Education Services, Inc.   TX   Yes   No   GCA Services
Group, Inc.  

Cert. #25:

10,000 shares of common stock

GCA Nuclear Facility Services, Inc.   TX   Yes   No   GCA Services Group, Inc.  

Cert. #5:

1,000 shares of common stock

GCA Plumbing Services, Inc.   DE   No   Yes  

GCA Services Group, Inc. – 90%

 

Steve Wasserman – 10%

 

Cert. #C-3:

90 shares of common stock

GCA Production Services, Inc.   DE   Yes   No   GCA Services Group, Inc.  

Cert. #C-1:

1,000 shares of common stock

GCA Services Group Mountain States, L.P.   TX   Yes   No  

Associated Facility Management LLC (general partner) – 1%

 

Associated Facility Ventures, LLC (limited partners) – 99%

  n/a GCA Services Group of California, Inc.   CA   Yes   No   GCA Services
Group, Inc.  

Cert. #26:

307,778 shares of common stock

GCA Services Group of Colorado, Inc.   CO   Yes   No   GCA Services Group, Inc.
 

Cert. #9:

4,000 shares of common stock

GCA Services Group of North Carolina, Inc.   NC   Yes   No   GCA Services Group,
Inc.  

Cert. #19:

1,129 shares of common stock

GCA Services Group of Northwestern States, Inc.   WA   Yes   No   GCA Services
Group, Inc.  

Cert. #8:

41 shares of common stock

GCA Services Group of Texas, L.P.   TX   Yes   No  

Associated Facility Management LLC (general partner) – 1%

 

Associated Facility Ventures, LLC (limited partners) – 99%

  n/a GCA Services Group, Inc.   DE   Yes   No   Erie Merger Holdings, LLC  

Cert. #1:

100 shares of common stock

 



  

 

 

Name of Entity   Jurisdiction
of
Organization   Loan
Party
(Yes/No)   Excluded
Subsidiary
(Yes/No)   Owner of Entity   Certificate
Information GCA Services, Inc.   DE   Yes   No   GCA Services Group, Inc.  

Cert. #C-1:

100 shares of common stock

GCA Specialty Services LLC   FL   Yes   No   GCA Services Group, Inc.  

Cert. #4:

100 units of membership interests

GCA Staffing Services, Inc.   DE   Yes   No   GCA Production Services, Inc.  

Cert. #C-1:

100 shares of common stock

Grade Sub Two, LLC   DE   Yes   No   ABM Industries Incorporated  

Cert. #1

100 units of membership interests

GreenHomes America, LLC   DE   Yes   No   ABM Franchising Group  

Cert. #2

100 units of membership interests

IFM Assurance Company   NY   No   Yes   ABM Industries Incorporated   n/a Linc
Facility Services Canada ULC   Canada   No   Yes   ABM Industries Incorporated  
n/a Linc Facility Services Iraq, LLC   DE   Yes   No   Linc International, Inc.
 

Cert. #1

100 units of membership interests

Linc Facility Services ME, LLC   DE   Yes   No   Linc International, Inc.  

Cert. #1

100 units of membership interests

Linc Facility Services Saudi Arabia, LLC   Saudi Arabia   No   Yes   65% - Linc
Facility Services ME, LLC   n/a Linc International, Inc.   DE   Yes   No   ABM
Industries Incorporated  

Cert. #2

1,000 shares of common stock

Mechanical Solutions, Inc.   TX   Yes   No   ABM Building Services, LLC  

Cert. #2

900 shares of common stock

 



  

 

 

Name of Entity   Jurisdiction
of
Organization   Loan
Party
(Yes/No)   Excluded
Subsidiary
(Yes/No)   Owner of Entity   Certificate
Information National Building Maintenance Corp.   DE   Yes   No   GCA Services
Group, Inc.  

Cert. #C-1:

100 shares of common stock

OFJ Connections   UK   No   Yes   Omni Serv Limited   n/a Omni Serv Limited   UK
  Yes   No   ABM International (Holdings) Ltd   n/a OneSource Facility Services,
Inc.   DE   Yes   No   ABM Industries Incorporated  

Cert. #3

1,000 shares of common stock

OneSource Holdings, LLC   DE   Yes   No   ABM Industries Incorporated  

Cert. #3

100 units of membership interests

OneSource Holdings (Bermuda) Ltd   Bermuda   No   Yes   OneSource Services, LLC
  n/a OneSource Services, LLC   DE   Yes   No   ABM Industries Incorporated  

Cert. #2

100 units of membership interests

OneSource Servicos de Mexico S.A. de C.V.   Mexico   No   Yes   OneSource
Holdings, LLC   n/a OneSource Treasury, Inc.   Belize   No   Yes   OneSource
Services, LLC   n/a Wassl Al-Iraq Project Services & General Contracting LLPC  
Iraq   No   Yes   Linc Facility Services Iraq, LLC   n/a

 

  

 

 

Schedule 3.13

Insurance

 

Schedule of Insurance Policies:

 

Coverage   Carrier   Policy No.   Term   Limits   Coverage
Description Pollution Liability   Rockhill Insurance Co.   ENVP000405-05  
02/23/17-18   $2,000,000
$2,000,000   Aggregate Limit
Each Pollution Condition Limit                       D&O, EPL and Fiduciary
Liability   Westchester Surplus Lines Ins. Co.   G27957468 001   3/1/16 -
9/15/17   $10,000,000
$10,000,000
 $3,000,000
$1,000,000   D&O Limit
EPL Limit
Fiduciary Limit
Employed Lawyer Limit                       Excess Employment Practices
Liability 1st Layer   Ironshore Specialty Insurance Company   002670500    
3/1/16 - 9/15/17   $5,000,000   xs $10,000,000 (1st layer)                      
Excess Side-A D&O Liability   Ironshore Specialty Insurance Company   002670800
  3/1/16 - 9/15/17   $5,000,000   xs $10,000,000 (1st layer)                    
  Aviation Liability   Starr Indemnity & Liability Company   SASICOM60069417-04
  05/01/17-18   $25,000,000
$25,000,000
$25,000,000
$50,000
$10,000
$25,000,000
$25,000,000   Each Occurrence
Products Aggregate
Personal Injury Aggregate
Damage to Rented Premises
Medical Pay
Hangarkeepers Limit - each aircraft
Hangarkeepers Limit - each loss

 



  

 

 

Coverage   Carrier   Policy No.   Term   Limits   Coverage
Description Property/Boiler & Machinery   Hartford Fire Insurance Co.   83 UUM
ZK 3174   05/01/17-18   $325,000
$6,700,000
$455,000
$7,480,000
Included
$50,000
$1,000,000
$1,000,000
$2,000,000
$1,000,000
$50,000/$100,000
$100k; $250k; $250k   Building
Business Personal Property
Business Income
Total Blanket Limit
Equipment Breakdown (B&M)
Extra Expense
Earthquake - excl CA, LS, WA, parts of TN
Flood, excl FL, Zones A, B & V
Newly Acquired Building 180 days
Newly Acquired BPP - 60 Days
Transit
Unamed Building, BPP, BI                       Inland Marine
(Contractors Equipment)   Hartford Fire Insurance Co.   83 UUM ZK 3174  
05/01/17-18   $22,925,210
$100,000
$100,000   Scheduled Equipment Limit
Unscheduled Equipment Limit
Newly Acquired Equipment                       General Liability   ACE American
Insurance Co.   HDOG27866335   05/01/17-18   $10,000,000
$2,000,000

$1,000,000
$1,000,000
$1,000,000
$1,000,000
$1,000,000   General Aggregate
Products/Completed Operations Aggregate
Each Occurrence
Personal and Advertising Injury
Damage to Premises Rented to You
Employee Benefits -Each Employee
Employee Benefits - Aggregate

 



  

 

 

Coverage   Carrier   Policy No.   Term   Limits   Coverage
Description Sexual Misconduct and Molestation (SAM) Liability - Pepperdine
University   Lloyd’s of London Syndicates:
AFB 623 - 18%
AFB 2623 - 82%
(Beazley Safeguard)   AC1704426   03/17/17-18   $1,000,000

$2,000,000



$50,000   Limit of Liability For All Claims for Wrongful Acts against any one
Victim
Limit of Liability For All Claims for Wrongful Acts against all Victims, but
sub-limited
to:
For All Safeguard Costs resulting from all Circumstances
The Sub-limit of Liability shall be part of, and not in addition to, the overall
Limit of Liability.                       Sexual Misconduct and Molestation
(SAM) Liability - College of Southern Nevada; Southern Methodist University, and
Dundee Community Schools   Lloyd’s of London Syndicates:
AFB 623 - 18%
AFB 2623 - 82%
(Beazley Safeguard)   AC1704540   06/01/17 - 18   $1,000,000

$2,000,000



$50,000   Limit of Liability For All Claims for Wrongful Acts against any one
Victim
Limit of Liability For All Claims for Wrongful Acts against all Victims, but
sub-limited
to:
For All Safeguard Costs resulting from all Circumstances
The Sub-limit of Liability shall be part of, and not in addition to, the overall
Limit of Liability.                       Auto Liability & APD - Owned   ACE
American Insurance Co.   ISA H09055897     05/01/17-18   $1,000,000
$5,000
Reject/Min   Combined Single Limit — Liability
Medical Payments
UM/UIM

 



  

 

 

Coverage   Carrier   Policy No.   Term   Limits   Coverage
Description Auto Liability & APD — Driver Services   ACE American Insurance Co.
 

  
ISA H09055903      05/01/17-18   $1,000,000
$5,000
Reject/Min   Combined Single Limit — Liability
Medical Payments
UM/UIM                       Workers’ Compensation/Employers Liability (AZ, CA,
MA)   ACE American Insurance Co.  

  
WLR C49115428     05/01/17-18   Statutory

$1,000,000
$1,000,000
$1,000,000   Workers’ Compensation (Part 1)
Employers Liability (Part 2):
Each Accident
Policy Limit
Each Employee                       Workers’ Compensation/Employers Liability
(WI)   ACE Fire Underwriters   SCF C49115441     05/01/17-18   Statutory

$1,000,000
$1,000,000
$1,000,000   Workers’ Compensation (Part 1)
Employers Liability (Part 2):
Each Accident
Policy Limit
Each Employee                       Workers’ Compensation/Employers Liability
(AOS)   Indemnity Insurance Co.
of North America   WLR C4911543A     05/01/17-18   Statutory

$1,000,000
$1,000,000
$1,000,000   Workers’ Compensation (Part 1)
Employers Liability (Part 2):
Each Accident
Policy Limit
Each Employee                       Umbrella Liability
(Premium includes $37,685 Surplus Lines Tax)   Lexington Insurance Co.  
025422567   05/01/17-18   $25,000,000
$25,000,000
$25,000,000

$25,000,000
$25,000,000   Each Occurrence
General Aggregate
Products Completed Operations Aggregate
Employee Benefits - Each Employee
Employee Benefits - Aggregate                       Excess Liability
(Premium includes $4,713 Surplus Lines Tax)   QBE Specialty Insurance Co.  
CCU3968034   05/01/17-18   $25,000,000
$25,000,000
$25,000,000   Each Occurrence
General Aggregate
Products Completed Operations Aggregate Excess $25,000,000

 



  

 

 

Coverage   Carrier   Policy No.   Term   Limits   Coverage
Description Excess Liability   Indemnity Insurance Co.
of North America   XSM G2797983A-002   05/01/17-18   $25,000,000
$25,000,000   Each Occurrence
Aggregate (where applicable)
Excess $50,000,000                       Excess Liability
(Premium includes $1,250 Surplus Lines Tax)   Columbia Casualty   6042766907  
05/01/17-18   $25,000,000
$25,000,000   Each Occurence
Aggregate Limt, where applicable
Excess $75,000,000                       Umbrella - Punitive Damages   American
International Reinsurance Co. Ltd.   16196170   05/01/17-18   $25,000,000
$25,000,000   Each Occurrence
Aggregate, where applicable                       Excess - Punitive Damages  
QBE Insurance (Europe) Ltd.   BOWCN1700487   05/01/17-18   $25,000,000
$25,000,000
$25,000,000   Each Occurrence
Annual Aggregate
Products Completed Operations Aggregate                       Excess - Punitive
Damages   Chubb Bermuda Insurance Ltd.   GCA-PD/17   05/01/17-18   $25,000,000
$25,000,000   Each Occurrence
Aggregate, where applicable                       Employers Indemnity (TX)  
Great American E&S Insurance  

  
ECA3718789     05/01/17-18   $1,000,000
$10,000,000   Per Covered Employee
Per Occurrence                       Crime   National Union Fire Ins. Company of
Pittsburgh, PA   01-832-89-87     9/15/16-17   $3,000,000   Limit of Liability -
effective 07/01/17
previously $2,000,000 limit                       Cyber & Professional Services
  Lloyd’s of London (Beazley Syndicate)   W1C879160101     9/15/16-17  
$3,000,000
$2,000,000   Cyber - aggregate all claims
 Professional Services

 

  

 

 

Puerto Rico:

 

Coverage   Carrier   Policy No.   Term   Limits   Coverage
Description Commercial Package Policy   Real Legacy Assurance Company  
CPP-212002120-1   02/13/17-18             General Liability           $2,000,000
$2,000,000  $2,000,000 $2,000,000 $100,000 $1,000,000 $1,000,000   General
Aggregate Products/Completed Operations Aggregate Each Occurrence Personal and
Advertising Injury Damage to Premises Rented to You Employee Benefits -Each
Employee Employee Benefits - Aggregate     Commercial Property          
$105,000 $125,000   BPP Blanket Limit Business Income & Extra Expense     Inland
Marine  (Contractors Equipment)           $50,000 $150,000 $39,500 $50,000  
Electronic Data Processing  Misc Property Floater  Leased or rented equipment
Valuable papers     Crime & Fidelity           $250,000                        
  Commercial Auto   Real Legacy Assurance Company   15-CA212501037-1  
02/13/17-18   $1,000,000 $5,000 Reject/Min   Combined Single Limit —
Liability  Medical Payments UM/UIM                       Employment Practices
Liability   AIG Insurance Company   024-001002585-01   4/2/17-18   $1,000,000  
EPL limit

 

Monopolistic Workers' Compensation Policies Entity   State   Policy
Number   Policy Period GCA Services Group, Inc.   Ohio   1536290-0   7/1/17 -
7/1/18 GCA Services Group of North Carolina, Inc.   Ohio   1471037-0   7/1/17 -
7/1/18 GCA Nuclear Facility Services, Inc.   Ohio   1595354-0   7/1/17 - 7/1/18
GCA Education Services, Inc.   Ohio   1581244-0   7/1/17 - 7/1/18 GCA Services
Group of Texas, LP   Ohio   1730229-0   7/1/17 - 7/1/18 GCA Production Services,
Inc.   Ohio   1595351-0   7/1/17 - 7/1/18

 



  

 

 

Monopolistic Workers' Compensation Policies Entity   State   Policy
Number   Policy Period GCA Services Group of Northwestern States, Inc.  
Washington   89786405   7/1/17 - 6/30/18 GCA Production Services, Inc.  
Washington   89786406   7/1/17 - 6/30/18 GCA Education Services, Inc.  
Washington   89786407   7/1/17 - 6/30/18 GCA Services Group of Texas, LP  
Washington   20262500   7/1/17 - 6/30/18 National Building Maintenance Corp.  
Puerto Rico   0415000445   7/1/17 - 6/30/18

 

[Additionally, see attached]

 

  

 

 

[t1702518_ex10-2img241.jpg]

 



ABM INSURANCE POLICY SCHEDULE DEDUCTIBLE OR SELF INSURED POLICY NAME CARRIER
POLICY LIMITS POLICY NUMBER RETENTION Domestic Policies MANAGEMENT LIABILITY
POLICIES 1 Crime ACE American Ins Co $10M DONG23691188003 $250K Ded 2 Crime -
Bank of America ACE American Ins Co $5M DONG2369122A003 $50K Ded 3 Crime -
Special National Union Fire Ins Co of Pittsb, $15M 88-084-775 None PA (AIG) 4 D
& O - PRIMARY ACE American Ins Co $10M DON G24565762 010 (A) D&O Liability - $0
SIR; (B) Company Reimbursement -$1M SIR (Securities Claim) and $500K SIR (Ea.
Indemnifiable Non-Securities); $1.5M Ea. Merger Objection Claim (C) Company
Liability - $1M SIR 5 D & O - 1st Layer Travelers Casualty and Surety $10M x
$10M 106331080 None Company of America 6 D & O - 2nd Layer Federal Ins Co
(Chubb) $10M x $20M 82213234 None 7 D & O - 3rd Layer Twin City Fire Ins. Co.
(Hartford) $10M x $30M 20DA029100416 None 8 D & O - 4th Layer Argonaut Ins. Co.
$10M x $40M MLX760146601 None 9 D & O - 5th Layer Allied World National
Assurance $10M x $50M 03060786 None (Side A Excess DIC) Company 10 D & O - 6th
Layer Illinois National Ins Co (Chartis) $15M x $60M 01-541-07-50 None (Side A
Excess DIC) 11 Employment Practices Liability ARGO RE LTD. $25M
ARGO-EPL-17-000325.7 $2.5M SIR 12 Sexual Misconduct & Molestation Beazley
(Excess coverage is provided $3M B1230FC04253A16 $250K Any One Victim SIR under
ACE lead umbrella) 13 Wage & Hour AWAC (Allied World Assurance Co.) $10M Any One
Claim & PB C-019051/004 $5M SIR Aggregate 14 Excess Wage & Hour Markel Bermuda
Limited $10M PB $0 MKLB25GPL0000056 15 Fiduciary Primary Federal Ins Co (Chubb)
$15M 8210-9350 $50K 16 Fiduciary Excess Illinois National Ins Co (Chartis) $10M
x $15M 01-590-29-96 Underlying Limits 17 Network Security and Privacy ACE
American Ins Co $10M; Limit Shared with G26791364 006 $1M SIR Each Claim
Liability Insurance (Cyber) Professional Liability; Data Breach sublimit $5M 18
Miscellaneous Professional ACE American Ins Co $10M; Limit Shared with
MPBG23645233 011 $1M SIR Each Claim Liability (E&O) Network Security and
Privacy; Each Claim and Aggregate 19 Excess Layer - Network Privacy Greenwich
Insurance (XL) $5M Excess of $10M MTE90330726 01 Underlying Limits and Security,
Miscellaneous Shared Limit for MPL Professional and Cyber; XS provides
additional $2.5M DB 20 Medical Professional Liability Illinois Union Ins Co
(ACE) $1M Each Professional MLPG276055270-003 $100K Existing Exposure; Up to
$250K Incident Retention for New Types of Exposures Carrier must approve 21
Excess Medical Professional Illinois Union Ins Co (ACE) $9M XFLG27605539-003 $0
Liability 22 Medical Professional and General Granite State Insurance Company
$1M/$3M 02-LX-027564139-5 $0 Liability - ABM Health (Chartis) 23 Technology E&O
- ABM Parking Zurich $1M/$2M EOC9486248-05 $10K SIR (MN Contract) UMBRELLA
LIABILITY POLICIES $200 M Tower 24 Umbrella - LEAD ACE Property & Casualty Ins
Co $25M Ea. Occurrence; XOOG27910865002 $25K SIR Incudes Affirmative SMM
Coverage Excess of Beazley 25 EXCESS - 1st Layer North American Specialty (Swiss
Re) $25M x $25M EXS000802604 None 26 EXCESS - 2nd Layer Everest National Ins.
Co. $25M, part of $50M x XC5EX00001-161 None $50M 27 EXCESS - 2nd Layer XL Ins.
America, Inc. $25M, part of $50M x US00064431LI16A None $50M 28 EXCESS - 3rd
Layer National Union Fire Ins Co of Pittsb, $50M x $100M 66806149 None PA (AIG)
29 EXCESS - 4th Layer Continental Casualty Company $25M, part of $50M x
6020791930 None $150M 30 EXCESS - 4nd Layer Federal Ins Co (Chubb) $25M, part of
$50M x 93636979 None $150M AUTOMOBILE LIABILITY POLICIES (Note that Guam is
shown in "foreign" section to avoid confusion) 31 Auto Liability - ABM Main; ACE
American Ins Co $5M Any One Accident or ISAH09051302 $1M Deductible includes
excess GKLL Loss; No Policy Aggregate Applies; $3M GKLL then to umbrella;
FRONTED ENDORSEMENT for Client Autonation showing primary direct garagekeepers
coverage 32 Auto Physical Damage for ACE Ins Co ACV or Cost to Repair Covered
under ABM $1k Deductible Scheduled Autos (Multiple Main Program - Divisions)
ISAH09051302 33 Auto Physical Damage - Air Serv Lexington Insurance Company
(AIG); $500,000 Any One 41-LX-067043606 $5,000 Only (see below for Parking and
Policy total premium at inception Vehicle; $10M Per Five Star MWAA Contract)
$166,863 (635 vehicles, total value Occurrence reported $48,128,466) Auto
Physical Damage - ABM $5,000 Parking - Westfield Mall Auto Physical Damage - ABM
$5,000 Parking Auto Physical Damage - ABM $5,000 Parking Auto Physical Damage -
ABM $5,000 Parking MWAA Contract; Auto Physical $5,000 Damage - Five Star U
Street 34 Direct Primary GKL; ABM Onsite Chubb (moved from Travelers 5.1.17) $1M
CSL 7359-77-30 $500 each auto (Comp & Coll) $2,500 Midwest max any one event
(Comp) 35 ABM Parking Minneapolis - GKLL; Federal Ins Co (Chubb) $1M CSL; $1M
GKLL 7359-54-73 Ded GKLL, Comp $1,000 Each Auto Excess Coverage (GKLL) and with
$2,500 per event; Collision $1K Direct GKL one location each auto; provides
rental coverage 36 Auto Liability - NY - For Hire ACE American Ins Co $5M
ISAH09054455 $1M Ded (AirServ & ABM Parking) 37 Garage Liability - AirServ; See
also Travelers ACV or Cost to Repair BA-7D968614 See Policy GL Portion of Policy
Below GENERAL LIABILITY POLICIES 38 GL - ABM Main Program ACE American Ins Co
$2M Each Occ/$50M XSLG27858788 $1M SIR Aggregate 39 GL - Deductible "HDO" ACE
American Ins Co $1M Occ/$2M Agg HDOG2785879A $1M Deductible Worksheet: Domestic
& Foreign Policies ABM Insurance Policy Register 7.31.17:89986926v2

 



  

 

 

[t1702518_ex10-2img242.jpg]

 

ABM INSURANCE POLICY SCHEDULE DEDUCTIBLE OR SELF INSURED POLICY NAME CARRIER
POLICY LIMITS POLICY NUMBER RETENTION 40 GL - ABM Parking (MN) Federal Ins Co
(Chubb) $1M Occ/$2M Agg 3603-53-40 $0 41 Umbrella (GL) - ABM Parking MN Federal
Ins Co (Chubb) $5M XOO-G28168378001 $0 42 Warehouse Legal Liability Hartford
Fire Ins Co $1M 57MSFM0740 $10,000 (Bailee's) - Air Serv United Denver Contract
43 Garage Liability - AirServ; See Travelers $1M/$2M 660-7D955919 $5,000 Also
Auto Portion of Policy Above WORKERS' COMPENSATION POLICIES AND PROGRAMS (Note
that Guam is shown under "foreign" section to avoid confusion) 44 ABM "Misc.
States" Main Workers' Indemnity Ins Co of N. America (ACE) Statutory Benefits
Each WLRC49104364 $1.5M Deductible Each Incident Comp Program Claimant/$1M EL
Coverage Each Accident; Disease Each Employee; Disease Policy Limit 45 AOS, MA,
TN, WI Contractual ACE American Ins Co ----- CTAG2785882A $500K Indemnity
Indemnity 46 MA ABM Program ACE American Ins Co Statutory/$1M EL WLRC49104388
$1.5M Deductible 47 TN ABM Program ACE American Ins Co Statutory/$1M EL
WLRC4910439A $1.5M Deductible 48 WI ABM Program ACE American Ins Co
Statutory/$1M EL SCFC49104376 $1.5M Deductible 49 Texas Non Subscriber Program
ERISA Plan Maintained by ABM See Plan No Policy Number N/A (WC Alternative) 50
TX Non-Subscriber Excess EL Illinois Union Ins Co (ACE) $5M; then to umbrella
TNSC48613044 $1 M SIR 51 Workers Compensation - MWAA Berkshire Hathaway
Statutory/$1M EL FIWC 705330 $0 Deductible Contract: Dulles & Reagan SELF
INSURED PROGRAMS 52 California Self Insurance Program - N/A Statutory 1013 Self
Insured to $1,000,000 ABM 53 ABM Ohio Self Ins Program N/A Statutory 2004189
Self Insured to $500,000 54 ABM OR Self Ins. Program N/A Statutory 1020 Self
Insured to $500,000 55 ABM WA Self Ins. Program N/A Statutory 70036300 Self
Insured to $500,000 56 Illinois Self Insurance Program N/A Statutory 132885693
Self Insured to $500,000 57 Michigan Self Insurance Program N/A Statutory
30057710 Self Insured to $500,000 58 EXCESS - CA, ACE American Ins Co Statutory/
$1M EL WCUC49104352 Applies Excess of CA SI program at OH, OR, WA, IL & MI $1M
(note additional CA agg corridor deductible policy below); Applies Excess of
OH,OR,WA,IL,MI SI programs at $500K 59 CA Corridor Deductible Policy ACE
American Ins Co ----- CTAG27858831 $1M (Aggregate) State Fund, Monopolistic and
Other Programs 60 ND Monopolistic Program ND Monopolistic Statutory 1176346 $250
for Medical 61 WY Monopolistic Program WY Monopolistic Statutory 004140353 $0
Deductible 62 Puerto Rico PR Monopolistic Statutory 8912001545 $0 Deductible 63
NY - ABM Electrical & Lighting Electrical Employers Self Insurance Statutory
OC65 $0 Deductible Services, LLC Union Employees Safety Plan RAILROAD PROTECTIVE
LIABILITY POLICIES Placed Pursuant to Contractual Requirements - Railroad is
Named Insured 64 RR Protective - Amtrak Penn ACE American Ins Co $1M Occ/$2M Agg
ORPG27858818 $0 Deductible Station 65 RR Protective - MBTA ACE American Ins Co
$5M Occ/$10M Agg ORPG27858806 $0 Deductible POLLUTION 66 Contractors Pollution
Illinois Union Ins Co (Chubb) $15M Per Pollution CPOG2454283A003 $500,000 SIR
Condition and in the Aggregate AIRPORT GENERAL LIABILITY AND AUTO 67 Aviation
Commercial General Global Aerospace (UK) - 20%; Pool - $200M Occurrence; No
AVNAW1700089 $100k Occ; Liability Program See binder General Aggregate $1M
Aggregate Deductible London Insurance Syndicates - 18% Except $200M AVNAW1700089
Aggregated Limit on Endurance American Insurance Products. Personal Company (US)
- 20% Injury and War Injury NQF6009596 Starnet Insurance Co. 15% also have
aggregate; BA-16-07-00017 Starr Indemnity & Liability Company $25M Personal &
(US) - 7.5% Advertising; UK EL SASICOM60000915-06 Mitsui Sumitomo USA - 10%
ACQM-17-0054-01 Swiss Re (North American Capacity)- 9.5% C3G000039-00 PROPERTY
POLICIES 68 Property - ABM Main Program American Home Assurance (AIG); $75M; See
Sublimits 80768613.00 $100,000 - See policy for Exceptions changed from AXIS
5/1/17 69 Excess CA Earthquake (DIC XS) Lloyds $20M x $5M VLL-CN-0000409-01 N/A
Interstate Fire & Casualty VRX-CN-0000409-01 N/A 70 Stand Alone Terrorism Lloyds
$100M per Occurrence x UTS2530741.16 $50K Deductible $20M; NCR Limit $2.5M; CBI
$10M 71 Flood - ABM 8101 W Sam Houston Lloyd's of London $1M FLD-17150 $50K Per
Occurrence Office - ABM Corporate 72 Flood - 2100 Fisher Street, American
Bankers Insurance $500,000 Building; 1011194615 $1,250 Ded. Building; $1,250
Contents Huntsville - ABMGS Company of Florida $225,000 Contents 73 Flood - 2094
Fisher Street, American Bankers Insurance $300,000 Building; 1011194614 $1,250
Ded. Building; $1,250 Contents Huntsville, AL - ABMGS Company of Florida $50,000
Contents 74 Builders Risk - Connellsville Ironshore Specialty Insurance Co.
$14,816,807 Project 003227100 $10,000 except Water ($25K), Flood, School
District EQ, WS ($50K) 75 Contractors Equipment - Inland Hartford Fire Ins Co
See Policy 57MSZC5373 $1,000 Deductible Marine - ABMGS Policies Covering Foreign
Exposures Defense Base Act (DBA) 76 BBG50-C-15-0038 - ABM Electrical Power
Insurance Company of the State of Statutory WC, $1M USD 66065858 - Master DBA
Solutions - SAIPAN & TINIAN; Broadcasting Pennsylvania (AIG) EL Policy Board of
Governors BBG50-C-15-0038 - ABM Electrical Power Solutions - THAILAND;
Broadcasting Board of Governors SAQMMA-10-0255; ABM Electrical Power Solutions -
AFGHANISTAN (Kabul Embassy); Subcontract to Caddell Local Workers Compensation
Policies 77 Workers Comp - (Local) Aviation Century Insurance Statutory
WC-NIL-GUM-2017-1015 $0 Services Alliance, LLC (ASA); GUAM JV 78 Workers Comp -
(Local) Linc Qatar Insurance Company WC per Qatar Labor Law;
P2/10/16-0202-001366 $0 Facility Company Office; QATAR EL $1M USD; 20,000
Medical Expense 79 Workers Comp - (Local) Linc Qatar Insurance Company WC per
Qatar Labor Law; P2/10/16-0202-001445 $0 Facility WLL Amiri Terminal Doha EL 10M
QAR; 20,000 Airport; QATAR Medical Expense 80 Workers Comp (Local) Linc Qatar
Insurance Company WC per Qatar Labor Law; P2/10/16-0202-001446 $0 Facility
Services, WLL; Masraf Al EL 10M QAR; 20,000 Rayan; QATAR Medical Expense
Worksheet: Domestic & Foreign Policies ABM Insurance Policy Register
7.31.17:89986926v2

 



  

 

 

[t1702518_ex10-2img243.jpg]

 

ABM INSURANCE POLICY SCHEDULE DEDUCTIBLE OR SELF INSURED POLICY NAME CARRIER
POLICY LIMITS POLICY NUMBER RETENTION 81 Workers Comp - (Local); Linc Qatar
Insurance Company WC per Qatar Labor Law; P2/10/15-0202-001200 $0 Facility
Services WLL, North Node EL $1M USD; 20,000 Terminal; QATAR Medical Expense 82
Workers Comp (Local) Linc Qatar Insurance Company WC per Qatar Labor Law;
P2/10/16-0202-001351 $0 Facility Services, WLL; Souk EL $1M QAR Waqif; QATAR 83
Employers Liability Blackjack AIG 13M Sterling EMP67091 $0 Promotions Republic
of Ireland 84 Workers Comp (Local) Air Serv Abu Dhabi National Insurance WC Per
Statutory/Sharia D1E02 000478 $0 Middle East Hospitality Services, Company
(ADNIC) Law; EL AED 5M/10M LLC; DUBAI Aggregate 85 Workers Comp - ABM Onsite
Workers Compensation Board of Statutory 558427-AQ $0 Services - Canada ULC
British Columbia 86 Workers Comp - ABM Onsite WSIB Ontario Statutory 5787632 $0
Services - Canada ULC Local General Liability Policies 87 GL - ABM OnSite
Services Co. Ltd - AIG Insurance Company of Canada $2M CAD Occurrence CGL1111624
$2,500 CAD Hired Auto Damage Canada $2M CAD Aggregate; $50,000 CAD Hired Auto;
$10,000 CAD Med Pay 88 GL - (Local) Linc Facility Services Qatar Insurance
Company QAR 1M Policy P1/10/11-0704- QAR 10K Each and Every Loss WLL MASRAF AL
RAYAN QATAR 001119 89 GL - (Local) Linc Facility Services, Qatar Insurance
Company QAR 1M P2/10/16-0704-001241 QAR 5,000 Third Party Property Only WLL -
Souq Waqif QATAR Local Auto Policies 90 Auto - Guam - Aviation Services Century
Insurance $1M CSL AU-FL-GUM-2017-1010 $1,000 Per Vehicle APD Alliance, LLC
(ASA); Guam JV 91 Auto - Canada ICBC $2M Liability CN 20161115104334 $300 APD
CAD 2008 Pontiac VIN #1GMDU03198D130062 92 Auto - Canada ICBC $2M Liability CN
172132950 $300 APD CAD 2010 Ford Fusion VIN #3FAHP0DC7AR251012 93 Auto - Canada
ICBC $200,000 CN Liability; NO 28157671 $0 2015 Ford Transit PHYSICAL DAMAGE VIN
#NM0LS7E74F1212504 94 Auto - Canada ICBC $200,000 CN Liability; NO
20170510153123 $0 2016 Ford Transit PHYSICAL DAMAGE VIN #NM0LS7E76G1257400 94
Auto - Canada ICBC $200,000 CN Liability; NO 20170419122102 $0 2016 Ford Transit
PHYSICAL DAMAGE VIN #1FTYR1YM9GKA98773 Foreign Property Policies 95 Plant &
Equipment - Qatar Amiri QIC $596,823 P2/10/16-0503-001425 10% of claim; minimum
of 1,000 QR Terminal; ACCOUNTING CODE 80000.27610.815.A.8015 96 Plant &
Equipment - Qatar North QIC $5,016,989 P2/10/16-0503-001426 10% of claim;
minimum of 1,000 QR Node; SAME ACCOUNT CODE AS ABOVE Foreign Package Policy 97
Foreign Package (DIC) Policy - Insurance Company of the State of PA $1M
80-0275917 $0 Automobile Liability (AIG) 98 Foreign Package (DIC) Policy -
Insurance Company of the State of PA $1M 83-73432 $0 Foreign Voluntary Comp/EL
(AIG) 99 Foreign Package (DIC) Policy - Insurance Company of the State of PA $2M
80-2075916 $0 CGL (AIG) UK POLICIES - MASTERS (See Below for Allocation
Schedule) 100 EMPLOYERS LIABILILITY: ABM Royal & Sun Alliance £10M/ £5M
Terrorism YMM901705 £0 Facility Services UK Ltd, ABM sublimit Facility Services
Scotland, Westway Services Ltd. ,Omniserv Limited and, Westway Services Holdings
(2010), Westway Services Holdings (2014) Ltd, Eclipse Contract Cleaning: OFJ
Connections, OFJ Airlinks; Note: EL and PL are included in package policy 101
PUBLIC LIABILITY (Including Royal & Sun Alliance £10M Public Liability;
YMM901705 £2,500 Third Party Property Damage; Products Liability) ABM Facility
£10M Products Liability; £10,000 Professional Advice Services UK Ltd, ABM
Facility £10m Pollution Liability; Services Scotland, Westway £5m Professional
Advice Services Ltd. ,Omniserv Limited (ABM); £1m and, Westway Services Holdings
Financial Loss; £1m (2010), Westway Services Holdings Legionella (2014) Ltd,
Eclipse Contract Cleaning, OFJ Connections Ltd., OFJ Airlinks Ltd 102 COMPUTER -
ABM Industries Inc Chubb Insurance Co. of Europe SE Static Computer 06693965 £0
& All UK Subsidiaries Equipment £512K; Laptops £283K; reinstatement of data
£50K; breakdown £795K; increased cost of working £185K 103 AUTO LIABILITY - Omni
Serv AIG Europe Ltd TP BI- unlimited; TP PD MB22014 £400 except PCVs £4,000.
Limited, Westway Services Ltd, GBP 10M; OD GBP 3.5M Westway Services Holdings
(2010) Ltd, Westway Services Holdings (2014) Ltd, ABM Facility Services UK Ltd,
ABM Facility Services (Scotland) Ltd, Eclipse Contract Cleaning Ltd, OFJ
Connections Ltd., OFJ Airlinks Ltd. 104 PROPERTY - ABM Facility Royal & Sun
Alliance See Schedule YMM901709 £1000 subsidence; £350 all other Services UK
Ltd, ABM Facility claims; £100 Money; £250 Road Services Scotland, Westway
Sweepers; £5000 Omni Serv; plant Services Ltd. ,Omniserv Limited & Equipment ;
£250 Westway Serv. and, Westway Services Holdings Ltd other than in respect of
(2010), Westway Services Holdings Subsidence (2014) Ltd, Eclipse Contract
Cleaning, OFJ Connections Ltd., OFJ Airlinks Ltd. Worksheet: Domestic & Foreign
Policies ABM Insurance Policy Register 7.31.17:89986926v2

 



  

 

 

[t1702518_ex10-2img244.jpg]

 

ABM INSURANCE POLICY SCHEDULE DEDUCTIBLE OR SELF INSURED POLICY NAME CARRIER
POLICY LIMITS POLICY NUMBER RETENTION 105 TERRORISM: ABM Facility Lloyds see
schedule: B0901LP172881300 GBP 2,500 Services UK Ltd and/or ABM PD & Contract
Works: Facility Services Scotland Ltd GBP 16,749,700 and/or ABM Group UK Ltd
and/or B/I GBP 6,000,000/ GBP Eclipse Contract Cleaning Ltd 24,000,000 Agg
(Scotland); Omni Serv Ltd: Westway Services Holdings (2010) Ltd, Westway
Services Holdings (2014) and/or Westway Services Ltd; OFJ Airlinks Ltd., OFJ
Connections Ltd. 106 EQUIPMENT INSPECTION: Omni Zurich Insurance Plc Inspect UK
Lift NYE20579 N/A Serv Ltd; Westway Holdings Equipment (2010); Westway Holdings
(2014) and Westway Services Ltd 107 CONTRACTORS ALL RISK: ABM Royal & Sun
Alliance Contract Works £150K any LMCUK0231 £1,000 Facility Services UK Ltd, ABM
one contract for ABM Facility Services Scotland, Facilities Serv UK Ltd ;
Westway Services Ltd ,Westway £6,000,000 any one contract Services Holdings
(2010), Westway Westway ; £250K Tools & Services Holdings (2014) Ltd, Equipments
for ABM Eclipse Contract Cleaning Facilities and £220K for Westway ; £50,000
Hired in Property for ABM Facilities Serv UK Ltd (increased to £160,000 for
Cherry Pickers) and £250,000 for Westway 108 PROFESSIONAL INDEMNITY - CNA
Insurance Co Ltd GBP 5,000,000 Aggregate 10210374 £7,500 excess each claim
excluding Westway Services Ltd. Only plus costs and expenses; costs and expenses
sublimits GBP 1,000,000 pollution; GBP 500,000 construction (design and
management) regulations 109 EXCESS PROFESSIONAL HCC International Insurance
Company GBP 5,000,000 excess of PX17C671714 Excess of £5,000,000 INDEMNITY -
Westway Services Plc GBP 5,000,000 Ltd. Only ABM Critical Solutions Ltd.
(formerly 8 Solutions) - will be moved into ABM policies 9.30.17 110 CONTRACTORS
COMBINED Allianz Insurance plc Public/Product Liability - CS/26218883 PL - TPPD
£350 (£500 for work INCLUDING PUBLIC/PRODUCTS £10,000,000, Employers involving
use of heat, £1,000 damage LIABILITY, EMPLOYERS Liability - £10,000,000, to
underground services), EL - Nil, LIABILITY, CONTRACTORS Contract Works -
Contract Works £350 (£1,000 theft & WORKS £500,000, Hired-in Plant - malicious
damage) £30,000 111 MOTOR FLEET (Comprehensive, Allianz Insurance plc Unlimited
for 3rd Party BV/26218436 £1,000 except for 3 vehicles TPO) Injuries; 3rd Party
Property Damage Private Cars £20M; Liability; Others £5M; Own Vehicle Loss or
Damage - Market Value. 112 COMMERCIAL COMBINED Allianz Insurance plc
Contents/Stock/Tools - SZ/26218942 Property - £350 (£1,000 for INCLUDING
PROPERTY, £104,000, ACOW - subsidence), Transit - £100, Travel - BUSINESS
INTERRUPTION, £100,000, Transit - £25, Professional Indemnity - £5,000 GOODS IN
TRANSIT, £15,000, Business Travel including costs PROFESSIONAL INDEMNITY,
Benefits, Professional TRAVEL Indemnity - £2m including costs £ Worksheet:
Domestic & Foreign Policies ABM Insurance Policy Register 7.31.17:89986926v2

 



  

 

 

Schedule 5.16

Post Closing Actions

 

None.

 

  

 

 

Schedule 6.01

Existing Indebtedness

 

1.Indebtedness under the following letters of credit, which are backstopped by
the letter of credit identified on Schedule 2.06 as of the Closing Date:

 

a.Irrevocable Letter of Credit No. SB-02276, dated March 1, 2016, as amended
June 3, 2016, issued by Barclays Bank PLC, New York Branch in favor of ACE
American Insurance Company.

 

b.Irrevocable Letter of Credit No. SB-02277, dated March 1, 2016, as amended
June 7, 2016, issued by Barclays Bank PLC, New York Branch in favor of ACE
American Insurance Company.

 

c.Irrevocable Letter of Credit No. SB-02278, dated March 1, 2016, as amended
June 8, 2016, issued by Barclays Bank PLC, New York Branch in favor of The
Travelers Indemnity Company.

 

  

 

 

Schedule 6.02

Existing Liens

 

Debtor   Jurisdiction  

UCC File No. &
Date (if

applicable)

  Secured Party   Collateral /
Amount                   ABM Building Services, LLC  

DE - Secretary of

State

  20154616453
filed 09/18/2015   Sterling National Bank   Leased Equipment.                  
ABM Building Services, LLC  

DE - Secretary of

State

  20162524468
filed 04/28/2016   Lease Corporation of America   Leased Equipment.            
      ABM Building Solutions, LLC  

DE - Secretary of

State

  52515535
filed 08/12/2005
Continuation filed 05/03/2010 and 06/01/2015
Amendment filed 03/23/2012 and 09/11/2014   Cummings Properties, LLC   Items of
property located at all premises leased by secured party to Debtor.            
      ABM Industries Incorporated   NY – County Clerk’s Office   n/a   Workers
Compensation Board of NYS   $33,500                   ABM Industries
Incorporated   NY – County Clerk’s Office   n/a   NYC Department of Finance  
$83.73                   ABM Building Solutions, LLC  

DE - Secretary of

State

  20172976915
filed 05/05/2017   Canadian Solar (USA) Inc.   Leased Equipment.                
 

GCA Services

Group, Inc.

 

DE - Secretary of

State

 

63716537

filed 10/25/2006

Continuation filed 09/19/2011

 

Dell Financial Services

L.L.C.

  Leased Equipment.                  

GCA Services

Group, Inc.

 

DE - Secretary of

State

 

20071993814

filed 05/29/2007

Continuation filed 03/06/2012

 

NMHG Financial Services,

Inc.

  Leased Equipment.                  

GCA Services

Group, Inc.

 

DE - Secretary of

State

 

20140511592

filed 02/07/2014

 

Deutsche Bank AG, acting

by and through its New

York Branch

 

Items of property

subject to Supplier

Financing Agreement

dated 02/06/2014.

                 

GCA Services

Group, Inc.

 

DE - Secretary of

State

 

20161006707

filed 02/19/2016

  Deere Credit, Inc.   Leased Equipment

  

  

 

 

Schedule 6.04

Existing Investments

 

None.

 

  

 

 

Schedule 6.09

Transactions with Affiliates

 

None.

 

  

 

 

Schedule 6.10

Existing Restrictions

 

None.

 

  

 

 

Schedule 9.01

Administrative Agent’s Office

 

Bank of America Plaza

901 Main St.

Mail Code: TX1-492-14-11

Dallas, TX 75202-3735

Attention: Armando Gonzalez

Telephone: 972-338-3808

Electronic Mail: armando.a.gonzalez@bankofamerica.com

Account No.: 1366072250600

ABA#: 026009593

Ref: ABM Industries, Inc.

 

  

 

 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
(as defined below), (a) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facilities identified below (including any
Letters of Credit and Swingline Loans under such facilities and any Guarantees)
and (b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption (including the
Standard Terms and Conditions), without representation or warranty by the
Assignor.

 

1.Assignor: ____________________________________________________

 

2.Assignee:____________________________________________________
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1

 

3.Borrowers: ABM Industries Incorporated, a Delaware corporation, Omni Serv
Limited, a company incorporated and registered in England as a private company
limited by shares and the other Borrowers from time to time party thereto

 

4.Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Credit Agreement

 

5.Credit Agreement: The Credit Agreement dated as of September 1, 2017, among
the Borrowers, the Lenders party thereto, the Administrative Agent and the other
Persons from time to time party thereto, as amended, supplemented or otherwise
modified as of the date hereof

 



 

1       Select as applicable.

 

 

 

  

6.Assigned Interest:2

 

Facility Assigned  Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned   Percentage
Assigned of
Commitment/
Loans3   CUSIP
Number  [Incremental] Term Commitments/Loans  $    $      %      [Incremental]
Dollar Tranche /Multicurrency Tranche Revolving Commitments/Loans  $    $   
  %      [                   ]4  $    $      %     

 

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.

 



 

2       Must comply with the minimum assignment amount set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

 

3       Set forth, to at least nine decimals, as a percentage of the
Commitments/Loans of all Term Lenders, Revolving Lenders, Incremental Lenders or
Refinancing Lenders of any Series, as applicable.

 

4       In the event Incremental Commitments/Loans or Refinancing
Commitments/Loans of any Series are established under Section 2.22 or Section
2.23 of the Credit Agreement, as applicable, refer to the Series of such
Incremental Commitments/Loans or Refinancing Commitments/Loans assigned, as
applicable. 

 

 2 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  [NAME OF ASSIGNOR], as Assignor         By       Name:     Title:        
[NAME OF ASSIGNEE], as Assignee         By       Name:     Title:

  

 3 

 

 

[Consented to and]1 Accepted:       BANK OF AMERICA, N.A., as Administrative
Agent             By         Name:       Title:           [Consented to:]2      
  ABM INDUSTRIES INCORPORATED, as the Company             By         Name:      
Title:           [Consented to:]3         BANK OF AMERICA, N.A., as Issuing
Lender             By         Name:       Title:          
______________________, as Issuing Lender             By         Name:      
Title:           [Consented to:]4       BANK OF AMERICA, N.A., as Swingline
Lender             By       Name:       Title:  

 



 

1       To be included only if the consent of the Administrative Agent is
required by Section 9.04(b)(i)(B) or 9.04(b)(ii)(A) of the Credit Agreement.

 

2       To be included only if the consent of the Company is required by Section
9.04(b)(i)(A) or 9.04(b)(ii)(A) of the Credit Agreement.

 

3        To be included only if the consent of Issuing Lender is required by
Section 9.04(b)(i)(C)

 

4        To be included only if the consent of Swingline Lender is required by
Section 9.04(b)(i)(C)

 



 4 

 



 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (iv) it is not a Defaulting Lender and (v) it has examined
the DQ List and the Assignee is not a Disqualified Lender unless the Borrower
has consented to such assignment to the Assignee, in which case the Assignee
will not be considered a Disqualified Lender for the purpose of this Assignment
and Assumption and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any Collateral thereunder, (iii)
the financial condition of the Borrowers, any Subsidiary or any Affiliate of any
Borrower or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by the Borrowers, any Subsidiary or any Affiliate
of any Borrower or any other Person of any of their respective obligations under
any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including, for the avoidance of doubt, Section 9.04(e)), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 3.04 thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, (v) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including Section 2.18 thereof), duly completed
and executed by the Assignee, and (vi) it has examined the DQ List and the
Assignee is not a Disqualified Lender unless the Borrower has consented to such
assignment to the Assignee, in which case the Assignee will not be considered a
Disqualified Lender for the purpose of this Assignment and Assumption; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. The Assignee represents and warrants as of the
Effective Date to the Administrative Agent, the Assignor and the respective
Affiliates of each, and not, for the avoidance of doubt, for the benefit of the
Borrower or any other Loan Party, that the Assignee is not and will not be (1)
an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the Code; (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code; or (4) a
“governmental plan” within the meaning of ERISA.

 

 

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their successors and assigns.
This Assignment and Assumption may be executed in any number of counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

 

EXHIBIT B-1

 

[FORM OF] BORROWING REQUEST

 

Bank of America, N.A.,
as Administrative Agent
[_______]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

This notice constitutes a Borrowing Request and the undersigned hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(A)Name of Borrower: [ABM Industries Incorporated][Omni Serv Limited][_____]

 

(B)Class of Borrowing:1 ____________________________________

 

(C)Aggregate principal amount of Borrowing :2 _________________

 

(D)Date of Borrowing (which is a Business Day): ________________

 

(E)Type of Borrowing:3 ____________________________________

 

(F)Interest Period and the last day thereof:4 _____________________

 

(G)Requested currency of Borrowing5: ______________________

 

 

 





1        Specify Term Loan Borrowing, Dollar Tranche Revolving Borrowing,
Multicurrency Tranche Revolving Borrowing, Incremental Borrowing or Refinancing
Borrowing, and if an Incremental Borrowing, specify the Series.

 

2        Must comply with Section 2.02(c) of the Credit Agreement.

 

3        Specify Eurocurrency or Base Rate Borrowing and, in the case of a
Revolving Loan Borrowing in Dollars, whether such Borrowing is to be a Dollar
Tranche Revolving Borrowing or a Multicurrency Tranche Revolving Borrowing. If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.

 

4        Applicable to Eurocurrency Borrowings, shall be subject to the
definition of “Interest Period” and can be a period of one week or one, two,
three or six months (in each case, subject to availability for the interest rate
applicable the relevant currency) or such other period that is twelve months or
less requested by the applicable Borrower and consented to by all the Lenders.
If an Interest Period is not specified, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

 

 

  

(H)Applicable Funding Account:

 

[Name of Bank]

 

(Account No.:_________________________________________)

 

[The undersigned represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Borrowing requested herein.]6

 

  Very truly yours,       [ABM Industries Incorporated, as the Company]      
[OMNI SERV LIMITED, as a Borrower]       [[_____], as a Borrower]       By:    
  Name:     Title:

 

 



5 Applicable to Eurocurrency Borrowings. If no election as to the currency of
Borrowing is specified, then the requested Borrowing shall be made in Dollars
made under the Dollar Tranche Revolving Commitments.

 

6 Applicable to Borrowings after the Closing Date.

 

 

 

 

EXHIBIT B-2

 

[Form Of] NOTICE OF SWiNGLINE BORROWING

 

_________, 20__

 

Bank of America, N.A.,
as Administrative Agent
[________]

 

With a copy to:

 

Bank of America, N.A.

[_____________]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement. Pursuant to
Section 2.05 of the Credit Agreement, the undersigned hereby requests a
Swingline Loan under the Credit Agreement and in that connection sets forth
below the information relating to such Swingline Loan (the “Proposed Loan”), as
required by Section 2.05 of the Credit Agreement.

 

Name of Borrower in respect of Swingline Loans: ABM Industries Incorporated

 

1.The aggregate amount of the Proposed Loan is US$_____________.1

 

2.The date of the Proposed Loan is _____________.2

 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:

 

(a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct (i) in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects and (ii) otherwise, in all material respects, in each
case on and as of the date hereof, except in the case of any such representation
and warranty that specifically relates to an earlier date, in which case such
representation and warranty was true and correct on and as of such earlier date.

 

(b) No Default or Event of Default has occurred, shall have occurred and be
continuing as of the date hereof or after giving effect to the Proposed Loan.

 

 



1 To be an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof

 

2 To be a Business Day during the Revolving Commitment Period

 

 

 

  

  Very truly yours,       ABM Industries Incorporated, as the Company       By:
      Name:     Title:

 

 

 

 

EXHIBIT C

 

[FORM OF] NOTICE OF LOAN PREPAYMENT1

 

TO:Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE:Credit Agreement (as amended, modified, supplemented, extended, increased and
restated from time to time, the “Credit Agreement”) dated as of September 1,
2017, among ABM Industries Incorporated, a Delaware corporation (the “Company”),
the Designated Borrowers identified therein, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent, Issuing Lender and Swingline
Lender

 

DATE :[Date]

 

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

The undersigned Borrower hereby notifies the Administrative Agent that on
_____________2 pursuant to the terms of Section 2.12 (Prepayment of Loans) of
the Credit Agreement, the undersigned Borrower intends to prepay/repay the
following Loans as more specifically set forth below:

 

¨ [Optional][Mandatory] prepayment of [Dollar Tranche/Multicurrency Tranche
Revolving][Term Loans] in the following amount(s):

 

¨Eurocurrency Rate Loans:                   $___3

in the following currency:             __________

applicable Interest Period:            __________

 

¨Base Rate Loans:                                  $___4

 

¨[Optional][Mandatory] prepayment of Swingline Loans in the following amount:
$___5

 

[Set forth on Exhibit A hereto is a reasonably detailed calculation of the above
mentioned mandatory prepayment.]

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[SIGNATURE PAGE FOLLOWS]

 

 



1 Minimum notice requirements set forth in Section 2.12 of the Credit Agreement.

2 Specify date of such prepayment.

3 Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 (or if denominated in an Alternative Currency, 5,000,000 units of
such currency) or a whole multiple of $1,000,000 (or if denominated in an
Alternative Currency, 1,000,000 units of such currency) in excess thereof (or if
less, the entire principal amount thereof outstanding).

4 Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

5 Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

 

 

  

  [BORROWER NAME],   a [Jurisdiction and Type of Organization]       By:    
Name:   Title:



 

 

 

  

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the
Borrowers and the other Loan Parties under the Credit Agreement are as set forth
in the Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Credit Agreement. In the event of
any conflict between the terms of this Compliance Certificate and the terms of
the Credit Agreement, the terms of the Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

The undersigned hereby certifies, on behalf of the Company solely in his or her
capacity as a Financial Officer of the Company and not in a personal capacity,
as follows:

 

1.            I am a Financial Officer of the Company.

 

2.           [Attached as Schedule I hereto are (a) the audited consolidated
balance sheet and statements of income, comprehensive income, shareholders’
equity and cash flows required to be delivered by Section 5.01(a) of the Credit
Agreement as of the end of and for the fiscal year ended [●] setting forth in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP1, and related narrative report containing management’s discussion and
analysis of the financial position and financial performance for such fiscal
year and (b) reasonably detailed calculations for purposes of determining
compliance with the financial maintenance covenants contained in Section 6.13 of
the Credit Agreement by calculation thereof as of the end of the fiscal period
covered by such financial statements.]

 

[or]

 

2.          [Attached as Schedule I hereto are (a) the unaudited consolidated
balance sheet and statements of income and cash flows required to be delivered
by Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [●] and the then elapsed portion of such fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, and related narrative report containing management’s
discussion and analysis of the financial position and financial performance for
such fiscal quarter and (b) reasonably detailed calculations for purposes of
determining compliance with the financial maintenance covenants contained in
Section 6.13 of the Credit Agreement by calculation thereof as of the end of the
fiscal period covered by such financial statements. The financial statements
referred to in this Section 2 present fairly in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries (including its Unrestricted Subsidiaries) on a consolidated basis
as of the end of and for such fiscal quarter and such portion of the fiscal year
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes.]

 

 



1 An independent registered public accounting firm of recognized national
standing may be substituted for KPMG LLP.

 

 

 

  

[3.        Attached as Schedule II hereto is a completed Supplemental Perfection
Certificate, setting forth the information required pursuant to the Supplemental
Perfection Certificate and indicating any changes in such information from [the
most recently delivered Supplemental Perfection Certificate] / [the Perfection
Certificate delivered on the Closing Date)].]

 

[or]

 

[3.           I hereby certify that there has been no change in any information
set forth in [the most recently delivered Supplemental Perfection Certificate] /
[the Perfection Certificate delivered on the Closing Date].]2

 

[3][4].     I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of (a) the existence or
occurrence of any condition or event that constitutes a Default, except as set
forth in a separate attachment, if any, to this Compliance Certificate,
specifying the details thereof and the action that the Company has taken or
proposes to take with respect thereto or (b) any change in GAAP or in the
application thereof since the date of the consolidated balance sheet [most
recently delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit
Agreement] / [referred to in Section 3.04 of the Credit Agreement] that is
required to be disclosed in the financial statements that are delivered
concurrently with this Compliance Certificate [except as set forth in [a
separate attachment to this certificate][note [●] to the financial statements
attached hereto]].

 

[4][5].    Attached as Schedule [II][III] hereto is the name of each Subsidiary,
if any, that (a) is a Loan Party as of the date of this Certificate but has not
been identified as a Loan Party, as the case may be, in Schedule 3.12 of the
Credit Agreement or in any prior Compliance Certificate or (b) has previously
been identified as a Loan Party but has ceased to be a Loan Party as a result of
its status as an Excluded Subsidiary.[4]

 

[5][6].    The foregoing certifications are made and delivered on [●], pursuant
to Section 5.01(d) of the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

 



2 Include one of the options for this paragraph 3 only at the time of delivery
of financial statements pursuant to Section 5.01(a) of the Credit Agreement.

 

3 Include only at the time of delivery of financial statements pursuant to
Section 5.01(a) of the Credit Agreement.

 

 

 

  

  Very truly yours,       ABM Industries Incorporated       By:       Name:    
Title:

 

 

 

 

EXHIBIT E

 

[FORM OF] INTEREST ELECTION REQUEST

 

Bank of America, N.A.,
as Administrative Agent
[____________]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement. This notice
constitutes an Interest Election Request and the undersigned Borrower hereby
gives you notice, pursuant to Section 2.08 of the Credit Agreement, that it
requests the [conversion] / [continuation] of a Borrowing under the Credit
Agreement, and in that connection such Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1.Borrowing to which this request applies:

Borrower:[ABM Industries Incorporated][Omni Serv Limited][_____]

Class:1_______________________________

Principal Amount:_______________________________

Type:2_______________________________

Interest Period:3_______________________________

 

2.Effective date of this
election:4                      _______________________________

 

3.Resulting Borrowing[s]5

Class:6_______________________________

 

 



1        Specify Term Loan Borrowing, Dollar Tranche/Multicurrency Tranche
Revolving Borrowing, Incremental Borrowing or Refinancing Borrowing, and if an
Incremental Borrowing, specify the Series.

2        Specify Base Rate Borrowing or Eurocurrency Borrowing and, in the case
of a Revolving Borrowing in Dollars, whether such Borrowing is to be a Dollar
Tranche Revolving Borrowing or a Multicurrency Tranche Revolving Borrowing.

3        In the case of a Eurocurrency Borrowing, specify the last day of the
current Interest Period therefor.

4        Must be a Business Day.

5       If different options are being elected with respect to different
portions of the Borrowing, provide the information required by this item 3 for
each resulting Borrowing. Each resulting Borrowing shall be in an aggregate
amount that is an integral multiple of, and not less than, the amount specified
for a Borrowing of such Type in Section 2.02(c) of the Credit Agreement.

 

 

 

 

Principal Amount:7_______________________________

Type:8_______________________________

Interest Period:9_______________________________

 

 



6        Specify Term Loan Borrowing, Dollar Tranche/Multicurrency Tranche
Revolving Borrowing, Incremental Borrowing or Refinancing Borrowing, and if an
Incremental Borrowing, specify the Series.

7        Indicate the principal amount of the resulting Borrowing and the
percentage of the Borrowing in item 1 above.

8        Specify whether the resulting Borrowing is to be a Base Rate Borrowing
or Eurocurrency Borrowing.

9        Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing, shall be subject to the definition of “Interest Period” and can be a
period of one week or one, two, three or six months (in each case, subject to
availability for the interest rate applicable the relevant currency) or such
other period that is twelve months or less requested by the applicable Borrower
and consented to by all the Lenders, and cannot extend beyond the Maturity Date.
If an Interest Period is not specified, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

 2 

 

  

  Very truly yours,       [ABM Industries Incorporated, as the Company]      
[OMNI SERV LIMITED, as a Borrower]        [[_____], as a Borrower]       By:    
  Name:     Title:

 

 3 

 

 

EXHIBIT F

 

[FORM OF] PERFECTION CERTIFICATE

 

[Provided separately]

 



 

 

 



PERFECTION CERTIFICATE

September 1, 2017

 

Reference is made to the Credit Agreement, dated as of September 1, 2017 (the
“Credit Agreement”), among ABM Industries Incorporated, a Delaware corporation
(the “Company”), the Designated Borrowers party thereto, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, JPMorgan Chase Bank,
N.A., as Syndication Agent and the other Persons party thereto. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement or the Collateral Agreement, as applicable.

 

As of the date hereof, the undersigned, an Authorized Officer of the Company,
hereby certifies with respect to each Loan Party, solely in his/her official
capacity and not in any individual capacity, to the Administrative Agent and
each other Secured Party as follows:

 

SECTION 1. Names.

 

(a)       Set forth on Schedule 1(a) is (i) the exact legal name of each Loan
Party, as such name appears in its certificate of organization or like document,
and its company number (if applicable), (ii) each other legal name such Loan
Party has had in the past five years, together with the date of the relevant
name change and (iii) to our knowledge, each other name (including trade names
or similar appellations) used by each Loan Party or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years.

 

(b)        Except as set forth on Schedule 1(b), no Loan Party has changed its
identity or corporate structure or entered into a similar reorganization within
the past five years. Changes in identity or corporate structure would include
mergers, consolidations and acquisitions of all or substantially all of the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) a Person or other acquisitions of
material assets outside the ordinary course of business, as well as any change
in the form, nature or jurisdiction of organization. With respect to any such
change that has occurred within the past five years, Schedules 1(b) and 2 set
forth the information required by Sections 1(a) and 2 of this Perfection
Certificate as to each acquiree or constituent party to such merger,
consolidation or acquisition.

 

SECTION 2. Jurisdictions and Locations. Set forth on Schedule 2 is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned by such
jurisdiction, (iii) the address (including, the county) of the chief executive
office of such Loan Party or the registered office of such Loan Party, if
applicable, and (iv) the federal taxpayer identification number of each Loan
Party, if applicable.

 

SECTION 3. Stock Ownership and other Equity Interests. Set forth on Schedule 3
is a true and correct list, for each Loan Party, of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other Equity Interests owned, beneficially or of record, by such
Loan Party (other than Excluded Equity Interests), specifying the issuer and
certificate number (if any) of, and the number, class and percentage of
ownership represented by, such Equity Interests.



 



 

 

 



SECTION 4. Debt Instruments. Set forth on Schedule 4 is a true and correct list,
for each Loan Party, of all promissory notes and other indebtedness of a Loan
Party or Subsidiary thereof evidenced in writing (other than checks to be
deposited in the ordinary course of business) owned by such Loan Party having,
in each case, a value in excess of $5,000,000 (or its equivalent) in aggregate
principal amount, and to the extent applicable, specifying the creditor and
debtor thereunder and the outstanding principal amount thereof.

 

SECTION 5. Mortgage Filings. Set forth on Schedule 5 is a list of all real
property owned by each Loan Party having a fair market value of $10,000,000 or
more (or its equivalent), together with (a) the exact name of the Loan Party
that owns such real property as such name appears in its certificate of
incorporation or other organizational document, (b) if different from the name
identified pursuant to clause (a), the exact name of the current
mortgagor/grantor of such real property reflected in the records of the filing
office or registry for such real property identified pursuant to the following
clause and (c) the filing office or registry in which a Mortgage with respect to
such real property must be filed or recorded in order for the Administrative
Agent to obtain a perfected security interest therein.

 

SECTION 6. Intellectual Property.

 

(a)         Set forth on Schedule 6(a) is a true and correct list, with respect
to each Loan Party, of all Patents owned by such Loan Party applied for or
registered with the United States Patent and Trademark Office, including the
name of the registered owner or applicant, title, and registration, publication
or application number, as applicable.

 

(b)        Set forth on Schedule 6(b) is a true and correct list, with respect
to each Loan Party, of all Trademarks owned by such Loan Party applied for or
registered with the United States Patent and Trademark Office, including the
name of the registered owner or applicant and the registration or application
number, as applicable.

 

(c)        Set forth on Schedule 6(c) is a true and correct list, with respect
to each Loan Party, of all United States Copyright registrations owned by such
Loan Party, including the name of the registered owner, title, and the
registration or serial number.

 

(d)        Set forth on Schedule 6(d) is a true and correct list, with respect
to each Loan Party, of all exclusive Copyright Licenses under which such Loan
Party is a licensee of a Copyright registration thereto, including the name and
address of the licensor under such exclusive Copyright License, the Copyright
title and registration or serial number, and, if the registered owner of such
Copyright is a Person other than the applicable licensor, the name of the
registered owner of such Copyright.

 

SECTION 7. Commercial Tort Claims. Set forth on Schedule 7 is a true and correct
list of commercial tort claims in excess of $5,000,000 (or its equivalent) held
by any Loan Party, including a brief description thereof.

  

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.  

 



  ABM INDUSTRIES INCORPORATED           Name:   Title:



 



 



 

 

 



Schedule 1(a)

 

Names

 

        Other Names         (including trade names     Other Legal Names during
  or similar     the Past 5 Years   appellations) during Loan Party’s Exact
Legal Name   (including date of change)   the Past 5 Years                      
       

 

 

 

  

Schedule 1(b)

 

Changes in Corporate Structure

 

    Changes in Corporate Structure during Loan Party   the Past 5 Years        
         

 

 

 

  

Schedule 2

 

Jurisdictions and Locations

 

                    Federal             Organizational       Taxpayer    
Jurisdiction       Identification       Identification     of   Form of   Number
  Chief Executive   Number (if Loan Party   Organization   Organization   (if
any)   Office   any)                                                            
     

 

 

 

  

Schedule 3

 

Stock Ownership and Other Equity Interests

 

  Jurisdiction     Excluded         of   Loan Party   Subsidiary   Owner of  
Certificate Name of Entity   Organization   (Yes/No)   (Yes/No)   Entity  
Information                                                                  

 

 

 

 



Schedule 4

 

Debt Instruments

 

    Principal amount   Debtor   Creditor   USD   Details                        
                 

 

 

 

 

Schedule 5

 

Real Property

 

    Common   Tax Assessed       Exact Name of         Name and   Value and  
Exact Name of   Mortgagor /   Filing Office / Loan Party   Address   Book Value
  Owner   Grantor   Registry                                                    
             

 

 

 

  

Schedule 6(a)

 

Intellectual Property

 

Patents and Patent Applications

 

 

 

  

Schedule 6(b)

 

Intellectual Property

 

 

 

  

Schedule 6(c)

 

Intellectual Property

 

Copyrights and Copyright Applications

 

 

 

  

Schedule 6(d)

 

Intellectual Property

 

Exclusive Copyright Licenses

 

 

 

  

Schedule 7

 

Commercial Tort Claims

 

 

 

  

EXHIBIT G

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not defined herein have
the meanings assigned in the Credit Agreement or the Collateral Agreement, as
applicable.

 

This Supplemental Perfection Certificate is dated as of [ ], 20[ _] and is
delivered pursuant to Section 5.03(b) of the Credit Agreement (this Supplemental
Perfection Certificate and each other Supplemental Perfection Certificate
heretofore delivered pursuant to Section 5.03(b) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”), and supplements the
information set forth in the Perfection Certificate delivered on the Closing
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Closing Date and prior to the date hereof, the
“Prior Perfection Certificate”).

 

As of the date hereof, the undersigned, a Financial Officer of the Company,
hereby certifies with respect to each Loan Party, solely in his/her official
capacity and not in any individual capacity, to the Administrative Agent and
each other Secured Party as follows:

 

SECTION 1. Names.

 

(a)      Set forth on Schedule 1(a) hereto are (i) the exact legal name of each
Loan Party that has become a Loan Party since the date of delivery of the most
recent Prior Perfection Certificate (each, a “New Loan Party”), as such name
appears in its certificate of organization or like document, and its company
number (if applicable), (ii) each other legal name such New Loan Party has had
in the past five years, together with the date of the relevant name change and
(iii) to our knowledge, each other name (including trade names or similar
appellations) used by each New Loan Party or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years.

 

(b)       Except as set forth on Schedule 1(b) hereto, no New Loan Party has
changed its identity or corporate structure or entered into a similar
reorganization within the past five years. Changes in identity or corporate
structure would include mergers, consolidations and acquisitions of all or
substantially all of the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) a
Person or other acquisitions of material assets outside the ordinary course of
business, as well as any change in the form, nature or jurisdiction of
organization. With respect to any such change that has occurred within the past
five years, Schedules 1(b) and 2 hereto set forth the information required by
Sections 1(a) and 2 of this Supplemental Perfection Certificate as to each
acquiree or constituent party to such merger, consolidation or acquisition.

 

SECTION 2. Jurisdictions and Locations. Set forth on Schedule 2 hereto are (i)
the jurisdiction of organization and the form of organization of each New Loan
Party, (ii) the organizational identification number, if any, assigned by such
jurisdiction, (iii) the address (including, the county) of the chief executive
office of such New Loan Party or the registered office of such New Loan Party,
if applicable, and (iv) the federal taxpayer identification number of each New
Loan Party, if applicable.

 

 

 

 

SECTION 3. Stock Ownership and other Equity Interests. Set forth on Schedule 3
hereto is a true and correct list, (x) for each New Loan Party, of all the
issued and outstanding stock, partnership interests, limited liability company
membership interests or other Equity Interests owned, beneficially or of record,
by such New Loan Party (other than Excluded Equity Interests), specifying the
issuer and certificate number (if any) of, and the number, class and percentage
of ownership represented by, such Equity Interests and (y) for all other Loan
Parties, any changes thereto since the date of delivery of the most recent Prior
Perfection Certificate.

 

SECTION 4. Debt Instruments. Set forth on Schedule 4 hereto is a true and
correct list, (x) for each New Loan Party, of all promissory notes and other
indebtedness of a Loan Party or Subsidiary thereof evidenced in writing (other
than checks to be deposited in the ordinary course of business) owned by such
New Loan Party having, in each case, a value in excess of $5,000,000 (or its
equivalent) in aggregate principal amount, and to the extent applicable,
specifying the creditor and debtor thereunder and the outstanding principal
amount thereof and (y) for all other Loan Parties, any such promissory notes or
other indebtedness acquired by such Loan Party since the date of delivery of the
most recent Prior Perfection Certificate.

 

SECTION 5. Mortgage Filings. Set forth on Schedule 5 hereto is a list of (x) all
real property owned by each New Loan Party having a fair market value of
$10,000,000 or more (or its equivalent), together with (a) the exact name of the
New Loan Party that owns such real property as such name appears in its
certificate of incorporation or other organizational document, (b) if different
from the name identified pursuant to clause (a), the exact name of the current
mortgagor/grantor of such real property reflected in the records of the filing
office or registry for such real property identified pursuant to the following
clause and (c) the filing office or registry in which a Mortgage with respect to
such real property must be filed or recorded in order for the Administrative
Agent to obtain a perfected security interest therein and (y) for all other Loan
Parties, any real property having a fair market value of $10,000,000 or more,
together with the information required by clauses (a) through (c) above,
acquired since the date of delivery of the most recent Prior Perfection
Certificate.

 

SECTION 6. Intellectual Property.

 

(a)     Set forth on Schedule 6(a) hereto is a true and correct list, (x) with
respect to each New Loan Party, of all Patents owned by such New Loan Party
applied for or registered with the United States Patent and Trademark Office,
including the name of the registered owner or applicant, title, and
registration, publication or application number, as applicable and (y) for all
other Loan Parties, any such Patents acquired or developed since the date of
delivery of the most recent Prior Perfection Certificate.

 

(b)      Set forth on Schedule 6(b) hereto is a true and correct list, (x) with
respect to each New Loan Party, of all Trademarks owned by such New Loan Party
applied for or registered with the United States Patent and Trademark Office,
including the name of the registered owner or applicant and the registration or
application number, as applicable and (y) for all other Loan Parties, any such
Trademarks acquired or developed since the date of delivery of the most recent
Prior Perfection Certificate.

 

(c)     Set forth on Schedule 6(c) hereto is a true and correct list, (x) with
respect to each New Loan Party, of all United States Copyright registrations
owned by such New Loan Party, including the name of the registered owner, title,
and the registration or serial number and (y) for all other Loan Parties, any
such Copyright registrations acquired or developed since the date of delivery of
the most recent Prior Perfection Certificate.

 

 

 

 

(d)    Set forth on Schedule 6(d) hereto is a true and correct list, (x) with
respect to each New Loan Party, of all exclusive Copyright Licenses under which
such New Loan Party is a licensee of a Copyright registration thereto, including
the name and address of the licensor under such exclusive Copyright License, the
Copyright title and registration or serial number, and, if the registered owner
of such Copyright is a Person other than the applicable licensor, the name of
the registered owner of such Copyright and (y) for all other Loan Parties, any
such Copyright Licenses acquired or developed since the date of delivery of the
most recent Prior Perfection Certificate.

 

(e)     Set forth on Schedule 6(e) hereto, in proper form for filing with the
United States Patent and Trademark Office or the United States Copyright Office
are all the filings necessary to preserve, protect and perfect the security
interests in the Trademarks, Patents, Copyrights and Copyright Licenses set
forth in Schedule 6(a), Schedule 6(b), Schedule 6(c), and Schedule 6(d),
respectively, to this Supplemental Perfection Certificate, including duly signed
copies of the Patent Security Agreements, Trademark Security Agreements and the
Copyright Security Agreements.

 

SECTION 7. Commercial Tort Claims. Set forth on Schedule 7 hereto is a true and
correct list of commercial tort claims in excess of $5,000,000 (or its
equivalent) (x) held by any New Loan Party, including a brief description
thereof and (y) for all other Loan Parties, any such commercial tort claims
acquired since the date of delivery of the most recent Prior Perfection
Certificate.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

  

  ABM INDUSTRIES INCORPORATED       By:       Name:     Title:

 



 

 

 

EXHIBIT H

[FORM OF] SOLVENCY CERTIFICATE

 

[  ], 2017

 

Pursuant to Section 4.01(h) of Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ABM Industries Incorporated, a
Delaware corporation (the “Company”), Omni Serv Limited, a company incorporated
and registered in England as a private company limited by shares (a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), the Lenders party thereto, Bank of America, N.A., as Administrative
Agent and certain other Persons from time to time party thereto, the undersigned
[chief financial officer] [other officer with similar duties including the
corporate vice president of finance] of the Company hereby certifies as of the
date hereof, solely on behalf of the Company and not in his/her individual
capacity and without assuming any personal liability whatsoever, that:

 

1.          I am familiar with the finances, properties, businesses and assets
of the Company and its Subsidiaries. I have reviewed the Loan Documents and such
other documentation and information and have made such investigation and
inquiries as I have deemed necessary and prudent therefor. I have also reviewed
the consolidated financial statements of the Company and its Subsidiaries,
including projected financial statements and forecasts relating to income
statements and cash flow statements of the Company and its Subsidiaries.

 

2.          On the Closing Date, after giving effect to the Transactions, the
Company and its Restricted Subsidiaries (on a consolidated basis) (a) have
property with fair value greater than the total amount of their debts and
liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair salable value not
less than the amount that will be required to pay their liability on their debts
as they become absolute and matured, (c) will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured and (d) are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which their property would
constitute an unreasonably small capital.

 

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 



 

 



 

IN WITNESS WHEREOF, I have executed this Solvency Certificate as of the date
first written above.

 

  ABM INDUSTRIES INCORPORATED       By:       Name:     Title:

 

 

 

 

EXHIBIT I-1

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE For FOREIGN Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (b) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

  [name of lender]       By:       Name:     Title:   Date:

 

 

 

 

EXHIBIT I-2

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE For FOREIGN Participants That
Are Partnerships For U.S. Federal Income Tax Purposes

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which any payment is to be
made to the undersigned, or in either of the two calendar years preceding any
such payment.

 

  [name of PARTICIPANT]       By:       Name:     Title:   Date:

 

 

 



 

EXHIBIT I-3

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE For FOREIGN Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

  [name of PARTICIPANT]       By:       Name:     Title:   Date:

 

 

 



 

EXHIBIT I-4

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE For FOREIGN Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or an IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent and (b) the undersigned shall have at
all times furnished the Borrowers and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which any payment is to be made to the undersigned, or in either of the two
calendar years preceding any such payment.

 

  [name of lender]       By:       Name:     Title:   Date:

 

 

 



 

EXHIBIT J-1

 

[FORM OF] CLOSING CERTIFICATE (DESIGNATED BORROWER)

 

See attached

 

 

 



 

OMNI SERV LIMITED

 

Company Number: 4900961

 

(the “Company”)

 

To: Bank of America, N.A., as Administrative Agent under the Credit Agreement

 

Credit agreement dated [    ] August 2017 between, among others, ABM Industries
Incorporated (“ABM”), as Borrower, certain subsidiaries of ABM from time to time
party thereto, Bank of America, N.A., as Administrative Agent, and the other
Lenders from time to time party thereto (as amended from time to time, the
“Credit Agreement”)

 

This certificate is delivered in connection with the execution and delivery by
the Company of the Credit Agreement pursuant to Section 4.01(c) of the Credit
Agreement. Terms defined in the Credit Agreement shall have the same meaning in
this certificate unless otherwise defined.

 

The undersigned, being a director of the Company and being duly authorised by
the Company to give this certificate, HEREBY CERTIFIES (without incurring
personal liability) the following matters:

 

1.CONSTITUTIONAL DOCUMENTS

 

1.1Attached to this certificate marked “A” are:

 

(a)the certificate of incorporation of the Company;

 

(b)the memorandum of association of the Company; and

 

(c)the articles of association of the Company,

 

together, the “Constitutional Documents”.

 

1.2The Constitutional Documents are true, complete, correct and in full force
and effect.

 

2.SHAREHOLDER RESOLUTIONS

 

2.1Attached to this certificate marked “B” are copies of the written resolutions
of the sole shareholder of the Company (the “Shareholder Resolutions”), such
resolutions approving and authorising the entry by the Company into the Credit
Agreement.

 

2.2The Shareholder Resolutions are true, complete, correct and in full force and
effect.

 

3.BOARD RESOLUTIONS

 

3.1Attached to this certificate marked “C” are true, correct and complete copies
of the minutes of a meeting of the board of directors of the Company (the “Board
Resolutions”), such minutes recording resolutions passed at such meeting.

 

3.2The Board Resolutions are true, complete, correct and in full force and
effect.

 



 

 

 

4.AUTHORISED SIGNATORIES

 

Attached to this certificate marked “D” are the specimen signatures of each
person authorised by the Board Resolutions referred to in paragraph 3 above in
relation to the Finance Documents and Related Documents (each as defined in such
Board Resolutions).

 

5.BORROWING POWERS

 

Borrowing the total revolving commitments under the Credit Agreement1 would not
cause any borrowing, guarantee, security or similar limit binding on the Company
to be exceeded.

 

6.SUBSIDIARY

 

The Company is a Subsidiary of ABM Industries Incorporated.

 

This certificate, and any non-contractual obligations arising out of or in
connection with this certificate, shall be governed by and construed in
accordance with English law.

  

Signed:       Name:       Position: Director     Date:       August 2017

 



 



1 NTD: there is no designated borrower sublimit here.

 

 

 

 

A: CONSTITUTIONAL DOCUMENTS

 

 

 

 

 

B: SHAREHOLDER RESOLUTIONS

 

 

 

 

 

C: BOARD RESOLUTIONS

 

 

 

 



D: SPECIMEN SIGNATURES2

 



Name   Position   Specimen Signature               John David King   Director  
                Antony Richard Marke   Director                   Ernest
Patterson   Director      

 



 



2  ABM to confirm.

 

 

 

 

Exhibit J-2

 

[FORM OF] CLOSING CERTIFICATE (COMPANY)

 

[ ], 2017

 

Reference is made to the Credit Agreement dated as of September 1, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among ABM Industries Incorporated, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party thereto as
Designated Borrowers (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent and certain other Persons from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

Pursuant to Sections 4.01(c) and 4.01(g) of the Credit Agreement, the
undersigned Authorized Officer of the Company certifies, in the name and on
behalf of the Company, and not individually, that:

 

1.          The GCA Acquisition has been consummated pursuant to the GCA
Acquisition Agreement, substantially concurrently with the initial funding of
the Facilities, and no provision thereof has been amended or waived, and no
consent has been given thereunder, in any manner materially adverse to the
interests of the Arrangers or the Lenders without the prior written consent of
the Arrangers.

 

2.           The Specified Representations are true and correct in all material
respects as of the date hereof. (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty is true and correct in all material respects as of
the respective date or for the respective period, as the case may be); provided
that, to the extent that any Specified Representation is qualified by or subject
to a “material adverse effect”, “material adverse change” or similar term or
qualification the same shall be true and correct in all respects. The Specified
GCA Acquisition Agreement Representations are true and correct as of the date
hereof.

 

3.          Since July 11, 2017, there has not been a “Material Adverse Effect”
(as defined in the GCA Acquisition Agreement as in effect on July 11, 2017).

 

4.          Attached hereto as Exhibit A is a true, correct and complete copy of
the [Certificate of Incorporation] / [Certificate(s) of Change of Name] /
[Certificate of Formation] / [Certificate of Organization] / [Articles of
Incorporation] of the Company (the “Charter”), as certified by the Secretary of
State of the State of [•]. The Charter is in full force and effect on the date
hereof, has not been amended or cancelled and no amendment to the Charter is
pending or proposed.

 

5.          Attached hereto as Exhibit B is a true, correct and complete copy of
the [By-Laws] / [Operating Agreement] / [Memorandum of Association] / [Articles
of Association] of the Company. Such [By-Laws] / [Operating Agreement] /
[Memorandum of Association] / [Articles of Association] [have] / [has] not been
amended, repealed, modified, superseded, revoked or restated, and [are] / [is]
in full force and effect on the date hereof and no amendment to such [By-Laws] /
[Operating Agreement] / [Memorandum of Association] / [Articles of Association]
is pending.

 

6.          Attached hereto as Exhibit C is a true, correct and complete copy of
the resolutions (the “Resolutions”) duly adopted by the [board of directors] /
[members] of the Company (the “Authorizing Body”), authorizing the execution,
delivery and performance of each of the Loan Documents to which the Company is a
party and the transactions contemplated thereby. The Resolutions (i) were duly
adopted by the Authorizing Body and have not been amended, modified, superseded
or revoked in any respect and (ii) are in full force and effect on the date
hereof.

 

 

 

 

7.          Attached hereto as Exhibit D is a good standing certificate for the
Company [from the Secretary of State in the State in which the Company is
[incorporated] / [organized]].

 

8.          Each individual set forth below is a duly authorized representative
of the Company and is authorized to sign the Loan Documents and all other
agreements, documents and instruments relating thereto on behalf of the Company.
The signature written below opposite the name of such officer is his or her
genuine signature.

 

Name   Office   Signature [  ]   [  ]     [  ]   [  ]    

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

        Name:     Title:  

 

I, a duly authorized signatory of the Company, do hereby certify that the person
whose signature appears immediately above is a duly authorized signatory of the
Company and the signature of such person set forth immediately above is true and
genuine.

 

        Name:     Title:  

 

 

 

 

Exhibit A

 

[Certificate of Incorporation] / [Certificate(s) of Change of Name] /
[Certificate of Formation] /
[Certificate of Organization] / [Articles of Incorporation]

 

 

 

  

Exhibit B

 

[By-Laws] / [Operating Agreement]

 

 

 

 

Exhibit C

 

Resolutions

 

 

 

 

Exhibit D

 

Good Standing Certificate

 

 

 

 

EXHIBIT K

 

[FORM OF] DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

TO: Bank of America, N.A., as Administrative Agent     RE: Credit Agreement (as
amended, modified, supplemented, extended, increased and restated from time to
time, the “Credit Agreement”) dated as of September 1, 2017, among ABM
Industries Incorporated, a Delaware corporation (the “Company”), the Designated
Borrowers identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent, Issuing Lender and Swingline Lender    
DATE: [Date]



 

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.26 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Credit Agreement including Section 2.26(c) of the Credit Agreement,
the Designated Borrower shall have obligations, duties and liabilities toward
each of the other parties to the Credit Agreement and other Loan Documents
identical to those which the Designated Borrower would have had if the
Designated Borrower had been an original party to the Loan Documents as a
Designated Borrower. Effective as of the date of the Designated Borrower Notice
for the Designated Borrower, the Designated Borrower hereby ratifies, and agrees
to be bound by, all applicable representations and warranties, covenants, and
other terms, conditions and provisions of the Credit Agreement and the other
applicable Loan Documents.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Designated Borrower nor the Company on its behalf
shall have any right to request any Revolving Loans for its account unless and
until the date five (5) Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Revolving Lenders pursuant to Section 2.26 of the Credit Agreement.

 

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Secured
Parties with respect to the Revolving Loans made to such Designated Borrower:

 

 

 



 

EXHIBIT K

 

[1.          The Designated Borrower hereby acknowledges, agrees and confirms
that, by its execution of this Designated Borrower Request and Assumption
Agreement, the Designated Borrower will be deemed to be a party to the Guarantee
Agreement, and shall have all the rights and obligations of a “Guarantor” (as
such term is defined in the Guarantee Agreement) thereunder as if it had
executed the Guarantee Agreement. The Designated Borrower hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Guarantee Agreement. Without limiting the generality
of the foregoing terms of this Paragraph 1, the Designated Borrower irrevocably
and unconditionally guarantees, jointly with the other Guarantors and severally,
as a primary obligor and not merely as a surety, for the benefit of the Secured
Parties, by way of an independent payment obligation, the punctual payment of
the Obligations when due and payable (other than, with respect to any Loan
Party, any Excluded Swap Obligations of such Loan Party).]1

 

[2.          The Designated Borrower hereby acknowledges, agrees and confirms
that, by its execution of this Designated Borrower Request and Assumption
Agreement, the Designated Borrower will be deemed to be a party to the
Collateral Agreement and shall have all the rights and obligations of a
“Grantor” (as such term is defined in the Collateral Agreement) thereunder as if
it had executed the Collateral Agreement. The Designated Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Collateral Agreement. Without
limiting the generality of the foregoing terms of this Paragraph 2, (a) as
security for the payment in full of the Obligations, the Designated Borrower
hereby assigns as security and pledges to the Administrative Agent and its
permitted successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent and its permitted successors and
assigns, for the benefit of the Secured Parties, a security interest in, all the
Designated Borrower’s right, title and interest in, to and under the Pledged
Collateral (as defined in the Collateral Agreement) and (b) as security for the
payment in full of the Obligations, and subject to Section 3.01(c) of the
Collateral Agreement, the Designated Borrower hereby grants to the
Administrative Agent, its permitted successors and assigns, for the benefit of
the Secured Parties, a security interest in all the Designated Borrower’s right,
title and interest in, to and under any and all of the Article 9 Collateral (as
defined in the Collateral Agreement) now owned or at any time hereafter acquired
by the Designated Borrower or in, to or under which the Designated Borrower now
has or at any time hereafter may acquire any right, title or interest.]2

 

3.          The Designated Borrower acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.

 

4.          The Company confirms that the Credit Agreement is, and upon the
Designated Borrower becoming a party thereto, shall continue to be, in full
force and effect. The parties hereto confirm and agree that immediately upon the
Designated Borrower becoming a Borrower, the term “Loan Document Obligations,”
as used in the Credit Agreement, shall include all obligations of the Designated
Borrower under the Credit Agreement and under each other Loan Document.

 

5.          Each of the Company and the Designated Borrower agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement and the other Loan Documents in
order to effect the purposes of this Designated Borrower Request and Assumption
Agreement.

 

6.          The address for notices of the Designated Borrower is: [____].

 



 



1 Not to be included if Designated Borrower is a CFC or CFC Holding Company.

 

2 Not to be included if Designated Borrower is a CFC or CFC Holding Company.

 

 

 

 

 

EXHIBIT K

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. The terms of Sections 2.26(c), 9.09 and 9.10 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

This Designated Borrower Request and Assumption Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

  [DESIGNATED BORROWER NAME],   a [Jurisdiction and Type of Organization]      
By:     Name:     Title:         ABM INDUSTRIES INCORPORATED, as the Company    
  By:           Name:           Title:  

 

 

 

  

EXHIBIT K

 

Schedule A

 

Schedules to Credit Agreement and Security Documents

 

[TO BE COMPLETED BY DESIGNATED BORROWER]

 

 

 

  

EXHIBIT L

[FORM OF] DESIGNATED BORROWER NOTICE

 

TO: Bank of America, N.A., as Administrative Agent     RE: Credit Agreement (as
amended, modified, supplemented, extended, increased and restated from time to
time, the “Credit Agreement”) dated as of September 1, 2017, among ABM
Industries Incorporated, a Delaware corporation (the “Company”), the Designated
Borrowers identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent, Issuing Lender and Swingline Lender    
DATE: [Date]

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

The Administrative Agent hereby notifies the Company and the Revolving Lenders
that effective as of the date hereof [_________________________] shall be a
Designated Borrower and may receive Revolving Loans for its account on the terms
and conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

  BANK OF AMERICA, N.A., as Administrative Agent       By:     Name:   Title:

 

 

 

  

Exhibit M

 

[FORM OF] INTERCOMPANY NOTE

 

September 1, 2017

 

Each of the parties identified on Schedule 1 hereto (each, an “Issuer”) hereby
promises to pay, when due and payable, to each applicable party identified on
Schedule 2 hereto (each, a “Holder” and, together with the Issuers, a “Note
Party”), in the applicable currency in immediately available funds, at such
location as the applicable Holder shall from time to time designate, all
Indebtedness (as defined in the Credit Agreement (as defined below)) as may be
owing from time to time on and after the date hereof by each such Issuer to each
such applicable Holder, whether owing in consideration of loans, advances or
other extensions of credit, together with interest thereon (if any) at such rate
as may be agreed upon from time to time.

 

Upon the commencement of any bankruptcy or insolvency proceeding, and any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
receivership or liquidation or similar proceeding in connection therewith, of
any jurisdiction relating to any Issuer (in each case, except as expressly
permitted by the Credit Agreement (as defined below)), all amounts owed by such
Issuer to each Holder shall become immediately due and payable without
presentment, demand, protest or notice of any kind in connection with this Note.

 

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind. If any Event of Default under the Credit Agreement has
occurred and is continuing and the Agent (as defined below) has provided written
notice to the Issuers with respect thereto (provided, that no such notice shall
be required to be given in the case of any Event of Default arising under
clauses (h) or (i) of Article VII of the Credit Agreement), then no amount owing
by any Issuer to any Holder shall be reduced in any way by any outstanding
obligations of the Holder to such Issuer, whether such obligations are monetary
or otherwise. Upon the cure of such Event of Default, any such reductions shall
be permitted to be made.

 

Each Holder is hereby authorized to record all Indebtedness owing by the Issuers
to such Holder, all of which shall be evidenced by this Note, and all repayments
thereof, in its books and records in accordance with its usual practice, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein; provided, however, that the failure of any Holder
to record such information shall not affect any Issuer’s obligations hereunder.

 

To the fullest extent permitted by applicable law, each Issuer hereby waives
diligence, presentment, demand, protest and notice of any kind whatsoever. No
delay on the part of any Holder in the exercise of any right, power or remedy
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or remedy preclude any other or further exercise thereof, or
the exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Note shall in any
event be effective against any party hereto unless the same shall be in writing
and signed and delivered by such party. This Note shall be construed as a
separate agreement with respect to each item of Indebtedness governed by this
Note owed by an Issuer to a Holder and may be amended, modified, supplemented,
waived or released with respect to any such Issuer or such Holder with respect
to such item of Indebtedness without the approval of any other party hereto and
without affecting the obligations of any other Issuer or Holder hereunder.

 

 

 



 

Upon execution and delivery after the date hereof by any subsidiary of the
Company of a counterpart signature page hereto, such subsidiary shall become an
Issuer and/or Holder, as applicable, hereunder with the same force and effect as
if originally named as an Issuer and/or a Holder, as applicable, hereunder. The
rights and obligations of each Note Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Note Party as a party to this
Note.

 

Pursuant to the Credit Agreement, dated as of September 1, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ABM Industries Incorporated, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company that become party thereto from
time to time pursuant to Section 2.26 thereof (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent
(the “Agent”) and the other persons from time to time party thereto, this Note
shall be pledged by each Holder that is a Loan Party (and each such Holder
hereby so pledges it) in accordance with the applicable Security Document (as
defined in the Credit Agreement) to secure the Senior Indebtedness (as defined
in Annex A hereto). The liens and security interests granted by the Holders in
this Note are expressly subject to the terms of any Intercreditor Agreement (as
defined in the Credit Agreement) entered into pursuant to the terms of the
Credit Agreement.

 

This Note, and all of each Issuer’s obligations hereunder, shall be subordinate
and junior to all Senior Indebtedness, regardless of the tranche(s), class(es)
or series of Senior Indebtedness, with respect to which such Issuer, or the
Holder of obligations owed by such Issuer, is obligated or provides security, on
the terms and conditions set forth in Annex A hereto, which Annex A is
incorporated herein by reference and made a part hereof in its entirety.

 

With respect to any Issuer and any Holder between whom Indebtedness exists as of
the date of this Note (such Indebtedness, “Existing Obligations”), (a) if any
Existing Obligation is evidenced by a promissory note or other instrument or
agreement in existence as of the date hereof (an “Original Note”), it is agreed
to between such Issuer and such Holder that notwithstanding any provision to the
contrary in this Note (other than the following proviso), the Original Note
shall remain in effect in its present form; provided that such Original Note
shall be subject to the terms and conditions set forth in Annex A hereto if and
to the extent the Holder of such Original Note is a Loan Party, then such
Original Note shall have been pledged pursuant to the Collateral Agreement (as
defined in the Credit Agreement) to the extent required by the Collateral and
Guarantee Requirement (as defined in the Credit Agreement).

 

 

 



 

Notwithstanding anything to the contrary herein (except as set forth in the
subordination provisions in Annex A), this Note may be enforced only by the
Agent and its permitted successors in such capacity.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

 

 



 

  ABM INDUSTRIES INCORPORATED       By:     Name: Thomas J. Gallo   Title: Vice
President and Treasurer

 

[Signature Page to Intercompany Note]

 

 

 

 

ABM AVIATION, INC.

ABM BUILDING & ENERGY SOLUTIONS, LLC

ABM BUILDING SERVICES, LLC

ABM BUILDING SOLUTIONS, LLC

ABM ELECTRICAL & LIGHTING SERVICES, LLC

ABM ELECTRICAL & LIGHTING SOLUTIONS, INC.

ABM ELECTRICAL NETWORK, INC.

ABM ELECTRICAL POWER SERVICES, LLC

ABM ELECTRICAL POWER SOLUTIONS, LLC

ABM FACILITY SUPPORT SERVICES, LLC

ABM FRANCHISING GROUP, LLC

ABM GENERAL SERVICES, INC.

ABM HEALTHCARE SUPPORT SERVICES, INC.

ABM INDUSTRIAL SERVICES, INC.

ABM INDUSTRY GROUPS, LLC

ABM SECURITY SERVICES, INC.

ABM TEXAS GENERAL SERVICES, INC.

ASSOCIATED FACILITY VENTURES, LLC

ERIE ACQUISITION HOLDINGS, INC.

ERIE MERGER HOLDINGS, LLC

GCA CLEANING SPECIALTIES, L.P.

GCA COMMERCIAL SERVICES OF MIDWEST, LLC

GCA EDUCATION SERVICES CENTRAL STATES, INC.

GCA EDUCATION SERVICES OF MIDWEST, LLC

GCA EDUCATION SERVICES OF NEW ENGLAND, LLC

GCA EDUCATION SERVICES, INC.

 

GCA ENERGY SERVICES, LLC

GCA FACILITY OPERATIONS

MAINTENANCE SERVICES, INC.

GCA INTERMEDIATE HOLDING CORP.

GCA INTERNATIONAL MANAGEMENT SERVICES, LLC

GCA K12 EDUCATION SERVICES, INC.

GCA NUCLEAR FACILITY SERVICES, INC.

GCA PLUMBING SERVICES, INC.

GCA PRODUCTION SERVICES, INC.

GCA SERVICES GROUP MOUNTAIN STATES, L.P.

GCA SERVICES GROUP OF CALIFORNIA, INC.

GCA SERVICES GROUP OF COLORADO, INC.

GCA SERVICES GROUP OF NORTH CAROLINA, INC.

GCA SERVICES GROUP OF NORTHWESTERN STATES, INC.

GCA SERVICES GROUP, INC.

GCA SERVICES, INC.

GCA SPECIALTY SERVICES LLC

GCA STAFFING SERVICES, INC.

GRADE SUB TWO, LLC

GREENHOMES AMERICA, LLC

LINC FACILITY SERVICES IRAQ, LLC

LINC FACILITY SERVICES ME, LLC

LINC INTERNATIONAL, INC.

MECHANICAL SOLUTIONS, INC.

NATIONAL BUILDING MAINTENANCE CORP.

ONESOURCE FACILITY SERVICES, INC.

ONESOURCE HOLDINGS, LLC

ONESOURCE SERVICES LLC

 

By:       Name: Thomas J. Gallo     Title: Treasurer  

 

[Signature Page to Intercompany Note]

 

 

 

 

 

ASSOCIATED FACILITY MANAGEMENT, LLC

GCA SERVICES GROUP OF TEXAS, L.P.

        By:       Name: Randy Twyman     Title: Vice President – Finance, Chief
    Financial Officer and Secretary

 

[Signature Page to Intercompany Note]

 



 

 



 

ANNEX A

 

SUBORDINATION PROVISIONS

 

SECTION 1.01. Subordination of Liabilities. Each Issuer, for itself, and its
successors and assigns, covenants and agrees, and each Holder of the Note to
which this Annex A is attached (the “Note”) by its acceptance thereof likewise
covenants and agrees, that the payment of the principal of, interest on, and all
other amounts owing in respect of, the Note (the “Subordinated Indebtedness”) is
hereby expressly subordinated, to the extent and in the manner hereinafter set
forth, to the prior payment in full in cash of all Senior Indebtedness (as
defined in Section 1.07 of this Annex A) other than contingent indemnification,
expense reimbursement obligations and tax gross-up or yield protection
obligations which, in each case, survive the termination of the Senior
Indebtedness and in respect of which no claim has been made (“Payment in Full”).
The provisions of this Annex A shall constitute a continuing offer to all
persons who, in reliance upon such provisions, become holders of, or continue to
hold, Senior Indebtedness, and such provisions are made for the benefit of the
holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.

 

SECTION 1.02. Issuers Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon, premium, if any, or fees or any
amounts owing in respect thereof) in accordance with the terms of the Credit
Agreement, whether at stated maturity, by acceleration or otherwise, all Senior
Indebtedness shall first be paid in full in cash, before any payment (whether in
cash, property, securities or otherwise, in each case other than Restructured
Debt Securities (as defined below)) is made on account of the Subordinated
Indebtedness.

 

(b) No Issuer that is a Loan Party may, directly or indirectly, make any payment
of any Subordinated Indebtedness or acquire any Subordinated Indebtedness for
cash or property until all Senior Indebtedness has been paid in full in cash if
any Event of Default under the Credit Agreement referred to below or any other
issue of Senior Indebtedness is then in existence or would result therefrom and
the Agent (as defined below) has provided written notice to the Issuers with
respect thereto (provided, that no such notice shall be required to be given in
the case of any Event of Default arising under clauses (h) or (i) of Article VII
of the Credit Agreement). Each Holder agrees that, so long as any such Event of
Default exists and the Agent has provided written notice to the Holders with
respect thereto (provided, that no such notice shall be required to be given in
the case of any Event of Default arising under clauses (h) or (i) of Article VII
of the Credit Agreement), it will not ask, demand, sue for, or otherwise take,
accept or receive, any amounts owing in respect of the Note.

 

 

 

 

(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, any Issuer shall make any payment
on account of (or any Holder receives any payment on account of) the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by such Holder, in trust for
the benefit of, and shall be paid forthwith over and delivered, first, to the
Agent, for application, subject to any Intercreditor Agreement (as defined in
the Credit Agreement) entered into pursuant to the terms of the Credit
Agreement, to the payment of the Obligations (as defined in the Credit
Agreement) (the “Credit Agreement Obligations”), remaining unpaid to the extent
necessary to pay all such Credit Agreement Obligations in full in cash in
accordance with the terms of the Credit Agreement, after giving effect to any
concurrent payment or distribution to or for the holders of such Credit
Agreement Obligations, and second, to the holders of other Senior Indebtedness
or their representative or the trustee under any credit agreement, indenture or
other agreement pursuant to which any instruments evidencing any such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application, subject to any Intercreditor Agreement entered into pursuant to the
terms of the Credit Agreement, to the payment of all such Senior Indebtedness
(after giving effect to the relative priorities of such Senior Indebtedness)
remaining unpaid to the extent necessary to pay all such Senior Indebtedness in
full in cash in accordance with the terms of such Senior Indebtedness, after
giving effect to any concurrent payment or distribution to or for the holders of
such Senior Indebtedness.

 

SECTION 1.03. Subordination to Prior Payment of All Senior Indebtedness,
Dissolution, Liquidation or Reorganization of Issuers. Upon any distribution of
assets of any Issuer (in each case, other than debt securities of such Issuer
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such debt securities being
hereinafter referred to as “Restructured Debt Securities”)) upon dissolution,
winding up, liquidation or reorganization of such Issuer (in each case, except
as expressly permitted by the Credit Agreement) in connection with any
bankruptcy, insolvency or receivership proceedings or upon an assignment for the
benefit of creditors until Payment in Full:

 

(a) the holders of all Senior Indebtedness shall first be entitled to receive
Payment in Full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before any Holder is entitled to receive any payment of any kind or
character on account of the Subordinated Indebtedness;

 

(b) any payment or distributions of assets of such Issuer of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the provisions of this Annex A, shall be paid by the
liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, first, subject to any Intercreditor Agreement entered
into pursuant to the terms of the Credit Agreement, directly to the Agent to the
extent necessary to make Payment in Full in cash of all Credit Agreement
Obligations remaining unpaid after giving effect to any concurrent payment or
distribution to the holders of Credit Agreement Obligations and second, subject
to any Intercreditor Agreement entered into pursuant to the terms of the Credit
Agreement, directly to the holders of other Senior Indebtedness, their
representative or representatives, or to the trustee or trustees under any
credit agreement, indenture or other agreement under which any instruments
evidencing any such Senior Indebtedness may have been issued, to the extent
necessary to make Payment in Full in cash of all such Senior Indebtedness
remaining unpaid after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness; and

 

 

 

 

(c) in the event that, notwithstanding the foregoing provisions of this Section
1.03, any payment or distribution of assets of such Issuer of any kind or
character, whether they be cash, property or securities, shall be received by
the Holder on account of Subordinated Indebtedness prior to Payment in Full in
cash of all Senior Indebtedness, such payment or distribution shall be received
and held in trust for and shall forthwith be paid over first, subject to any
Intercreditor Agreement entered into pursuant to the terms of the Credit
Agreement, to the Agent, for application to the payment of the Credit Agreement
Obligations until all Credit Agreement Obligations shall have been paid in full
in cash, after giving effect to any concurrent payment or distribution to the
holders of Credit Agreement Obligations, and second, subject to any
Intercreditor Agreement entered into pursuant to the terms of the Credit
Agreement, to the holders of the Senior Indebtedness (after giving effect to the
relative priorities of such Senior Indebtedness) remaining unpaid or unprovided
for or their representative or representatives, or to the trustee or trustees
under any credit agreement, indenture or other agreement under which any
instruments evidencing any such Senior Indebtedness may have been issued, for
application to the payment of such Senior Indebtedness until all such Senior
Indebtedness shall have been paid in full in cash, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

 

Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if the hereafter referenced notice is not given,
each Issuer shall give prompt written notice to the Holder of any dissolution,
winding up, liquidation or reorganization of such Issuer in connection with any
bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise (in each case, except as expressly permitted
by the Credit Agreement).

 

SECTION 1.04 Subrogation. Subject to the prior Payment in Full in cash of all
Senior Indebtedness, each Holder shall be subrogated to the rights of the
holders of Senior Indebtedness to receive payments or distributions of assets of
the Issuers applicable to the Senior Indebtedness until all amounts owing on the
Note shall be paid in full, and for the purpose of such subrogation no payments
or distributions to the holders of the Senior Indebtedness by or on behalf of
any Issuer or by or on behalf of any Holder by virtue of this Annex A that
otherwise would have been made to a Holder shall, as between such Issuer, its
creditors other than the holders of Senior Indebtedness, and such Holder, be
deemed to be payment by such Issuer to or on account of the Senior Indebtedness,
it being understood that the provisions of this Annex A are and are intended
solely for the purpose of defining the relative rights of the Holders, on the
one hand, and the holders of the Senior Indebtedness, on the other hand.

 

 

 

 

SECTION 1.05. Obligation of the Issuers Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Issuers
and the Holders, the obligation of each Issuer, which is absolute and
unconditional, to pay to the Holders the principal of and interest on the Note
as and when the same shall become due and payable in accordance with their
terms, or is intended to or shall affect the relative rights of the Holders and
other creditors of the Issuers other than the holders of the Senior
Indebtedness, nor, except as specifically provided herein, shall anything herein
or therein prevent the Holders from exercising all remedies otherwise permitted
by applicable law upon an event of default under the Note, subject to the
rights, if any, under this Annex A of the holders of Senior Indebtedness in
respect of cash, property, or securities of the Issuers received upon the
exercise of any such remedy. Upon any distribution of assets of an Issuer, each
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the Holders, for the
purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Annex A.

 

SECTION 1.06. Subordination Rights Not Impaired by Acts or Omissions of the
Issuers or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of an Issuer or by any act or failure to act in good faith by
any such holder, or by any noncompliance by an Issuer with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.

 

SECTION 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean the
Credit Agreement Obligations.

 

SECTION 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by an Issuer or any other person
is rescinded or must otherwise be returned by the holder of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Issuer or such other persons), the
subordination provisions set forth herein shall continue to be effective and be
reinstated, as the case may be, all as though such payment had not been made.

 

 

 

 

SCHEDULE 1

 

Issuers

 

ABM Industries Incorporated, a Delaware corporation

 

ABM Aviation, Inc., a Georgia corporation

 

ABM Building & Energy Solutions, LLC, a Delaware limited liability company

 

ABM Building Services, LLC, a Delaware limited liability company

 

ABM Building Solutions, LLC, a Delaware limited liability company

 

ABM Electrical & Lighting Services, LLC, a Delaware limited liability company

 

ABM Electrical & Lighting Solutions, Inc., a Delaware corporation

 

ABM Electrical Network, Inc., a Delaware corporation

 

ABM Electrical Power Services, LLC, a Delaware limited liability company

 

ABM Electrical Power Solutions, LLC, a Delaware limited liability company

 

ABM Facility Support Services, LLC, a Delaware limited liability company

 

ABM Franchising Group, LLC, a Delaware limited liability company

 

ABM General Services, Inc., a Delaware corporation

 

ABM Healthcare Support Services, Inc., a Michigan corporation

 

ABM Industrial Services, Inc., a Delaware corporation

 

ABM Industry Groups, LLC, a Delaware limited liability company

 

ABM Texas General Services, Inc., a Delaware corporation

 

Associated Facility Management, LLC, a Nevada limited liability company

 

Associated Facility Ventures, LLC, a Nevada limited liability company

 

Erie Acquisition Holdings, Inc., a Delaware corporation

 

Erie Merger Holdings, LLC, a Delaware limited liability company

 

GCA Cleaning Specialties, L.P., a Texas limited partnership

 

GCA Commercial Services of Midwest, LLC, a Delaware limited liability company

 

GCA Education Services Central States, Inc., an Illinois corporation

 

GCA Education Services of Midwest, LLC, a Delaware limited liability company

 

GCA Education Services of New England, LLC, a Delaware limited liability company

 

GCA Education Services, Inc., a Tennessee corporation

 

GCA Energy Services, LLC, a Delaware limited liability company

 

GCA Facility Operations Maintenance Services, Inc., a Delaware corporation

 

 

 

 

GCA Intermediate Holding Corp., a Delaware corporation

 

GCA International Management Services, LLC, a Delaware limited liability company

 

GCA K12 Education Services, Inc., a Texas corporation

 

GCA Nuclear Facility Services, Inc., a Texas corporation

 

GCA Plumbing Services, Inc., a Delaware corporation

 

GCA Production Services, Inc., a Delaware corporation

 

GCA Services Group Mountain States, L.P., a Texas limited partnership

 

GCA Services Group of California, Inc., a California corporation

 

GCA Services Group of Colorado, Inc., a Colorado corporation

 

GCA Services Group of North Carolina, Inc., a North Carolina corporation

 

GCA Services Group of Northwestern States, Inc., a Washington corporation

 

GCA Services Group of Texas, L.P., a Texas limited partnership

 

GCA Services Group, Inc., a Delaware corporation

 

GCA Services, Inc., a Delaware corporation

 

GCA Specialty Services LLC, a Florida limited liability company

 

GCA Staffing Services, Inc., a Delaware corporation

 

Grade Sub Two, LLC, a Delaware limited liability company

 

GreenHomes America, LLC, a Delaware limited liability company

 

Linc Facility Services Iraq, LLC, a Delaware limited liability company

 

Linc Facility Services ME, LLC, a Delaware limited liability company

 

Linc International, Inc., a Delaware corporation

 

Mechanical Solutions, Inc., a Texas corporation

 

National Building Maintenance Corp., a Delaware corporation

 

Onesource Facility Services, Inc., a Delaware corporation

 

Onesource Holdings, LLC, a Delaware limited liability company

 

Onesource Services, LLC, a Delaware limited liability company

 

 

 

 

SCHEDULE 2

 

Holders

 

ABM Industries Incorporated, a Delaware corporation

 

ABM Aviation, Inc., a Georgia corporation

 

ABM Building & Energy Solutions, LLC, a Delaware limited liability company

 

ABM Building Services, LLC, a Delaware limited liability company

 

ABM Building Solutions, LLC, a Delaware limited liability company

 

ABM Electrical & Lighting Services, LLC, a Delaware limited liability company

 

ABM Electrical & Lighting Solutions, Inc., a Delaware corporation

 

ABM Electrical Network, Inc., a Delaware corporation

 

ABM Electrical Power Services, LLC, a Delaware limited liability company

 

ABM Electrical Power Solutions, LLC, a Delaware limited liability company

 

ABM Facility Support Services, LLC, a Delaware limited liability company

 

ABM Franchising Group, LLC, a Delaware limited liability company

 

ABM General Services, Inc., a Delaware corporation

 

ABM Healthcare Support Services, Inc., a Michigan corporation

 

ABM Industrial Services, Inc., a Delaware corporation

 

ABM Industry Groups, LLC, a Delaware limited liability company

 

ABM Texas General Services, Inc., a Delaware corporation

 

Associated Facility Management, LLC, a Nevada limited liability company

 

Associated Facility Ventures, LLC, a Nevada limited liability company

 

Erie Acquisition Holdings, Inc., a Delaware corporation

 

Erie Merger Holdings, LLC, a Delaware limited liability company

 

GCA Cleaning Specialties, L.P., a Texas limited partnership

 

GCA Commercial Services of Midwest, LLC, a Delaware limited liability company

 

GCA Education Services Central States, Inc., an Illinois corporation

 

GCA Education Services of Midwest, LLC, a Delaware limited liability company

 

GCA Education Services of New England, LLC, a Delaware limited liability company

 

GCA Education Services, Inc., a Tennessee corporation

 

GCA Energy Services, LLC, a Delaware limited liability company

 

GCA Facility Operations Maintenance Services, Inc., a Delaware corporation

 

 

 

 

GCA Intermediate Holding Corp., a Delaware corporation

 

GCA International Management Services, LLC, a Delaware limited liability company

 

GCA K12 Education Services, Inc., a Texas corporation

 

GCA Nuclear Facility Services, Inc., a Texas corporation

 

GCA Plumbing Services, Inc., a Delaware corporation

 

GCA Production Services, Inc., a Delaware corporation

 

GCA Services Group Mountain States, L.P., a Texas limited partnership

 

GCA Services Group of California, Inc., a California corporation

 

GCA Services Group of Colorado, Inc., a Colorado corporation

 

GCA Services Group of North Carolina, Inc., a North Carolina corporation

 

GCA Services Group of Northwestern States, Inc., a Washington corporation

 

GCA Services Group of Texas, L.P., a Texas limited partnership

 

GCA Services Group, Inc., a Delaware corporation

 

GCA Services, Inc., a Delaware corporation

 

GCA Specialty Services LLC, a Florida limited liability company

 

GCA Staffing Services, Inc., a Delaware corporation

 

Grade Sub Two, LLC, a Delaware limited liability company

 

GreenHomes America, LLC, a Delaware limited liability company

 

Linc Facility Services Iraq, LLC, a Delaware limited liability company

 

Linc Facility Services ME, LLC, a Delaware limited liability company

 

Linc International, Inc., a Delaware corporation

 

Mechanical Solutions, Inc., a Texas corporation

 

National Building Maintenance Corp., a Delaware corporation

 

Onesource Facility Services, Inc., a Delaware corporation

 

Onesource Holdings, LLC, a Delaware limited liability company

 

Onesource Services, LLC, a Delaware limited liability company

 

 

 

 

EXHIBIT N

 

[FORM OF] LETTER OF CREDIT REPORT

 

TO: Bank of America, N.A., as Administrative Agent     RE: Credit Agreement (as
amended, modified, supplemented, extended, increased and restated from time to
time, the “Credit Agreement”) dated as of September 1, 2017, among ABM
Industries Incorporated, a Delaware corporation (the “Company”), the Designated
Borrowers identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent, Issuing Lender and Swingline Lender    
DATE: [Date]    

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

The undersigned, [insert name of Issuing Lender] (the “Issuing Lender”) hereby
delivers this report to the Administrative Agent, pursuant to the terms of
Section 2.06(m) of the Credit Agreement.

 

The Issuing Lender plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C No.  

Maximum
Face

Amount

 

Current Face

Amount

  Currency   Financials or
Performance SBLC   Beneficiary
Name   Issuance
Date   Expiry
Date   Auto
Renewal   Date of
Amendment   Amount of
Amendment                                                                      
                                                                               
                 

 

[The Issuing Lender made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].

 

[The Company failed to reimburse the Issuing Lender for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]

 

 

 

 

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.  

Maximum
Face

Amount

 

Current Face

Amount

  Currency   Financials or
Performance SBLC   Beneficiary
Name   Issuance
Date   Expiry
Date   Auto
Renewal   Date of
Amendment   Amount of
Amendment                                                                      
                                                                               
                 

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

  [NAME OF BANK], as Issuing Lender         By:     Name:   Title:

 

 

 

 

EXHIBIT O

 

[FORM OF] NOTICE OF ADDITIONAL ISSUING LENDER

 

TO: Bank of America, N.A., as Administrative Agent     RE: Credit Agreement (as
amended, modified, supplemented, extended, increased and restated from time to
time, the “Credit Agreement”) dated as of September 1, 2017, among ABM
Industries Incorporated, a Delaware corporation (the “Company”), the Designated
Borrowers identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent, Issuing Lender and Swingline Lender    
DATE: [Date]    

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

[Insert Name of additional Issuing Lender] (“Lender”), a Dollar Tranche
Revolving Lender under the Credit Agreement and the Company hereby provide
notice to the Administrative Agent and the Issuing Lender[s] pursuant to the
terms of the definition of “Issuing Lender” in Section 1.01 of the Credit
Agreement that the Lender wishes to become an Issuing Lender under the Credit
Agreement.

 

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an Issuing Lender under
the Credit Agreement.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

  ABM INDUSTRIES INCORPORATED, as the Company         By:     Name:   Title:    
  [Lender’s name]         By:     Name:   Title:

 

Acknowledged and Agreed:       BANK OF AMERICA, N.A., as Administrative Agent  
      By:     Name:   Title:  

 

 

 